Case 19-11240-LSS   Doc 71-1   Filed 06/06/19   Page 1 of 249



                       EXHIBIT A
              Case 19-11240-LSS              Doc 71-1       Filed 06/06/19        Page 2 of 249



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :        Chapter 11
                                                       :
FTD Companies, Inc., et al., 1                         :       Case No. 19-_______ (___)
                                                       :
                   Debtors.                            :        (Joint Administration Requested)
                                                       :

                     MOTION OF THE DEBTORS, PURSUANT TO
                   SECTIONS 105, 361, 362, 363, 364, AND 507 OF THE
                 BANKRUPTCY CODE, BANKRUPTCY RULE 4001, AND
               LOCAL RULE 4001-2, FOR INTERIM AND FINAL ORDERS
             (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION
            FINANCING AND (B) USE CASH COLLATERAL, (II) GRANTING
           ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES,
    (III) SCHEDULING FINAL HEARING, AND (IV) GRANTING RELATED RELIEF

                   FTD Companies, Inc. ("FTD" or the "Company") and certain of its direct and

indirect subsidiaries, as debtors and debtors in possession (collectively, the "Debtors") hereby

move this Court, pursuant to sections 105, 361, 362, 363, 364, and 507(b) of title 11 of the

United States Code (the "Bankruptcy Code"), Rule 4001 of the Federal Rules of Bankruptcy

Procedure (the "Bankruptcy Rules"), and Rule 4001-2 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the "Local

Rules"), for entry of interim and final orders: (a) authorizing the Debtors to obtain senior

secured postpetition financing on a priming basis; (b) authorizing the Debtors to use Cash

Collateral (as defined below); (c) granting liens and providing superpriority claims with respect


1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
         Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
         (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
         Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
         Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
         Drive, Downers Grove, IL 60515.


                                                                            Docket No. 19
NAI-1507713477v1                                                            Filed: 6/3/19
              Case 19-11240-LSS        Doc 71-1       Filed 06/06/19   Page 3 of 249



to such postpetition financing; (d) approving the form of adequate protection to be provided by

the Debtors; (e) modifying the automatic stay to the extent necessary to effectuate the terms of

the DIP Orders; (f) scheduling a final hearing to consider entry of the Final Order;

and (g) granting related relief in connection with the DIP Financing (as defined below).

In support of this Motion, the Debtors respectfully represent as follows:

                                           Background

                   1.   On the date hereof (the "Petition Date"), each of the Debtors commenced a

case under chapter 11 of the Bankruptcy Code. By a motion filed on the Petition Date,

the Debtors have requested that their chapter 11 cases (collectively, the "Chapter 11 Cases") be

consolidated for procedural purposes only and administered jointly. The Debtors are authorized

to continue to operate their businesses and manage their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   2.   A comprehensive description of the Debtors' businesses and operations,

capital structure, and the events leading to the commencement of these Chapter 11 Cases can be

found in the Declaration of Scott Levin in Support of First-Day Pleadings (the "First Day

Declaration"), which was filed contemporaneously herewith and which is incorporated by

reference. In further support of this Motion, the Debtors also incorporate herein by reference:

(a) the Declaration of Adam M. Steinberg in Support of Motion of the Debtors, Pursuant to

Sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rule 4001 and

Local Rule 4001-2, for Interim and Final Orders (I) Authorizing Debtors to (A) Obtain

Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to

Prepetition Secured Parties, (III) Scheduling Final Hearing and (IV) Granting Related Relief

(the "Steinberg Declaration"), attached hereto as Exhibit C; and (b) the Declaration of Alan D.




NAI-1507713477v1                                -2-
              Case 19-11240-LSS        Doc 71-1         Filed 06/06/19   Page 4 of 249



Holtz in Support of Certain First-Day Motions (the "Holtz Declaration"), filed

contemporaneously herewith.

                   3.   To operate their businesses, preserve value, and successfully consummate

one or more asset sales in these Chapter 11 Cases, the Debtors require access to the proposed

DIP Financing and the use of Cash Collateral. Through the DIP Financing and the use of Cash

Collateral, the Debtors will have access to the necessary funding to (a) continue the day-to-day

operations of their businesses, (b) preserve critical relationships with their employees, customers,

and suppliers, (c) continue to market their assets in a manner designed to preserve value for the

benefit of all stakeholders, and (d) fund these Chapter 11 Cases. The DIP Financing in particular

signals to the Debtors' vendors, suppliers, customers, and employees that the Debtors will

continue to meet their commitments during these cases. The DIP Financing, together with the

consensual use of Cash Collateral, provides the Debtors with their best available opportunity to

maintain their current operations and implement a successful restructuring for the benefit of their

creditors.

                   4.   The Debtors seek authorization to obtain postpetition financing and use

Cash Collateral pursuant to the terms set forth in (a) this Motion; (b) that certain Superpriority

Secured Debtor-in-Possession Credit Agreement, dated as of June 3, 2019, among FTD, as the

Company and the Borrower, certain subsidiaries of FTD, as Guarantors, Bank of America, N.A.

as Administrative Agent, and the DIP Lenders (as defined therein), attached hereto as Exhibit B

(the "DIP Credit Agreement"); (c) the Interim Order; and (d) after a final hearing, the Final

Order. The Debtors anticipate that they will access the DIP Facility immediately upon the entry

of, and on the terms set forth in, the Interim Order.




NAI-1507713477v1                                 -3-
              Case 19-11240-LSS        Doc 71-1        Filed 06/06/19   Page 5 of 249



                                      Jurisdiction and Venue

                   5.   This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated as of February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue for this matter is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409.

                                         Relief Requested

                   6.   By this Motion, the Debtors seek entry of the DIP Orders:

                        (a)    DIP Financing – authorizing the Debtors to obtain postpetition
                               financing (the "DIP Financing"), consisting of a senior secured
                               superpriority revolving facility in the aggregate availability amount
                               of up to $94,485,608.00 (the "DIP Facility"), from the lenders from
                               time to time party to the DIP Credit Agreement (the "DIP
                               Lenders"), with Bank of America, N.A. ("BOA") acting as
                               administrative agent (in such capacity and together with any
                               respective successor thereto, the "DIP Agent" and, together with
                               the DIP Lenders, the "DIP Secured Parties") under the DIP Credit
                               Agreement for itself and the other DIP Lenders.

                        (b)    DIP Documents – authorizing the Debtors to execute and enter into
                               the DIP Credit Agreement and any exhibits attached thereto, all
                               related or ancillary documents and agreements, including all
                               security and pledge agreements and any mortgages contemplated
                               thereby (collectively, as may be amended, supplemented, or
                               otherwise modified pursuant to their respective terms,
                               the "DIP Documents") and to perform all such other and further
                               acts as may be required in connection with the DIP Documents;

                        (c)    Use of Proceeds – authorizing the Debtors to use the proceeds of
                               loans made by the DIP Lenders (the "DIP Proceeds") as permitted
                               in the DIP Documents and in accordance with the Interim Order;

                        (d)    Adequate Protection – authorizing the granting of adequate
                               protection in the form of the Adequate Protection Obligations and
                               Adequate Protection Liens (as each is defined below) solely to the
                               lenders (collectively, the "Prepetition Lenders") under that certain
                               Credit Agreement, dated as of July 17, 2013 (as heretofore
                               amended, supplemented, or otherwise modified in accordance with
                               the terms thereof, the "Prepetition Credit Agreement"), by and


NAI-1507713477v1                                 -4-
              Case 19-11240-LSS    Doc 71-1        Filed 06/06/19   Page 6 of 249



                           among FTD, Interflora British Unit, (together, the "Prepetition
                           Credit Agreement Borrowers"), certain subsidiaries of FTD as
                           guarantors, the lenders and letter of credit issuers party thereto,
                           BOA as administrative agent (in such capacity and together with
                           any successor thereto, the "Prepetition Agent" and, together with
                           the Prepetition Lenders, the "Prepetition Secured Parties") and the
                           other agents and arrangers party thereto, and that certain Security
                           and Pledge Agreement (as heretofore amended, supplemented or
                           otherwise modified in accordance with the terms thereof,
                           the "Prepetition Security Agreement" and, collectively with the
                           Prepetition Credit Agreement and the guaranties, mortgages, and
                           pledges and all other documentation executed in connection
                           therewith and the documents governing such arrangements,
                           the "Existing Credit Documents"), dated as of July 17, 2013, by
                           and among FTD, the other parties identified as Obligors
                           thereunder, and BOA as administrative agent, whose liens and
                           security interests (collectively, the "Prepetition Security Interests")
                           are being primed by the DIP Financing;

                     (e)   Cash Collateral – authorizing the Debtors to continue to use the
                           Cash Collateral and all other Prepetition Collateral (as defined
                           below) in which any of the Prepetition Secured Parties has an
                           interest, and the granting of adequate protection in the form of the
                           Adequate Protection Obligations and the Adequate Protection
                           Liens to the Prepetition Secured Parties, as applicable, with respect
                           to, inter alia, such use of their Cash Collateral and all use and
                           diminution in the value of such Cash Collateral and the Prepetition
                           Collateral, as applicable;

                     (f)   Debtor Stipulations – approving of certain stipulations in
                           paragraph D of the Interim Order by the Debtors with respect to
                           the Existing Credit Documents and the liens and security interests
                           arising therefrom subject to the Challenge Period described in
                           paragraph 19 of the Interim Order;

                     (g)   Grant of DIP Lender Superpriority Claims – authorizing the
                           granting of superpriority claims under section 364(c)(1) of the
                           Bankruptcy Code to the DIP Lenders payable from, and having
                           recourse to, all prepetition and postpetition property of the Debtors'
                           estates and all proceeds thereof, subject to the Carve Out (as
                           defined below);

                     (h)   506(c) Limitation – subject only to and effective upon entry of the
                           Final Order, the limitation of the Debtors' right to surcharge
                           against collateral pursuant to section 506(c) of the Bankruptcy
                           Code;



NAI-1507713477v1                             -5-
              Case 19-11240-LSS            Doc 71-1         Filed 06/06/19   Page 7 of 249



                         (i)      Interim Hearing – pursuant to Bankruptcy Rule 4001, that an
                                  interim hearing (the "Interim Hearing") on the Motion be held
                                  before this Court to consider entry of an order granting the Motion
                                  on an interim basis (the "Interim Order") 2 (i) authorizing the
                                  Debtors, on an interim basis, to borrow from the DIP Lenders
                                  under or as permitted by the DIP Documents up to an aggregate
                                  principal or face amount not to exceed (A) $42 million under the
                                  DIP Facility (collectively, the "Interim Funding Amount"), to
                                  provide operating cash for the Debtors' businesses, (ii) authorizing
                                  the Debtors' continued use of Cash Collateral and all other
                                  Prepetition Collateral, and (iii) granting adequate protection in the
                                  form of the Adequate Protection Obligations and the Adequate
                                  Protection Liens;

                         (j)      Final Hearing – scheduling a final hearing (the "Final Hearing") to
                                  consider entry of a final order (the "Final Order") granting the
                                  relief requested in this Motion on a final basis; and

                         (k)      Other Relief – granting the other relief set forth in the Interim
                                  Order and the Final Order.

                                     Facts Relevant to This Motion

The Prepetition Credit Agreement

                   7.    The Prepetition Credit Agreement was comprised of three sub-facilities:

(a) a senior secured term loan facility in the aggregate principal amount of up to $200 million

(the "Prepetition Term Loan Facility"); (b) a secured revolving credit facility for the benefit of

FTD Companies, Inc., as borrower, in the aggregate commitment amount of $150 million

(the "Revolving A Facility"); and (c) a secured revolving credit facility for the benefit of the

Prepetition Credit Agreement Borrowers, in the aggregate commitment amount of $25 million

(the "Revolving B Facility" and, together with the Revolving A Facility, the "Prepetition

Revolving Facilities").

                   8.    The Prepetition Credit Agreement has been amended numerous times,

most recently by that certain Tenth Amendment to Credit Agreement executed on May 23, 2019,


2
        The proposed Interim Order is attached hereto as Exhibit A.



NAI-1507713477v1                                      -6-
              Case 19-11240-LSS            Doc 71-1         Filed 06/06/19   Page 8 of 249



(the "Tenth Amendment"). Pursuant to the Tenth Amendment, FTD 's usage of the Prepetition

Revolving Facilities was restricted to amounts ranging from $60 million to $167.5 million based

on FTD's expected borrowing needs at various points in its business cycle.

                   9.    Pursuant to the Prepetition Security Agreement, all obligations under the

Prepetition Credit Agreement are guaranteed by the Debtors and are secured by substantially all

of the Debtors' assets (the "Prepetition Collateral"), including all of the cash, negotiable

instruments, documents of title, securities, deposit accounts, or other cash equivalents in the

Debtors' possession (the "Cash Collateral") and 100% of the outstanding capital stock of each

Debtor that is directly owned by another Debtor. The Prepetition Credit Agreement has a

maturity date of September 19, 2019.

The Debtors' Immediate Need for Access to the DIP Financing and Cash Collateral

                   10.   The Debtors' businesses are cash intensive, with significant daily costs for

inventory replenishment, shipping and delivery, sales and marketing, employee obligations, and

the costs of providing support services (e.g., customer services) to the Debtors' Florist Network

Members. See Holtz Declaration, at ¶ 55. As such, the Debtors require immediate access to

postpetition financing and the use of Cash Collateral to operate their businesses, preserve value,

and pursue their restructuring goals. Id. The Debtors, in consultation with their proposed

financial advisor, AP Services, LLC, have reviewed and analyzed the Debtors' projected cash

needs and have prepared a 9-week budget (the "9-Week Budget") outlining the Debtors'

postpetition cash needs in the initial 9 weeks of these cases. 3 Id. The Debtors, in consultation

with their advisors, believe that the 9 Week Budget appropriately reflects the Debtors' estimated

funding requirements over the identified period, and it shows the Debtors being able to meet


3
        A copy of the 9-Week Budget is attached hereto as Exhibit D.



NAI-1507713477v1                                      -7-
              Case 19-11240-LSS             Doc 71-1         Filed 06/06/19      Page 9 of 249



their obligations – including administrative expenses in these Chapter 11 Cases – and is

reasonable and appropriate under the circumstances. Id.

                   11.   Immediate and ongoing access to funding under the DIP Facility is

intended to demonstrate to customers, employees, vendors, suppliers, and other key

constituencies that the Debtors have sufficient resources available to meet their obligations in the

ordinary course during these cases. Id. at ¶ 56. Absent funds available under the DIP Financing,

access to Cash Collateral and the cooperation of key business partners at this critical early stage,

the Debtors could (a) face a significant interruption in their businesses; (b) face diminished

customer confidence in the "FTD" brand name; and (c) undermine the support of important

groups on whom the Debtors' businesses and restructuring depend, which, in turn, would hinder

their ability to preserve the value of their estates. Id.

                   12.   Thus, the Debtors seek to borrow on an interim basis (a) up to $42 million

under the DIP Facility on an interim basis. The Debtors will use these funds to (a) continue the

day-to-day operations of their businesses, (b) maintain "business as usual" relationships with

their employees, customers, and vendors to the extent practicable, (c) complete a robust sale

process designed to yield the highest and best bids for the Debtors' assets, and (d) adequately

fund these Chapter 11 Cases. 4

                   13.   In sum, without the relief requested in the Motion, the Debtors would

suffer substantial, irreparable, and ongoing harm. Accordingly, the Debtors' need for access to

postpetition financing and the use of Cash Collateral on the terms set forth in the DIP Credit

Agreement and the DIP Orders is immediate and urgent.




4
        As described and for the reasons set forth below, $12 million of such borrowings also are proposed to be
        used to repay that amount of outstandings under the Existing Credit Documents.



NAI-1507713477v1                                       -8-
               Case 19-11240-LSS             Doc 71-1        Filed 06/06/19        Page 10 of 249



                                       Principal Terms of DIP Facility

                   14.      The principal terms of the DIP Facility required to be highlighted or

disclosed pursuant to relevant Bankruptcy Rules are as follows: 5

               REQUIRED
                                                                   MATERIAL TERMS
              DISCLOSURE

    Parties                              Borrower:        FTD Companies, Inc.
    Fed. R. Bankr. P.                    Guarantors: Each Restricted Subsidiary of Borrower (as
    4001(c)(1)(B)                                    defined in the DIP Credit Agreement).
    DIP Credit Agreement, p. 1           DIP Agent:       Bank of America, N.A.
    Interim Order, p. 2                  DIP Lenders: Exclusively comprised of Prepetition Lenders.

                                         On an interim basis, during the period prior to entry of the
    Commitment                           Final Order, subject to the terms of the Interim Order, the
    Fed. R. Bankr. P.                    Approved Budget and the DIP Documents, an aggregate
    4001(c)(1)(B)                        principal amount not to exceed $42,000,000.00 ("Interim
                                         Borrowings"). The maximum principal amount that may be
    DIP Credit Agreement, p. 1.          borrowed following entry of the Final Order cannot exceed
    Interim Order, ¶ 2.                  $94,485,608.00 (inclusive of any outstanding Interim
                                         Borrowings) (the "Maximum Commitment").

                                         The earliest to occur of (in each case, the "Maturity Date"):
                                         (i) the date that is three (3) months following the Petition
                                         Date; (ii) the date which is thirty (30) days following the entry
                                         of the Interim Order if the Court has not entered the Final
    Maturity/Termination Date            Order on or prior to such date; (iii) the acceleration of the DIP
                                         Loans and the termination of the commitments to make the
    Fed. R. Bankr.                       DIP Loans resulting from the occurrence of an Event of
    P. 4001(c)(1)(B)                     Default (as defined in the DIP Credit Agreement) (including,
    DIP Credit Agreement § 1.01          without limitation, the failure to meet any Sale Milestone by
                                         the applicable specified deadline); (iv) the effective date of a
    Interim Order ¶ 9.
                                         confirmed plan of reorganization in the Chapter 11 Cases;
                                         (v) the filing of a motion by the Debtors seeking dismissal of
                                         any or all of the Chapter 11 Cases, the dismissal of any or all
                                         of the Chapter 11 Cases, the filing of a motion by the Debtors
                                         seeking to convert of any or all of the Chapter 11 Cases to a

5
          Capitalized terms used above and not otherwise defined herein will have the meanings given to them in the
          DIP Credit Agreement or the Interim Order, as applicable. This disclosure above is qualified in its entirety
          by reference to the applicable provisions of the DIP Credit Agreement or the Interim Order, as applicable.
          To the extent there exists any inconsistency between the disclosure above and the provisions of the DIP
          Credit Agreement or the Interim Order, the provisions of the DIP Credit Agreement or the Interim Order, as
          applicable, shall control.



NAI-1507713477v1                                         -9-
             Case 19-11240-LSS     Doc 71-1      Filed 06/06/19      Page 11 of 249




            REQUIRED
                                                       MATERIAL TERMS
           DISCLOSURE
                                case under chapter 7 of the Bankruptcy Code, the conversion
                                of any or all of the Chapter 11 Cases to a case under chapter 7
                                of the Bankruptcy Code or the appointment or election of a
                                trustee under chapter 11 of the Bankruptcy Code, a
                                responsible officer or an examiner with enlarged powers
                                relating to the operation of the Debtors' business (powers
                                beyond those set forth in section 1106(a)(3) and (4) of the
                                Bankruptcy Code) under section 1106 of the Bankruptcy
                                Code; (vi) the effective date of a sale of all or substantially all
                                of the assets of the Debtors; and (vii) the filing or support by
                                any Debtor of a plan of reorganization or liquidation
                                (a "Plan") that is not otherwise acceptable to the DIP Agent
                                and the Required DIP Lenders in their sole discretion, other
                                than a Plan which purports to pay the DIP Obligations and the
                                Prepetition Obligations in cash in full on the effective date of
                                such Plan.

                                Subject to the Default Rate, the DIP Facility shall bear interest
                                on the outstanding principal amount thereof from the
                                applicable borrowing date at a rate per annum equal to the
                                sum of the Base Rate plus the Applicable Rate. The Base
                                Rate is defined as "for any day a fluctuating rate per annum
                                equal to the higher of (a) the Federal Funds Rate plus 0.50%,
                                and (b) the rate of interest in effect for such day as publicly
                                announced from time to time by Bank of America as its
                                "prime rate". The Applicable Rate is defined as 6.0% per
                                annum.
 Interest Rate and Premiums Upon the occurrence and during the continuance of any Event
 Fed. R. Bankr.             of Default, at the election of the Required Lenders, all
 P. 4001(c)(1)(B)           outstanding Obligations shall bear interest at a fluctuating
                            interest rate per annum equal to the Default Rate to the fullest
 DIP Credit Agreement §§
                            extent permitted by applicable Laws. Accrued and unpaid
 1.01, 2.08
                            interest on past due amounts (including interest on past due
                            interest) shall be due and payable on demand. The Default
                            Rate is defined as (a) with respect to any Obligation for which
                            a rate is specified, a rate per annum equal to two percent (2%)
                            in excess of the rate otherwise applicable thereto and (b) with
                            respect to any Obligation for which a rate is not specified or
                            available, a rate per annum equal to the Base Rate plus the
                            Applicable Rate for Revolving Loans plus two percent (2%),
                            in each case, to the fullest extent permitted by applicable Law.




NAI-1507713477v1                              -10-
             Case 19-11240-LSS    Doc 71-1     Filed 06/06/19     Page 12 of 249




            REQUIRED
                                                     MATERIAL TERMS
           DISCLOSURE

                               The Company shall pay to the Administrative Agent, for the
                               account of each Lender in accordance with its Applicable
                               Percentage, a commitment fee (the "Commitment Fee") in
                               Dollars equal to the product of (i) one-half of one percent
                               (0.50%) per annum times (ii) the actual daily amount by
                               which the Aggregate Revolving Commitments exceed
                               Outstanding Amount of Revolving Loans subject to
                               adjustment as provided in Section 2.15 of the DIP Credit
                               Agreement. For the avoidance of doubt, the Commitment Fee
                               shall be determined based upon the full $94,485,608.00 of
                               Revolving Commitments prior to entry of the Final Order.
                               The Commitment Fee shall accrue at all times during the
                               applicable Availability Period, including at any time during
                               which one or more of the conditions in Article V of the DIP
                               Credit Agreement is not met, and shall be due and payable
                               monthly in arrears on the second Business Day of each month,
                               commencing with the first such date to occur after the Closing
                               Date, and on the last day of the Availability Period.
 Fees & Expenses
                               The Borrower shall pay to the Administrative Agent, for the
 Fed. R. Bankr.                account of each Lender in accordance with its Applicable
 P. 4001(c)(1)(B)              Percentage, an upfront fee equal to the product of (i) two and
 DIP Credit Agreement          one-half percent (2.5%) times (ii) the Aggregate Revolving
 §§ 2.09, 11.04.               Commitments (the "Upfront Fee"). The Upfront Fee shall be
                               due and payable upon entry of the Interim Order.
 Interim Order ¶¶ 11, 16(c).
                               The Company shall pay to the Administrative Agent for its
                               own account, in Dollars, fees in the amounts and at the times
                               specified in the Fee Letter. Such fees shall be fully earned
                               when paid and shall not be refundable for any reason
                               whatsoever.
                               The Company shall pay (i) all reasonable out of pocket
                               expenses incurred by the Administrative Agent and its
                               Affiliates, any Lender, and the Prepetition Agent (including
                               the (x) reasonable, out of pocket fees, charges and
                               disbursements of any counsel for the Administrative Agent,
                               any Lender, and the Prepetition Agent, and (y) the fees and
                               expenses of an independent consultant from time to time
                               retained by the Administrative Agent or the Prepetition Agent)
                               in connection with the syndication of the credit facilities
                               provided for in the DIP Credit Agreement, the preparation,
                               negotiation, execution, delivery and administration of the DIP
                               Credit Agreement and the other Loan Documents, the Interim
                               Order, the Final Order, or any amendments, modifications or


NAI-1507713477v1                            -11-
             Case 19-11240-LSS   Doc 71-1    Filed 06/06/19     Page 13 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                             waivers of the provisions thereof (whether or not the
                             transactions contemplated hereby or thereby shall be
                             consummated), (ii) all unpaid reasonable out of pocket
                             expenses incurred by the Prepetition Agent in connection with
                             the Prepetition Loan Documents, and (iii) all reasonable out of
                             pocket expenses incurred by the Administrative Agent, any
                             Lender, or the Prepetition Agent (including the reasonable out
                             of pocket fees, charges and disbursements of any counsel for
                             the Administrative Agent, any Lender, or the Prepetition
                             Agent), in connection with the enforcement or protection of its
                             rights (A) in connection with the DIP Credit Agreement, the
                             other Loan Documents, the Prepetition Credit Agreement or
                             the Prepetition Loan Documents, including its rights under
                             this Section, or (B) in connection with the Loans made,
                             including all such out of pocket expenses incurred during any
                             workout, restructuring or negotiations in respect of such
                             Loans, in each case subject to receipt by the Loan Parties of
                             an invoice. All such fees and expenses shall be paid by the
                             Loan Parties on the tenth (10th) Business Day following
                             delivery of the applicable invoice; provided, that the
                             Administrative Agent, any Lender, or the Prepetition Agent,
                             as applicable, shall provide copies of each invoice to the
                             United States Trustee and the Unsecured Creditors Committee
                             in the Chapter 11 Case and allow such parties ten (10)
                             Business Days to review and object to any such invoice. In
                             the event that an objection is asserted, the Loan Parties shall:
                             (A) pay the undisputed portion of the applicable fees and
                             expenses pursuant to the terms of this section; and (B) not be
                             required to pay the disputed portion of the applicable fees and
                             expenses until such time as the Bankruptcy Court as made a
                             determination regarding such objection.




NAI-1507713477v1                          -12-
             Case 19-11240-LSS      Doc 71-1      Filed 06/06/19     Page 14 of 249




                                 Each Loan Party shall, and shall cause each of its Subsidiaries
                                 to, use the proceeds of the Credit Extensions, subject to the
                                 Interim Order and the Final Order: (a) for working capital and
                                 other general purposes of the Loan Parties, including the
                                 payment of professional fees and expenses; (b) as provided in
                                 the DIP Orders to pay the reasonable fees and expenses of the
                                 Administrative Agent, the Lenders, the Prepetition Agent and
                                 the Prepetition Lenders (including the reasonable fees and
                                 expenses of counsel and financial advisors); (c) to pay claims
                                 in respect of certain Prepetition creditors, which may include,
                                 without limitation, employees, taxing authorities and trade
                                 vendors in the ordinary course, in each case to the extent
                                 authorized by orders of the Bankruptcy Court reasonably
                                 acceptable to the Administrative Agent and the Required
                                 Lenders; (d) after entry of the Interim DIP Order or Final DIP
                                 Order and to the extent authorized by the Bankruptcy Court,
                                 to repay the obligations under the Prepetition Loan
                                 Documents; and (e) to make adequate protection payments to
                                 the Prepetition Agent and the Prepetition Lenders to the extent
 Use of Funds                    authorized by orders of the Bankruptcy Court, in each case in
                                 accordance with the Budget; provided, that in no event shall
 Fed. R. Bankr.                  the proceeds of any Credit Extension be used (i) in
 P. 4001(c)(1)(B)                contravention of any Law or of any Loan Documents; (ii) for
 DIP Credit Agreement § 7.11     the payment of professional fees and disbursements incurred
                                 in connection with any challenge to (A) the amount, extent,
 Interim Order ¶¶ 2, 4(a), and   priority, validity, perfection or enforcement of the
 20.                             indebtedness of the Loan Parties owing to the Administrative
                                 Agent, the Lenders, the Prepetition Agent or the Prepetition
                                 Lenders or (B) the collateral securing such indebtedness or the
                                 perfection, priority or validity of the Liens granted in favor of
                                 the Administrative Agent, the Lenders, the Prepetition Agent
                                 or the Prepetition Lenders with respect thereto; provided,
                                 notwithstanding anything to the contrary herein, no more than
                                 an aggregate of $25,000 of the Carve-Out may be used to
                                 investigate the matters in the foregoing clauses (A) and (B).
                                 The Debtors have delivered to the DIP Agent a detailed
                                 budget that sets forth projected cash receipts and cash
                                 disbursements on a weekly basis for the time period from and
                                 including the Petition Date through August 2, 2019 that has
                                 been approved by the Required DIP Lenders, and a copy of
                                 which is attached to the Interim Order as Exhibit B (as
                                 updated, amended, supplemented or otherwise modified in
                                 accordance herewith, the "Approved Budget"). The Approved
                                 Budget also sets forth, for each week, the amount of DIP
                                 Loans anticipated to be advanced or otherwise used for such
                                 week after giving effect to any budgeted inflows. The


NAI-1507713477v1                              -13-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 15 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                             Debtors shall provide to the DIP Secured Parties financial
                             reporting in accordance with the terms of the DIP Documents.
                             Financial covenants related to the Approved Budget are set
                             forth in Section 8.06 of the DIP Credit Agreement.
                             Funds borrowed under the DIP Credit Agreement and Cash
                             Collateral used under the Interim Order shall be used by the
                             Debtors in accordance with the DIP Documents, including the
                             Approved Budget, and the Interim Order. The consent of the
                             Required DIP Lenders to the Approved Budget shall not be
                             construed as a commitment of the DIP Lenders to provide DIP
                             Loans or of the DIP Secured Parties or Prepetition Lenders to
                             permit the use of Cash Collateral (subject to the Carve-Out)
                             after the occurrence of a Termination Event (as defined in
                             Interim Order) under the Interim Order, regardless of whether
                             the aggregate funds shown on the Approved Budget have been
                             expended.
                            Notwithstanding anything in the Interim Order or the DIP
                            Documents to the contrary, without the express written consent
                            of the DIP Agent and the Prepetition Agent, no proceeds of the
                            DIP Facility, any DIP Collateral or Prepetition Collateral
                            (including, without limitation, Cash Collateral) or any portion of
                            the Carve-Out may be used to pay any claims for services
                            rendered by any professionals retained by the Debtors, any
                            creditor or party in interest, any Creditors' Committee, any
                            trustee appointed under these Chapter 11 Cases or any
                            Successor Case(s), or any other party to (a) request
                            authorization to obtain postpetition loans or other financial
                            accommodations pursuant to section 364 of the Bankruptcy
                            Code or otherwise, other than from the DIP Secured Parties,
                            unless the proceeds of such loans or accommodations are or will
                            be sufficient, and will be used, to indefeasibly pay in full in cash
                            all DIP Obligations, or (b) investigate (except as set forth in
                            paragraph 21 of the Interim Order), assert, join, commence,
                            support or prosecute any Challenge or other action or claim,
                            counter-claim, proceeding, application, motion, objection,
                            defense, or other adversary proceeding or contested matter
                            seeking any order, judgment, determination or similar relief
                            against, or adverse to the interests of the DIP Secured Parties or
                            any other Releasee with respect to any transaction, occurrence,
                            omission, or action including, without limitation, (i) any actions
                            under chapter 5 of the Bankruptcy Code, (ii) any action relating
                            to any act, omission or aspect of the relationship between or
                            among any of the Releasees, on the one hand, and any of the


NAI-1507713477v1                          -14-
             Case 19-11240-LSS     Doc 71-1      Filed 06/06/19     Page 16 of 249




            REQUIRED
                                                      MATERIAL TERMS
           DISCLOSURE
                               Debtors, on the other, (iii) any action with respect to the validity
                               and extent of the DIP Obligations, the Prepetition Obligations,
                               or the validity, extent, and priority of the DIP Liens, the
                               Prepetition Liens or the Adequate Protection Liens, (iv) any
                               action seeking to invalidate, set aside, avoid or subordinate, in
                               whole or in part, the DIP Obligations, the DIP Liens, the
                               Prepetition Obligations, the Prepetition Liens, the Adequate
                               Protection Superpriority Claim or the Adequate Protection
                               Liens, or (v) any action that has the effect of preventing,
                               hindering or delaying (whether directly or indirectly) any DIP
                               Secured Party in respect of the enforcement of the DIP Liens,
                               (c) subject to authority provided to the Debtors pursuant to the
                               DIP Documents, pay any claim (as defined in the Bankruptcy
                               Code) of a prepetition creditor (as defined in the Bankruptcy
                               Code) if the Debtors have received a written objection to such
                               payment from the DIP Agent, and/or (d) use or seek to use Cash
                               Collateral or sell or otherwise dispose of DIP Collateral, unless
                               otherwise permitted hereby or by the DIP Documents, without
                               the express written consent of the applicable DIP Secured
                               Parties. Notwithstanding the foregoing, up to $25,000 in the
                               aggregate of the DIP Facility, DIP Collateral, Cash Collateral
                               and Carve-Out may be used by a Creditors' Committee during
                               the Challenge Period to investigate claims against the Releasees.




                               The conditions precedent to effectiveness of the DIP Credit
                               Agreement on an interim basis include the usual and
                               customary conditions for financings of this type, including,
                               among other things: (a) executed counterparts of the DIP
 Material Conditions to        Credit Agreement and the other Loan Documents, each
 Closing – Interim Funding     properly executed by a Responsible Officer of the signing
 Conditions                    Loan Party and, in the case of the DIP Credit Agreement, by
                               each Lender; (b) receipt by the Administrative Agent and the
 Fed. R. Bankr.                Lenders of any and all fees required to be paid on or before
 P. 4001(c)(1)(B)              the Closing Date; (c) the Company shall have paid all
 DIP Credit Agreement § 5.01   reasonable fees, charges and disbursements of counsel to the
                               Administrative Agent (directly to such counsel if requested by
                               the Administrative Agent) to the extent invoiced in reasonable
                               detail at least one Business Day prior to the Closing Date, plus
                               such additional amounts of such fees, charges and
                               disbursements as shall constitute its reasonable estimate of



NAI-1507713477v1                             -15-
             Case 19-11240-LSS    Doc 71-1      Filed 06/06/19      Page 17 of 249




            REQUIRED
                                                      MATERIAL TERMS
           DISCLOSURE
                               such fees, charges and disbursements incurred or to be
                               incurred by it through the closing proceedings (provided that
                               such estimate shall not thereafter preclude a final settling of
                               accounts between the Company and the Administrative
                               Agent); (d) prior to the Closing Date, the Bankruptcy Court
                               shall have entered the Interim Order, which Interim Order
                               shall be in full force and effect and shall not have been
                               amended, modified, stayed or reversed. If the Interim Order is
                               the subject of a pending appeal in any respect, neither the
                               Interim Order nor the making of the Loans or the performance
                               by any Loan Party of any of its obligations under any of the
                               Loan Documents shall be the subject of a presently effective
                               stay pending appeal; and (e) subject to the Bankruptcy Court's
                               approval (which approval may be pending but may not have
                               been denied), the Loan Parties shall have retained the CRO to
                               perform the services included in the CRO Scope and vested
                               the CRO with full operational authority and managerial
                               control to carry out the CRO Scope.
                               The conditions precedent to effectiveness of the DIP Credit
                               Agreement after the first distribution made pursuant to the
                               entry of the Interim Order include the usual and customary
                               conditions for financings of this type, including, among other
                               things: (a) The representations and warranties of each Loan
                               Party contained in Article VI of the DIP Credit Agreement or
                               any other Loan Document shall be true and correct in all
                               material respects (or if such representation and warranty is
                               qualified by materiality or Material Adverse Effect, it shall be
                               true and correct) on and as of the date of such Credit
 Material Conditions to        Extension, except to the extent that such representations and
 Subsequent Borrowings         warranties specifically refer to an earlier date, in which case
 Fed. R. Bankr.                they shall be true and correct in all material respects (or if such
 P. 4001(c)(1)(B)              representation and warranty is qualified by materiality or
                               Material Adverse Effect, it shall be true and correct) as of such
 DIP Credit Agreement § 5.02
                               earlier date; (b) no Default shall exist, or would result
                               immediately after giving effect to, such proposed Credit
                               Extension or from the application of the proceeds thereof;
                               (c) the Administrative Agent shall have received a Request for
                               Credit Extension in accordance with the requirements of the
                               DIP Credit Agreement, including, for the avoidance of doubt, a
                               Loan Notice in accordance with the requirements of the DIP
                               Credit Agreement ; (d) at the time of each Borrowing, and also
                               after giving effect thereto, (i) if an extension of credit has been
                               requested before the Final Order has been entered by the


NAI-1507713477v1                            -16-
             Case 19-11240-LSS     Doc 71-1     Filed 06/06/19     Page 18 of 249




            REQUIRED
                                                     MATERIAL TERMS
           DISCLOSURE
                               Bankruptcy Court, the Interim Order shall be in full force and
                               effect and shall not have been vacated, reversed, stayed,
                               modified or amended in any respect without the prior written
                               consent of the Administrative Agent and the Required Lenders,
                               and (ii) if an extension of credit is requested after the Final
                               Order has been entered by the Bankruptcy Court, the
                               Administrative Agent and the Lenders shall have received a
                               copy of the Final Order and the Final Order shall be in full
                               force and effect and shall not have been vacated, reversed,
                               stayed, modified or amended in any respect without the prior
                               written consent of the Administrative Agent and the Required
                               Lenders. If either the Interim Order or the Final Order is the
                               subject of a pending appeal in any respect, none of such DIP
                               Order, the making of the Loans or the performance by any
                               Loan Party of any of its obligations under any of the Loan
                               Documents shall be the subject of a presently effective stay
                               pending appeal. The Loan Parties, the Administrative Agent
                               and the Lenders shall be permitted and required to perform
                               their respective obligations in compliance with the DIP Credit
                               Agreement, notwithstanding any such objection or appeal
                               unless the relevant Order has been stayed by a court of
                               competent jurisdiction; (e) the Borrower shall have paid the
                               balance of all fees and expenses then due and payable to the
                               Administrative Agent and the Lenders as of the date of such
                               Credit Extension; (f) The Borrower shall have operated in all
                               material respects in accordance with the Approved Budget; and
                               (g) following entry of the Final Order, receipt by the
                               Administrative Agent of evidence satisfactory to the
                               Administrative Agent that the Prepetition indebtedness under
                               the Existing Credit Documents has been (or concurrent with
                               such Borrowing will be) repaid in such amounts permitted by
                               the Final Order.

                               Any of the following shall constitute an Event of Default:

 Events of Default                 (a) Failure to Make Payments When Due. (i) Failure by
                                   the Borrower to pay any installment of principal of any
 Fed. R. Bankr.                    Loan when due, whether at stated maturity, by acceleration,
 P. 4001(c)(1)(B)                  by notice of voluntary prepayment, by mandatory
 DIP Credit Agreement § 9.01       prepayment or otherwise; or (ii) failure by the Borrower to
                                   pay any interest on any Loan or any fee or any other
                                   amount due under the DIP Credit Agreement within five
                                   days after the date due; or



NAI-1507713477v1                             -17-
             Case 19-11240-LSS   Doc 71-1    Filed 06/06/19    Page 19 of 249



                                 (b) Default in Other Agreements.

                                    (i)    Failure of the Company or any of its
                                    Restricted Subsidiaries to pay when due any
                                    principal of or interest on or any other amount
                                    payable in respect of one or more items of
                                    Indebtedness (other than Indebtedness referred to in
                                    Section 9.01(a)), Contingent Obligations in respect
                                    of Indebtedness, Swap Obligations or letters of credit
                                    in an aggregate principal amount of $2,500,000 or
                                    more, in each case beyond the end of any grace
                                    period provided therefor (provided that, in the case
                                    of any Swap Obligation, the amount counted for this
                                    purpose shall be the amount payable by the
                                    Company or any of its Restricted Subsidiaries if such
                                    Swap Obligation were terminated at such time);
                                    provided that, with respect to any such failure that
                                    occurred prior to the Petition Date or with respect to
                                    the Prepetition Credit Agreement, such failure or
                                    event shall be an Event of Default solely to the
                                    extent not subject to the automatic stay of by the
                                    Bankruptcy Court; or

                                    (ii) breach or default by the Company or any of its
                                    Restricted Subsidiaries with respect to any other term
                                    of (A) one or more items of Indebtedness (or
                                    Contingent Obligations in respect of Indebtedness,
                                    Swap Obligations or letters of credit) in the
                                    aggregate principal amount referred to in clause (i)
                                    above or (B) any loan agreement, mortgage,
                                    indenture or other agreement relating to such item(s)
                                    of Indebtedness or Contingent Obligation(s), if the
                                    effect of such breach or default is to cause, or to
                                    permit the holder or holders of that Indebtedness or
                                    Contingent Obligation(s) (or a trustee on behalf of
                                    such holder or holders) to cause, that Indebtedness or
                                    Contingent Obligation(s) to become or be declared
                                    due and payable prior to its stated maturity or the
                                    stated maturity of any underlying obligation, as the
                                    case may be (provided such breach or default has not
                                    been cured or waived or ceased to be continuing);
                                    provided that, with respect to any such breach or
                                    default that occurred prior to the Petition Date or
                                    with respect to the Prepetition Credit Agreement,
                                    such failure or event shall be an Event of Default




NAI-1507713477v1                         -18-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 20 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                                    solely to the extent not subject to the automatic stay
                                    of by the Bankruptcy Court; or

                                 (c) Breach of Certain Covenants. Failure of the Company
                                 to perform or comply with any term or condition contained
                                 in Section 7.02; or

                                 (d) Breach of Warranty. Any representation, warranty,
                                 certification or other statement made by the Company or
                                 any of its Restricted Subsidiaries in any Loan Document or
                                 in any statement or certificate at any time given by the
                                 Company or any of its Restricted Subsidiaries in writing
                                 pursuant hereto or thereto or in connection herewith or
                                 therewith shall be false in any material respect (or if such
                                 representation, warranty, certification or other statement is
                                 qualified by materiality or Material Adverse Effect, in any
                                 respect) on the date as of which made; or

                                 (e) Other Defaults Under Loan Documents. Any Loan
                                 Party shall default in the performance of or compliance
                                 with any term contained in the DIP Credit Agreement or
                                 any of the other Loan Documents, other than any such term
                                 referred to in any other Section of Article IX, and such
                                 default shall not have been remedied or waived within 30
                                 days after the earlier of (i) a Responsible Officer of the
                                 Company or such Loan Party becoming aware of such
                                 default or (ii) receipt by the Company and such Loan Party
                                 of notice from the Administrative Agent or any Lender of
                                 such default; or

                                 (f) Judgments and Attachments.

                                   (i) Any money judgment, writ or warrant of attachment,
                                   distress, execution or similar process in any jurisdiction
                                   involving in the aggregate at any time an amount in
                                   excess of $500,000, in any case to the extent not
                                   adequately covered by insurance as to which a solvent
                                   and unaffiliated insurance company has acknowledged
                                   coverage, or

                                   (ii) any one or more non-monetary final judgments that
                                   have, or could reasonably be expected to have,
                                   individually or in the aggregate, a Material Adverse
                                   Effect, shall be entered or filed against the Company or



NAI-1507713477v1                          -19-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19      Page 21 of 249




            REQUIRED
                                                    MATERIAL TERMS
           DISCLOSURE
                                   any of its Restricted Subsidiaries or any of their
                                   respective assets and shall remain undischarged,
                                   unvacated, unbonded or unstayed for a period of 60
                                   consecutive days (in any event later than five days prior
                                   to the date of any action to foreclose or collect upon its
                                   judgment); or

                                 (g) Dissolution. Except as permitted under Section 8.07,
                                 any order, judgment or decree shall be entered against the
                                 Borrower or any Restricted Subsidiary decreeing the
                                 dissolution or split up of the Company or such Subsidiary
                                 and such order shall remain undischarged or unstayed for a
                                 period in excess of 30 days; or

                                 (h) Employee Benefit Plans. There shall occur one or more
                                 ERISA Events or similar events in respect of any Foreign
                                 Plans, that individually or in the aggregate result in or
                                 could reasonably be expected to result in a Material
                                 Adverse Effect, provided that, with respect to any such
                                 events that occurred prior to the Petition Date or with
                                 respect to the Prepetition Credit Agreement, such failure or
                                 event shall be an Event of Default solely to the extent not
                                 subject to the automatic stay of the Bankruptcy Court; or

                                 (i) Change in Control. A Change in Control shall have
                                 occurred; or

                                 (j) Invalidity of Loan Documents; Failure of Security;
                                 Repudiation of Obligations. At any time after the
                                 execution and delivery thereof, (i) any Loan Document or
                                 any material provision thereof, for any reason other than
                                 the satisfaction in full of all Obligations, shall cease to be in
                                 full force and effect (other than in accordance with its
                                 terms) in any material respect or shall be declared to be null
                                 and void, (ii) the Administrative Agent shall not have or
                                 shall cease to have a valid and perfected First Priority Lien
                                 in any material portion of the Collateral purported to be
                                 covered by the Collateral Documents, in each case for any
                                 reason other than the failure of the Administrative Agent or
                                 any Lender to take any action within its control, or (iii) any
                                 Loan Party shall contest the validity or enforceability of
                                 any Loan Document or any provision thereof in writing or
                                 deny in writing that it has any further liability, including
                                 with respect to future advances by the Lenders, under any


NAI-1507713477v1                           -20-
             Case 19-11240-LSS   Doc 71-1    Filed 06/06/19    Page 22 of 249




            REQUIRED
                                                  MATERIAL TERMS
           DISCLOSURE
                                 Loan Document or any provision thereof to which it is a
                                 party.

                                 (k) Bankruptcy Matters. Any of the following shall occur:

                                    (i)    the Chapter 11 Case shall be dismissed (which
                                    dismissal does not require as a condition to such
                                    dismissal the termination of the Lenders' Commitments
                                    and the payment in full in cash of all Secured
                                    Obligations and the Prepetition Facility Obligations) or
                                    converted to a case under Chapter 7 of the Bankruptcy
                                    Code or the Loan Parties (or any of them) shall file a
                                    motion or other pleading seeking the dismissal or
                                    conversion of the Chapter 11 Case under Section 1112
                                    of the Bankruptcy Code or otherwise without the
                                    consent of the Lenders; a trustee under Chapter 7 or
                                    Chapter 11 of the Bankruptcy Code, a responsible
                                    officer or an examiner with enlarged powers relating to
                                    the operation of the business (powers beyond those set
                                    forth in Sections 1106(a)(3) and (4) of the Bankruptcy
                                    Code) under Section 1106(b) of the Bankruptcy Code
                                    shall be appointed in the Chapter 11 Case, provided that
                                    the appointment of a Chapter 11 trustee or officer or
                                    examiner with enlarged powers shall not be an Event of
                                    Default hereunder if (A) such relief is sought by the
                                    Administrative Agent or (B) the Required Lenders
                                    waive such Event of Default in connection with such
                                    appointment; the Board of Directors of one or more of
                                    the Loan Parties shall authorize a liquidation of any
                                    Loan Party's business, except with the prior written
                                    consent of the Administrative Agent; or an application
                                    shall be filed by the Loan Parties for the approval of
                                    any other Superpriority Claim (other than the Carve-
                                    Out, which shall have a Superpriority Claim ranking
                                    senior to the Secured Obligations, and which shall be
                                    paid by the Loan Parties at the times and in the amounts
                                    permitted by an order of the Bankruptcy Court) or any
                                    Primed Liens in the Chapter 11 Case which is equal to
                                    or senior to the claims of the Lenders against the Loan
                                    Parties hereunder or under any of the other Loan
                                    Documents if it is not used to repay the Secured
                                    Obligations in full in cash, or there shall arise or be




NAI-1507713477v1                          -21-
             Case 19-11240-LSS   Doc 71-1    Filed 06/06/19     Page 23 of 249




            REQUIRED
                                                  MATERIAL TERMS
           DISCLOSURE
                                    granted any such senior or pari passu Superpriority
                                    Claim;

                                    (ii) the Bankruptcy Court shall enter an order or
                                    orders granting relief from the automatic stay
                                    applicable under Section 362 of the Bankruptcy Code
                                    pertaining to the Collateral to the holder or holders of
                                    any security interest to (i) permit foreclosure (or the
                                    granting of a deed in lieu of foreclosure or the like) on
                                    any assets of the Loan Parties in an amount in excess of
                                    $250,000, individually or in the aggregate (except as
                                    otherwise permitted in writing by the Administrative
                                    Agent and the Required Lenders) or (ii) permit other
                                    actions that would have a Material Adverse Effect;

                                    (iii) (1) the Final Order Entry Date shall not have
                                    occurred on or prior to the date occurring thirty (30)
                                    calendar days after the entry of the Interim Order, (2)
                                    an order of the Bankruptcy Court shall be entered
                                    reversing, amending, supplementing, vacating or
                                    otherwise amending, supplementing or modifying the
                                    Interim Order and/or the Final Order without the prior
                                    written consent of the Administrative Agent and the
                                    Required Lenders, or any Loan Party shall apply for
                                    authority to do so, without the prior written consent of
                                    the Administrative Agent and the Required Lenders, (3)
                                    an order with respect to the Chapter 11 Case shall be
                                    entered by the Bankruptcy Court without the express
                                    prior written consent of the Lenders to permit any
                                    administrative expense or any claim (now existing or
                                    hereafter arising, of any kind or nature whatsoever) to
                                    have administrative priority as to the Loan Parties equal
                                    or superior to the priority of the Secured Parties in
                                    respect of the Secured Obligations except as otherwise
                                    provided in the DIP Credit Agreement, (4) an order of
                                    the Bankruptcy Court shall be entered permitting the
                                    grant of a Lien on the Collateral, (5) the Interim Order
                                    and/or the Final Order shall cease to create a valid and
                                    perfected first priority Lien on the Collateral or
                                    otherwise cease to be valid and binding and in full force
                                    and effect, (6) any of the Loan Parties shall fail to
                                    comply with any material provision (or any provision in
                                    such a way as is materially adverse to the interests of
                                    the Secured Parties) of the Interim Order and/or the


NAI-1507713477v1                         -22-
             Case 19-11240-LSS   Doc 71-1    Filed 06/06/19      Page 24 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                                    Final Order, (7) any Loan Party shall seek any
                                    modification of the Interim Order and/or the Final
                                    Order or assert in any pleading filed in any court that
                                    any material provision of the Interim Order and/or the
                                    Final Order is not valid and binding for any reason or
                                    otherwise modifying the Interim Order and/or the Final
                                    Order in a manner adverse to the Secured Parties, or (8)
                                    if any Loan Party is enjoined, restrained or in any way
                                    prevented by court order from continuing or conducting
                                    all or any material part of its business or affairs; or

                                    (iv) except as permitted by the DIP Credit
                                    Agreement, the DIP Orders, the Approved Budget or as
                                    otherwise agreed to by the Administrative Agent and
                                    the Required Lenders, the Loan Parties shall make (or
                                    shall have made) any Prepetition Payment other than
                                    Prepetition Payments authorized by the Bankruptcy
                                    Court in accordance with orders of the Bankruptcy
                                    Court entered without objection by the Administrative
                                    Agent;

                                    (v) the Bankruptcy Court shall enter an order
                                    avoiding or requiring disgorgement by the Secured
                                    Parties of any amounts received in respect of the
                                    Secured Obligations;

                                    (vi) the Bankruptcy Court shall enter an order or
                                    orders to sell, transfer, lease, exchange, alienate or
                                    otherwise dispose of any assets, properties or equity of
                                    any Loan Party pursuant to Section 363 of the
                                    Bankruptcy Code without the consent of the
                                    Administrative Agent and Required Lenders unless
                                    such order or orders contemplate the repayment in full
                                    in cash of the Secured Obligations and the termination
                                    in full of all Commitments under the DIP Credit
                                    Agreement;

                                    (vii) any of the Loan Parties shall take any action in
                                    support of any matter set forth in clauses (i)-(vi) above
                                    or any other Person shall do so and such application is
                                    not contested in good faith by the Loan Parties and the
                                    relief requested is granted in an order that is not stayed
                                    pending appeal;



NAI-1507713477v1                         -23-
             Case 19-11240-LSS   Doc 71-1    Filed 06/06/19      Page 25 of 249




            REQUIRED
                                                  MATERIAL TERMS
           DISCLOSURE
                                    (viii) any Loan Party shall file a motion, pleading or
                                    proceeding which could reasonably be expected to
                                    result in a material impairment of the rights or interests
                                    of the Lenders;

                                    (ix) any Loan Party shall file a motion in the Chapter
                                    11 Case (i) to use Cash Collateral under Section 363(c)
                                    of the Bankruptcy Code without the consent of the
                                    Lenders and the Prepetition Lenders, (ii) to obtain
                                    additional financing under Sections 364(c) or (d) of the
                                    Bankruptcy Code not otherwise permitted under the
                                    DIP Credit Agreement or (iii) to take any other action
                                    or actions materially adverse to Administrative Agent,
                                    the Lenders, the Prepetition Agent or the Prepetition
                                    Lenders or their rights and remedies hereunder or under
                                    any of the other Loan Documents, the Prepetition Loan
                                    Documents or the DIP Orders, or Administrative
                                    Agent's, Prepetition Agent's, Lenders' or Prepetition
                                    Lenders' interest in any of the Collateral;

                                    (x) the filing or support by any Loan Party of any
                                    plan of reorganization or liquidation that is not
                                    approved by the Administrative Agent and the Required
                                    Lenders unless such plan of reorganization or
                                    liquidation provides for the repayment in full in cash of
                                    and termination in full of all Commitments and Secured
                                    Obligations;

                                    (xi) any Loan Party shall take (or support any Person
                                    in taking) any action in order to restrict or prohibit the
                                    Administrative Agent, any Lender, the Prepetition
                                    Agent or any Prepetition Lender from submitting a
                                    "credit bid" for any assets of the Loan Parties;

                                    (xii) subject to any requirements to the contrary in the
                                    DIP Orders, the Loan Parties fail to disburse the sale
                                    proceeds to the Administrative Agent
                                    contemporaneously with the closing of a sale of
                                    substantially all of the Loan Parties' assets, subject to
                                    payment of the Carve-Out and any wind-down fund
                                    provided for in the DIP Orders;




NAI-1507713477v1                         -24-
             Case 19-11240-LSS      Doc 71-1    Filed 06/06/19     Page 26 of 249




            REQUIRED
                                                      MATERIAL TERMS
           DISCLOSURE
                                       (xiii) the grant of a change of venue with respect to the
                                       Chapter 11 Case;

                                       (xiv) entry of an order by the Bankruptcy Court
                                       authorizing or directing payment of any claim or claims
                                       under Section 506(c) or 552(b) of the Bankruptcy Code
                                       against or with respect to any of the Collateral;

                                       (xv) the filing of a challenge by any Loan Party to the
                                       Liens or claims of the Prepetition Agent or the
                                       Prepetition Lenders based on upon the Prepetition
                                       Agent's or any of the Prepetition Lender's conduct; or

                                       (xvi) except as otherwise permitted in the DIP Credit
                                       Agreement, the failure of any Loan Party to comply
                                       with the terms of the Interim Order or the Final Order
                                       (after giving effect to any applicable grace period or
                                       periods in the Interim Order or Final Order, as
                                       applicable).



                                The DIP Liens, DIP Superpriority Claim, Adequate Protection
                                Liens, and Adequate Protection Superpriority Claim and other
                                rights and remedies granted under the Interim Order to the
                                DIP Agent, the DIP Lenders, the Prepetition Agent, and the
                                Prepetition Lenders shall continue in these Chapter 11 Cases
                                and any Successor Case(s), and shall be valid and enforceable
 Effectiveness of Interim       against any trustee appointed in any or all of the Debtors'
 Order Provisions if Final      Chapter 11 Cases and upon the dismissal of any or all of the
 Relief Is Denied               Debtors' Chapter 11 Cases, or in any Successor Case(s), and
                                such liens and security interests shall maintain their first
 Fed. R. Bankr.                 priority as provided in the Interim Order until all the DIP
 P. 4001(c)(1)(B)               Obligations and the Prepetition Obligations have been
 Interim Order, ¶¶ 15, 17(b)(v) indefeasibly paid in full in cash and the DIP Lenders'
                                commitments have been terminated in accordance with the
                                DIP Documents and the Interim Order.
                                The Carve-Out shall be effective upon entry of the Interim
                                Order and shall not be rendered ineffective as a result of the
                                occurrence, or non-occurrence, of any event or circumstance
                                thereafter.
                               DIP Liens
 Security and Priority



NAI-1507713477v1                             -25-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 27 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
 Fed. R. Bankr. P.          To secure the DIP Obligations, the DIP Secured Parties are to be
 4001(c)(1)(B)(i, vii)      granted pursuant to and in accordance with Sections 364(c)(2),
                            364(c)(3), and 364(d) of the Bankruptcy Code, valid,
 Interim Order ¶¶ 13, 14
                            enforceable and fully perfected liens (the "DIP Liens") in and on
                            all of the property, assets or interests in property or assets of
                            each Debtor, and all "property of the estate" (within the meaning
                            of the Bankruptcy Code) of each Debtor, of any kind or nature
                            whatsoever, real or personal, tangible or intangible or mixed,
                            now existing or hereafter acquired or created, including, without
                            limitation, all of each Debtor's now owned or hereafter acquired
                            right, title, and interest in and to all cash, accounts, accounts
                            receivable, goods, inventory, property, plant and equipment,
                            commercial tort claims, intellectual property, contract rights, tax
                            refunds, prepaid expenses, deposits, general intangibles, real
                            estate, leaseholds, all proceeds or property recovered in
                            connection with actions under chapter 5 of the Bankruptcy Code
                            ("Avoidance Actions") (provided that the lien on Avoidance
                            Actions and proceeds of Avoidance Actions shall only attach
                            hereunder to the extent approved in the Final Order), all
                            intercompany claims, all claims, and causes of action of each
                            Debtor or its respective estate (including, without limitation, all
                            commercial tort claims of every kind and description, whether
                            described in specificity in the DIP Documents or not) and any
                            and all proceeds and property recovered therefrom, any and all
                            proceeds arising from insurance policies, all intellectual
                            property, and the equity interests of each direct subsidiary of
                            each Debtor, which for the avoidance of doubt, shall include,
                            without limiting the generality of the foregoing, all assets of
                            each Debtor that constitute Prepetition Collateral, and all other
                            property and assets including, without limitation, Cash
                            Collateral, and all cash and non-cash proceeds, rents, products,
                            substitutions, accessions, offspring and profits of any of the
                            collateral described above (collectively, the "DIP Collateral"),
                            subject only to prior payment of the Carve-Out.
                            The DIP Liens shall be effective immediately upon the entry of
                            the Interim Order and shall not at any time be made subject or
                            subordinated to, or made pari passu with, any other lien,
                            security interest or claim existing as of the Petition Date or
                            created thereafter, including under Sections 363 or 364(d) of the
                            Bankruptcy Code or otherwise, other than prior payment of the
                            Carve-Out.




NAI-1507713477v1                          -26-
             Case 19-11240-LSS   Doc 71-1      Filed 06/06/19      Page 28 of 249




            REQUIRED
                                                     MATERIAL TERMS
           DISCLOSURE
                            At all times prior to indefeasible payment in cash in full of the
                            DIP Obligations, the priority of the DIP Liens will:

                                 •   Pursuant to Section 364(c)(2) of the Bankruptcy Code,
                                     be perfected first priority liens on all DIP Collateral
                                     which, as of the Petition Date, was unencumbered or
                                     subject to invalid, unperfected or avoidable liens;

                                 •   Pursuant to Section 364(c)(3) of the Bankruptcy Code,
                                     be perfected junior liens on all DIP Collateral that was,
                                     as of the Petition Date, subject to valid, perfected,
                                     unavoidable liens in existence at the time of the
                                     commencement of the Chapter 11 Cases (other than the
                                     liens in favor of the Prepetition Lenders, which liens are
                                     "primed" pursuant to the liens described in subsection
                                     (iii) below) with a priority immediately junior to any
                                     such liens ("Senior Third-Party Liens");

                                 •   Pursuant to Section 364(d)(1) of the Bankruptcy Code,
                                     be perfected first priority, senior priming liens on all DIP
                                     Collateral that is subject to (a) the existing liens that
                                     secure the obligations of the applicable Debtors under or
                                     in connection with the Prepetition Credit Agreement and
                                     (b) existing liens junior in priority to the liens granted in
                                     favor of the Prepetition Lenders (collectively, the
                                     "Junior Lienholders" and collectively with the
                                     Prepetition Lenders, the "Primed Parties"), all of which
                                     existing liens (the "Primed Liens") shall be primed by
                                     and made subject and subordinate to the perfected first
                                     priority senior liens granted to the DIP Secured Parties
                                     hereunder, which senior priming liens in favor of the
                                     DIP Secured Parties shall also prime any liens granted
                                     after the commencement of the Chapter 11 Cases to
                                     provide adequate protection in respect of any of the
                                     Primed Liens; and

                                 •   Pursuant to the terms of the Interim Order, be subject to
                                     the Carve-Out (defined below).

                            DIP Secured Parties' Superpriority Claim

                            The DIP Secured Parties are to be granted an allowed
                            superpriority administrative expense claim (the "DIP
                            Superpriority Claim") pursuant to section 364(c)(1) of the


NAI-1507713477v1                           -27-
             Case 19-11240-LSS    Doc 71-1     Filed 06/06/19     Page 29 of 249




            REQUIRED
                                                    MATERIAL TERMS
           DISCLOSURE
                              Bankruptcy Code in each of the Chapter 11 Cases and in any
                              successor case(s) under the Bankruptcy Code (including any
                              case or cases under chapter 7 of the Bankruptcy Code, the
                              "Successor Case(s)") for all DIP Obligations, having priority
                              over any and all other claims against the Debtors, now existing
                              or hereafter arising, of any kind whatsoever, including, without
                              limitation, all administrative expenses of the kinds specified in
                              or arising or ordered under sections 105(a), 326, 328, 330, 331,
                              503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726,
                              1113, and 1114 and any other provision of the Bankruptcy Code
                              or otherwise, whether or not such expenses or claims may
                              become secured by a judgment lien or other non-consensual
                              lien, levy or attachment, which allowed DIP Superpriority
                              Claim shall be payable from and have recourse to all pre- and
                              postpetition property of the Debtors and all proceeds thereof
                              including, without limitation, any proceeds or property
                              recovered in connection with the pursuit of Avoidance Actions.
                              The DIP Superpriority Claim shall be subject and subordinate in
                              priority of payment only to prior payment of the Carve-Out.
                              The DIP Superpriority Claim shall be senior in all respects to
                              any superpriority claims granted in these Chapter 11 Cases
                              including, without limitation, on account of any break-up fee or
                              expense reimbursement that may be granted by the Court in
                              connection with any sale of the Debtors' assets, and the
                              Adequate Protection Superpriority Claim (as defined in the
                              Interim DIP Order)


                              As adequate protection in respect of, and as consideration for
                              any Diminution resulting from any of the incurrence and
                              payment of the DIP Obligations, the use of Cash Collateral,
                              the use of other Prepetition Collateral, the granting of the DIP
 Adequate Protection          Liens and the DIP Superpriority Claim, the subordination of
                              the Prepetition Obligations to the DIP Obligations and the
 Fed. R. Bankr. P.            Carve-Out and the imposition of the automatic stay pursuant
 4001(c)(1)(B)(ii)            to section 362 of the Bankruptcy Code, the Prepetition
 DIP Credit Agreement, §16.   Lenders are hereby granted (in each case subject only to the
                              DIP Liens, the DIP Superpriority Claim, and prior payment of
 Interim Order, ¶¶ 15, 16.    the Carve-Out) the following adequate protection:
                                  •   Adequate Protection Liens. To secure the Adequate
                                      Protection Superpriority Claim (as defined in the
                                      Interim DIP Order), the Prepetition Agent, for itself
                                      and for the benefit of the other Prepetition Lenders, is


NAI-1507713477v1                            -28-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 30 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                                     hereby granted (effective and perfected by operation of
                                     law immediately upon entry of the Interim Order and
                                     without the necessity of execution by the Debtors of
                                     mortgages, security agreements, pledge agreements,
                                     financing statements, account control agreements and
                                     other agreements, filings or instruments) valid,
                                     perfected, postpetition security interests and liens (the
                                     "Adequate Protection Liens") in and on all of the DIP
                                     Collateral, with a priority subject and subordinate only
                                     to (i) the DIP Liens and (ii) prior payment of the
                                     Carve-Out.
                                 •   Adequate Protection Superpriority Claim. As further
                                     adequate protection, the Prepetition Agent, for itself
                                     and for the benefit of the other Prepetition Lenders, is
                                     hereby granted a superpriority claim to the extent of
                                     any Diminution, which claim shall have priority over
                                     all other administrative expense claims and unsecured
                                     claims against the Debtors or their estates, now
                                     existing or hereafter arising, of any kind or nature
                                     whatsoever, including, without limitation,
                                     administrative expenses of the kind specified in or
                                     ordered pursuant to sections 105, 326, 328, 330, 331,
                                     503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d),
                                     552, 726, 1113, and 1114 and any other provision of
                                     the Bankruptcy Code (the "Adequate Protection
                                     Superpriority Claim"), provided however, such
                                     Adequate Protection Superpriority Claim shall (i) be
                                     subordinate and subject only to the DIP Superpriority
                                     Claim and prior payment of the Carve-Out, and (ii)
                                     shall be entitled to all protections and benefits of
                                     Section 507(b) of the Bankruptcy Code.
                                 •   Prepetition Lenders' Fees and Expenses. The Debtors
                                     shall pay the reasonable fees, charges, expenses
                                     (including attorneys' fees and other professional
                                     expenses) of the Prepetition Lenders who are also DIP
                                     Lenders in connection with the Chapter 11 Cases and
                                     any Successor Case(s), including, without limitation,
                                     in connection with (i) the preparation, negotiation,
                                     execution and delivery of the DIP Documents, the
                                     Interim Order and any Final Order, and the funding of
                                     all DIP Loans under the DIP Facility, (ii) the
                                     administration of the DIP Facility and any amendment



NAI-1507713477v1                          -29-
             Case 19-11240-LSS   Doc 71-1    Filed 06/06/19    Page 31 of 249




            REQUIRED
                                                  MATERIAL TERMS
           DISCLOSURE
                                    or waiver of any provision of the DIP Documents, the
                                    Interim Order and any Final Order, (iii) the
                                    administration of the Chapter 11 Cases and any
                                    Successor Case(s), and (iv) the enforcement or
                                    protection of the DIP Secured Parties' or the
                                    Prepetition Lenders' rights and remedies under DIP
                                    Documents, the Prepetition Credit Agreement, the
                                    Interim Order, or any Final Order. The Debtors'
                                    obligations to make such payments shall include, in
                                    each instance, any of such fees, charges, expenses and
                                    other amounts which were incurred or accrued but
                                    unpaid as of the date of the Interim Order, including
                                    amounts incurred prior to the Petition Date. All such
                                    fees, costs and expenses shall be paid by the Debtors
                                    within ten (10) days after delivery of a summary
                                    invoice (redacted for privilege) to the Debtors and
                                    without the need for further application to or order of
                                    the Court. A copy of such summary invoice shall be
                                    provided by the Prepetition Lender to the U.S. Trustee,
                                    counsel for the DIP Agent and counsel for any
                                    Creditors' Committee at the same time as delivery to
                                    the Debtors'. Notwithstanding the foregoing, if (x) the
                                    Debtors, the U.S. Trustee or any Creditors' Committee
                                    object to the reasonableness of a summary invoice
                                    submitted by the Prepetition Lenders and (y) the
                                    parties cannot resolve such objection, in each case
                                    within the ten (10) day period following the Debtors'
                                    receipt of such summary invoice, the Debtors, the U.S.
                                    Trustee or such Creditors' Committee, as the case may
                                    be, shall file with the Court and serve on the
                                    Prepetition Lenders a fee objection (a "Prepetition
                                    Lenders Fee Objection"), which objection shall be
                                    limited to the issue of the reasonableness of such fees
                                    and expenses. The Debtors shall promptly pay and/or
                                    the DIP Lenders are hereby authorized to make an
                                    advance under the DIP Credit Agreement to timely
                                    pay, any submitted invoice after the expiration of the
                                    ten (10) day period if no Prepetition Agent Fee
                                    Objection has been filed with the Court and served on
                                    the DIP Agent in such ten (10) day period. If a
                                    Prepetition Lenders Fee Objection is timely filed and
                                    served, the Debtors shall promptly pay and/or the DIP
                                    Secured Parties are hereby authorized to make an



NAI-1507713477v1                         -30-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 32 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                                     advance under the DIP Credit Agreement to timely
                                     pay, the undisputed amount of the summary invoice,
                                     and the Court shall have jurisdiction to determine the
                                     disputed portion of such invoice if the parties are
                                     unable to resolve the Prepetition Lenders Fee
                                     Objection. In all events, the payments pursuant to this
                                     subsection (c) shall be subject to the rights reserved to
                                     third parties under paragraph 19.
                                 •   506(c) and 552(b) Waivers. Subject to the entry of the
                                     Final Order, the Prepetition Lenders' consent to use of
                                     Cash Collateral and Prepetition Collateral under the
                                     Interim Order and the Debtors' right to use Cash
                                     Collateral and Prepetition Collateral: (i) is in lieu of
                                     any section 506(c) claim, payment or priority for the
                                     costs or expenses of the administration of any of these
                                     Chapter 11 Cases; and (ii) is granted as consideration
                                     for (among other things) the waiver of the exceptions
                                     provided in sections 552(b)(1) and (2) of the
                                     Bankruptcy Code, which exceptions are hereby
                                     waived.
                                 •   Access to Debtor's Chief Restructuring Officer and
                                     Investment Banker. The Debtors shall cause their
                                     chief restructuring officer (the "CRO") and investment
                                     bankers (the "Investment Bankers") to meet with the
                                     DIP Agent and the DIP Lenders as reasonably
                                     requested and to cause the Investment Bankers and the
                                     CRO to be available to meet with the DIP Agent, the
                                     DIP Lenders and the Prepetition Lenders by phone
                                     every two-weeks during the Chapter 11 Cases.
                                 •   Reporting. As and when required under the terms of
                                     the DIP Credit Agreement, the Debtors shall provide
                                     to the DIP Agent and each DIP Lender all of the
                                     financial information, operational information and
                                     related reports, documents and analysis required under
                                     the terms of the DIP Credit Agreement.
                                 •   Credit Bidding Rights. The Debtors and the DIP
                                     Secured Parties agree and by the Interim Order the
                                     Court finds that in any sale of the DIP Collateral or
                                     Prepetition Collateral other than a sale in the ordinary
                                     course of business, the DIP Lenders and the
                                     Prepetition Lenders shall have the right to credit bid



NAI-1507713477v1                          -31-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19      Page 33 of 249




            REQUIRED
                                                    MATERIAL TERMS
           DISCLOSURE
                                     the DIP Obligations and Prepetition Obligations (as
                                     applicable) in accordance with Section 363(k) of the
                                     Bankruptcy Code, provided that any such credit bid of
                                     the Prepetition Lenders that does not also contain a
                                     credit bid of the DIP Obligation must contain a cash
                                     component satisfactory to satisfy in full the DIP
                                     Obligations. The Debtors agree that any motion filed
                                     by the Debtors seeking approval of bid procedures will
                                     contain a request for approval of the right of the DIP
                                     Lenders and the Prepetition Lenders to credit bid the
                                     DIP Obligations and Prepetition Obligations (as
                                     applicable) and the DIP Lenders consent to the
                                     Prepetition Lenders being granted the right to credit
                                     bid in accordance with this subsection. The right of
                                     the DIP Lenders and Prepetition Lenders to credit bid
                                     in accordance with this subsection shall not be
                                     modified or altered by any event, including entry of a
                                     subsequent order of the Court, without the prior
                                     written consent of each of the DIP Lenders and
                                     Prepetition Lenders.


                                 •   Further Adequate Protection. Nothing in the Interim
                                     Order shall, or shall be deemed to, limit, abridge or
                                     otherwise affect the rights of the Prepetition Lenders to
                                     request at any time that the Court provide additional or
                                     further protection of their interests in the Prepetition
                                     Collateral (including the Cash Collateral) or to seek
                                     further or additional adequate protection in the event
                                     the adequate protection provided in the Interim Order
                                     proves to be inadequate, subject to the Debtors' rights
                                     to contest any such request.


                            In requesting the Postpetition Financing Arrangement and in
                            exchange for and as a material inducement to, the DIP Secured
 Acknowledgements &
                            Parties to agree to provide the Postpetition Financing
 Stipulations
                            Arrangement, and to the Prepetition Lenders in exchange for the
 Fed. R. Bankr. P.          Diminution (as defined in the Interim DIP Order), the Debtors
 4001(c)(1)(B)(iii)         acknowledge, represent, stipulate and agree, for themselves and
 Interim Order ¶ D          their estates, subject to the challenge rights set forth in paragraph
                            19 of the Interim Order, as follows:




NAI-1507713477v1                          -32-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 34 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                                 •   the Borrower, certain of the Debtors as guarantors (in
                                     such capacity, the "Debtor Guarantors" and collectively
                                     with the Borrower, the "Prepetition Obligors"), and
                                     Interflora British Unit (the "UK Borrower") are parties
                                     to the Credit Agreement, dated as of July 17, 2013 (as
                                     the same has been amended, restated, supplemented or
                                     modified from time to time, the "Prepetition Credit
                                     Agreement") with Bank of America, N.A. as
                                     administrative agent, swing line lender and L/C issuer
                                     (the "Prepetition Agent"), Wells Fargo Bank, National
                                     Association, as syndication agent (the "Syndication
                                     Agent"), PNC Bank, National Association, Compass
                                     Bank and BMO Harris Bank, N.A. as co-documentation
                                     agents (the "Co-Documentation Agents") and certain
                                     lender parties thereto (collectively with the Prepetition
                                     Agent, the Syndication Agent, the Co-Documentation
                                     Agents and providers of hedge products and treasury
                                     management services secured by the Prepetition
                                     Collateral (as defined in the Interim DIP Order), the
                                     "Prepetition Lenders");

                                 •   to secure the "Obligations" (as defined in the
                                     Prepetition Credit Agreement, the "Prepetition
                                     Obligations"), the Prepetition Obligors granted to the
                                     Prepetition Agent, for the benefit of the Prepetition
                                     Lenders, liens upon and security interests in (the
                                     "Prepetition Liens") all of the Prepetition Obligors'
                                     property and assets (other than the "Excluded Assets"
                                     (as defined in the Prepetition Credit Agreement)), as set
                                     forth in certain security documents and instruments
                                     including: (i) the Pledge and Security Agreement, dated
                                     as of July 17, 2013, by and among the Borrower, the
                                     other Prepetition Obligors, and the Prepetition Agent
                                     (as the same has been amended, restated, supplemented
                                     or modified from time to time, the "Prepetition Security
                                     Agreement") (together with the Prepetition Credit
                                     Agreement, and all other agreements, documents, notes,
                                     guarantees, subordination agreements, instruments,
                                     amendments, and any other agreements delivered
                                     pursuant thereto or in connection therewith, each as
                                     amended, restated, supplemented or otherwise modified
                                     from time to time, the "Prepetition Loan Documents"),




NAI-1507713477v1                          -33-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 35 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                                     and, in all instances, the proceeds and products thereof
                                     (collectively, the "Prepetition Collateral");

                                 •   as of the Petition Date: (A) the current outstanding
                                     principal balance of the Prepetition Obligations
                                     (exclusive of interest, fees, reimbursable expenses and
                                     other charges) is not less than $149,428,041.37 (which
                                     amounts include $12,000,000.00 of advances under an
                                     increase to the borrowing availability under the
                                     Prepetition Credit Agreement advanced from and after
                                     May 25, 2019 (the "Bridge Facility")); (B) all of the
                                     Prepetition Obligations are absolutely and
                                     unconditionally owed by the Prepetition Obligors to the
                                     Prepetition Lenders; (C) the Prepetition Obligations
                                     constitute legal, valid and binding obligations of the
                                     Prepetition Obligors, enforceable in accordance with
                                     their terms (other than in respect of the stay of
                                     enforcement arising from section 362 of the Bankruptcy
                                     Code to the extent applicable); (D) no recoupments,
                                     offsets, defenses or counterclaims exist to the
                                     Prepetition Obligations; and (E) no portion of the
                                     Prepetition Obligations or any payments or other
                                     transfers made to the Prepetition Agent or any other
                                     Prepetition Lender or applied to the Prepetition
                                     Obligations prior to the Petition Date is subject to
                                     avoidance, subordination, recharacterization, recovery,
                                     attack, recoupment, offset, counterclaim, defense or
                                     Claim (as defined in the Bankruptcy Code) of any kind
                                     pursuant to the Bankruptcy Code or applicable non-
                                     bankruptcy law;

                                 •   the Prepetition Liens constitute valid, binding,
                                     enforceable (other than in respect of the stay of
                                     enforcement arising from section 362 of the Bankruptcy
                                     Code) and perfected liens with priority over any and all
                                     other liens in the Prepetition Collateral (except as
                                     otherwise provided in the Prepetition Loan Documents)
                                     and are not subject to any challenge or defense,
                                     including without limitation, respectively, avoidance,
                                     subordination, recharacterization, recovery, reduction,
                                     set-off, offset, attack, counterclaim, cross-claim or
                                     Claim (as defined in the Bankruptcy Code) of any kind




NAI-1507713477v1                          -34-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 36 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                                     pursuant to the Bankruptcy Code or applicable non-
                                     bankruptcy law;

                                 •   the Debtors have waived, discharged and released any
                                     right they may have to challenge the Prepetition
                                     Obligations and the Prepetition Liens on the Prepetition
                                     Collateral and to assert any recoupments, offsets,
                                     defenses, claims, objections, challenges, causes of
                                     action and/or choses of action against any Prepetition
                                     Lender with respect to the Prepetition Loan Documents,
                                     the Prepetition Obligations, the Prepetition Liens or the
                                     Prepetition Collateral;

                                 •   any payments made on account of the Prepetition
                                     Obligations before the Petition Date were (A) payments
                                     out of the Prepetition Collateral and/or (B) made in the
                                     ordinary course of business and in exchange for
                                     reasonably equivalent value and did not diminish any
                                     property otherwise available for distribution to
                                     unsecured creditors;

                                 •   all of the Debtors' cash, including the cash in their
                                     deposit accounts and other accounts, wherever located,
                                     whether as original collateral or proceeds of other
                                     Prepetition Collateral, constitutes Cash Collateral (as
                                     defined in the Interim DIP Order);

                                 •   none of the DIP Secured Parties or the Prepetition
                                     Lenders is a control person or insider (as defined in
                                     section 101(31) of the Bankruptcy Code) of any Debtor;

                                 •   until such time as all DIP Obligations are indefeasibly
                                     paid in full in cash, the Debtors shall not in any way
                                     prime or seek to prime (or otherwise cause to be
                                     subordinated in any way) the liens provided to the DIP
                                     Secured Parties by offering subsequent lender or any
                                     party-in-interest a superior or pari passu lien or claim
                                     with respect to the DIP Collateral pursuant to section
                                     364(d) of the Bankruptcy Code or otherwise, except
                                     with respect to the Carve-Out (as defined in the Interim
                                     DIP Order);

                                 •   until such time as all DIP Obligations are indefeasibly
                                     paid in full in cash, the Debtors shall not in any way or


NAI-1507713477v1                          -35-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 37 of 249




            REQUIRED
                                                    MATERIAL TERMS
           DISCLOSURE
                                     at any time seek allowance of any administrative
                                     expense claim against the Debtors of any kind or nature
                                     whatsoever, including, without limitation, claims for
                                     any administrative expenses of the kind specified in, or
                                     arising or ordered under sections 105, 326, 328, 330,
                                     331, 503(a), 503(b), 506(c) (subject to entry of a Final
                                     Order), 507(a), 507(b), 546(c), 546(d), 552(b), 726,
                                     1113 and 1114 of the Bankruptcy Code that is superior
                                     to or pari passu with the DIP Superpriority Claim (as
                                     defined in the Interim DIP Order) provided in the
                                     Interim Order, except with respect to the Carve-Out;
                                     and

                                 •   the Prepetition Lenders are entitled, pursuant to sections
                                     361, 363(e) and 364(d)(1) of the Bankruptcy Code, to
                                     adequate protection of their respective interests in the
                                     Prepetition Collateral, including the Cash Collateral, to
                                     the extent of any diminution in the value of the
                                     Prepetition Collateral occurring from and after the
                                     Petition Date (the "Diminution"), caused by or arising
                                     as a result of (A) the incurrence and payment of the DIP
                                     Obligations, (B) the use of Prepetition Collateral
                                     (including Cash Collateral), (C) the granting of the DIP
                                     Liens and the DIP Superpriority Claim, (D) the
                                     subordination of the Prepetition Obligations to the
                                     Carve-Out, and (E) imposition of the automatic stay
                                     pursuant to section 362 of the Bankruptcy Code

                            The following provisions are each subject to the Carve-Out:

                                 •   The automatic stay provisions of section 362 of the
                                     Bankruptcy Code are, to the extent applicable, vacated
                                     and modified without further application or motion to, or
                                     order from, the Court, to the extent necessary so as to
 Automatic Stay                      permit the following, and neither section 105 of the
 Fed. R. Bankr. P.                   Bankruptcy Code nor any other provision of the
 4001(c)(1)(B)(iv)                   Bankruptcy Code or applicable law shall be utilized to
                                     prohibit the exercise, enjoyment and enforcement of any
 Interim Order ¶ 21.
                                     of such rights, benefits, privileges and remedies
                                     regardless of any change in circumstances (whether or
                                     not foreseeable), whether or not an Event of Default (as
                                     defined in the DIP Credit Agreement) under the DIP
                                     Documents or a default by any of the Debtors of any of
                                     their obligations under the Interim Order has occurred:


NAI-1507713477v1                           -36-
             Case 19-11240-LSS   Doc 71-1      Filed 06/06/19     Page 38 of 249




            REQUIRED
                                                    MATERIAL TERMS
           DISCLOSURE
                                     (i) the right to require all cash, checks or other
                                     collections or proceeds from DIP Collateral received by
                                     any of the Debtors to be deposited in accordance with
                                     the requirements of the DIP Documents or written
                                     instructions of the DIP Agent, and to apply any amounts
                                     so deposited and other amounts paid to or received by
                                     the DIP Secured Parties under the DIP Documents in
                                     accordance with any requirements of the DIP
                                     Documents; (ii) the right to file or record any financing
                                     statements, mortgages or other instruments or other
                                     documents to evidence the security interests in and liens
                                     upon the DIP Collateral; (iii) the right to charge and
                                     collect any interest, fees, costs and other expenses
                                     accruing at any time under the DIP Documents as
                                     provided therein; and (iv) the right to give the Debtors
                                     any notice provided for in any of the DIP Documents or
                                     the Interim Order.

                                 •   Subject to Paragraph 21(d) of the Interim Order, the
                                     automatic stay provisions of section 362 of the
                                     Bankruptcy Code are vacated and modified without the
                                     need for further Court order to permit the DIP Secured
                                     Parties, upon the occurrence and during the continuance
                                     of an Event of Default under the DIP Credit Agreement
                                     or the Debtors' violation of any provision of the Interim
                                     Order, and without any interference from the Debtors or
                                     any other party interest, to (i) (A) cease making DIP
                                     Loans and/or suspend or terminate the commitments
                                     under the DIP Documents, and (B) declare all DIP
                                     Obligations immediately due and payable, and (ii)
                                     subject to five (5) calendar days' prior written notice
                                     (which may be delivered by electronic mail) (the
                                     "Remedies Notice Period") to the Debtors, their counsel,
                                     counsel to any Creditors' Committee and the U.S.
                                     Trustee, to exercise all rights and remedies provided for
                                     in the DIP Documents, the Interim Order or under other
                                     applicable bankruptcy and non-bankruptcy law
                                     including, without limitation, the right to (A) take any
                                     actions reasonably calculated to preserve or safeguard
                                     the DIP Collateral or to prepare the DIP Collateral for
                                     sale; (B) foreclose or otherwise enforce the DIP Liens on
                                     any or all of the DIP Collateral; (C) set off any amounts
                                     held as Cash Collateral (including, without limitation, in
                                     any Cash Collateral account held for the benefit of the


NAI-1507713477v1                           -37-
             Case 19-11240-LSS   Doc 71-1      Filed 06/06/19      Page 39 of 249




            REQUIRED
                                                     MATERIAL TERMS
           DISCLOSURE
                                     DIP Secured Parties); and/or (D) exercise any other
                                     default-related rights and remedies under the DIP
                                     Documents or the Interim Order or applicable law. The
                                     Remedies Notice Period shall run concurrently with any
                                     notice period provided for under the DIP Documents.

                                 •   Notwithstanding anything in the Interim Order to the
                                     contrary, immediately upon the occurrence of a
                                     Termination Event or a default by any of the Debtors of
                                     any of their obligations under the Interim Order, the DIP
                                     Lender may charge interest at the default rate set forth in
                                     the DIP Documents, regardless of any notice thereof and
                                     without being subject to the Remedies Notice Period.

                                 •   The automatic stay of section 362(a) of the Bankruptcy
                                     Code, to the extent applicable, shall be deemed
                                     terminated without the necessity of any further action by
                                     the Court in the event that the Debtors, the Creditors'
                                     Committee, if any, and/or the U.S. Trustee have not
                                     obtained an order from this Court prior to the expiration
                                     of the Remedies Notice Period providing that no Event
                                     of Default under the DIP Credit Agreement and no
                                     violation of the Interim Order has occurred. The sole
                                     issue at any hearing to re-impose the automatic stay or to
                                     obtain any other injunctive or other relief with respect to
                                     any exercise of rights or remedies by the DIP Secured
                                     Parties shall be limited to whether or not an Event of
                                     Default has occurred and is continuing under the DIP
                                     Documents and whether a violation of the Interim Order
                                     has occurred.

                                 •   If the DIP Secured Parties are entitled, and have elected
                                     in accordance with the provisions of the Interim Order,
                                     to enforce their liens or security interests or exercise any
                                     other default-related remedies following expiration of
                                     the Remedies Notice Period, the Debtors shall cooperate
                                     with the DIP Secured Parties in connection with such
                                     enforcement by, among other things, (A) providing at all
                                     reasonable times access to the DIP Collateral and the
                                     Debtors' premises to representatives or agents of the DIP
                                     Secured Parties (including any collateral liquidator or
                                     consultant), (B) providing the DIP Secured Parties and
                                     their representatives or agents, at all reasonable times,
                                     access to the Debtors' books and records and any


NAI-1507713477v1                           -38-
             Case 19-11240-LSS   Doc 71-1      Filed 06/06/19     Page 40 of 249




            REQUIRED
                                                    MATERIAL TERMS
           DISCLOSURE
                                     information or documents requested by the DIP Secured
                                     Parties or their representatives or agents, (C) performing
                                     all other obligations set forth in the DIP Documents, and
                                     (D) taking reasonable steps to safeguard and protect the
                                     DIP Collateral, and the Debtors shall not otherwise
                                     interfere with or actively encourage others to interfere
                                     with the DIP Secured Parties' enforcement of rights.

                                 •   Upon the occurrence and during the continuance of an
                                     Event of Default under the DIP Documents, a violation
                                     of the terms of the Interim Order, or any other
                                     Termination Event, and including during the pendency
                                     of any applicable Remedies Notice Period, the DIP
                                     Secured Parties shall have no further obligation to
                                     provide financing under the DIP Documents, except to
                                     the extent necessary to allow the Debtors to fund any
                                     payroll obligations scheduled to be paid in the five
                                     business days after the initiation of a Remedies Notice
                                     Period. Upon (i) initiation of a Remedies Notice Period
                                     or (ii) the occurrence of a Maturity Date, the DIP
                                     Secured Parties and the Prepetition Lenders shall have
                                     no further obligation to permit the continued use of Cash
                                     Collateral, except to the extent necessary to allow the
                                     Debtors to fund any payroll obligations scheduled to be
                                     paid in the five business days after the initiation of a
                                     Remedies Notice Period. Once the Debtors' right to use
                                     Cash Collateral is no longer permitted by the Interim
                                     Order, the Debtors shall be prohibited from using any
                                     Cash Collateral under the Interim Order until such time
                                     (if any) as the Prepetition Lenders and the DIP Secured
                                     Parties have consented to further use of Cash Collateral
                                     except to the extent necessary to allow the Debtors to
                                     fund any payroll obligations scheduled to be paid in the
                                     five business days after the Debtors are no longer
                                     permitted to use Cash Collateral pursuant to the Interim
                                     Order.

                                 •   Upon the occurrence and during the continuance of an
                                     Event of Default under the DIP Documents, a violation
                                     of the terms of the Interim Order, or any other
                                     Termination Event, the DIP Secured Parties may at all
                                     times continue to collect and sweep cash as provided the
                                     Interim Order or as provided in the DIP Documents,
                                     provided that sufficient funds are (or have been) set


NAI-1507713477v1                           -39-
               Case 19-11240-LSS              Doc 71-1        Filed 06/06/19        Page 41 of 249




             REQUIRED
                                                                    MATERIAL TERMS
            DISCLOSURE
                                                 aside to fund the Carve-Out and payment of all accrued
                                                 but unpaid expenses set forth in the Approved Budget
                                                 through the date of the commencement of the Remedies
                                                 Notice Period.

                                             •   This Court shall retain exclusive jurisdiction to hear and
                                                 resolve any disputes and enter any orders pursuant to the
                                                 provisions of the Interim Order and relating to the
                                                 application, re-imposition or continuance of the
                                                 automatic stay of section 362(a) of the Bankruptcy Code
                                                 or other injunctive relief requested.

                                        The Debtors shall not seek or support entry of any order that
                                        provides for either the sale of the stock of the Debtors or the sale
                                        of all or substantially all of the assets of the Debtors under section
                                        363 of the Bankruptcy Code to any party unless (a) the Required
                                        DIP Lenders and the Required Prepetition Lenders consent and
                                        (b) the order approving such sale provides that the sale proceeds
                                        shall be distributed in accordance with the DIP Documents, the
                                        Prepetition Loan Documents and the Interim Order at the closing
                                        of such sale. The Debtors agree to adhere to the following
                                        milestones with respect to the sale of all or substantially all of
    Milestones                          their assets (collectively, the "Sale Milestones"):
    Fed. R. Bankr. P.
    4001(c)(1)(B)(vi) 6
                                                     Timeline                           Action/Deadline
    Interim Order ¶ 35
                                          Three business days                  File sale motion and bidding
                                          following Petition Date              procedures for sale of all of the
                                                                               assets of the Debtors


                                          Three weeks following                Deadline to obtain entry of
                                          Petition Date                        order    approving  bidding
                                                                               procedures.




6
          Bankruptcy Rule 4001(c)(1)(B)(vi) applies only the milestones related establishment of deadlines for filing
          a plan of reorganization, for approval of a disclosure statement, for a hearing on confirmation, or for entry
          of a confirmation order. See Fed. R. Bankr. 4001(c)(1)(B)(vi). However, in the abundance of caution and
          to ensure that all parties in interest are fully informed, the Debtors have elected to provide certain Sale
          Milestones.



NAI-1507713477v1                                         -40-
             Case 19-11240-LSS   Doc 71-1    Filed 06/06/19     Page 42 of 249




            REQUIRED
                                                     MATERIAL TERMS
           DISCLOSURE
                             Six weeks following            Deadline for interested parties
                             Petition Date                  to submit bids for purchase of
                                                            assets of the Debtors.




                             Earlier of 8 weeks             Deadline for hearing to approve
                             following Petition Date or     sale.
                             four (4) business days after
                             Auction



                             Seven days after Sale          Deadline to consummate sale(s)
                             Hearing                        of substantially all of the
                                                            Debtors' assets

                            The DIP Liens shall be deemed fully perfected liens and
                            security interests, effective and perfected upon the date of the
                            Interim Order, without the necessity of execution by the Debtors
 Lien                       of mortgages, security agreements, pledge agreements,
 Perfection/Enforcement     financing agreements, financing statements, account control
                            agreements or any other agreements, filings or instruments, such
 Fed. R. Bankr. P.
                            that no additional actions need be taken by the DIP Agent, the
 4001(c)(1)(B)(vii)
                            DIP Lenders or any other party (including, without limitation,
 Interim Order ¶ 13(c)      any depository bank or securities intermediary) to perfect such
                            interests.


                             The release, discharge, waivers, settlements, compromises,
                             and agreements set forth in Paragraph 18 of the Interim Order
                             and the stipulations set forth in Paragraph D of the Interim
                             Order shall be deemed effective upon entry of the Interim
 Release                     Order, subject only to the rights set forth in paragraph 19 of
                             the Interim Order. The Debtors forever and irrevocably
 Fed. R. Bankr. P.           release, discharge, and acquit each of the DIP Secured Parties,
 4001(c)(1)(B)(viii)         their affiliates and predecessors in interest, and their
 Interim Order ¶ 18          respective former, current or future officers, employees,
                             directors, agents, representatives, owners, members, partners,
                             advisors, legal advisors, shareholders, managers, consultants,
                             accountants, and attorneys (collectively, the "DIP Lender
                             Releasees"), of and from any and all claims, demands,
                             liabilities, responsibilities, disputes, remedies, causes of


NAI-1507713477v1                          -41-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 43 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                             action, indebtedness, and obligations, of every type at any
                             time arising prior to the Petition Date, and all claims and
                             causes of action under chapter 5 of the Bankruptcy Code.
                             The Debtors forever and irrevocably release, discharge, and
                             acquit each of the Prepetition Lenders and their respective
                             affiliates and predecessors in interest, and their respective
                             former, current or future officers, employees, directors,
                             agents, representatives, owners, members, partners, advisors,
                             legal advisors, shareholders, managers, consultants,
                             accountants, and attorneys (collectively, the "Prepetition
                             Lender Releasees" and collectively with the DIP Lender
                             Releasees, the "Releasees"), of and from any and all claims,
                             demands, liabilities, responsibilities, disputes, remedies,
                             causes of action, indebtedness, and obligations, of every type
                             at any time arising prior to the Petition Date, and all claims
                             and causes of action under chapter 5 of the Bankruptcy Code.


                             Indemnification by the Loan Parties. The Loan Parties shall
                             indemnify the Administrative Agent (and any sub-agent
                             thereof), each Lender, and each Related Party of any of the
                             foregoing Persons (each such Person being called an
                             "Indemnitee") against, and hold each Indemnitee harmless
                             from, any and all losses, claims, damages, penalties, liabilities
                             and related expenses (including the reasonable and
                             documented fees, charges and disbursements of any counsel
                             for any Indemnitee), incurred by any Indemnitee or asserted
 Indemnity                   against any Indemnitee by any Person (including any Loan
                             Party) arising out of, in connection with, or as a result of (i)
 Fed. R. Bankr. P.           the execution or delivery of the DIP Credit Agreement, any
 4001(c)(1)(B)(ix)           other Loan Document or any agreement or instrument
 DIP Credit Agreement §      contemplated hereby or thereby, the performance by the
 11.04(b-f)                  parties hereto of their respective obligations hereunder or
                             thereunder, the consummation of the transactions
                             contemplated hereby or thereby, or, in the case of the
                             Administrative Agent (and any sub-agent thereof) and its
                             Related Parties only, the administration of the DIP Credit
                             Agreement and the other Loan Documents (including in
                             respect of any matters addressed in Section 3.01 or Section
                             3.08), (ii) any Loan or the use or proposed use of the proceeds
                             therefrom, (iii) any actual or alleged presence or release of
                             Hazardous Materials on or from any property owned or
                             operated by a Loan Party or any of its Subsidiaries, or any


NAI-1507713477v1                          -42-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19     Page 44 of 249




            REQUIRED
                                                   MATERIAL TERMS
           DISCLOSURE
                             Environmental Claim related in any way to a Loan Party or
                             any of its Subsidiaries, or (iv) any actual or prospective claim,
                             litigation, investigation or proceeding relating to any of the
                             foregoing, whether based on contract, tort or any other theory,
                             whether brought by a third party or by any Loan Party, and
                             regardless of whether any Indemnitee is a party thereto, IN
                             ALL CASES, WHETHER OR NOT CAUSED BY OR
                             ARISING, IN WHOLE OR IN PART, OUT OF THE
                             COMPARATIVE, CONTRIBUTORY OR SOLE
                             NEGLIGENCE OF THE INDEMNITEE; provided that
                             such indemnity shall not, as to any Indemnitee, be available to
                             the extent that such losses, claims, damages, liabilities or
                             related expenses are determined by a court of competent
                             jurisdiction by final and nonappealable judgment to have
                             resulted from the gross negligence or willful misconduct of
                             such Indemnitee. Without limiting the provisions of Section
                             3.01(c), Section 11.04(b) shall not apply with respect to Taxes
                             other than any Taxes that represent losses, claims, damages,
                             etc. arising from any non-Tax claim.
                             Reimbursement by Lenders. To the extent that the Loan
                             Parties for any reason fail to indefeasibly pay any amount
                             required under subsection (a) or (b) of this Section to be paid
                             by them to the Administrative Agent (or any sub-agent
                             thereof) or any Related Party of any of the foregoing, each
                             Lender severally agrees to pay to the Administrative Agent (or
                             any such sub-agent), or such Related Party, as the case may
                             be, such Lender's pro rata share (determined as of the time
                             that the applicable unreimbursed expense or indemnity
                             payment is sought based on each Lender's share of the Total
                             Credit Exposures of all Lenders at such time) of such unpaid
                             amount (including any such unpaid amount in respect of a
                             claim asserted by such Lender), such payment to be made
                             severally among them based on such Lenders' Applicable
                             Percentage (determined as of the time that the applicable
                             unreimbursed expense or indemnity payment is sought),
                             provided, further that, the unreimbursed expense or
                             indemnified loss, claim, damage, liability or related expense,
                             as the case may be, was incurred by or asserted against the
                             Administrative Agent (or any such sub-agent), in its capacity
                             as such, or against any Related Party of any of the foregoing
                             acting for the Administrative Agent (or any such sub-agent),
                             in connection with such capacity. The obligations of the



NAI-1507713477v1                          -43-
             Case 19-11240-LSS   Doc 71-1     Filed 06/06/19      Page 45 of 249




            REQUIRED
                                                    MATERIAL TERMS
           DISCLOSURE
                             Lenders under subsection (c) are subject to the provisions of
                             Section 2.12(d).
                             Waiver of Consequential Damages, Etc. Without limiting the
                             Loan Parties' indemnification obligations above, to the fullest
                             extent permitted by applicable Law, no party hereto shall
                             assert, and each other party hereto hereby waives, any claim
                             against any other party hereto (or any Indemnitee or any Loan
                             Party), on any theory of liability, for special, indirect,
                             consequential or punitive damages (as opposed to direct or
                             actual damages) arising out of, in connection with, or as a
                             result of, the DIP Credit Agreement, any other Loan
                             Document or any agreement or instrument contemplated
                             hereby, the transactions contemplated hereby or thereby, any
                             Loan or the use of the proceeds thereof (other than in respect
                             of any such damages incurred or paid by an Indemnitee to a
                             third party and to which such Indemnitee is otherwise entitled
                             to indemnification as provided above). No Indemnitee shall
                             be liable for any damages arising from the use by unintended
                             recipients of any information or other materials distributed to
                             such unintended recipients by such Indemnitee through
                             telecommunications, electronic or other information
                             transmission systems in connection with the DIP Credit
                             Agreement or the other Loan Documents or the transactions
                             contemplated hereby or thereby other than for direct or actual
                             damages resulting from the gross negligence or willful
                             misconduct of such Indemnitee as determined by a final and
                             nonappealable judgment of a court of competent jurisdiction.
                             Payments. All amounts due under this Section shall be
                             payable not later than ten Business Days after demand
                             therefor.
                             Survival. The agreements in this Section and the indemnity
                             provisions of Section 11.02(e) shall survive the resignation of
                             the Administrative Agent, the replacement of any Lender, the
                             termination of the Commitments and the repayment,
                             satisfaction or discharge of all the other Obligations.


 506(c) Waiver               Subject to the entry of the Final Order, the Prepetition
 Fed. R. Bankr. P.           Lenders' consent to use of Cash Collateral and Prepetition
 4001(c)(1)(B)(x)            Collateral under the Interim Order and the Debtors' right to
                             use Cash Collateral and Prepetition Collateral: (i) is in lieu of
 DIP Credit Agreement        any section 506(c) claim, payment or priority for the costs or


NAI-1507713477v1                          -44-
             Case 19-11240-LSS      Doc 71-1      Filed 06/06/19     Page 46 of 249




            REQUIRED
                                                       MATERIAL TERMS
           DISCLOSURE
 Interim Order ¶¶ 16(e), 22      expenses of the administration of any of these Chapter 11
                                 Cases; and (ii) is granted as consideration for (among other
                                 things) the waiver of the exceptions provided in sections
                                 552(b)(1) and (2) of the Bankruptcy Code, which exceptions
                                 are hereby waived.
                                 Without limiting the terms of the Carve-Out and subject to the
                                 entry of the Final Order, no costs or expenses of
                                 administration which have been or may be incurred in the
                                 Chapter 11 Cases or any Successor Case(s) at any time shall
                                 be surcharged against, and no person may seek to surcharge
                                 any costs or expenses of administration against the DIP
                                 Secured Parties, the Carve-Out (other than parties entitled to
                                 assert a right to be paid under the Carve-Out), the DIP
                                 Collateral or the Prepetition Collateral, pursuant to sections
                                 105 or 506(c) of the Bankruptcy Code or otherwise, without
                                 the prior written consent of the DIP Agent and the Prepetition
                                 Agent (and the beneficiaries of the Carve-Out in the case of a
                                 surcharge against the Carve-Out). No action, inaction or
                                 acquiescence by the DIP Secured Parties or the Prepetition
                                 Lenders shall be deemed to be or shall be considered evidence
                                 of any alleged consent to a surcharge against the DIP Secured
                                 Parties, the DIP Collateral, the Prepetition Lenders or the
                                 Prepetition Collateral.

                                 To secure the DIP Obligations, the DIP Secured Parties are to
                                 be granted pursuant to and in accordance with Sections
                                 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code,
                                 valid, enforceable and fully perfected liens (the "DIP Liens")
                                 in and on all of the property, assets or interests in property or
                                 assets of each Debtor, and all "property of the estate" (within
 Liens on Avoidance Actions      the meaning of the Bankruptcy Code) of each Debtor, of any
                                 kind or nature whatsoever, real or personal, tangible or
 Fed. R. Bankr. P.               intangible or mixed, now existing or hereafter acquired or
 4001(c)(1)(B)(xi)               created, including, without limitation, all of each Debtor's now
 Interim Order ¶¶ 13(a), 16(a)   owned or hereafter acquired right, title, and interest in and to
                                 all cash, accounts, accounts receivable, goods, inventory,
                                 property, plant and equipment, commercial tort claims,
                                 intellectual property, contract rights, tax refunds, prepaid
                                 expenses, deposits, general intangibles, real estate, leaseholds,
                                 all proceeds or property recovered in connection with actions
                                 under chapter 5 of the Bankruptcy Code ("Avoidance
                                 Actions") (provided that the lien on Avoidance Actions and




NAI-1507713477v1                              -45-
             Case 19-11240-LSS   Doc 71-1      Filed 06/06/19     Page 47 of 249




            REQUIRED
                                                    MATERIAL TERMS
           DISCLOSURE
                             proceeds of Avoidance Actions shall only attach hereunder to
                             the extent approved in the Final Order).
                             To secure the Adequate Protection Superpriority Claim (as
                             defined in the Interim Order), the Prepetition Agent, for itself
                             and for the benefit of the other Prepetition Lenders, is hereby
                             granted (effective and perfected by operation of law
                             immediately upon entry of the Interim Order and without the
                             necessity of execution by the Debtors of mortgages, security
                             agreements, pledge agreements, financing statements, account
                             control agreements and other agreements, filings or instruments)
                             valid, perfected, postpetition security interests and liens (the
                             "Adequate Protection Liens") in and on all of the DIP
                             Collateral, with a priority subject and subordinate only to (i) the
                             DIP Liens and (ii) prior payment of the Carve-Out.

                             Subject to paragraph 21(f) of the Interim Order, the Debtors'
                             ability to use Cash Collateral prior to the Maturity Date will
                             terminate immediately upon the occurrence of any event
                             described below:
                                 •   any Debtor fails to comply in any material respect with
                                     any of the terms or conditions of the Interim Order,
                                     and such failure is not cured during any applicable
                                     Remedies Notice Period;
                                 •   any Debtor seeks any modification or extension of the
                                     Interim Order, without consent of the Required DIP
 Termination of the Use of           Lenders;
 Cash Collateral
                                 •   an application (other than the application for financing
 Fed. R. Bankr. P.                   provided by a third party which seeks authority to pay
 4001(b)(1)(B)(iii)                  all of the DIP Obligations and the Prepetition
 Interim Order ¶¶ 10                 Obligations in full upon entry of the order approving
                                     such financing) is filed by any Debtor for the approval
                                     of (or an order is entered by the Court approving) any
                                     claim arising under section 507(b) of the Bankruptcy
                                     Code or otherwise, or any lien in any of the Chapter 11
                                     Cases, which is pari passu with or senior to the
                                     Prepetition Obligations, the Adequate Protection Liens
                                     or the Adequate Protection Superpriority Claim,
                                     excluding liens arising under the Interim Order or
                                     pursuant to any other financing agreement made with
                                     the prior written consent of the Required DIP Lenders;
                                 •   the commencement or support of any action by any


NAI-1507713477v1                           -46-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19     Page 48 of 249




            REQUIRED
                                                          MATERIAL TERMS
           DISCLOSURE
                                           Debtor or any party exercising the authority of the
                                           Debtor (other than an action pursuant to paragraph 19)
                                           against any of the DIP Lenders or the Prepetition
                                           Lenders, or their respective agents and employees, to
                                           subordinate or avoid any liens made in connection
                                           with the Prepetition Loan Documents or the DIP
                                           Documents or to avoid any obligations incurred in
                                           connection with the Prepetition Loan Documents or
                                           the DIP Documents;
                                       •   any Order shall be entered granting relief from the stay
                                           arising under section 362 of the Bankruptcy Code to
                                           the holder or holders of any security interest, lien or
                                           right of setoff to permit foreclosure (or the granting of
                                           a deed in lieu of foreclosure or similar instrument),
                                           possession, set-off or any similar remedy with respect
                                           to any assets of the Debtors with an aggregate value of
                                           more than $250,000;
                                       •   any Debtor shall assert in any pleading filed in any
                                           court that any material provision of the Interim Order
                                           is not valid and binding for any reason, or (ii) any
                                           material provision of the Interim Order shall for any
                                           reason, or any other order of this Court approving the
                                           Debtors' use of Cash Collateral, without the prior
                                           written consent of the Required DIP Lenders, cease to
                                           be valid and binding;
                                       •   any Debtor withdraws or modifies the motion to
                                           approve the sale of all or substantially all of the
                                           Debtors' assets without the consent of the Required
                                           DIP Lenders;
                                       •   the Debtors fail to obtain a bid procedures order in
                                           form and substance reasonably satisfactory to the
                                           Required DIP Lenders on or before three weeks from
                                           the Petition Date, or fail to comply with the timeline
                                           for sale set forth in such bid procedures order; or
                                       •   the occurrence of the Maturity Date.

                              Requirements Under Local Rule 4001-2

                   15.   Local Rule 4001-2(a)(i) requires that motions for approval of postpetition

financing (a) recite whether the proposed form of order and/or underlying Cash Collateral


NAI-1507713477v1                                 -47-
             Case 19-11240-LSS            Doc 71-1      Filed 06/06/19      Page 49 of 249



stipulation or loan agreement contain any of several types of provisions identified in Local

Rule 4001-2(a)(i)(A) through (H) (collectively, the "Specified Provisions"), (b) identify the

locations of any Specified Provisions in the proposed form of order, stipulation, or loan

agreement, and (c) justify the inclusion of such Specified Provisions. The Debtors identify and

discuss the following provisions of the DIP Facility and Interim Order in accordance with Local

Rule 4001-2(a)(i) in the context and circumstances of these cases.

                   16.    In addition, Local Rule 4001-2(b) provides that, with respect to interim

orders approving postpetition financing, "[s]uch interim relief shall be only what is necessary to

avoid immediate and irreparable harm to the estate pending a final hearing. In the absence of

extraordinary circumstances, the Court shall not approve interim financing orders that include

any of the [Specified Provisions other than those referenced in Local Rule 4001-2(a)(i)(G)

and (H)]." Del. Bankr. L.R. 4001-2(b). For the reasons set forth below, the Debtors submit that

this requirement is satisfied either because the Interim Order does not contain such a provision,

or, if it does (as is the case with one provision), as explained further below, such provision is

necessary to avoid immediate and irreparable harm to the Debtors' estates.

Cross Collateralization

                   17.    Local Rule 4001-2(a)(i)(A) requires disclosure of:

                   [p]rovisions that grant cross-collateralization protection (other than
                   replacement liens or other adequate protection) to the prepetition
                   secured creditors (i.e., clauses that secure prepetition debt by
                   postpetition assets in which the secured creditor would not
                   otherwise have a security interest by virtue of its prepetition security
                   agreement or applicable law)[.]

Del. Bankr. L.R. 4001-2(a)(i)(A).




NAI-1507713477v1                                    -48-
              Case 19-11240-LSS           Doc 71-1     Filed 06/06/19      Page 50 of 249



                   18.    No provision of the DIP Credit Agreement, the Interim Order, or the Final

Order grants cross-collateralization protection of the type contemplated by Local Rule 4001-

2(a)(i)(A).

Stipulation and Challenge Provisions

                   19.    Local Rule 4001-2(a)(i)(B) requires disclosure of:

                   [p]rovisions or findings of fact that bind the estate or other parties
                   in interest with respect to the validity, perfection or amount of the
                   secured creditor's prepetition lien or the waiver of claims against the
                   secured creditor without first giving parties in interest at least
                   seventy-five (75) days from the entry of the order and the creditors'
                   committee, if formed, at least sixty (60) days from the date of its
                   formation to investigate such matters[.]

Del. Bankr. L.R. 4001-2(a)(i)(B).

                   20.    The Interim Order does contain provisions that bind the Debtors with

respect to the validity, perfection or amount of the Prepetition Lenders' prepetition liens.

See Interim Order, at ¶ D, 19. However, the acknowledgments and stipulations for provided in

Paragraph D of the Interim Order are subject to the challenge rights contained in Paragraph 19 of

the DIP Order. See id., at ¶ 19. Paragraph 19 provides parties in interest seventy-five (75) days

from the entry of the Interim Order and the creditors' committee, if formed, at least sixty (60)

days from the date of its formation, to investigate the matters subject to Paragraph D of the

Interim Order. Id. Therefore, the Debtors respectfully submit that the Interim Order does not

implicate Local Rule 4001-2(a)(i)(B).

Section 506(c) Waiver

                   21.    Local Rule 4001-2(a)(i)(C) requires disclosure of "[p]rovisions that seek

to waive, without notice, whatever rights the estate may have under 11 U.S.C. § 506(c)." Del.

Bankr. L.R. 4001-2(a)(i)(C).




NAI-1507713477v1                                    -49-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19      Page 51 of 249



                   22.   The Interim Order does not waive the protections of section 506(c) of the

Bankruptcy Code as contemplated in Local Rule 4001-2(a)(i)(C). As is customary for financing

transactions of this type, it is intended that the Final Order will provide for a waiver of the

Debtors' rights under section 506(c) of the Bankruptcy Code. See Interim Order, at ¶ 16(e)

(stating that the 506(c) waiver will be effective as of the entry of the Final Order). However,

such provisions are not contrary to Local Rule 4001-2(a)(i)(C).

Liens on Avoidance Actions

                   23.   Local Rule 4001-2(a)(i)(D) requires disclosure of "[p]rovisions that

immediately grant to the prepetition secured creditor liens on the debtor's claims and causes of

action arising under 11 U.S.C. §§ 544, 545, 547, 548 and 549." Del. Bankr. L.R. 4001-

2(a)(i)(D).

                   24.   The Interim Order does not contain any provision of the type

contemplated by Local Rule 4001-2(a)(i)(D). As is customary for financing transactions of this

type, the DIP Documents are conditioned on the Final Order providing the DIP Lenders with a

lien on the Debtors' claims and causes of action arising under 11 U.S.C. §§ 544, 545, 547, 548

and 549 (collectively, "Avoidance Actions"). Interim Order, at ¶ 13(a) (stating that the DIP

Lenders will be provided with a lien on Avoidance Actions upon the entry of the Final Order).

However, such provisions are not contrary to Local Rule 4001-2(a)(i)(D). Further, the DIP

Interim Order also provides that the DIP Superpriority Claim shall be payble from and have

recourse to all "pre- and postpetition property of the Debtors and all proceeds thereof including,

without limitation, any proceeds or property recovered in connection with the pursuit of

Avoidance Actions." See DIP Credit Agreement at § 2.16(a); Interim Order, at ¶ 14. While this

provision will be effective as of the entry of the Interim Order, the Debtors respectfully submit




NAI-1507713477v1                                 -50-
             Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 52 of 249



that this provision does not implicate Local Ruel 4001-2(a)(i)(D) as it does not immediately

grant a lien on the Debtors' claims and causes of action arising under any Avoidance Actions.

Roll-Up

                   25.   Pursuant to Local Rule 4001-2(a)(i)(E), a movant must disclose

"[p]rovisions that deem prepetition secured debt to be postpetition debt or that use postpetition

loans from a prepetition secured creditor to pay part or all of that secured creditor's prepetition

debt, other than as provided in 11 U.S.C. § 552(b)." Del. Bankr. L.R. 4001-2(a)(i)(E).

                   26.   The Interim Order provides that "[u]pon entry of this Interim Order,

$12,000,000.00 of Prepetition Obligations constituting revolving loans held by DIP Lenders

(allocated in accordance with their respective shares of the DIP Loans) shall be converted into

DIP Loans …" (the "Interim Roll-Up"). 7 Interim Order, at ¶ 2.

                   27.   Prior to the Petition Day, the Debtors, the Prepetition Lenders, and the

DIP Lenders engaged in good faith, arms'-length negotiations on several fronts. One issue that

was common to many of these negotiations was how best to ensure that the Debtors have a "soft-

landing" into these Chapter 11 Cases. In the weeks prior to the Petition Date, the Debtors

determined, in their business judgment, that it was in the best interest of their stakeholders to

incur the indebtedness provided by the Bridge Facility, in order to provide the Debtors with the

time they needed to properly enter these Chapter 11 Cases. At the time of the execution of the

Bridge Facility, the Prepetition Lenders and the DIP Lenders made clear that repayment of the

Bridge Facility upon entry of the Interim Order would be a condition to the DIP Documents.




7
        As defined in the Interim Order, the Bridge Facility was $12,000,000 of advances under an increase to the
        borrowing availability under the Prepetition Credit Agreement advanced from and after May 24, 2019. See
        Interim Order, at ¶ D(iii).



NAI-1507713477v1                                     -51-
             Case 19-11240-LSS         Doc 71-1      Filed 06/06/19    Page 53 of 249



                   28.   Without the Bridge Facility, the Debtors would have had to file these

Chapter 11 Cases from a severely disadvantaged position. Therefore, the Debtors submit that

use of the DIP Loans to repay the Bridge Facility as of the entry of the Interim Order is justified

in these circumstances, as the entry into the Bridge Facility prevented irreparable harm to the

Debtors' estates.

                   29.   As is customary for financing transactions of this type, the DIP

Documents are conditioned on the Final Order authorizing the use of the DIP Proceeds to repay a

remaining portion of the prepetition amounts owed under the Prepetition Credit Agreement.

Specifically, the DIP Documents are conditioned on the Final Order authorizing the Debtors to

use the DIP Proceeds to repay $27,485608.00 of the remaining outstanding amount after the

Interim Roll-Up owed under the Prepetition Credit Agreement as of the Petition Date (the "Final

Roll-Up" and collectively with the Interim Roll-Up, the "Roll-Ups"). See DIP Credit

Agreement, at §7.11(d). However, such provision, because it is pursuant only to the Final Order,

is not contrary to Local Rule 4001-2(a)(i)(E).

Creditors' Committee Professionals

                   30.   Pursuant to Local Rule 4001-2(a)(i)(F), a movant must describe

"[p]rovisions that provide disparate treatment for the professionals retained by a creditors'

committee from those professionals retained by the debtor with respect to a professional fee

carve-out." Del. Bankr. L.R. 4001-2(a)(i)(F).

                   31.   Payment of the fees of professionals retained by the Debtors and any

Creditors' Committee is provided for in the Carve Out. See Interim Order, at ¶ 17. The Debtors

submit that the treatment of the Debtors' and Creditors' Committee's professionals under the

Carve Out is substantially the same. More specifically, under the Carve Out, prior to delivery of




NAI-1507713477v1                                 -52-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19     Page 54 of 249



a Carve Out Trigger Notice, the Carve Out will encompass all of the Debtors' and Creditors'

Committee's accrued and unpaid professional fees up until that point in time. Id. Accordingly,

the Debtors submit that the Carve Out does not provide "disparate treatment" of the type

contemplated in Local Rule 4001-2(a)(i)(F).

Priming Liens

                   32.   Pursuant to Local Rule 4001-2(a)(i)(G), a movant must describe

"[p]rovisions that prime any secured lien without the consent of that lienor." Del. Bankr. L.R.

4001-2(a)(i)(G).

                   33.   The DIP Credit Agreement does not implicate Local Rule 4001-2(a)(i)(G)

because all priming thereunder is consensual. Specifically, although the DIP Facility will be

secured by, among other things, a first-priority, senior, priming, perfected lien on and security

interest in the Prepetition Collateral, the Prepetition Lenders are willing to permit the terms of

the DIP Credit Agreement and the Interim and Final Orders, including the priming of their liens

over the Prepetition Collateral, based on the granting of various protections, including the

adequate protection liens and other terms contained in the DIP Credit Agreement relating to the

Prepetition Credit Agreement.

"Equities of the Case" Exception

                   34.   Pursuant to Local Rule 4001-2(a)(i)(H), a movant must describe

provisions of the proposed postpetition financing facility that "seek to affect the Court's power to

consider the equities of the case under section 552(b)(l) of the Bankruptcy Code." Del. Bankr.

L.R. 4001-2(a)(i)(H).

                   35.   The Interim Order does not contain any provision limiting the Court's

ability to consider the equities of the case under section 552(b)(1) of the Bankruptcy Code as




NAI-1507713477v1                                -53-
             Case 19-11240-LSS         Doc 71-1      Filed 06/06/19     Page 55 of 249



contemplated in Local Rule 4001-2(a)(i)(H). As is customary for financing transactions of this

type, it is intended that the Final Order will include provisions that affect the Court's power to

consider the equities of the case under section 552(b)(1) of the Bankruptcy Code. See Interim

Order, at ¶ 16(e) (stating that the 552(b)(2) waiver will be effective as of the entry of the Final

Order). However, such provisions are not contrary to Local Rule 4001-2(a)(i)(H).

                                             Argument

Entry into the DIP Facility Is an Exercise of the Debtors' Sound Business Judgment.

                   36.   As described above, the Debtors determination to enter into the DIP

Facility, in consultation with their advisors, represents a reasonable exercise of their business

judgment. See Holtz Declaration, at ¶ 62. Bankruptcy courts routinely defer to a debtor's

business judgment on certain business decisions, including the decision to borrow money, unless

such decision is arbitrary and capricious. See U.S. Bank Tr. N.A. v. Am. Airlines, Inc.

(In re AMR Corp.), 485 B.R. 279, 287 (Bankr. S.D.N.Y. 2013) ("In determining whether to

approve a debtor's request [for postpetition financing] under Section 364, a Court must examine

whether the relief requested is an appropriate exercise of the debtor's business judgment.")

(citation omitted); Trans World Airlines, Inc. v. Travellers Int'l AG (In re Trans World Airlines,

Inc.), 163 B.R. 964, 974 (Bankr. D. Del. 1994) (noting that the interim loan, receivables facility

and asset-based facility were approved because they "reflect[ed] sound and prudent business

judgment on the part of TWA ... [were] reasonable under the circumstances and in the best

interests of TWA and its creditors"); cf. In re Filene's Basement, LLC, 2014 WL 1713416, at *12

(Bankr. D. Del. Apr. 29, 2014) ("Transactions under § 363 must be based upon the sound

business judgment of the debtor or trustee."). In fact, "[m]ore exacting scrutiny would slow the

administration of the debtor's estate and increase its cost, interfere with the Bankruptcy Code's

provision for private control of administration of the estate, and threaten the court's ability to


NAI-1507713477v1                                 -54-
             Case 19-11240-LSS          Doc 71-1     Filed 06/06/19     Page 56 of 249



control a case impartially." Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311

(5th Cir. 1985).

                   37.   The Debtors' determination to enter into the DIP Facility represents a

reasonable exercise of their business judgment and should be approved. The funding

contemplated by the DIP Facility will provide the Debtors with working capital to maintain their

facilities and corporate functions and pay their employees, together with funding the costs of

conducting the sale and these Chapter 11 Cases. See Holtz Declaration, at ¶ 60.

                   38.   The Debtors worked closely with their advisors to determine their cash

needs for the chapter 11 process. Id., at ¶ 55. The Debtors then negotiated the various

components of the DIP Facility with the DIP Lenders at arms'-length and in good faith. Id., at

¶ 59. The Debtors determined that the terms of the resulting DIP Facility were reasonable and

the only viable option. Id., at ¶ 62. As such, and as further described in the Holtz Declaration,

the Debtors' decision to enter into the DIP Facility was a reasonable exercise of their business

judgment. Id.

The Debtors Should Be Authorized to Obtain
Postpetition Financing Under Section 364(c) of the Bankruptcy Code.

                   39.   As described above, it is essential that the Debtors obtain access to

sufficient postpetition financing and are authorized to use Cash Collateral to avoid immediate

and irreparable harm to their assets pending the sale of their assets. The preservation of estate

assets, the Debtors' continuing viability and their ability to preserve value for stakeholders

depend heavily upon the expeditious approval of the relief requested herein.

                   40.   Section 364 of the Bankruptcy Code distinguishes among (a) obtaining

unsecured credit in the ordinary course of business, (b) obtaining unsecured credit out of the

ordinary course of business, and (c) obtaining credit with specialized priority or with security.



NAI-1507713477v1                                 -55-
             Case 19-11240-LSS                Doc 71-1        Filed 06/06/19         Page 57 of 249



See 11 U.S.C. § 364. If a debtor in possession cannot obtain postpetition credit on an unsecured

basis, pursuant to section 364(b) of the Bankruptcy Code, a court may authorize a debtor to

obtain credit or incur debt, the repayment of which is (a) entitled to superpriority administrative

expense status, (b) secured by a senior lien on unencumbered property, (c) secured by a junior

lien on encumbered property, or (d) a combination of the foregoing. See 11 U.S.C. § 364(c). 8

                   41.      The statutory requirement for obtaining postpetition credit under section

364(c) of the Bankruptcy Code is a finding, made after notice and hearing, that the debtor in

possession is "unable to obtain unsecured credit allowable under [section 503(b)(l) of the

Bankruptcy Code] as an administrative expense." 11 U.S.C. § 364(c); see In re Satcon Tech.

Corp., No. 12-12869, 2012 WL 6091160, at *5 (Bankr. D. Del. Dec. 7, 2012) ("Section 364(c) of

the Bankruptcy Code provides, among other things, that if a debtor is unable to obtain unsecured

credit allowable as an administrative expense under section 503(b)(1) of the Bankruptcy Code,

the Bankruptcy Court may authorize the debtor to obtain credit or incur debt."); In re Republic

Airways Holdings Inc., No. 16-10429, 2016 WL 2616717, at *10 (Bankr. S.D.N.Y. May 4,

2016) ("The debtor is not required to seek credit from every possible source but rather must

demonstrate that it has made a reasonable effort to seek other sources of credit available under

section 364(a) and (b).") (citing In re Ames Dep't Stores, 115 B.R. 34, 40 (Bankr. S.D.N.Y.


8
        Section 364(c) of the Bankruptcy Code provides as follows:
                   If the trustee is unable to obtain unsecured credit allowable under section
                   503(b)(1) of this title as an administrative expense, the court, after notice and a
                   hearing, may authorize the obtaining of credit or the incurring of debt—
                   (1) with priority over any or all administrative expenses of the kind specified in
                   section 503(b) or 507(b) of this title;
                   (2) secured by a lien on property of the estate that is not otherwise subject to a
                   lien; or
                   (3) secured by a junior lien on property of the estate that is subject to a lien.

        11 U.S.C. § 364(c).



NAI-1507713477v1                                         -56-
             Case 19-11240-LSS         Doc 71-1      Filed 06/06/19     Page 58 of 249



1990)) (quotation marks omitted); In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa.

1987) (debtor seeking secured credit under section 364(c) of the Bankruptcy Code must establish

that it was unable to obtain unsecured credit pursuant to section 364(b) of the Bankruptcy Code),

modified on other grounds, 75 B.R. 553 (Bankr. E.D. Pa. 1987).

                   42.   Courts have articulated a three-part test to determine whether a debtor may

obtain financing under section 364(c) of the Bankruptcy Code:

                         (a)    the debtor is unable to obtain unsecured credit under section 364(b)
                                (i.e., by granting a lender administrative expense priority);

                         (b)    the credit transaction is necessary to preserve the assets of the
                                estate; and

                         (c)    the terms of the transaction are fair, reasonable and adequate, given
                                the circumstances of the debtor-borrower and the proposed lender.

See, e.g., In re Los Angeles Dodgers LLC, 457 B.R. 308, 312 (Bankr. D. Del. 2011) (applying

these factors); In re Aqua Assocs., 123 B.R. 192, 195-96 (Bankr. E.D. Pa. 1991) (same); Ames

Dep't Stores, 115 B.R. at 39.

        The Necessary Postpetition Financing Is Not Available on an Unsecured Basis.

                   43.   The Debtors could not obtain postpetition financing on an unsecured or

junior basis. See Steinberg Declaration at ¶¶ 10-12. To show that the credit required is not

obtainable on an unsecured basis, a debtor need only demonstrate "by a good faith effort that

credit was not available without" the protections of sections 364(c) of the Bankruptcy Code.

Bray v. Shenandoah Fed. Sav. & Loan Ass'n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th

Cir. 1986). Thus, "[t]he statute imposes no duty to seek credit from every possible lender before

concluding that such credit is unavailable." Id. Where few lenders are likely to be able and

willing to extend the necessary credit to the debtor, "it would be unrealistic and unnecessary to




NAI-1507713477v1                                 -57-
             Case 19-11240-LSS          Doc 71-1     Filed 06/06/19     Page 59 of 249



require [the] Debtor to conduct such an exhaustive search for financing." In re Sky Valley, Inc.,

100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff'd, 99 B.R. 117 (N.D. Ga. 1989).

                   44.   The Debtors reasonably concluded that postpetition financing was not

available on an unsecured basis following their good faith efforts to obtain funding prior to the

Petition Date. As set forth above and in the Steinberg Declaration, given the Debtors' efforts to

obtain financing prior to the Petition Date, the Debtors have a clear understanding of the current

availability of postpetition financing. See Steinberg Declaration, at ¶¶ 10-12. The Debtors

received no proposal from interested third parties that contemplated an unsecured facility.

Id., at ¶ 12. In declining to provide proposals, the financing sources generally cited concerns

about the loan-to-value of any proposed third-party postepetition financing. Id. The Debtors'

efforts to seek the necessary postpetition financing from sources within the Debtors' existing

capital structure and from third parties were reasonable and sufficient and satisfy the statutory

requirements of section 364(c) of the Bankruptcy Code. The Debtors therefore made appropriate

and sufficient efforts to confirm that postpetition financing is not available on an unsecured

basis.

         The DIP Facility Is Necessary to Preserve and Protect the Assets of the Debtors' Estates.

                   45.   It is essential that the Debtors immediately obtain the financing

contemplated by the DIP Facility to preserve and protect the value of their estates. See Holtz

Declaration, at ¶ 60. The Debtors must therefore move swiftly toward a sale under the protection

of these Chapter 11 Cases. Id. The funding contemplated by the DIP Facility will provide the

Debtors with working capital to maintain their facilities and corporate functions and pay their

employees, together with funding the costs of conducting the sale and these Chapter 11 Cases.

Id. Accordingly, the DIP Facility is necessary to ensure that the Debtors are able to maximize




NAI-1507713477v1                                 -58-
             Case 19-11240-LSS          Doc 71-1      Filed 06/06/19     Page 60 of 249



the value of their estates. See Burtch v. Ganz (In re Mushroom Transp. Co.), 382 F.3d 325, 339

(3d Cir. 2004) (debtors in possession have a duty to maximize their estates' assets).

        The Terms of the DIP Facility Are Fair,
        Reasonable, and Adequate Under the Circumstances.

                   46.   In considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances and disparate

bargaining power of both the debtor and the potential lender. See In re Farmland Indus., Inc.,

294 B.R. 855, 885-86 (Bankr. W.D. Mo. 2003); see also Unsecured Creditors' Comm. v. First

Nat'l Bank & Trust Co. (In re Ellingsen Maclean Oil Co.), 65 B.R. 358,365 n.7 (W.D. Mich.

1986) (a debtor may have to enter into hard bargains to acquire funds).

                   47.   The terms of the DIP Facility and the proposed Interim Order were

negotiated in good faith and at arms'-length between the Debtors and the DIP Lenders. Holtz

Declaration, at ¶ 59. As a result, the Debtors believe that the terms of the DIP Facility are within

the range of reasonableness and consistent with market expectations for facilities of this type.

                   48.   Specifically, the Debtors believe that the terms of the DIP Facility are

acceptable because:

                   •     The DIP Lenders were able to move quickly to offer and negotiate the
                         DIP Credit Agreement, which was important in light of the Debtors'
                         current financial situation (Id. at ¶ 54)

                   •     The fees, interest rate and other economics are consistent with market
                         rates for other postpetition financing facilities in similar circumstances (Id.
                         at ¶ 62); and

                   •     The DIP Lenders would not have agreed to provide the financing under
                         the DIP Documents without the sale milestones contained therein. The
                         Debtors submit that they are able to run a value maximizing sale process
                         in the timeline proscribed by the sale milestones (Id. at ¶ 57).




NAI-1507713477v1                                  -59-
             Case 19-11240-LSS         Doc 71-1      Filed 06/06/19      Page 61 of 249



The Debtors Should Be Authorized to Obtain
Priming Liens Under Section 364(d) of the Bankruptcy Code.

                   49.   Section 364(d)(l) of the Bankruptcy Code provides that a debtor may incur

debt "secured by a senior or equal lien on property of the estate that is subject to a lien only if''

the court finds, after notice and hearing, that (a) the debtors in possession are "unable to obtain

such credit otherwise" and (b) "there is adequate protection of the interest of the holder of the

lien on the property of the estate on which such senior or equal lien is proposed to be granted."

11 U.S.C. § 364(d)(1); see also Shaw Indus., Inc. v. First Nat'l Bank of PA (In re Shaw Indus.,

Inc.), 300 B.R. 861, 863 (Bankr. W.D. Pa. 2003) (where debtor made efforts by "contact[ing]

numerous lenders" and was unable to obtain credit without a priming lien, it met its burden under

section 364(d) of the Bankruptcy Code); In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 630-31

(Bankr. S.D.N.Y. 1992) (holding that debtor must make an effort to obtain credit without the

requirement of a priming lien but is not required to seek credit from every possible lender);

In re Dunes Casino Hotel, 69 B.R. 784, 791 (Bankr. D.N.J. 1986) (holding that the debtor had

made required efforts under section 364(d)(l) of the Bankruptcy Code based on evidence that the

debtor had attempted unsuccessfully to borrow funds on an unsecured basis or secured by junior

liens, but that at least three such lenders were willing to advance funds secured by a superpriority

lien).

                   50.   Here, the DIP Liens prime the liens against the Debtors only of the

Prepetition Lenders. Although these parties have consented to this treatment, subject to approval

of the adequate protection provisions described in the DIP Credit Agreement, the priming of the

Prepetition Security Interests nevertheless satisfies the requirements of section 364(d)(l) of the

Bankruptcy Code.




NAI-1507713477v1                                 -60-
             Case 19-11240-LSS          Doc 71-1     Filed 06/06/19     Page 62 of 249



        The Necessary Postpetition Financing Is Available Only on a Priming Basis.

                   51.   As described above and in the Steinberg Declaration, the Debtors

reasonably determined that postpetition credit was available to them only on a priming basis.

See Steinberg Declaration at ¶¶ 10-12. This confirmed the Debtors' expectations, given their

experiences attempting to secure financing prior to the Petition Date, their communications with

key creditors and their analysis of the Prepetition Collateral. Id. Accordingly, the Debtors

reasonably determined that postpetition financing was available only on a priming basis.

        The Interests of the Prepetition Lenders Are Adequately Protected.

                   52.   The DIP Facility also satisfies section 364(d)'s adequate protection

requirement. Section 364(d)(l)(B) of the Bankruptcy Code requires a debtor to establish that

"there is adequate protection of the interest of the holder of the lien on the property of the estate

on which such senior or equal lien is proposed to be granted." 11 U.S.C. § 364(d)(l)(B)

(emphasis added). Whether the offered protection is "adequate" is determined on a case-by-case

basis and "depends directly on how effectively it compensates the secured creditor for loss of

value caused by the superpriority given to the post-petition loan." Resolution Trust Corp. v.

Swedeland Dev. Grp., Inc. (In re Swedeland Dev. Grp., Inc.), 16 F.3d 552, 564 (3d Cir. 1994)

(internal citations and quotations omitted); 495 Cent. Park, 136 B.R. at 631 (explaining that

"[t]he goal of adequate protection is to safeguard the secured creditor from diminution in the

value of its interest") (citations omitted).

                   53.   Although section 361 of the Bankruptcy Code sets forth three non-

exclusive forms of adequate protection (i.e., periodic cash payments, granting replacement liens

or for the creditor's realization of the indubitable equivalent of its claim), the concept of adequate

protection is designed to give the "parties and the courts flexibility by allowing such other relief




NAI-1507713477v1                                 -61-
             Case 19-11240-LSS          Doc 71-1      Filed 06/06/19      Page 63 of 249



as will result in the realization by the protected entity of the value of its [interest] in the property

involved." 495 Cent Park, 136 B.R. at 631 (quoting H.R. Rep. No. 95-595, 95th Cong., 1st Sess.

(1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6296 (1978)).

                   54.   In order to permit priming, the Prepetition Lenders required that the terms

of the DIP Facility include the following forms of adequate protection to the extent of the

aggregate diminution in the value of their respective interests, if any, in the Prepetition Collateral

from and after the Petition Date.

                   55.   It is well-recognized that "adequate protection" is not equivalent to

"absolute protection." In re Beker Indus., Inc., 58 B.R. 725, 741 (Bankr. S.D.N.Y. 1986)

("Adequate protection, not absolute protection, is the statutory standard."). Further, "[i]n order to

encourage reorganization, the courts must be flexible in applying the adequate protection

standard" as long as such flexibility does "not operate to the detriment of the secured creditor's

interest." Martin v. United States (In re Martin), 761 F.2d 472, 476 (8th Cir. 1985).

                   56.   The Interim Order provides for adequate protection for the Prepetition

Secured Parties that is customary for financings of this type. As discussed in greater detail in the

summary chart of the DIP Financing terms above, these adequate protection provisions include

the Adequate Protection Liens, the Adequate Protection Superpriority Claim, the reimbursement

of the Prepetition Lenders' Fees and Expenses, and certain other rights and waviers. See Interim

Order, at ¶ 16.

                   57.   By providing such adequate protection, the Debtors have satisfied their

burden of demonstrating that the Prepetition Secured Parties are adequately protected. In

addition, the Prepetition Secured Parties are adequately protected because the proceeds of the

DIP Facility will be used to fund these Chapter 11 Cases and allow the Debtors to pursue




NAI-1507713477v1                                  -62-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19     Page 64 of 249



consummation of the contemplated asset sales. Moreover, numerous courts have held that a

secured creditor is adequately protected where the debtor reasonably anticipates that its secured

creditors will receive more on account of their collateral taking into account the imposition of the

priming lien than if the debtor were unable to obtain the loan. See, e.g., 495 Cent. Park, 136

B.R. at 631 (finding that financed improvements would increase the value of the collateral and

serve as adequate protection for the prepetition secured lender); Tr. of Hr'g at 18:5-12,

In re Aeropostale, Inc., No. 16-11275 (Bankr. S.D.N.Y. May 5, 2016) (Docket No. 113) (finding

that secured lenders were adequately protected where liquidity was anticipated to increase

slightly allowing the debtors to pursue a sale of their assets, as opposed to forcing an immediate

liquidation); In re Hudson, No. 208-9480, 2011 WL 1004630, at *9-10 (Bankr. M.D. Tenn. Mar.

16, 2011) (approving financing to construct a shed required to service a valuable contract, which

would increase the value of the collateral more than the amount of the postpetition loan);

In re Yellowstone Mountain Club, LLC, No. 08-61570-11, 2008 WL 5875547, at *17

(Bankr. D. Mont. Dec. 17, 2008) (finding that a postpetition financing would provide a "net

economic benefit" because it would be used to finance operation of the debtor's business rather

than allowing it to "go dark" while it pursued a sale); In re Hubbard Power & Light,

202 B.R. 680, 685 (Bankr. E.D.N.Y. 1996) (holding that lien on debtor's property was

adequately protected where proceeds of loan would be used to clean up environmental damage

on the debtor's property, which was worthless absent such remediation).

                   58.   Here, the DIP Facility will enable the Debtors to, among other things,

pursue an organized sale process. The Prepetition Secured Parties support the DIP Facility

because they anticipate that the net proceeds of the Prepetition Collateral will increase during the

course of the anticipated term of the DIP Facility as a result of the sale. Because the prepetition




NAI-1507713477v1                                 -63-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19    Page 65 of 249



interests of these parties are adequately protected, the requirements of section 364(d)(l)(B) of the

Bankruptcy Code have been satisfied, and the proposed DIP Facility, including its priming

provisions, should be approved.

The Roll-Ups are Appropriate

                   59.   The proposed use of the DIP Loans to repay the Bridge Facility and a

portion of the Prepetition Credit Facility is justified under the circumstances. As mentioned

above, the DIP Lenders specifically negotiated for the Interim Roll-Up in the context of their

commitment to provide the Bridge Facility, which was vital to ensuring that the Debtors enter

these Chapter 11 Cases in a stable manner. Further, the Debtors, on the one hand, and the DIP

Lenders, on the other, engaged in arms'-length negotiations and ultimately agreed to the Final

Roll-Up as consideration for, among other things, the DIP Lenders making available millions of

dollars in additional "new money" to fund the Chapter 11 Cases. Indeed, the DIP Documents are

conditioned on the Final Order authorizing the Debtors to use the DIP Proceeds to repay

$27,485,608.00 of the outstanding amount owed under the Prepetition Credit Agreement as of

the Petition Date.

                   60.   Roll-ups and repayments of prepetition debt are a common feature of

debtor-in-possession financings and have been approved in a variety of cases, including pursuant

to interim financing orders. See, e.g., In re Checkout Holding Corp., No. 18-12794 (KG) (Bankr.

D. Del. Jan. 17, 2019) (approving in final order the "roll-up" of prepetition term loans owed to

lenders under debtor-in-possession financing facility); In re Remington Outdoor Co., Inc., No.

18-10684 (BLS) (Bankr. D. Del. Mar. 28, 2018) (approving in interim order the "roll-up" of

prepetition bridge term loan); In re The Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D.

Del. Feb. 6, 2018) (approving in interim order the "roll-up" of all outstanding prepetition




NAI-1507713477v1                                -64-
             Case 19-11240-LSS          Doc 71-1     Filed 06/06/19    Page 66 of 249



revolving obligations); In re Charming Charlie LLC, No. 17-12906 (CSS) (Bankr. D. Del. Dec.

13, 2017) (approving in interim order the "roll-up" of all outstanding prepetition revolving

obligations); In re NewPage Corp., No. 16-10163 (Bankr. D. Del. Jan. 27, 2016) (approving on

interim order "roll up" of all outstanding prepetition ABL obligations); In re American Apparel,

Inc., No. 15-12055 (BLS) (Bankr. D. Del. Oct. 6, 2015) (approving in interim order the payment

in full of all outstanding prepetition revolving obligations); In re Energy Future Holding Corp.,

527 B.R. 157, 167 (D. Del. 2015) (approving settlement that "was simply a roll-up of the first

lien noteholders with the new DIP financing"); In re Every WareGlobal, Inc., No. 15-10743

(LSS) (Bankr. D. Del. Apr. 28, 2015) (approving roll-up of prepetition revolving debt in post-

petition revolving facility); In re RadioShack Corp., No. 15-10197 (BLS) (Bankr. D. Del. Feb.

10, 2015) (approving "roll-up" of prepetition debt); In re Tuscany Int'l Holdings (U.S.A.) Ltd.,

et al., No. 14-10193 (Bankr. D. Del. Mar. 21, 2014) (approving roll-up of prepetition debt).

The Debtors Should Be Authorized to Pay the Fees Required by the DIP Secured Parties.

                   61.    The Debtors believe that the fees contemplated by the DIP Facility are

reasonable under the circumstances of these Chapter 11 Cases. The fees that the Debtors agreed

to pay to the DIP Secured Parties – which consist of: (a) a Commitment Fee (see DIP Credit

Agreement, at 2.09(a)), an Upfront Fee (see id. at 2.09(b)), and (c) certain other fees (see id. at

§ 2.09(c)), together with the reasonable and documented costs and expenses of the DIP Lender

associated with the preparation, due diligence, administration, and closing of the DIP Documents

– represent the most favorable terms to the Debtors on which the DIP Lenders would agree to

make the DIP Facility available. The Debtors considered these fees when determining, in their

business judgment, that the DIP Facility constituted the best terms on which they could obtain

postpetition financing.




NAI-1507713477v1                                  -65-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19     Page 67 of 249



                   62.   Courts routinely authorize postpetition lenders to impose fees beyond the

explicit liens and rights specified in section 364 of the Bankruptcy Code. Moreover, such

charges often are permitted where the associated financing is, in the debtor's business judgment,

beneficial to the debtor's estate. See, e.g., In re Original Soupman, Inc., No. 17-11313 (LSS)

(Docket No. 136) (Bankr. D. Del. July 18, 2017) (approving postpetition financing fees including

upfront and unused line premiums each of 2% and an exit premium of 2.5%); In re Suniva, Inc.,

No. 17-10837 (KG) (Docket No. 171) (Bankr. D. Del. May 19, 2017) (approving postpetition

financing fees including an unused line premium of 2% and an exit premium of 3%);

In re Horsehead Holding Corp., No. 16-10287 (CSS) (Docket No. 252) (Bankr. D. Del.

March 3, 2016) (approving postpetition financing fees including an upfront premium of 2%, an

unused line premium of 4% and an exit premium of 2.5% in connection with a total commitment

of $90,000,000). The Debtors submit that the fees are in line with transactions of this type and

should be approved on the facts and circumstances of these cases.

The Scope of the Carve Out Is Appropriate

                   63.   The proposed DIP Facility subjects The DIP Liens, the DIP Superpriority

Claim, the Adequate Protection Liens, the Adequate Protection Superpriority Claim, and the

Prepetition Liens to the Carve Out. See Interim Order, at ¶ 17. Carve outs for professional fees

have been found to be reasonable and necessary to ensure that a debtor's estate and any statutory

committee can retain assistance from counsel. See Ames Dep't Stores, 115 B.R. at 40. The DIP

Facility does not directly or indirectly restrict the services for which professionals may be paid in

these Chapter 11 Cases beyond that which is standard in DIP facilities, and thus does not deprive

the Debtors' estates or other parties in interest of possible rights and powers. See id. at 38

(observing that courts insist on carve outs for professionals representing parties in interest




NAI-1507713477v1                                 -66-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19     Page 68 of 249



because "[a]bsent such protection, the collective rights and expectations of all parties-in-interest

are sorely prejudiced"). Additionally, the Carve Out protects against administrative insolvency

during the course of these Chapter 11 Cases by ensuring that assets remain for the payment of

professional fees of the Debtors and any official committees, notwithstanding the grant of

superpriority and administrative liens and claims under the DIP Facility.

                   64.   Given the likelihood that the Debtors' professionals would be necessary to

effect any winddown following an event that triggers a Carve-Out Triger Notice, the Carve-Out

provides Allowed Professional Fees of Professional Persons other than Investment Bankers in an

aggregate amount not to exceed $300,000.00, plus Allowed Professional Fees of Investment

Bankers, in each case incurred after the first Business Day following delivery by the DIP Agent

of the Carve-Out Trigger Notice, to the extent allowed at any time, shall be included in the

Carve-Out. In addition, the Carve Out includes the fees to be paid to this Court and the U.S.

Trustee, and the reasonable expenses in an aggregate amount not to exceed $50,000 incurred by

any trustee appointed under section 726(b) of the Bankruptcy Code, and does not impair the

ability of any party to object to such fees, expenses, reimbursement, or compensation.

Accordingly, the Debtors submit that the proposed Carve Out is appropriate in these

circumstances.

                                Request for Use of Cash Collateral

                   65.   In connection with their implementation of the DIP Facility, the Debtors

require access to the DIP Proceeds to the extent that they may be considered Cash Collateral

solely as a result of the fact that they are held in one or more bank accounts over which the

DIP Secured Parties may be granted a security interest, or in one or more bank accounts in which

the Prepetition Secured Parties hold a security interest, as well as any other Cash Collateral of




NAI-1507713477v1                                 -67-
             Case 19-11240-LSS          Doc 71-1     Filed 06/06/19     Page 69 of 249



the Debtors. Section 363(c)(2) of the Bankruptcy Code provides that the Debtors may not use,

sell or lease Cash Collateral unless "(A) each entity that has an interest in such cash collateral

consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or lease in

accordance with the provisions of this section." 11 U.S.C. § 363(c)(2). With respect to the DIP

Proceeds, the DIP Secured Parties and the Prepetition Secured Parties are the only entities that

possess an interest in such Cash Collateral, and they consent to its use in accordance with the

DIP Documents. Accordingly, the Debtors request authorization to use the DIP Proceeds

pursuant to section 363(c)(2)(A) of the Bankruptcy Code.

                   66.   The preservation of estate assets and the Debtors' ability to preserve value

for stakeholders depend heavily upon the expeditious approval of the relief requested herein.

The Debtors must maintain sufficient access to cash to satisfy their obligations and to maintain

their assets pending consummation of their asset sales. It is, therefore, essential to the success of

these Chapter 11 Cases that the Debtors immediately obtain authority to use Cash Collateral.

The Debtors, therefore, seek immediate authority to use Cash Collateral on an interim basis as

set forth in this Motion and in the Interim Order to prevent immediate and irreparable harm to

their estates pending the Final Hearing pursuant to Bankruptcy Rule 4001(b).

                         Request for Modification of the Automatic Stay

                   67.   Section 362 of the Bankruptcy Code provides for an automatic stay upon

the filing of a bankruptcy petition. The proposed Interim Order contemplates the modification of

the automatic stay to permit the DIP Secured Parties, upon the occurrence and during the

continuance of an Event of Default under the DIP Credit Agreement or the Debtors' violation of

any provision of the Interim Order, and without any interference from the Debtors or any other

party interest: (i) (A) cease making DIP Loans and/or suspend or terminate the commitments




NAI-1507713477v1                                 -68-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19      Page 70 of 249



under the DIP Documents, and (B) declare all DIP Obligations immediately due and payable,

and (ii) subject to five (5) calendar days' prior written notice (which may be delivered by

electronic mail) to the Debtors, their counsel, counsel to any Creditors' Committee and the U.S.

Trustee, to exercise all rights and remedies provided for in the DIP Documents, the Interim

Order or under other applicable bankruptcy and non-bankruptcy law including, without

limitation, the right to (A) take any actions reasonably calculated to preserve or safeguard the

DIP Collateral or to prepare the DIP Collateral for sale; (B) foreclose or otherwise enforce the

DIP Liens on any or all of the DIP Collateral; (C) set off any amounts held as Cash Collateral

(including, without limitation, in any Cash Collateral account held for the benefit of the DIP

Secured Parties); and/or (D) exercise any other default-related rights and remedies under the DIP

Documents or the Interim Order or applicable law. See Interim Order, at ¶ 21(b) Accordingly,

the Debtors respectfully request that this Court authorize the modification of the automatic stay

in accordance with the terms set forth in the Interim Order.

                               Request for a Finding of Good Faith

                   68.   The terms and conditions of the DIP Facility were negotiated by the

parties in good faith and at arms'-length. See Holtz Declaration, at ¶ 59. Therefore, the DIP

Lenders should be accorded the benefits of section 364(e) of the Bankruptcy Code to the extent

any or all of the provisions of the DIP Facility, or any interim or final order of this Court

pertaining thereto, are hereafter modified, vacated, stayed, or terminated by subsequent order of

this or any other court.

                          Request for Interim Hearing and Authority to
                         Make Interim Borrowings under the DIP Facility

                   69.   Pursuant to Bankruptcy Rule 4001, the Debtors request that this Court

conduct a hearing on the Debtors' request for interim relief, including for access to the Interim



NAI-1507713477v1                                -69-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19    Page 71 of 249



Funding Amount and for the other relief contemplated by the Interim Order. Bankruptcy Rule

4001(c)(2) provides that a final hearing on a motion to obtain credit pursuant to section 364 of

the Bankruptcy Code may not be commenced earlier than 14 days after the service of such

motion. Fed. R. Bankr. P. 4001(c)(2). Upon request, however, the Court is empowered to

conduct a preliminary expedited hearing on the motion and authorize the obtaining of credit to

the extent necessary to avoid immediate and irreparable harm to a debtor's estate. In examining

requests for interim relief under this rule, courts apply the same business judgment standard

applicable to other business decisions. See, e.g., In re Simasko Prod. Co., 47 B.R. 444, 449

(Bankr. D. Colo. 1985); see also Ames Dep't Stores, 115 B.R. at 38. After the 14-day period

prescribed by Bankruptcy Rule 4001(c), the request for financing is not limited to those amounts

necessary to prevent disruption of the debtor's business, and the debtor is entitled to borrow those

amounts that it believes prudent in the operation of its business. See, e.g., Simasko Prod. Co.,

47 B.R. at 449; Ames Dep't Stores, 115 B.R. at 36.

                   70.   Pursuant to Bankruptcy Rule 4001(c), the Debtors respectfully request that

the Court conduct a preliminary hearing on the Motion and authorize the Debtors from the entry

of the Interim Order until the Final Hearing to obtain access to the Interim Funding Amount

under the terms set forth in the DIP Documents and the Interim Order, and to utilize Cash

Collateral to avoid immediate and irreparable harm to the Debtors' estates.

              Request to Establish Notice Procedures and Schedule Final Hearing

                   71.   The Debtors respectfully request that the Court schedule the Final Hearing

and authorize the Debtors to serve the signed Interim Order, which fixes the time, date, and

manner for the filing of objections, on the notice parties listed below. The Debtors further




NAI-1507713477v1                                -70-
               Case 19-11240-LSS         Doc 71-1     Filed 06/06/19     Page 72 of 249



request that the Court consider such notice of the Final Hearing to be sufficient notice under

Bankruptcy Rule 4001(c)(3).

                                        Consent to Jurisdiction

                   72.    Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a

final judgment or order with respect to this Motion if it is determined that the Court would lack

Article III jurisdiction to enter such final order or judgment absent consent of the parties.

                                                 Notice

                   73.    Notice of this Motion shall be provided to: (a) the U.S. Trustee; (b) the

Debtors' 30 largest unsecured creditors on a consolidated basis, as identified in their chapter 11

petitions; (c) Moore & Van Allen PLLC, as counsel to Bank of America, N.A., as administrative

agent under both the Debtors' prepetition secured credit facility and proposed DIP Facility;

(d) any parties that have filed a notice of appearance in these Chapter 11 Cases pursuant to

Bankruptcy Rule 2002; (e) all known holders of liens upon the Debtors' assets; and (f) the

Internal Revenue Service. As this Motion is seeking first-day relief, notice of this Motion and

any order entered hereon will be served on all parties entitled to notice pursuant to Local Rule

9013-1(m). Due to the urgency of the circumstances surrounding this Motion and the nature of

the relief requested herein, the Debtors respectfully submit that no further notice of this Motion

is required.

                                           No Prior Request

                   74.    No prior request for the relief sought herein has been made to this Court or

any other court.

                   WHEREFORE, the Debtors respectfully request that the Court: (a) enter the

Interim Order substantially in the form attached hereto as Exhibit A, granting the relief requested




NAI-1507713477v1                                  -71-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19      Page 73 of 249



herein on an interim basis; (b) after the Final Hearing, enter the Final Order; and (c) grant such

other and further relief to the Debtors as the Court may deem proper.



                        [The remainder of the page is intentionally blank]




NAI-1507713477v1                                -72-
             Case 19-11240-LSS   Doc 71-1   Filed 06/06/19   Page 74 of 249



 Dated: June 3, 2019                   Respectfully submitted,
        Wilmington, Delaware

                                       /s/ Daniel J. DeFranceschi
                                       Daniel J. DeFranceschi (No. 2732)
                                       Paul N. Heath (No. 3704)
                                       Brett M. Haywood (No. 6166)
                                       Megan E. Kenney (No. 6426)
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       Email: defranceschi@rlf.com
                                              heath@rlf.com
                                              haywood@rlf.com
                                              kenney@rlf.com

                                               -and-

                                       Heather Lennox (pro hac vice pending)
                                       Thomas A. Wilson (pro hac vice pending)
                                       JONES DAY
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       Telephone: (216) 586-3939
                                       Facsimile: (216) 579-0212
                                       Email: hlennox@jonesday.com
                                              tawilson@jonesday.com

                                       Brad B. Erens (pro hac vice pending)
                                       Caitlin K. Cahow (pro hac vice pending)
                                       JONES DAY
                                       77 West Wacker
                                       Chicago, Illinois 60601
                                       Telephone: (312) 782-3939
                                       Facsimile: (312) 782-8585
                                       Email: bberens@jonesday.com
                                               ccahow@jonesday.com

                                       PROPOSED ATTORNEYS FOR DEBTORS
                                       AND DEBTORS IN POSSESSION




NAI-1507713477v1                        -73-
             Case 19-11240-LSS    Doc 71-1   Filed 06/06/19   Page 75 of 249



                                      EXHIBIT A

                                 Proposed Interim Order




NAI-1507713477v1
              Case 19-11240-LSS              Doc 71-1       Filed 06/06/19        Page 76 of 249



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        :
In re:                                                  :       Chapter 11
                                                        :
FTD Companies, Inc., et al.,1                           :       Case No. 19-_______ (___)
                                                        :
                   Debtors.                             :       (Jointly Administered)
                                                        :

                       INTERIM ORDER PURSUANT TO SECTIONS
                  105, 361, 362, 363, 364, AND 507 OF THE BANKRUPTCY
              CODE, BANKRUPTCY RULE 4001, AND LOCAL RULE 4001-2,
             (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION
            FINANCING AND (B) USE CASH COLLATERAL, (II) GRANTING
           ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES,
    (III) SCHEDULING FINAL HEARING, AND (IV) GRANTING RELATED RELIEF

         This matter coming before the Court on the Motion of the Debtors, Pursuant to Sections

105, 361, 262, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rule 4001, and Local

Rule 4001-2, for Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain Postpetition

Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition

Secured Parties, (III) Scheduling Final Hearing, and (IV) Granting Related Relief [Docket No.

(the "Motion"), 2 filed by the above-captioned debtors and debtors in possession (collectively, the

"Debtors"), seeking entry of (i) an interim order (this "Interim Order") and (ii) a final order

(the "Final Order"); and the Debtors' having requested on the record at the interim hearing on the

Motion (the "Interim Hearing") that the Court enter this Interim Order, inter alia:


1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
         Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
         (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
         Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
         Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
         Drive, Downers Grove, IL 60515.
2
         Unless otherwise defined, capitalized terms used herein shall have the meanings ascribed to them in the
         Motion or the DIP Documents (defined below), as applicable.


NAI-1507713422v1
             Case 19-11240-LSS         Doc 71-1    Filed 06/06/19    Page 77 of 249



                   (a)   authorizing FTD Companies, Inc. ("FTD" or "Borrower") and its affiliated

Debtors to obtain secured postpetition financing on a superpriority basis (the "DIP Facility", and

the loans provided to FTD thereunder, the "DIP Loans") pursuant to the terms and conditions of

that certain Superpriority Secured Debtor-in-Possession Credit Agreement filed as Exhibit B to

the Motion (as the same may be amended, supplemented, restated or otherwise modified from

time to time, the "DIP Agreement"), by and among (i) the Borrower, (ii) the other Debtors

(collectively the "Guarantors"), (iii) Bank of America, N.A. as administrative agent (the "DIP

Agent"), and (iv) the lenders from time to time party thereto (each a "DIP Lender" and

collectively, the "DIP Lenders" and collectively with the DIP Agent and providers of hedge

products and treasury management services secured by the DIP Collateral (as defined below), the

"DIP Secured Parties");

                   (b)   authorizing the Debtors to execute the DIP Agreement and the other

documents, agreements and instruments delivered pursuant thereto or executed or filed in

connection therewith, all as may be reasonably requested by the DIP Secured Parties (as the

same may be amended, restated, supplemented or otherwise modified from time to time, and

collectively with the DIP Agreement, the "DIP Documents");

                   (c)   authorizing the Debtors to consummate the transactions contemplated by

the DIP Documents;

                   (d)   granting to the DIP Secured Parties the DIP Liens (as defined below) on

all of the DIP Collateral (as defined below) to secure the DIP Facility and all obligations owing

and outstanding thereunder and under the DIP Documents, as applicable, and this Interim Order

and any Final Order, as applicable (collectively, and including all "Secured Obligations" as




NAI-1507713422v1                                -2-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19     Page 78 of 249



defined in the DIP Agreement, the "DIP Obligations"), subject only to prior payment of the

Carve-Out (as defined in paragraph 17 below);

                   (e)   granting allowed superpriority administrative expense claims to the DIP

Secured Parties in connection with the DIP Facility;

                   (f)   authorizing the Debtors to use Prepetition Collateral and Cash Collateral

(each as defined below) (together with the DIP Facility, the "Postpetition Financing

Arrangement");

                   (g)   authorizing the Debtors to grant adequate protection to the Prepetition

Lenders (as defined below);

                   (h)   authorizing the Debtors to pay off the Bridge Facility (defined below) with

the proceeds of borrowings under the DIP Facility;

                   (i)   scheduling a hearing (the "Final Hearing"), pursuant to Rule 4001(c)(2) of

the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), to consider entry of the

Final Order; and

                   (j)   granting such other and further relief as this Court deems necessary and

just ((a) through (j) collectively, the "Requested Relief");

and the interim hearing on the Motion (the "Interim Hearing") having been held on June [__],

2019; and upon all of the pleadings filed with the Court and the evidence proffered or adduced

and representations of counsel at the Interim Hearing; and the Court having heard and resolved

or overruled any and all objections to the Requested Relief; and it appearing that the Requested

Relief is in the best interests of the Debtors, their estates, and creditors; and upon the record

herein; and after due deliberation thereon, and good and sufficient cause appearing therefor:




NAI-1507713422v1                                 -3-
             Case 19-11240-LSS              Doc 71-1        Filed 06/06/19        Page 79 of 249



        IT IS HEREBY FOUND AND DETERMINED THAT: 3

        A.         Petition Date. On June __, 2019 (the "Petition Date"), the Debtors commenced

their chapter 11 cases (these "Chapter 11 Cases") by filing voluntary petitions for relief under

chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the United States

Bankruptcy Court for the District of Delaware (the "Court"). The Debtors are operating their

businesses and managing their affairs as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. As of the date hereof, no trustee, examiner, or official committee

of creditors holding unsecured claims (a "Creditors' Committee") has been appointed in any of

these Chapter 11 Cases.

        B.         Jurisdiction; Venue. The Court has jurisdiction over these Chapter 11 Cases, the

parties, and the Debtors' property pursuant to 28 U.S.C. § 1334. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(D). The Court is a proper venue of these Chapter 11 Cases

and the Motion under 28 U.S.C. §§ 1408 and 1409.

        C.         Notice. Notice of the Motion, the relief requested therein and the Interim Hearing

(the "Notice") has been served by the Debtors pursuant to Bankruptcy Rules 2002 and 4001 and

in accordance with the Local Bankruptcy Rules of the District of Delaware (the "Local Rules")

on (i) the Debtors' thirty (30) largest unsecured creditors on a consolidated basis, (ii) counsel to

the DIP Agent and the Prepetition Agent, (iii) any parties that have filed a notice of appearance

in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002, (iv) all known holders of liens

upon the Debtors' assets, (v) the Internal Revenue Service, and (vi) the United States Trustee for

the District of Delaware (the "U.S. Trustee"). Under the circumstances, the Notice constitutes




3
        Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as
        findings of fact, as applicable, pursuant to Bankruptcy Rule 7052.



NAI-1507713422v1                                        -4-
             Case 19-11240-LSS          Doc 71-1    Filed 06/06/19     Page 80 of 249



good and sufficient notice of the Requested Relief, and no further notice of the Requested Relief

and the relief granted by this Interim Order is necessary or shall be required.

                   D.     Debtors' Acknowledgements and Stipulations.             In requesting the

Postpetition Financing Arrangement and in exchange for and as a material inducement to, the

DIP Secured Parties to agree to provide the Postpetition Financing Arrangement, and to the

Prepetition Lenders in exchange for the Diminution (as defined below), the Debtors

acknowledge, represent, stipulate and agree, for themselves and their estates, subject to the

challenge rights set forth in paragraph 19 herein, as follows:

                   (i)    the Borrower, certain of the Debtors as guarantors (in such capacity, the

        "Debtor Guarantors" and collectively with the Borrower, the "Prepetition Obligors"), and

        Interflora British Unit (the "UK Borrower") are parties to the Credit Agreement, dated as

        of July 17, 2013 (as the same has been amended, restated, supplemented or modified

        from time to time, the "Prepetition Credit Agreement") with Bank of America, N.A. as

        administrative agent, swing line lender and L/C issuer (the "Prepetition Agent"), Wells

        Fargo Bank, National Association, as syndication agent (the "Syndication Agent"), PNC

        Bank, National Association, Compass Bank and BMO Harris Bank, N.A. as co-

        documentation agents (the "Co-Documentation Agents") and certain lender parties

        thereto (collectively with the Prepetition Agent, the Syndication Agent, the Co-

        Documentation Agents and providers of hedge products and treasury management

        services secured by the Prepetition Collateral (as defined below), the "Prepetition

        Lenders");

                   (ii)   to secure the "Obligations" (as defined in the Prepetition Credit

        Agreement, the "Prepetition Obligations"), the Prepetition Obligors granted to the




NAI-1507713422v1                                  -5-
             Case 19-11240-LSS           Doc 71-1    Filed 06/06/19     Page 81 of 249



        Prepetition Agent, for the benefit of the Prepetition Lenders, liens upon and security

        interests in (the "Prepetition Liens") all of the Prepetition Obligors' property and assets

        (other than the "Excluded Assets" (as defined in the Prepetition Credit Agreement)), as

        set forth in certain security documents and instruments including: (i) the Pledge and

        Security Agreement, dated as of July 17, 2013, by and among the Borrower, the other

        Prepetition Obligors, and the Prepetition Agent (as the same has been amended, restated,

        supplemented or modified from time to time, the "Prepetition Security Agreement")

        (together with the Prepetition Credit Agreement, and all other agreements, documents,

        notes, guarantees, subordination agreements, instruments, amendments, and any other

        agreements delivered pursuant thereto or in connection therewith, each as amended,

        restated, supplemented or otherwise modified from time to time, the "Prepetition Loan

        Documents"), and, in all instances, the proceeds and products thereof (collectively, the

        "Prepetition Collateral");

                   (iii)   as of the Petition Date: (A) the current outstanding principal balance of

        the Prepetition Obligations (exclusive of interest, fees, reimbursable expenses and other

        charges) is not less than $149,428,041.37 (which amounts include $12,000,000.00 of

        advances under an increase to the borrowing availability under the Prepetition Credit

        Agreement advanced from and after May 25, 2019 (the "Bridge Facility")); (B) all of the

        Prepetition Obligations are absolutely and unconditionally owed by the Prepetition

        Obligors to the Prepetition Lenders; (C) the Prepetition Obligations constitute legal, valid

        and binding obligations of the Prepetition Obligors, enforceable in accordance with their

        terms (other than in respect of the stay of enforcement arising from section 362 of the

        Bankruptcy Code to the extent applicable); (D) no recoupments, offsets, defenses or




NAI-1507713422v1                                   -6-
             Case 19-11240-LSS          Doc 71-1     Filed 06/06/19        Page 82 of 249



        counterclaims exist to the Prepetition Obligations; and (E) no portion of the Prepetition

        Obligations or any payments or other transfers made to the Prepetition Agent or any other

        Prepetition Lender or applied to the Prepetition Obligations prior to the Petition Date is

        subject to avoidance, subordination, recharacterization, recovery, attack, recoupment,

        offset, counterclaim, defense or Claim (as defined in the Bankruptcy Code) of any kind

        pursuant to the Bankruptcy Code or applicable non-bankruptcy law;

                   (iv)   the Prepetition Liens constitute valid, binding, enforceable (other than in

        respect of the stay of enforcement arising from section 362 of the Bankruptcy Code) and

        perfected liens with priority over any and all other liens in the Prepetition Collateral

        (except as otherwise provided in the Prepetition Loan Documents) and are not subject to

        any challenge or defense, including without limitation, respectively, avoidance,

        subordination,      recharacterization,   recovery,   reduction,     set-off,   offset,   attack,

        counterclaim, cross-claim or Claim (as defined in the Bankruptcy Code) of any kind

        pursuant to the Bankruptcy Code or applicable non-bankruptcy law;

                   (v)    the Debtors have waived, discharged and released any right they may have

        to challenge the Prepetition Obligations and the Prepetition Liens on the Prepetition

        Collateral and to assert any recoupments, offsets, defenses, claims, objections,

        challenges, causes of action and/or choses of action against any Prepetition Lender with

        respect to the Prepetition Loan Documents, the Prepetition Obligations, the Prepetition

        Liens or the Prepetition Collateral;

                   (vi)   any payments made on account of the Prepetition Obligations before the

        Petition Date were (A) payments out of the Prepetition Collateral and/or (B) made in the




NAI-1507713422v1                                  -7-
             Case 19-11240-LSS            Doc 71-1     Filed 06/06/19     Page 83 of 249



        ordinary course of business and in exchange for reasonably equivalent value and did not

        diminish any property otherwise available for distribution to unsecured creditors;

                   (vii)   all of the Debtors' cash, including the cash in their deposit accounts and

        other accounts, wherever located, whether as original collateral or proceeds of other

        Prepetition Collateral, constitutes Cash Collateral (as defined below);

                   (viii) none of the DIP Secured Parties or the Prepetition Lenders is a control

        person or insider (as defined in section 101(31) of the Bankruptcy Code) of any Debtor;

                   (ix)    until such time as all DIP Obligations are indefeasibly paid in full in cash,

        the Debtors shall not in any way prime or seek to prime (or otherwise cause to be

        subordinated in any way) the liens provided to the DIP Secured Parties by offering

        subsequent lender or any party-in-interest a superior or pari passu lien or claim with

        respect to the DIP Collateral pursuant to section 364(d) of the Bankruptcy Code or

        otherwise, except with respect to the Carve-Out (as defined below);

                   (x)     until such time as all DIP Obligations are indefeasibly paid in full in cash,

        the Debtors shall not in any way or at any time seek allowance of any administrative

        expense claim against the Debtors of any kind or nature whatsoever, including, without

        limitation, claims for any administrative expenses of the kind specified in, or arising or

        ordered under sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to entry

        of a Final Order), 507(a), 507(b), 546(c), 546(d), 552(b), 726, 1113 and 1114 of the

        Bankruptcy Code that is superior to or pari passu with the DIP Superpriority Claim (as

        defined below) provided herein, except with respect to the Carve-Out; and

                   (xi)    the Prepetition Lenders are entitled, pursuant to sections 361, 363(e) and

        364(d)(1) of the Bankruptcy Code, to adequate protection of their respective interests in




NAI-1507713422v1                                    -8-
             Case 19-11240-LSS          Doc 71-1      Filed 06/06/19    Page 84 of 249



        the Prepetition Collateral, including the Cash Collateral, to the extent of any diminution

        in the value of the Prepetition Collateral occurring from and after the Petition Date (the

        "Diminution"), caused by or arising as a result of (A) the incurrence and payment of the

        DIP Obligations, (B) the use of Prepetition Collateral (including Cash Collateral), (C) the

        granting of the DIP Liens and the DIP Superpriority Claim, (D) the subordination of the

        Prepetition Obligations to the Carve-Out, and (E) imposition of the automatic stay

        pursuant to section 362 of the Bankruptcy Code.

        E.         Cash Collateral. For purposes of this Interim Order, the term "Cash Collateral"

shall mean and include all "cash collateral," as defined in section 363 of the Bankruptcy Code, in

or on which the DIP Secured Parties or the Prepetition Lenders have a lien, security interest or

any other interest (including, without limitation, any adequate protection liens or security

interests), whether existing on the Petition Date, arising pursuant to this Interim Order, or

otherwise, and shall include, without limitation:

                   (i)    all cash proceeds arising from the collection, sale, lease or other

        disposition, use or conversion of any real or personal property, in or on which the DIP

        Secured Parties or the Prepetition Lenders have a lien or a replacement lien, whether as

        part of the DIP Collateral or the Prepetition Collateral, or pursuant to an order of the

        Court or applicable law or otherwise, and whether such property has been converted to

        cash, existed as of the commencement of these Chapter 11 Cases, or arose or was

        generated thereafter;

                   (ii)   all of the respective deposits, refund claims and rights in retainers of the

        Debtors on which the DIP Secured Parties or the Prepetition Lenders hold a lien or




NAI-1507713422v1                                   -9-
             Case 19-11240-LSS           Doc 71-1      Filed 06/06/19    Page 85 of 249



        replacement lien, whether as part of the DIP Collateral or Prepetition Collateral or

        pursuant to an order of the Court or applicable law or otherwise; and

                   (iii)   the proceeds of any sale, transfer or other disposition of DIP Collateral or

        Prepetition Collateral.

        F.         Adequate Protection. The Prepetition Lenders are entitled, pursuant to sections

361, 363(e) and 364(c)(2), (c)(3) and (d) of the Bankruptcy Code, to adequate protection of their

interests in the Prepetition Collateral, including the Cash Collateral, to the extent of any

Diminution resulting from (i) the incurrence of the DIP Obligations, (ii) the use of Prepetition

Collateral (including Cash Collateral), (iii) the granting of the DIP Liens and the DIP

Superpriority Claim, (iv) the subordination of the Prepetition Obligations to the DIP Obligations

and the Carve-Out, and (v) imposition of the automatic stay pursuant to section 362 of the

Bankruptcy Code.

        G.         Purpose and Necessity of Financing.        The Debtors require the Postpetition

Financing Arrangement to (i) permit the continuation of their businesses and maximize and

preserve their going concern value, (ii) satisfy payroll obligations and other working capital and

general corporate purposes of the Debtors consistent with the terms set forth in the DIP

Documents and the Approved Budget (as defined below), (iii) provide adequate protection to the

Prepetition Lenders, (iv) pay fees and expenses related to the DIP Documents and these Chapter

11 Cases, and (v) for such other purpose as set forth in, or otherwise permitted by, the DIP

Documents (including the Approved Budget). If the Debtors do not obtain authorization to use

the Prepetition Collateral (including Cash Collateral) and borrow under the DIP Agreement, they

will suffer immediate and irreparable harm.            The Debtors are unable to obtain adequate

unsecured credit allowable only as an administrative expense under section 503 of the




NAI-1507713422v1                                   -10-
             Case 19-11240-LSS         Doc 71-1      Filed 06/06/19     Page 86 of 249



Bankruptcy Code, or other sufficient financing under sections 364(c) or (d) of the Bankruptcy

Code, on more favorable terms than those set forth in the DIP Documents. A loan facility in the

amount provided by the DIP Documents is not available to the Debtors without granting the

superpriority claims, liens, and security interests, pursuant to sections 364(c)(1), 364(c)(2),

364(c)(3), and 364(d) of the Bankruptcy Code, as provided in this Interim Order and the DIP

Documents. After considering all alternatives, the Debtors have concluded, in the exercise of

their sound business judgment, that the Postpetition Financing Arrangement, including without

limitation, the DIP Facility, is the best financing available to them at this time.

        H.         Good and Sufficient Cause Shown. Good and sufficient cause has been shown for

entry of this Interim Order. The ability of the Debtors to obtain sufficient working capital and

liquidity under the DIP Documents and use of the Prepetition Collateral (including the Cash

Collateral) is vital to the Debtors' estates and creditors. The liquidity to be provided under the

DIP Documents and this Interim Order will enable the Debtors to continue to operate their

businesses in the ordinary course and preserve the value of the Debtors' businesses pending the

sale of substantially all of their assets. Among other things, entry of this Interim Order is

necessary to maximize the value of the Debtors' assets and to avoid immediate and irreparable

harm to the Debtors and their estates, and, accordingly, is in the best interests of the Debtors,

their estates and their creditors.

        I.         Sections 506(c) and 552(b) Waivers. In light of (i) the DIP Secured Parties'

agreement to subordinate their liens and superpriority claims to the Carve-Out, and in exchange

for and as a material inducement to the DIP Lenders to agree to provide the DIP Facility and (ii)

the Prepetition Lenders' agreement to subordinate their liens and superpriority claims to the DIP

Obligations, the Carve-Out and the DIP Liens, and to permit the use of the Prepetition Collateral




NAI-1507713422v1                                 -11-
             Case 19-11240-LSS         Doc 71-1    Filed 06/06/19      Page 87 of 249



(including Cash Collateral for payments made in accordance with the Approved Budget (as

defined below) and the terms of this Interim Order), upon entry of the Final Order, each of the

DIP Secured Parties and the Prepetition Lenders are entitled to a waiver of the provisions of

section 506(c), and the Prepetition Lenders are entitled to a waiver of the exceptions provided in

sections 552(b)(1) and (2) of the Bankruptcy Code.

        J.         Good Faith. The terms of the DIP Documents and the use of the Prepetition

Collateral (including the Cash Collateral) pursuant to this Interim Order, including, without

limitation, the interest rates and fees applicable, and intangible factors relevant thereto, are more

favorable to the Debtors than those available from alternative sources. Based upon the record

before the Court, the DIP Documents and the use of the Prepetition Collateral (including the

Cash Collateral) pursuant to this Interim Order have been negotiated in good faith and at arm's-

length among the Debtors, the DIP Secured Parties and the Prepetition Lenders. Any DIP Loans

and other financial accommodations made to the Debtors by the DIP Secured Parties pursuant to

the DIP Documents and this Interim Order shall be deemed to have been extended by the DIP

Secured Parties in good faith, as that term is used in section 364(e) of the Bankruptcy Code, and

each of the DIP Secured Parties shall be entitled to all protections and benefits afforded thereby.

        K.         Fair Consideration and Reasonably Equivalent Value. All of the Debtors have

received and will receive fair and reasonable consideration by virtue of their obtaining access to

the DIP Loans, the use of the Prepetition Collateral (including the Cash Collateral) pursuant to

this Interim Order and all other financial accommodations provided under the DIP Documents

and this Interim Order. The terms of the DIP Documents and this Interim Order are fair and

reasonable, reflect the Debtors' exercise of prudent business judgment consistent with their

fiduciary duties and are supported by reasonably equivalent value and fair consideration.




NAI-1507713422v1                                -12-
             Case 19-11240-LSS          Doc 71-1    Filed 06/06/19     Page 88 of 249



        L.         Immediate Entry of Interim Order. The Debtors have requested immediate entry

of this Interim Order pursuant to Bankruptcy Rule 4001(c)(2) and Local Rule 4001-2(b). The

permission granted herein to enter into the DIP Documents, to obtain funds thereunder and to use

the Prepetition Collateral (including the Cash Collateral) pursuant to this Interim Order is

necessary to avoid immediate and irreparable harm to the Debtors. This Court concludes that

entry of this Interim Order is in the best interests of the Debtors' respective estates and creditors

as its implementation will, among other things, allow for access to the financing necessary for

the continued flow of supplies and services to the Debtors necessary to sustain the operation of

the Debtors' existing businesses and further enhance the Debtors' prospects for a successful sale

of substantially all of their assets. Based upon the foregoing findings, acknowledgements, and

conclusions, and upon the record made before this Court at the Interim Hearing, and good and

sufficient cause appearing therefor;

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

        1.         Disposition. The relief requested by the Debtors in the Motion and otherwise on

the record at the Interim Hearing is granted on the terms set forth in this Interim Order. Any

objection to the interim relief sought by the Debtors that has not previously been withdrawn or

resolved is hereby overruled on its merits.

        2.         Authorization For DIP Financing. The Debtors are hereby authorized, on an

interim basis, to incur DIP Obligations immediately during the period prior to entry of the Final

Order, subject to the terms of this Interim Order, the Approved Budget and the DIP Documents,

in an aggregate principal amount not to exceed $42,000,000.00 ("Interim Borrowings"), with the

maximum principal amount that may be borrowed following entry of the Final Order not to

exceed $94,485,608.00 (inclusive of any outstanding Interim Borrowings) (the "Maximum




NAI-1507713422v1                                 -13-
              Case 19-11240-LSS             Doc 71-1        Filed 06/06/19        Page 89 of 249



Commitment"). 4 Available financing and advances under the DIP Agreement shall, on an

interim basis, be made to fund, in accordance with the DIP Documents and the Approved

Budget, working capital and general corporate requirements of the Debtors, adequate protection

to the Prepetition Lenders, bankruptcy-related costs and expenses (including interest, fees, and

expenses in accordance with this Interim Order and the DIP Documents), and any other amounts

required or allowed to be paid in accordance with this Interim Order, but only as and to the

extent authorized by the Approved Budget and the DIP Documents. Upon entry of this Interim

Order, $12,000,000.00 of Prepetition Obligations constituting revolving loans held by DIP

Lenders (allocated in accordance with their respective shares of the DIP Loans) shall be

converted into DIP Loans and, upon entry of the Final Order, $27,485,608.00 of the principal

amount of the Prepetition Obligations held by DIP Lenders (allocated in accordance with their

respective shares of the DIP Loans) shall be converted into DIP Loans.

         3.        Authorization for Use of Cash Collateral. The Debtors are authorized to use Cash

Collateral subject to and in accordance with the terms, conditions, and limitations set forth in this

Interim Order, the Approved Budget and the DIP Documents, without further approval by the

Court.

         4.        Approved Budget.

                   (a)     The Debtors have delivered to the DIP Agent a detailed budget that sets

forth projected cash receipts and cash disbursements on a weekly basis for the time period from

and including the Petition Date through August [2], 2019 that has been approved by the Required

DIP Lenders (defined below), and a copy of which is attached hereto as Exhibit B (as updated,

amended, supplemented or otherwise modified in accordance herewith, the "Approved Budget").
4
         For the avoidance of doubt, the portion of Interim Borrowings, and after the Final Order, borrowings up to
         the Maximum Commitment are inclusive of any prepetition obligations which are treated as DIP Loans for
         purposes of the DIP Agreement, the Interim Order and any Final Order.



NAI-1507713422v1                                        -14-
             Case 19-11240-LSS        Doc 71-1      Filed 06/06/19       Page 90 of 249



The Approved Budget also sets forth, for each week, the amount of DIP Loans anticipated to be

advanced or otherwise used for such week after giving effect to any budgeted inflows. The

Debtors shall provide to the DIP Secured Parties financial reporting in accordance with the terms

of the DIP Documents. Funds borrowed under the DIP Agreement and Cash Collateral used

under this Interim Order shall be used by the Debtors in accordance with the DIP Documents,

including the Approved Budget, and this Interim Order. The consent of the Required DIP

Lenders to the Approved Budget shall not be construed as a commitment of the DIP Lenders to

provide DIP Loans or of the DIP Secured Parties or Prepetition Lenders to permit the use of

Cash Collateral (subject to the Carve-Out) after the occurrence of a Termination Event (as

defined below) under this Interim Order, regardless of whether the aggregate funds shown on the

Approved Budget have been expended.

                   (b)   The Approved Budget and Approved Variance Report (as defined below)

shall, including any and all updates, amendments, supplements and modifications, at all times be

in form and substance reasonably acceptable to the Required DIP Lenders and approved in

writing by the DIP Agent prior to the implementation thereof. Notwithstanding anything herein

to the contrary, any updates, amendments, supplements or modifications to the Approved

Budget, must be consented to in writing by the DIP Lenders holding more than fifty percent

(50%) of the DIP Loan commitments (the "Required DIP Lenders") prior to the implementation

thereof and shall not require further notice, hearing, or Court order.

                   (c)   The DIP Secured Parties (i) may assume the Debtors will comply with the

Approved Budget, (ii) shall have no duty to monitor such compliance, and (iii) shall not be

obligated to pay (directly or indirectly from the DIP Collateral) any unpaid expenses incurred or

authorized to be incurred pursuant to any Approved Budget other than to permit the Debtors' use




NAI-1507713422v1                                -15-
             Case 19-11240-LSS       Doc 71-1    Filed 06/06/19      Page 91 of 249



of Cash Collateral as expressly provided herein prior to the occurrence of a Termination Event.

All advances and extensions of credit shall be based upon the terms and conditions of the DIP

Documents, as the same may be amended from time to time with the consent of the DIP Lenders

or Required DIP Lenders (as applicable in accordance with the DIP Documents). Subject to the

terms and conditions of this Interim Order, the DIP Lenders shall have the right, but not the

obligation, to extend credit independent of any Approved Budget line item restrictions on loan

availability set forth in the DIP Documents, and all DIP Loans shall be entitled to the benefits

and protections of this Interim Order. For the avoidance of doubt, no DIP Lender shall be

obligated to extend credit outside the terms of the DIP Documents.

                   (d) On or before 5:00 p.m. Eastern time on the fourth Business Day of each

  week, commencing after the end of the second full week following the Petition Date, the

  Debtors shall deliver to the DIP Agent a cash flow reconciliation and variance report in form

  and substance reasonably acceptable to the Required DIP Lenders (an "Approved Variance

  Report") that shows (A) comparisons of actual results for each line item against such line item

  in the Approved Budget for the prior periods ended and (B) indicates whether there are any

  adverse variances that exceed the Permitted Variance. As used herein, "Permitted Variance"

  means (a) "Total Operating Disbursements" (as set forth in the Approved Budget) for the first

  two-week and three-week periods exceeding the projected amounts in the Budget for such

  periods by no more than 20%, and for any four-week period exceeding the projected amounts

  in the Budget for such period by more than 10%; or (b) "Total Operating Receipts" (as set

  forth in the Approved Budget) (i) for the first two-week period to be at least 75% of the

  projected amounts in the Budget on a cumulative basis, (ii) for the first three-week period to

  be at least 80% of the projected amounts in the Budget on a cumulative basis, and (iii) for any




NAI-1507713422v1                              -16-
             Case 19-11240-LSS         Doc 71-1    Filed 06/06/19     Page 92 of 249



  four-week period to be at least 82.5% of the projected amounts in the Budget on a cumulative

  basis. The Approved Variance Report shall also provide a commercially reasonable narrative

  explanation of each material line item variance. The DIP Agent shall promptly deliver to the

  DIP Lenders, a copy of each Approved Variance Report upon such agent's receipt.

        5.         Reserved.

        6.         Authority to Execute and Deliver Necessary Documents. Each of the Debtors is

authorized to negotiate, prepare, enter into, and deliver the DIP Documents, in each case

including any amendments, supplements and modifications thereto in accordance with the terms

thereof. Each of the Debtors is further authorized to negotiate, prepare, enter into and deliver

any other UCC financing statements, pledge and security agreements, mortgages or deeds of

trust, or similar documents, instruments, or agreements encumbering all of the DIP Collateral

and securing all of the Debtors' obligations under the DIP Documents, each as may be

reasonably requested by the DIP Agent.

        7.         Authority to Perform Obligations and Acts.     Each of the Debtors is further

authorized to (a) perform all of its obligations and acts contemplated by the DIP Documents and

such other agreements as may be required by the DIP Documents to give effect to the terms of

the financing provided for therein and in this Interim Order, and (ii) perform all acts required

under the DIP Documents and this Interim Order.

        8.         Valid and Binding Obligations. All obligations under the DIP Documents and

this Interim Order shall constitute valid and binding obligations of each of the Debtors,

enforceable against each of them and each of their successors and assigns, in accordance with

their terms and the terms of this Interim Order, and no obligation, payment, transfer, or grant of a

lien or security interest under the DIP Documents or this Interim Order shall be stayed,




NAI-1507713422v1                                -17-
             Case 19-11240-LSS         Doc 71-1    Filed 06/06/19    Page 93 of 249



restrained, voidable, or recoverable under the Bankruptcy Code or under any applicable law

(including, without limitation, under section 502(d) of the Bankruptcy Code) or subject to any

avoidance, reduction, set-off, offset, recharacterization, subordination (whether equitable,

contractual, or otherwise), counterclaim, cross-claim, defense, or any other challenge under the

Bankruptcy Code or any applicable law or regulation by any person or entity.

        9.         Termination of DIP Documents. Notwithstanding anything in this Interim Order

to the contrary, the DIP Lenders' commitments under the DIP Documents will terminate and the

DIP Obligations will become due and payable (unless such obligations become due and payable

earlier pursuant to the terms of the DIP Documents and this Interim Order by way of acceleration

or otherwise), and the Debtors' authority to use Cash Collateral in accordance with this Interim

Order will terminate, on the date that is the earliest to occur of (in each case, the "Maturity

Date"): (i) the date that is three (3) months following the Petition Date; (ii) the date which is

thirty (30) days following the entry of this Interim Order if the Court has not entered the Final

Order on or prior to such date; (iii) the acceleration of the DIP Loans and the termination of the

commitments to make the DIP Loans resulting from the occurrence of an Event of Default (as

defined in the DIP Agreement) (including, without limitation, the failure to meet any Sale

Milestone by the applicable specified deadline); (iv) the effective date of a confirmed plan of

reorganization in the Chapter 11 Cases; (v) the filing of a motion by the Debtors seeking

dismissal of any or all of the Chapter 11 Cases, the dismissal of any or all of the Chapter 11

Cases, the filing of a motion by the Debtors seeking to convert of any or all of the Chapter 11

Cases to a case under chapter 7 of the Bankruptcy Code, the conversion of any or all of the

Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code or the appointment or

election of a trustee under chapter 11 of the Bankruptcy Code, a responsible officer or an




NAI-1507713422v1                                -18-
              Case 19-11240-LSS         Doc 71-1      Filed 06/06/19    Page 94 of 249



examiner with enlarged powers relating to the operation of the Debtors' business (powers beyond

those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106 of the

Bankruptcy Code; (vi) the effective date of a sale of all or substantially all of the assets of the

Debtors; and (vii) the filing or support by any Debtor of a plan of reorganization or liquidation (a

"Plan") that is not otherwise acceptable to the DIP Agent and the Required DIP Lenders in their

sole discretion, other than a Plan which purports to pay the DIP Obligations and the Prepetition

Obligations in cash in full on the effective date of such Plan.

        10.        Termination of Authority to Use Cash Collateral. Subject to paragraph 21(f), the

Debtors' ability to use Cash Collateral prior to the Maturity Date will terminate immediately

upon the occurrence of any event described below:

                   (a)    any Debtor fails to comply in any material respect with any of the terms or

conditions of this Interim Order, and such failure is not cured during any applicable Remedies

Notice Period;

                   (b)    any Debtor seeks any modification or extension of this Interim Order,

without consent of the Required DIP Lenders;

                   (c)    an application (other than the application for financing provided by a third

party which seeks authority to pay all of the DIP Obligations and the Prepetition Obligations in

full upon entry of the order approving such financing) is filed by any Debtor for the approval of

(or an order is entered by the Court approving) any claim arising under section 507(b) of the

Bankruptcy Code or otherwise, or any lien in any of the Chapter 11 Cases, which is pari passu

with or senior to the Prepetition Obligations, the Adequate Protection Liens or the Adequate

Protection Superpriority Claim, excluding liens arising under this Interim Order or pursuant to

any other financing agreement made with the prior written consent of the Required DIP Lenders;




NAI-1507713422v1                                  -19-
             Case 19-11240-LSS         Doc 71-1     Filed 06/06/19     Page 95 of 249



                   (d)   the commencement or support of any action by any Debtor or any party

exercising the authority of the Debtor (other than an action pursuant to paragraph 19) against any

of the DIP Lenders or the Prepetition Lenders, or their respective agents and employees, to

subordinate or avoid any liens made in connection with the Prepetition Loan Documents or the

DIP Documents or to avoid any obligations incurred in connection with the Prepetition Loan

Documents or the DIP Documents;

                   (e)   any Order shall be entered granting relief from the stay arising under

section 362 of the Bankruptcy Code to the holder or holders of any security interest, lien or right

of setoff to permit foreclosure (or the granting of a deed in lieu of foreclosure or similar

instrument), possession, set-off or any similar remedy with respect to any assets of the Debtors

with an aggregate value of more than $250,000;

                   (f)   (i) any Debtor shall assert in any pleading filed in any court that any

material provision of this Interim Order is not valid and binding for any reason, or (ii) any

material provision of this Interim Order shall for any reason, or any other order of this Court

approving the Debtors' use of Cash Collateral, without the prior written consent of the Required

DIP Lenders, cease to be valid and binding;

                   (g)   any Debtor withdraws or modifies the motion to approve the sale of all or

substantially all of the Debtors' assets without the consent of the Required DIP Lenders;

                   (h)   the Debtors fail to obtain a bid procedures order in form and substance

reasonably satisfactory to the Required DIP Lenders on or before three weeks from the Petition

Date, or fail to comply with the timeline for sale set forth in such bid procedures order; or

                   (i)   the occurrence of the Maturity Date.




NAI-1507713422v1                                -20-
              Case 19-11240-LSS        Doc 71-1   Filed 06/06/19     Page 96 of 249



        11.        Authorization and Direction for Payment of DIP Financing Fees and Expenses.

Subject to the provisions of this paragraph 11, all fees paid or payable, and all reasonable costs

and expenses reimbursed or reimbursable (including, without limitation, all fees, costs and

expenses referred to in the DIP Documents and the DIP Agent's and the DIP Lenders' reasonable

attorneys' fees and expenses and the invoices of FTI Consulting, Inc. in its capacity as the

financial advisor to the Prepetition Agent and the DIP Agent ("FTI")), by the Debtors to the DIP

Secured Parties are hereby approved, to the extent provided in the DIP Agreement. The Debtors

are hereby authorized and directed to pay all such fees, costs, and expenses in accordance with

the terms of the DIP Documents and this Interim Order, without any requirement that the

Debtors, the DIP Agent, the DIP Lenders or their respective attorneys file any further application

or other pleading, notice, or document with the Court for approval or payment of such fees, costs

or expenses. To the extent provided in the DIP Agreement, the Debtors shall pay all reasonable

prepetition and postpetition out of pocket costs and expenses of the DIP Secured Parties

(including all reasonable fees, expenses and disbursements of outside counsel, including local

counsel, and FTI) in connection with the Chapter 11 Cases and any Successor Case(s) (as

defined below), including, without limitation, in connection with (a) the preparation, negotiation,

execution and delivery of the DIP Documents, this Interim Order, and any Final Order, and the

funding of all DIP Loans under the DIP Facility, (b) the administration of the DIP Facility and

any amendment or waiver of any provision of the DIP Documents, this Interim Order, and any

Final Order, (c) the administration of the Chapter 11 Cases and any Successor Case(s), and (d)

the enforcement or protection of the DIP Secured Parties' rights and remedies under the DIP

Documents, this Interim Order, and any Final Order. Notwithstanding anything to the contrary

herein, the payment of all such fees, costs and expenses of the DIP Secured Parties, whether




NAI-1507713422v1                               -21-
             Case 19-11240-LSS        Doc 71-1      Filed 06/06/19     Page 97 of 249



incurred before or after the Petition Date, including, without limitation, all fees referred to in the

DIP Documents and all reasonable attorneys' fees and expenses, shall (i) be deemed non-

refundable and irrevocable, and (ii) not be subject to the Approved Budget. None of the DIP

Secured Parties' attorneys' fees or disbursements shall be subject to the prior approval of this

Court or the guidelines of the Office of the U.S. Trustee, and no recipient of any such payment

shall be required to file with respect thereto any interim or final fee application with this Court.

Any such fees, costs and expenses shall be paid by the Debtors within ten (10) days after

delivery of a summary invoice (redacted for privilege) to the Debtors and without the need for

application to or order of the Court. A copy of such summary invoice shall be provided by the

DIP Agent to the U.S. Trustee, counsel for the Prepetition Agent and counsel for any Creditors'

Committee on the same business day as the Debtors' receipt of such summary invoice.

Notwithstanding the foregoing, if (x) the Debtors, U.S. Trustee or any Creditors' Committee

object to the reasonableness of a summary invoice submitted by the DIP Secured Parties and (y)

the parties cannot resolve such objection, in each case within the ten (10) day period following

receipt of such summary invoice, the Debtors, the U.S. Trustee or such Creditors' Committee, as

the case may be, shall file with the Court and serve on the DIP Agent and the DIP Secured Party

submitting the fee request a fee objection (a "DIP Secured Party Fee Objection"), which

objection shall be limited to the issue of the reasonableness of such fees and expenses. The

Debtors shall promptly pay and/or the DIP Lenders are hereby authorized to make an advance

under the DIP Agreement to timely pay, any submitted invoice after the expiration of the ten (10)

day period if no DIP Secured Party Fee Objection is filed with the Court and served on the DIP

Agent and DIP Lenders in such ten (10) day period. If a DIP Secured Party Fee Objection is

timely filed and served, the Debtors shall promptly pay and/or the DIP Secured Parties are




NAI-1507713422v1                                -22-
              Case 19-11240-LSS          Doc 71-1        Filed 06/06/19   Page 98 of 249



hereby authorized to make an advance under the DIP Agreement to timely pay, the undisputed

amount of the summary invoices, and the Court shall have jurisdiction to determine the disputed

portion of such invoice if the parties are unable to resolve the DIP Secured Party Fee Objection.

        12.        Amendments, Consents, Waivers, and Modifications.          The Debtors, with the

express written consent of the Required DIP Lenders in accordance with the terms and

conditions of the DIP Documents, may enter into any amendments, consents, waivers, or

modifications to the DIP Documents without the need for further notice and hearing or any order

of this Court, so long as such amendments, consents, waivers, or modifications are non-material

or not adverse to the Debtors' estates or their creditors (other than the Required DIP Lenders). A

copy of any such amendment, consent, waiver or modification shall be provided by the Debtors

to the DIP Lenders, U.S. Trustee and counsel for any Creditors' Committee. Any material,

adverse changes to the DIP Documents, including without limitation changes to the Approved

Budget adverse to the Debtors' estates, as well as any increases in the amount of the DIP Loans

(except as provided in paragraph 4(c) of this Interim Order), will require the consents of the

Required DIP Lenders in addition to any express written consents required by the DIP

Documents and Court approval after notice and a hearing, and increases in the amount of the DIP

Loans shall require the consent of all DIP Lenders whose commitments are being increased.

        13.        DIP Secured Parties' Lien Priority.

                   (a)    To secure the DIP Obligations, the DIP Secured Parties are hereby granted

pursuant to and in accordance with Sections 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy

Code, valid, enforceable and fully perfected liens (the "DIP Liens") in and on all of the property,

assets or interests in property or assets of each Debtor, and all "property of the estate" (within the

meaning of the Bankruptcy Code) of each Debtor, of any kind or nature whatsoever, real or




NAI-1507713422v1                                  -23-
             Case 19-11240-LSS         Doc 71-1    Filed 06/06/19      Page 99 of 249



personal, tangible or intangible or mixed, now existing or hereafter acquired or created,

including, without limitation, all of each Debtor's now owned or hereafter acquired right, title,

and interest in and to all cash, accounts, accounts receivable, goods, inventory, property, plant

and equipment, commercial tort claims, intellectual property, contract rights, tax refunds, prepaid

expenses, deposits, general intangibles, real estate, leaseholds, all proceeds or property recovered

in connection with actions under chapter 5 of the Bankruptcy Code ("Avoidance

Actions")(provided that the lien on Avoidance Actions and proceeds of Avoidance Actions shall

only attach hereunder to the extent approved in the Final Order), all intercompany claims, all

claims, and causes of action of each Debtor or its respective estate (including, without limitation,

all commercial tort claims of every kind and description, whether described in specificity in the

DIP Documents or not) and any and all proceeds and property recovered therefrom, any and all

proceeds arising from insurance policies, all intellectual property, and the equity interests of each

direct subsidiary of each Debtor, which for the avoidance of doubt, shall include, without

limiting the generality of the foregoing, all assets of each Debtor that constitute Prepetition

Collateral, and all other property and assets including, without limitation, Cash Collateral, and all

cash and non-cash proceeds, rents, products, substitutions, accessions, offspring and profits of

any of the collateral described above (collectively, the "DIP Collateral"), subject only to prior

payment of the Carve-Out.

                   (b)   The DIP Liens shall be effective immediately upon the entry of this

Interim Order and shall not at any time be made subject or subordinated to, or made pari passu

with, any other lien, security interest or claim existing as of the Petition Date or created

thereafter, including under Sections 363 or 364(d) of the Bankruptcy Code or otherwise, other

than prior payment of the Carve-Out.




NAI-1507713422v1                                -24-
             Case 19-11240-LSS        Doc 71-1       Filed 06/06/19     Page 100 of 249



                   (c)   The DIP Liens shall be and hereby are deemed fully perfected liens and

security interests, effective and perfected upon the date of this Interim Order, without the

necessity of execution by the Debtors of mortgages, security agreements, pledge agreements,

financing agreements, financing statements, account control agreements or any other agreements,

filings or instruments, such that no additional actions need be taken by the DIP Agent, the DIP

Lenders or any other party (including, without limitation, any depository bank or securities

intermediary) to perfect such interests.

                   (d)   At all times prior to indefeasible payment in cash in full of the DIP

Obligations, the priority of the DIP Liens will:

                         (i)     Pursuant to Section 364(c)(2) of the Bankruptcy Code, be

perfected first priority liens on all DIP Collateral which, as of the Petition Date, was

unencumbered or subject to invalid, unperfected or avoidable liens;

                         (ii)    Pursuant to Section 364(c)(3) of the Bankruptcy Code, be

perfected junior liens on all DIP Collateral that was, as of the Petition Date, subject to valid,

perfected, unavoidable liens in existence at the time of the commencement of the Chapter 11

Cases (other than the liens in favor of the Prepetition Lenders, which liens are "primed" pursuant

to the liens described in subsection (iii) below) with a priority immediately junior to any such

liens ("Senior Third-Party Liens");

                         (iii)   Pursuant to Section 364(d)(1) of the Bankruptcy Code, be

perfected first priority, senior priming liens on all DIP Collateral that is subject to (a) the existing

liens that secure the obligations of the applicable Debtors under or in connection with the

Prepetition Credit Agreement and (b) existing liens junior in priority to the liens granted in favor

of the Prepetition Lenders (collectively, the "Junior Lienholders" and collectively with the




NAI-1507713422v1                                   -25-
              Case 19-11240-LSS       Doc 71-1     Filed 06/06/19   Page 101 of 249



Prepetition Lenders, the "Primed Parties"), all of which existing liens (the "Primed Liens") shall

be primed by and made subject and subordinate to the perfected first priority senior liens granted

to the DIP Secured Parties hereunder, which senior priming liens in favor of the DIP Secured

Parties shall also prime any liens granted after the commencement of the Chapter 11 Cases to

provide adequate protection in respect of any of the Primed Liens; and

                         (iv)   Pursuant to the terms of this Interim Order, be subject to the

Carve-Out (defined below).

        14.        DIP Secured Parties' Superpriority Claim. The DIP Secured Parties are hereby

granted an allowed superpriority administrative expense claim (the "DIP Superpriority Claim")

pursuant to section 364(c)(1) of the Bankruptcy Code in each of the Chapter 11 Cases and in any

successor case(s) under the Bankruptcy Code (including any case or cases under chapter 7 of the

Bankruptcy Code, the "Successor Case(s)") for all DIP Obligations, having priority over any and

all other claims against the Debtors, now existing or hereafter arising, of any kind whatsoever,

including, without limitation, all administrative expenses of the kinds specified in or arising or

ordered under sections 105(a), 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c),

546(d), 726, 1113, and 1114 and any other provision of the Bankruptcy Code or otherwise,

whether or not such expenses or claims may become secured by a judgment lien or other non-

consensual lien, levy or attachment, which allowed DIP Superpriority Claim shall be payable

from and have recourse to all pre- and postpetition property of the Debtors and all proceeds

thereof including, without limitation, any proceeds or property recovered in connection with the

pursuit of Avoidance Actions. The DIP Superpriority Claim shall be subject and subordinate in

priority of payment only to prior payment of the Carve-Out. The DIP Superpriority Claim shall

be senior in all respects to any superpriority claims granted in these Chapter 11 Cases including,




NAI-1507713422v1                                 -26-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19   Page 102 of 249



without limitation, on account of any break-up fee or expense reimbursement that may be

granted by the Court in connection with any sale of the Debtors' assets, and the Adequate

Protection Superpriority Claim (as defined below).

        15.        Survival of DIP Liens, DIP Superpriority Claim, Adequate Protection Liens, and

Adequate Protection Superpriority Claim. The DIP Liens, DIP Superpriority Claim, Adequate

Protection Liens, and Adequate Protection Superpriority Claim and other rights and remedies

granted under this Interim Order to the DIP Agent, the DIP Lenders, the Prepetition Agent, and

the Prepetition Lenders shall continue in these Chapter 11 Cases and any Successor Case(s), and

shall be valid and enforceable against any trustee appointed in any or all of the Debtors' Chapter

11 Cases and upon the dismissal of any or all of the Debtors' Chapter 11 Cases, or in any

Successor Case(s), and such liens and security interests shall maintain their first priority as

provided in this Interim Order until all the DIP Obligations and the Prepetition Obligations have

been indefeasibly paid in full in cash and the DIP Lenders' commitments have been terminated in

accordance with the DIP Documents and this Interim Order.

        16.        Adequate Protection for Prepetition Lenders. As adequate protection in respect

of, and as consideration for any Diminution resulting from any of the incurrence and payment of

the DIP Obligations, the use of Cash Collateral, the use of other Prepetition Collateral, the

granting of the DIP Liens and the DIP Superpriority Claim, the subordination of the Prepetition

Obligations to the DIP Obligations and the Carve-Out and the imposition of the automatic stay

pursuant to section 362 of the Bankruptcy Code, the Prepetition Lenders are hereby granted (in

each case subject only to the DIP Liens, the DIP Superpriority Claim, and prior payment of the

Carve-Out) the following adequate protection:




NAI-1507713422v1                                  -27-
              Case 19-11240-LSS       Doc 71-1     Filed 06/06/19    Page 103 of 249



                   (a)   Adequate Protection Liens.       To secure the Adequate Protection

Superpriority Claim (as defined below), the Prepetition Agent, for itself and for the benefit of the

other Prepetition Lenders, is hereby granted (effective and perfected by operation of law

immediately upon entry of this Interim Order and without the necessity of execution by the

Debtors of mortgages, security agreements, pledge agreements, financing statements, account

control agreements and other agreements, filings or instruments) valid, perfected, postpetition

security interests and liens (the "Adequate Protection Liens") in and on all of the DIP Collateral,

with a priority subject and subordinate only to (i) the DIP Liens and (ii) prior payment of the

Carve-Out.

                   (b)   Adequate Protection Superpriority Claim. As further adequate protection,

the Prepetition Agent, for itself and for the benefit of the other Prepetition Lenders, is hereby

granted a superpriority claim to the extent of any Diminution, which claim shall have priority

over all other administrative expense claims and unsecured claims against the Debtors or their

estates, now existing or hereafter arising, of any kind or nature whatsoever, including, without

limitation, administrative expenses of the kind specified in or ordered pursuant to sections 105,

326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 552, 726, 1113, and

1114 and any other provision of the Bankruptcy Code (the "Adequate Protection Superpriority

Claim"), provided however, such Adequate Protection Superpriority Claim shall (i) be

subordinate and subject only to the DIP Superpriority Claim and prior payment of the Carve-Out,

and (ii) shall be entitled to all protections and benefits of Section 507(b) of the Bankruptcy Code.

        (c)        Prepetition Lenders' Fees and Expenses. The Debtors shall pay the reasonable

fees, charges, expenses (including attorneys' fees and other professional expenses) of the

Prepetition Lenders who are also DIP Lenders in connection with the Chapter 11 Cases and any




NAI-1507713422v1                                 -28-
             Case 19-11240-LSS      Doc 71-1     Filed 06/06/19     Page 104 of 249



Successor Case(s), including, without limitation, in connection with (i) the preparation,

negotiation, execution and delivery of the DIP Documents, this Interim Order and any Final

Order, and the funding of all DIP Loans under the DIP Facility, (ii) the administration of the DIP

Facility and any amendment or waiver of any provision of the DIP Documents, this Interim

Order and any Final Order, (iii) the administration of the Chapter 11 Cases and any Successor

Case(s), and (iv) the enforcement or protection of the DIP Secured Parties' or the Prepetition

Lenders' rights and remedies under DIP Documents, the Prepetition Credit Agreement, this

Interim Order, any Final Order. The Debtors' obligations to make such payments shall include,

in each instance, any of such fees, charges, expenses and other amounts which were incurred or

accrued but unpaid as of the date hereof, including amounts incurred prior to the Petition Date.

All such fees, costs and expenses shall be paid by the Debtors within ten (10) days after delivery

of a summary invoice (redacted for privilege) to the Debtors and without the need for further

application to or order of the Court. A copy of such summary invoice shall be provided by the

Prepetition Lender to the U.S. Trustee, counsel for the DIP Agent and counsel for any Creditors'

Committee at the same time as delivery to the Debtors'. Notwithstanding the foregoing, if (x) the

Debtors, the U.S. Trustee or any Creditors' Committee object to the reasonableness of a summary

invoice submitted by the Prepetition Lenders and (y) the parties cannot resolve such objection, in

each case within the ten (10) day period following the Debtors' receipt of such summary invoice,

the Debtors, the U.S. Trustee or such Creditors' Committee, as the case may be, shall file with

the Court and serve on the Prepetition Lenders a fee objection (a "Prepetition Lenders Fee

Objection"), which objection shall be limited to the issue of the reasonableness of such fees and

expenses. The Debtors shall promptly pay and/or the DIP Lenders are hereby authorized to

make an advance under the DIP Agreement to timely pay, any submitted invoice after the




NAI-1507713422v1                               -29-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19   Page 105 of 249



expiration of the ten (10) day period if no Prepetition Agent Fee Objection has been filed with

the Court and served on the DIP Agent in such ten (10) day period. If a Prepetition Lenders Fee

Objection is timely filed and served, the Debtors shall promptly pay and/or the DIP Secured

Parties are hereby authorized to make an advance under the DIP Agreement to timely pay, the

undisputed amount of the summary invoice, and the Court shall have jurisdiction to determine

the disputed portion of such invoice if the parties are unable to resolve the Prepetition Lenders

Fee Objection. In all events, the payments pursuant to this subsection (c) shall be subject to the

rights reserved to third parties under paragraph 19.

                   (d)   Reserved.

                   (e)   506(c) and 552(b) Waivers. Subject to the entry of the Final Order, the

Prepetition Lenders' consent to use of Cash Collateral and Prepetition Collateral under this

Interim Order and the Debtors' right to use Cash Collateral and Prepetition Collateral: (i) is in

lieu of any section 506(c) claim, payment or priority for the costs or expenses of the

administration of any of these Chapter 11 Cases; and (ii) is granted as consideration for (among

other things) the waiver of the exceptions provided in sections 552(b)(1) and (2) of the

Bankruptcy Code, which exceptions are hereby waived.

                   (f)   Access to Debtor's Chief Restructuring Officer and Investment Banker.

The Debtors shall cause their chief restructuring officer (the "CRO") and investment bankers (the

"Investment Bankers") to meet with the DIP Agent and the DIP Lenders as reasonably requested

and to cause the Investment Bankers and the CRO to be available to meet with the DIP Agent,

the DIP Lenders and the Prepetition Lenders by phone every two-weeks during the Chapter 11

Cases.




NAI-1507713422v1                                 -30-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 106 of 249



                   (g)   Reporting. As and when required under the terms of the DIP Agreement,

the Debtors shall provide to the DIP Agent and each DIP Lender all of the financial information,

operational information and related reports, documents and analysis required under the terms of

the DIP Agreement.

                   (h)   Credit Bidding Rights. The Debtors and the DIP Secured Parties agree

and by this Interim Order the Court finds that in any sale of the DIP Collateral or Prepetition

Collateral other than a sale in the ordinary course of business, the DIP Lenders and the

Prepetition Lenders shall have the right to credit bid the DIP Obligations and Prepetition

Obligations (as applicable) in accordance with Section 363(k) of the Bankruptcy Code, provided

that any such credit bid of the Prepetition Lenders that does not also contain a credit bid of the

DIP Obligation must contain a cash component satisfactory to satisfy in full the DIP Obligations.

The Debtors agree that any motion filed by the Debtors seeking approval of bid procedures will

contain a request for approval of the right of the DIP Lenders and the Prepetition Lenders to

credit bid the DIP Obligations and Prepetition Obligations (as applicable) and the DIP Lenders

consent to the Prepetition Lenders being granted the right to credit bid in accordance with this

subsection (h). The right of the DIP Lenders and Prepetition Lenders to credit bid in accordance

with this subsection (h) shall not be modified or altered by any event, including entry of a

subsequent order of the Court, without the prior written consent of each of the DIP Lenders and

Prepetition Lenders.

                   (i)   Further Adequate Protection. Nothing in this Interim Order shall, or shall

be deemed to, limit, abridge or otherwise affect the rights of the Prepetition Lenders to request at

any time that the Court provide additional or further protection of their interests in the

Prepetition Collateral (including the Cash Collateral) or to seek further or additional adequate




NAI-1507713422v1                                 -31-
              Case 19-11240-LSS      Doc 71-1         Filed 06/06/19   Page 107 of 249



protection in the event the adequate protection provided herein proves to be inadequate, subject

to the Debtors' rights to contest any such request.

        17.        Carve-Out.

                   (a)   The DIP Liens, the DIP Superpriority Claim, the Adequate Protection

Liens, the Adequate Protection Superpriority Claim and the Prepetition Liens shall be subject

and subordinate to the prior payment of: (i) all fees required to be paid to (A) the clerk of the

Bankruptcy Court and (B) the Office of the United States Trustee under section 1930(a) of Title

28 of the United States Code, plus interest required to be paid on any past due amount at the

statutory rate (collectively, the "UST Carve-Out"); (ii) all reasonable fees and expenses, up to

$50,000, incurred by a trustee under section 726(b) of the Bankruptcy Code (the "Chapter 7

Trustee Carve-Out"); (iii) to the extent allowed at any time, all unpaid fees and expenses (the

"Allowed Professional Fees") of persons or firms retained by the Debtors pursuant to sections

327, 328, or 363 of the Bankruptcy Code (the "Debtor Professionals") or by the Creditors'

Committee pursuant to sections 328 or 1103 of the Bankruptcy Code (the "Committee

Professionals" and, together with the Debtor Professionals, the "Professional Persons") that are

incurred or earned at any time before or on the first Business Day following delivery by the DIP

Agent of a Carve-Out Trigger Notice (as defined below), whether allowed prior to or after

delivery of a Carve-Out Trigger Notice (the "Professional Fee Carve-Out"); and (iv) Allowed

Professional Fees of Professional Persons other than Investment Bankers in an aggregate amount

not to exceed $300,000.00, plus Allowed Professional Fees of Investment Bankers, in each case

incurred after the first Business Day following delivery by the DIP Agent of the Carve-Out

Trigger Notice, to the extent allowed at any time (the "Post-Trigger Carve-Out" and with the

UST Carve-Out, the Chapter 7 Carve-Out and the Professional Fee Carve-Out, the "Carve-




NAI-1507713422v1                                -32-
             Case 19-11240-LSS       Doc 71-1     Filed 06/06/19    Page 108 of 249



Out")). "Carve-Out Trigger Notice" shall mean a written notice delivered by the DIP Agent to

lead restructuring counsel to the Debtors, the U.S. Trustee, and counsel to the Creditors'

Committee, stating that (a) the Post­Trigger Carve-Out has been invoked, which notice may be

delivered following the occurrence and during the continuation of an Event of Default under the

DIP Agreement; (b) the DIP Loans have been accelerated and (c) the DIP Lenders do not intend

to fund further advances under the DIP Loans, or consent to further use of Cash Collateral.

Thereafter, if the DIP Lenders fund further advances under the DIP Loans (other than amounts

required to be funded in accordance with this Interim Order), or the DIP Lenders or the

Prepetition Lenders consent to the use of Cash Collateral for the Debtors to operate in the

ordinary course of business as going concerns, the Carve-Out Trigger Notice shall be deemed

automatically revoked. If a Carve-Out Trigger Notice is revoked, the Carve-Out will operate as

if the Carve-Out Trigger Notice was never delivered. While the Carve-Out shall include the fees

of any Investment Bankers earned in conjunction with the consummation of a transaction or

transactions as set forth in their respective engagement letters with the applicable Debtors, such

amounts may be paid out of the collateral of the Prepetition Lenders and the DIP Lenders only to

the extent such fees were (a) actually earned pursuant to the terms of the respective engagement

letters with the Debtors in effect as of the date of the DIP Loan Documents (or as amended with

the consent of the Required DIP Lenders), (b) approved by the Bankruptcy Court, and (c) earned

in connection with transactions consented to by the Required DIP Lenders, or, to the extent such

transaction occurs in connection with a Plan, the class of creditors consisting exclusively of the

Prepetition Lenders has voted to accept the treatment provided in such Plan (collectively, all

such fees are referred to as the "Transaction Payments").

                   (b)   Carve-Out Reserve Accounts.




NAI-1507713422v1                                -33-
             Case 19-11240-LSS       Doc 71-1     Filed 06/06/19     Page 109 of 249



                       (i)     On the day on which a Carve-Out Trigger Notice is given by the

DIP Agent (the "Termination Declaration Date"), an amount equal to the sum ("Pre­Trigger

Carve-Out Amount") of (A) the UST Carve-Out, plus (B) the Chapter 7 Trustee Carve-Out, plus

(C) the then unpaid amount of the Allowed Professional Fees, will be funded into one or more

segregated accounts at the DIP Agent, in trust, exclusively to pay such unpaid Allowed

Professional Fees (each such account, a "Pre-Trigger Notice Reserve Account"). The Debtors

are hereby authorized and directed to utilize Cash Collateral on hand as of such date, and any

Cash Collateral thereafter held by any Debtor, to fund a Pre-Trigger Notice Reserve Account

equal to the amount required to be funded.

                       (ii)    On the Termination Declaration Date, the Debtors are hereby

authorized and directed to utilize all Cash Collateral on hand as of such date, and any available

Cash Collateral thereafter held by any Debtor, to fund the Post-Trigger Notice Reserve Account

(as defined below) in an amount equal to the amount required to be funded. The Debtors shall

deposit and hold such amounts in one or more segregated accounts at the DIP Agent, in trust,

exclusively to pay such Allowed Professional Fees benefiting from the Post-Trigger Carve-Out

(each, a "Post-Trigger Notice Reserve Account" and, together with the Pre-Trigger Notice

Reserve Account, the "Carve-Out Reserve Accounts").

                       (iii)   Following the end of the second Business Day after delivery of a

Carve-Out Trigger Notice, the DIP Agent shall not sweep or foreclose on cash (including cash

received as a result of the sale or other disposition of any assets) of the Debtors until the Carve-

Out Reserve Accounts have been fully funded.

                       (iv)    All funds in the Pre-Trigger Notice Reserve Accounts shall be used

only to pay the Pre Trigger Carve-Out Amount until paid in full. All funds in the Post-Trigger




NAI-1507713422v1                                -34-
              Case 19-11240-LSS          Doc 71-1     Filed 06/06/19    Page 110 of 249



Notice Reserve Accounts shall be used only to pay the obligations constituting the Post-Trigger

Carve-Out.

                          (v)      The Carve-Out shall be effective upon entry of this Interim Order

and shall not be rendered ineffective as a result of the occurrence, or non-occurrence, of any

event or circumstance thereafter. In no event shall any Approved Budget, the Carve-Out, or any

Carve-Out Reserve Account be construed as a cap or limitation on the amount of the Allowed

Professional Fees due and payable by the Debtors.

                          (vi)     Upon the consummation of a sale of all or substantially all of any

Debtors' assets, the Debtors shall be authorized and directed (without the requirement to have

received a Carve-Out Trigger Notice) to transfer from the proceeds of such sale(s) funds equal to

the Pre­Trigger Carve-Out Amount into the Pre-Trigger Notice Reserve Account. The DIP

Agent, the DIP Lenders, the Prepetition Agent and the Prepetition Lenders agree to negotiate in

good faith to determine what amounts may reasonably be required to wind-down the Debtors'

estates in connection with a sale approved by the DIP Lenders and the Prepetition Lenders (the

"Wind-Down Funds") and to provide in the Final DIP Order for the minimum amount of such

funding upon consummation of such sale. The Wind-Down Funds are not intended to be part of

the Carve-Out.

        18.        Release.      The release, discharge, waivers, settlements, compromises, and

agreements set forth in this Paragraph 18 and the stipulations set forth in Paragraph D of this

Interim Order shall be deemed effective upon entry of the Interim Order, subject only to the

rights set forth in paragraph 19 below. The Debtors forever and irrevocably release, discharge,

and acquit each of the DIP Secured Parties, their affiliates and predecessors in interest, and their

respective former, current or future officers, employees, directors, agents, representatives,




NAI-1507713422v1                                    -35-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 111 of 249



owners, members, partners, advisors, legal advisors, shareholders, managers, consultants,

accountants, and attorneys (collectively, the "DIP Lender Releasees"), of and from any and all

claims, demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness,

and obligations, of every type at any time arising prior to the Petition Date, and all claims and

causes of action under chapter 5 of the Bankruptcy Code.

                   (a)    The Debtors forever and irrevocably release, discharge, and acquit each of

the Prepetition Lenders and their respective affiliates and predecessors in interest, and their

respective former, current or future officers, employees, directors, agents, representatives,

owners, members, partners, advisors, legal advisors, shareholders, managers, consultants,

accountants, and attorneys (collectively, the "Prepetition Lender Releasees" and collectively with

the DIP Lender Releasees, the "Releasees"), of and from any and all claims, demands, liabilities,

responsibilities, disputes, remedies, causes of action, indebtedness, and obligations, of every type

at any time arising prior to the Petition Date, and all claims and causes of action under chapter 5

of the Bankruptcy Code.

        19.        Reservation of Certain Third Party Rights and Bar of Challenges and Claims. The

releases set forth in Paragraph 18 above and the stipulations set forth in Paragraph D of this

Interim Order shall be binding upon the Debtors upon entry of this Interim Order. In addition,

such releases and stipulations shall be binding upon each other party in interest, including the

Creditors' Committee, if any, unless a party in interest having standing, first, commences, (x)

within sixty (60) calendar days from date of the formation of a Creditors' Committee for actions

brought by a Creditor's Committee, or (y) seventy-five (75) calendar days following the date of

entry of this Interim Order for any party other than a Creditor's Committee (such time period

established by clauses (x) and (y), shall be referred to as the "Challenge Period," and the date that




NAI-1507713422v1                                  -36-
              Case 19-11240-LSS         Doc 71-1     Filed 06/06/19   Page 112 of 249



is the next calendar day after the termination of the Challenge Period in the event that either (i)

no Challenge (as defined below) is properly raised during the Challenge Period or (ii) with

respect only to those parties who properly and timely file a Challenge and only for the matters

specifically set forth in such Challenge, such Challenge is fully and finally adjudicated, shall be

referred to as the "Challenge Period Termination Date"), (A) a contested matter, adversary

proceeding, or other action or claim (as defined in the Bankruptcy Code) challenging or

otherwise objecting to the releases set forth in Paragraph 18 above or the stipulations set forth in

Paragraph D of this Interim Order or (B) a contested matter, adversary proceeding, or other

action or claim (as defined in the Bankruptcy Code) against any Releasee relating to any pre-

Petition Date act, omission or aspect of the relationship between such Releasee and the Debtors

((A) and (B) being, collectively, the "Challenges" and, each individually, a "Challenge"), and,

second, obtains a final, non-appealable order in favor of such party in interest sustaining any

such Challenge in any such timely-filed contested matter, adversary proceeding, or other action.

Upon the Challenge Period Termination Date and for all purposes in these Chapter 11 Cases and

any Successor Case(s), (i) any and all such Challenges by any party in interest shall be deemed to

be forever released, waived, and barred and (ii) the releases in Paragraph 18 above and the

stipulations contained in Paragraph D of this Interim Order shall be binding on all parties in

interest, including any Creditors' Committee.

        20.        Restrictions on Use of Funds. Notwithstanding anything in this Interim Order or

the DIP Documents to the contrary, without the express written consent of the DIP Agent and the

Prepetition Agent, no proceeds of the DIP Facility, any DIP Collateral or Prepetition Collateral

(including, without limitation, Cash Collateral) or any portion of the Carve-Out may be used to

pay any claims for services rendered by any professionals retained by the Debtors, any creditor




NAI-1507713422v1                                   -37-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19      Page 113 of 249



or party in interest, any Creditors' Committee, any trustee appointed under these Chapter 11

Cases or any Successor Case(s), or any other party to (a) request authorization to obtain

postpetition loans or other financial accommodations pursuant to section 364 of the Bankruptcy

Code or otherwise, other than from the DIP Secured Parties, unless the proceeds of such loans or

accommodations are or will be sufficient, and will be used, to indefeasibly pay in full in cash all

DIP Obligations, or (b) investigate (except as set forth in this paragraph below), assert, join,

commence, support or prosecute any Challenge or other action or claim, counter-claim,

proceeding, application, motion, objection, defense, or other adversary proceeding or contested

matter seeking any order, judgment, determination or similar relief against, or adverse to the

interests of the DIP Secured Parties or any other Releasee with respect to any transaction,

occurrence, omission, or action including, without limitation, (i) any actions under chapter 5 of

the Bankruptcy Code, (ii) any action relating to any act, omission or aspect of the relationship

between or among any of the Releasees, on the one hand, and any of the Debtors, on the other,

(iii) any action with respect to the validity and extent of the DIP Obligations, the Prepetition

Obligations, or the validity, extent, and priority of the DIP Liens, the Prepetition Liens or the

Adequate Protection Liens, (iv) any action seeking to invalidate, set aside, avoid or subordinate,

in whole or in part, the DIP Obligations, the DIP Liens, the Prepetition Obligations, the

Prepetition Liens, the Adequate Protection Superpriority Claim or the Adequate Protection

Liens, or (v) any action that has the effect of preventing, hindering or delaying (whether directly

or indirectly) any DIP Secured Party in respect of the enforcement of the DIP Liens, (c) subject

to authority provided to the Debtors pursuant to the DIP Documents, pay any claim (as defined

in the Bankruptcy Code) of a prepetition creditor (as defined in the Bankruptcy Code) if the

Debtors have received a written objection to such payment from the DIP Agent, and/or (d) use or




NAI-1507713422v1                                 -38-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19     Page 114 of 249



seek to use Cash Collateral or sell or otherwise dispose of DIP Collateral, unless otherwise

permitted hereby or by the DIP Documents, without the express written consent of the applicable

DIP Secured Parties. Notwithstanding the foregoing, up to [$25,000] in the aggregate of the DIP

Facility, DIP Collateral, Cash Collateral and Carve-Out may be used by a Creditors' Committee

during the Challenge Period to investigate claims against the Releasees.

        21.        Remedies and Stay Modification. The provisions of this paragraph 21 are each

subject to the Carve-Out.

                   (a)    The automatic stay provisions of section 362 of the Bankruptcy Code are,

to the extent applicable, vacated and modified without further application or motion to, or order

from, the Court, to the extent necessary so as to permit the following, and neither section 105 of

the Bankruptcy Code nor any other provision of the Bankruptcy Code or applicable law shall be

utilized to prohibit the exercise, enjoyment and enforcement of any of such rights, benefits,

privileges and remedies regardless of any change in circumstances (whether or not foreseeable),

whether or not an Event of Default (as defined in the DIP Agreement) under the DIP Documents

or a default by any of the Debtors of any of their obligations under this Interim Order has

occurred: (i) the right to require all cash, checks or other collections or proceeds from DIP

Collateral received by any of the Debtors to be deposited in accordance with the requirements of

the DIP Documents or written instructions of the DIP Agent, and to apply any amounts so

deposited and other amounts paid to or received by the DIP Secured Parties under the DIP

Documents in accordance with any requirements of the DIP Documents; (ii) the right to file or

record any financing statements, mortgages or other instruments or other documents to evidence

the security interests in and liens upon the DIP Collateral; (iii) the right to charge and collect any

interest, fees, costs and other expenses accruing at any time under the DIP Documents as




NAI-1507713422v1                                  -39-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 115 of 249



provided therein; and (iv) the right to give the Debtors any notice provided for in any of the DIP

Documents or this Interim Order.

                   (b)   Subject to Paragraph 21(d) below, the automatic stay provisions of section

362 of the Bankruptcy Code are vacated and modified without the need for further Court order to

permit the DIP Secured Parties, upon the occurrence and during the continuance of an Event of

Default under the DIP Agreement or the Debtors' violation of any provision of this Interim

Order, and without any interference from the Debtors or any other party interest, to (i) (A) cease

making DIP Loans and/or suspend or terminate the commitments under the DIP Documents, and

(B) declare all DIP Obligations immediately due and payable, and (ii) subject to five (5) calendar

days' prior written notice (which may be delivered by electronic mail) (the "Remedies Notice

Period") to the Debtors, their counsel, counsel to any Creditors' Committee and the U.S. Trustee,

to exercise all rights and remedies provided for in the DIP Documents, this Interim Order or

under other applicable bankruptcy and non-bankruptcy law including, without limitation, the

right to (A) take any actions reasonably calculated to preserve or safeguard the DIP Collateral or

to prepare the DIP Collateral for sale; (B) foreclose or otherwise enforce the DIP Liens on any or

all of the DIP Collateral; (C) set off any amounts held as Cash Collateral (including, without

limitation, in any Cash Collateral account held for the benefit of the DIP Secured Parties); and/or

(D) exercise any other default-related rights and remedies under the DIP Documents or this

Interim Order or applicable law. The Remedies Notice Period shall run concurrently with any

notice period provided for under the DIP Documents.

                   (c)   Notwithstanding anything herein to the contrary, immediately upon the

occurrence of a Termination Event or a default by any of the Debtors of any of their obligations

under this Interim Order, the DIP Lender may charge interest at the default rate set forth in the




NAI-1507713422v1                                 -40-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 116 of 249



DIP Documents, regardless of any notice thereof and without being subject to the Remedies

Notice Period.

                   (d)   The automatic stay of section 362(a) of the Bankruptcy Code, to the extent

applicable, shall be deemed terminated without the necessity of any further action by the Court in

the event that the Debtors, the Creditors' Committee, if any, and/or the U.S. Trustee have not

obtained an order from this Court prior to the expiration of the Remedies Notice Period

providing that no Event of Default under the DIP Agreement and no violation of this Interim

Order has occurred. The sole issue at any hearing to re-impose the automatic stay or to obtain

any other injunctive or other relief with respect to any exercise of rights or remedies by the DIP

Secured Parties shall be limited to whether or not an Event of Default has occurred and is

continuing under the DIP Documents and whether a violation of this Interim Order has occurred.

                   (e)   If the DIP Secured Parties are entitled, and have elected in accordance

with the provisions hereof, to enforce their liens or security interests or exercise any other

default-related remedies following expiration of the Remedies Notice Period, the Debtors shall

cooperate with the DIP Secured Parties in connection with such enforcement by, among other

things, (A) providing at all reasonable times access to the DIP Collateral and the Debtors'

premises to representatives or agents of the DIP Secured Parties (including any collateral

liquidator or consultant), (B) providing the DIP Secured Parties and their representatives or

agents, at all reasonable times, access to the Debtors' books and records and any information or

documents requested by the DIP Secured Parties or their representatives or agents, (C)

performing all other obligations set forth in the DIP Documents, and (D) taking reasonable steps

to safeguard and protect the DIP Collateral, and the Debtors shall not otherwise interfere with or

actively encourage others to interfere with the DIP Secured Parties' enforcement of rights.




NAI-1507713422v1                                 -41-
             Case 19-11240-LSS       Doc 71-1     Filed 06/06/19    Page 117 of 249



                   (f)   Upon the occurrence and during the continuance of an Event of Default

under the DIP Documents, a violation of the terms of this Interim Order, or any other

Termination Event, and including during the pendency of any applicable Remedies Notice

Period, the DIP Secured Parties shall have no further obligation to provide financing under the

DIP Documents, except to the extent necessary to allow the Debtors to fund any payroll

obligations scheduled to be paid in the five business days after the initiation of a Remedies

Notice Period. Upon (i) initiation of a Remedies Notice Period or (ii) the occurrence of a

Maturity Date, the DIP Secured Parties and the Prepetition Lenders shall have no further

obligation to permit the continued use of Cash Collateral, except to the extent necessary to allow

the Debtors to fund any payroll obligations scheduled to be paid in the five business days after

the initiation of a Remedies Notice Period. Once the Debtors' right to use Cash Collateral is no

longer permitted by this Interim Order, the Debtors shall be prohibited from using any Cash

Collateral under this Interim Order until such time (if any) as the Prepetition Lenders and the

DIP Secured Parties have consented to further use of Cash Collateral except to the extent

necessary to allow the Debtors to fund any payroll obligations scheduled to be paid in the five

business days after the Debtors are no longer permitted to use Cash Collateral pursuant to this

Interim Order.

                   (g)   Upon the occurrence and during the continuance of an Event of Default

under the DIP Documents, a violation of the terms of this Interim Order, or any other

Termination Event, the DIP Secured Parties may at all times continue to collect and sweep cash

as provided herein or as provided in the DIP Documents, provided that sufficient funds are (or

have been) set aside to fund the Carve-Out and payment of all accrued but unpaid expenses set




NAI-1507713422v1                                -42-
                Case 19-11240-LSS      Doc 71-1     Filed 06/06/19    Page 118 of 249



forth in the Approved Budget through the date of the commencement of the Remedies Notice

Period.

                   (h)    This Court shall retain exclusive jurisdiction to hear and resolve any

disputes and enter any orders pursuant to the provisions of this Interim Order and relating to the

application, re-imposition or continuance of the automatic stay of section 362(a) of the

Bankruptcy Code or other injunctive relief requested.

          22.      Limitation on Surcharge. Without limiting the terms of the Carve-Out and subject

to the entry of the Final Order, no costs or expenses of administration which have been or may

be incurred in the Chapter 11 Cases or any Successor Case(s) at any time shall be surcharged

against, and no person may seek to surcharge any costs or expenses of administration against the

DIP Secured Parties, the Carve-Out (other than parties entitled to assert a right to be paid under

the Carve-Out), the DIP Collateral or the Prepetition Collateral, pursuant to sections 105 or

506(c) of the Bankruptcy Code or otherwise, without the prior written consent of the DIP Agent

and the Prepetition Agent (and the beneficiaries of the Carve-Out in the case of a surcharge

against the Carve-Out). No action, inaction or acquiescence by the DIP Secured Parties or the

Prepetition Lenders shall be deemed to be or shall be considered evidence of any alleged consent

to a surcharge against the DIP Secured Parties, the DIP Collateral, the Prepetition Lenders or the

Prepetition Collateral.

          23.      No Marshaling. The DIP Secured Parties (and after payment in full of the DIP

Obligations, the Prepetition Lenders) shall not be subject to the equitable doctrine of

"marshaling" or any other similar doctrine with respect to any of the DIP Collateral or the

Prepetition Collateral. Without limiting the generality of the immediately preceding sentence, no

party (other than the DIP Secured Parties and after payment in full of the DIP Obligations, the




NAI-1507713422v1                                  -43-
               Case 19-11240-LSS        Doc 71-1     Filed 06/06/19     Page 119 of 249



Prepetition Lenders) shall be entitled, directly or indirectly, to direct the exercise of remedies or

seek (whether by order of this Court or otherwise) to marshal or otherwise control the disposition

of the DIP Collateral or the Prepetition Collateral (as applicable) after an Event of Default under

the DIP Documents.

         24.       Additional Perfection Measures.

                   (a)    If the DIP Agent, in its sole discretion, requests that the Debtors execute

additional DIP Loan documentation or chooses to take any action to obtain consents from any

landlord, licensor or other party in interest, to file mortgages, financing statements, notices of

lien or similar instruments, or to otherwise record or perfect such security interests and liens, the

DIP Agent is hereby authorized, but not directed to, take such action or to request that Debtors

take such action on its behalf (and Debtors are hereby authorized to take such action) and:

                   (i)    any such documents or instruments shall be deemed to have been recorded

and filed as of the time and on the date of entry of this Interim Order; and

                   (ii)   no defect in any such act shall affect or impair the validity, perfection and

enforceability of the liens granted hereunder.

                   (b)    In lieu of obtaining such consents or filing any mortgages, financing

statements, notices of lien or similar instruments, each of the DIP Agent and the Prepetition

Agent may, in its respective sole discretion, choose to file a true and complete copy of this

Interim Order in any place at which any such instruments would or could be filed, together with

a description of the DIP Collateral, and such filing by the DIP Agent or Prepetition Agent shall

have the same effect as if such mortgages, deeds of trust, financing statements, notices of lien or

similar instruments had been filed or recorded at the time and on the date of entry of this Interim

Order.




NAI-1507713422v1                                   -44-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 120 of 249



        25.        Application of Collateral Proceeds. To the extent required by this Interim Order

and the DIP Documents, after (a) an Event of Default and (b) the receipt by the Debtors of

written notice that the DIP Lenders will no longer fund the Debtors through the proceeds of the

DIP Loans or by consenting to the Debtors' use of Cash Collateral, the Debtors are hereby

authorized to remit to the DIP Agent, subject to the payment of the Carve-Out, one hundred

percent (100%) of all collections on, and proceeds of, the DIP Collateral until the DIP

Obligations are paid in full, and the automatic stay provisions of section 362 of the Bankruptcy

Code are hereby modified to permit the DIP Lender to retain and apply all collections,

remittances, and proceeds of the DIP Collateral in accordance with the DIP Documents. In

furtherance of the foregoing, (a) all cash, securities, investment property and other items of any

Debtor deposited with any bank or other financial institution shall be subject to a perfected, first

priority security interest in favor of the DIP Secured Parties, (b) upon the occurrence and during

the continuance of a Termination Event and the expiration of the Remedies Notice Period, each

bank or other financial institution with an account of any Debtor is hereby authorized to (i)

comply at all times with any instructions originated by the DIP Agent (or its nominee) to such

bank or financial institution directing the disposition of cash, securities, investment property and

other items from time to time credited to such account, without further consent of any Debtor,

including, without limitation, any instruction to send to the DIP Agent (or its nominee) by wire

transfer (to such account as the DIP Agent (or its nominee) shall specify, or in such other manner

as the DIP Agent (or its nominee) shall direct) all such cash, securities, investment property and

other items held by it, and (ii) waive any right of set off, banker's lien or other similar lien,

security interest or encumbrance that is or may be invoked against the DIP Agent (or its

nominee) and (c) any deposit account or securities account control agreement executed and




NAI-1507713422v1                                  -45-
              Case 19-11240-LSS       Doc 71-1     Filed 06/06/19    Page 121 of 249



delivered by any bank or other financial institution or any Debtor and the Prepetition Agent prior

to the Petition Date in connection with the Prepetition Loan Documents shall establish co-control

in favor of the DIP Agent of any and all accounts subject thereto and any and all cash, securities,

investment property and other items of any Debtor deposited therein to secure the DIP

Obligations (provided that primary control rights shall vest in the DIP Agent), and all rights

thereunder in favor of the Prepetition Agent shall inure also to the benefit of, and shall be

exercisable exclusively by, the DIP Agent, until all of the DIP Obligations have been paid in full

in cash, at which time all rights shall automatically revert to the Prepetition Agent, solely to the

extent such deposit account or securities account control agreement relates to Cash Collateral.

        26.        Access to DIP Collateral.   Notwithstanding anything contained herein to the

contrary, and without limiting any other rights or remedies of the DIP Secured Parties contained

in this Interim Order or the DIP Documents, or otherwise available at law or in equity, and

subject the terms of the DIP Documents, upon five (5) business days' written notice to the

landlord, lienholder, licensor or other third party owner of any leased or licensed premises or

intellectual property of any Debtor that an Event of Default under the DIP Documents, a

violation by any of the Debtors of any provision of this Interim Order, or any other Termination

Event has occurred and is continuing, the DIP Agent (or its nominee) (a) may, unless otherwise

provided in any separate agreement by and between the applicable landlord, lienholder or

licensor and the DIP Agent (or its nominee) (the terms of which shall be reasonably acceptable to

the parties thereto), enter upon any leased or licensed premises of any of the Debtors for the

purpose of exercising any remedy with respect to DIP Collateral located thereon and (b) shall be

entitled to exercise all of the Debtors' rights and privileges as lessee or licensee under the

applicable lease or license and to use any and all trademarks, trade names, copyrights, licenses,




NAI-1507713422v1                                 -46-
              Case 19-11240-LSS       Doc 71-1     Filed 06/06/19    Page 122 of 249



patents or any other similar assets of the Debtors, which are owned by or subject to a lien of any

third party and which are used by the Debtors in their businesses, in either the case of

subparagraph (a) or (b) of this paragraph, without interference from such lienholders, landlords,

licensors or third parties thereunder, subject to such lienholders, landlords or licensors rights

under applicable law; provided, however, that, with respect to any leased premises, the DIP

Agent (or its nominee) shall pay only base rent payable during the period of such occupancy or

use by the DIP Agent (or its nominee), as the case may be, calculated on a per diem basis, during

the five (5) business day period the applicable landlord, lienholder, licensor or other third party

may seek expedited relief from the rights set forth in this paragraph and the burden is on such

party to obtain relief within such period. Nothing herein shall require the Debtors, or the DIP

Agent or the Prepetition Agent, to assume any lease or license under section 365(a) of the

Bankruptcy Code as a precondition to the rights afforded to the DIP Agent (or the Prepetition

Agent) in this paragraph.

        27.        [Reserved].

        28.        Lenders Not Responsible Persons. In (a) making the decision to make the DIP

Loans and consent to the use of Cash Collateral, (b) administering the DIP Facility and the DIP

Loans, (c) extending other financial accommodations to the Debtors under the DIP Documents,

and (d) making the decision to collect the indebtedness and obligations of the Debtors, neither

the DIP Agent nor any other DIP Secured Party nor any Prepetition Lender shall be considered to

(x) owe any fiduciary obligation to the Debtors or any other party with respect to their exercise

of any consent or other rights afforded them under the DIP Documents or this Interim Order or

(y) be exercising control over any operations of the Debtors or acting in any way as a responsible

person, or as an owner or operator under any applicable law, including without limitation, any




NAI-1507713422v1                                 -47-
              Case 19-11240-LSS       Doc 71-1     Filed 06/06/19    Page 123 of 249



environmental law (including but not limited to the Comprehensive Environmental Response,

Compensation and Liability Act, 42 U.S.C. 9601, et seq., and the Resource Conservation and

Recovery Act, 42 U.S.C. 6901, et seq., as either may be amended from time to time, or any

similar federal or state statute).

        29.        Successors and Assigns. The DIP Documents and the provisions of this Interim

Order shall be binding upon the Debtors and the DIP Agent, the other DIP Secured Parties, the

Prepetition Lenders and each of their respective successors and assigns, and shall inure to the

benefit of the Debtors, the DIP Agent, the other DIP Secured Parties, the Prepetition Agent, and

the other Prepetition Lenders and each of their respective successors and assigns including,

without limitation, any trustee, examiner with expanded powers, responsible officer, estate

administrator or representative, or similar person appointed or elected in a case for any Debtor

under any chapter of the Bankruptcy Code, including any Successor Case. The terms and

provisions of this Interim Order shall also be binding on all of the Debtors' creditors, equity

holders, and all other parties in interest, including, but not limited to a trustee appointed or

elected under chapter 7 or chapter 11 of the Bankruptcy Code.

        30.        Binding Nature of Agreement. Each of the DIP Documents to which any of the

Debtors are or will become a party shall constitute legal, valid, and binding obligations of the

Debtors party thereto, enforceable in accordance with their terms. Unless otherwise consented to

in writing by the Required DIP Lenders and the Required Prepetition Lenders (as applicable), the

rights, remedies, powers, privileges, liens, and priorities of the DIP Agent, the other DIP Secured

Parties, the Prepetition Agent, and the other Prepetition Lenders provided for in this Interim

Order, the DIP Documents, or otherwise, shall not be modified, altered or impaired in any

manner by any subsequent order (including a confirmation or sale order), by any plan of




NAI-1507713422v1                                 -48-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19   Page 124 of 249



reorganization or liquidation in these Chapter 11 Cases, by the dismissal or conversion of these

Chapter 11 Cases or in any Successor Case under the Bankruptcy Code unless and until the DIP

Obligations have first been indefeasibly paid in full in cash and completely satisfied, the

commitments thereunder are terminated in accordance with the DIP Documents and the

Prepetition Obligations are indefeasibly paid in full in cash and completely satisfied. For the

avoidance of doubt, any provision of the DIP Agreement or the Prepetition Credit Agreement

that requires unanimity among the DIP Lenders or the Prepetition Lenders, as applicable, with

respect to any contemplated action or inaction shall not be overridden by this paragraph.

        31.        Subsequent Reversal or Modification. This Interim Order is entered pursuant to

section 364 of the Bankruptcy Code, and Bankruptcy Rules 4001(b) and (c), granting the DIP

Secured Parties all protections and benefits afforded by section 364(e) of the Bankruptcy Code.

If any or all of the provisions of this Interim Order are hereafter reversed, modified, vacated or

stayed, that action will not affect (a) the validity of any obligation, indebtedness or liability

incurred hereunder or under the DIP Documents by any of the Debtors to the DIP Agent, the

other DIP Secured Parties, the Prepetition Lenders prior to the date of receipt by the DIP Agent,

the DIP Lenders, the Prepetition Lenders of written notice of the effective date of such action or

(b) the validity and enforceability of any lien or priority claim authorized or created under this

Interim Order or pursuant to the DIP Documents, including the DIP Liens, the DIP Superpriority

Claim, the Adequate Protection Liens and the Adequate Protection Superpriority Claim.

Notwithstanding any such reversal, stay, modification or vacatur, any postpetition indebtedness,

obligation or liability incurred by any of the Debtors prior to the date of receipt by the DIP Agent

of written notice of the effective date of such action shall be governed in all respects by the

original provisions of this Interim Order, and the DIP Secured Parties shall be entitled to all the




NAI-1507713422v1                                  -49-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19   Page 125 of 249



rights, remedies, privileges, and benefits granted herein and in the DIP Documents with respect

to all such indebtedness, obligations or liability. For purposes of Section 364(e), "appeal" shall

include any proceeding for reconsideration, rehearing or reevaluation of this Interim Order by

this Court or any other tribunal.

        32.        Collateral Rights. Subject to any order of the Bankruptcy Court entered without

the objection of the DIP Agent authorizing the Debtors to make payments to prepetition

creditors, if any party who holds a lien or security interest in DIP Collateral or Prepetition

Collateral that is junior or otherwise subordinate to the DIP Liens, the Adequate Protection Liens

or the Prepetition Liens in such DIP Collateral receives or is paid the proceeds of such DIP

Collateral or Prepetition Collateral, or receives any other payment with respect thereto from any

other source prior to the indefeasible payment in full in cash and the complete satisfaction of (a)

all DIP Obligations under the DIP Documents and termination of the commitments thereunder in

accordance with the DIP Documents and, as applicable (b) the Prepetition Obligations under the

Prepetition Loan Documents, such junior or subordinate lienholder shall be deemed to have

received, and shall hold, the proceeds of any such DIP Collateral or Prepetition Collateral, as

applicable, in trust for the DIP Secured Parties or Prepetition Lenders, as applicable, and shall

immediately turn over such proceeds to the DIP Agent or Prepetition Agent, as applicable, for

application to repay the DIP Obligations and, as applicable, the Prepetition Obligations, in

accordance with the DIP Documents, the Prepetition Loan Documents and this Interim Order

until the DIP Obligations and the Prepetition Obligations, as applicable, are indefeasibly paid in

full in cash.




NAI-1507713422v1                                  -50-
              Case 19-11240-LSS         Doc 71-1      Filed 06/06/19    Page 126 of 249



        33.        No Waiver. This Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Secured Parties may have to bring or be heard on any

matter brought before this Court.

        34.        Injunction. Except as provided in the DIP Documents and this Interim Order, the

Debtors shall be enjoined and prohibited from, at any time during these Chapter 11 Cases,

granting liens on DIP Collateral or any portion thereof to any other party, pursuant to section

364(d) of the Bankruptcy Code or otherwise, which liens are senior to or pari passu with the

liens granted to the DIP Secured Parties and the Prepetition Lenders, except in accordance with

the DIP Documents and this Interim Order.

        35.        Sales. The Debtors shall not seek or support entry of any order that provides for

either the sale of the stock of the Debtors or the sale of all or substantially all of the assets of the

Debtors under section 363 of the Bankruptcy Code to any party unless (a) the Required DIP

Lenders and the Required Prepetition Lenders consent and (b) the order approving such sale

provides that the sale proceeds shall be distributed in accordance with the DIP Documents, the

Prepetition Loan Documents and this Interim Order at the closing of such sale. The Debtors

agree to adhere to the following milestones with respect to the sale of all or substantially all of

their assets (collectively, the "Sale Milestones"):

                  Timeline                                             Action/Deadline
Three business days following Petition Date           File sale motion and bidding procedures for
                                                      sale of all of the assets of the Debtors


Three weeks following Petition Date                   Deadline to obtain entry of order approving
                                                      bidding procedures.


Six weeks following Petition Date                     Deadline for interested parties to submit bids
                                                      for purchase of assets of the Debtors.




NAI-1507713422v1                                   -51-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19      Page 127 of 249




Earlier of eight weeks following Petition Date       Deadline for hearing to approve sale.

or four (4) business days after Auction



Seven days after Sale Hearing                        Deadline     to     consummate       sale(s)   of
                                                     substantially all of the Debtors' assets

        36.        Dismissal and Conversion. If an order dismissing or converting any of these

Chapter 11 Cases under sections 305 or 1112 of the Bankruptcy Code or otherwise, or appointing

a chapter 11 trustee or a responsible officer or examiner with expanded powers, is at any time

entered, such order shall provide that (a) the DIP Liens, the DIP Superpriority Claim, the

Adequate Protection Liens and the Adequate Protection Superpriority Claim granted hereunder

and in the DIP Documents shall continue in full force and effect, remain binding on all parties-

in-interest, and maintain their priorities as provided in this Interim Order and the DIP Documents

and (b) this Court shall retain jurisdiction, notwithstanding such dismissal, for purposes of

enforcing the DIP Liens, the DIP Superpriority Claim, the Adequate Protection Liens and the

Adequate Protection Obligations. Any order dismissing any of these Chapter 11 Cases shall not

be effective until the DIP Liens on the DIP Collateral are fully perfected under applicable non-

bankruptcy law.

        37.        Limits on Lenders' Liability. Nothing in this Interim Order or in any of the DIP

Documents or any other documents related to this transaction shall in any way be construed or

interpreted to impose or allow the imposition upon the DIP Agent, any other DIP Secured Party,

the Prepetition Agent or any other Prepetition Lender of any liability for any claims arising from




NAI-1507713422v1                                  -52-
              Case 19-11240-LSS         Doc 71-1     Filed 06/06/19    Page 128 of 249



any and all activities by the Debtors or any of their subsidiaries or affiliates in the operation of

their businesses or in connection with their restructuring efforts.

        38.        Priority of Terms. To the extent of any conflict between or among (a) the express

terms or provisions of any of the DIP Documents, the Motion, the Requested Relief, any other

order of this Court, or any other agreements, on the one hand, and (b) the terms and provisions of

this Interim Order, on the other hand, unless such term or provision herein is phrased in terms of

"as defined in" "as set forth in" or "as more fully described in" the DIP Documents (or words of

similar import), the terms and provisions of this Interim Order shall govern.

        39.        No Third Party Beneficiary. Except as explicitly set forth herein, no rights are

created hereunder for the benefit of any third party, any creditor or any direct, indirect or

incidental beneficiary.

        40.        Survival. Except as otherwise provided herein, (a) the protections afforded under

this Interim Order, and any actions taken pursuant thereto, shall survive the entry of an order (i)

dismissing any of these Chapter 11 Cases or (ii) converting any of these Chapter 11 Cases to a

case pursuant to chapter 7 of the Bankruptcy Code, and (b) the DIP Liens, the Adequate

Protection Liens, the DIP Superpriority Claim and the Adequate Protection Superpriority Claim

shall continue in these Chapter 11 Cases, any such Successor Case(s) or after any such dismissal.

Except as otherwise provided herein, the DIP Liens, the Adequate Protection Liens, the DIP

Superpriority Claim and the Adequate Protection Superpriority Claim shall maintain their

priorities as provided in this Interim Order, the Final Order, and the DIP Documents, and not be

modified, altered or impaired in any way by any other financing, extension of credit, incurrence

of indebtedness (except with respect to any additional financing to be provided by the DIP

Secured Parties in accordance with the DIP Agreement and any Final Order), or any conversion




NAI-1507713422v1                                   -53-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 129 of 249



of any of these Chapter 11 Cases into a case pursuant to chapter 7 of the Bankruptcy Code or

dismissal of any of these Chapter 11 Cases, or by any other act or omission until: (i) all DIP

Obligations are indefeasibly paid in full in cash and completely satisfied, and the commitments

under the DIP Documents are terminated in accordance therewith, and (ii) the Prepetition

Obligations have been or are deemed to have been satisfied in accordance with the Bankruptcy

Code.

        41.        Adequate Notice/Scheduling of Final Hearing. The notice given by the Debtors

of the Interim Hearing was given in accordance with Bankruptcy Rules 2002 and 4001 and the

Local Rules of this Court. Such notice was good and sufficient under the particular

circumstances and no other or further notice of the request for the relief granted at the Interim

Hearing is required. The Debtors shall promptly mail copies of this Interim Order and notice of

the Final Hearing to any known party affected by the terms of this Interim Order and/or Final

Order and any other party requesting notice after the entry of this Interim Order. Any objection

to the relief sought at the Final Hearing shall be made in writing setting forth with particularity

the grounds thereof, and filed with the Court and served so as to be actually received no later

than seven (7) days prior to the Final Hearing at ______ _.m. (Eastern) by the following: (a)

Jones Day, 901 Lakeside Avenue, Cleveland, Ohio 44114-1190, Attn: Heather Lennox, Thomas

A. Wilson and T. Daniel Reynolds or by email at hlennox@jonesday.com;

tawilson@jonesday.com; tdreynolds@jonesday.com (b) Jones Day, 77 West Wacker, Chicago,

Illinois 60601-1692, Attn: Brad B. Erens and Caitlin K. Cahow, or by email at

bberens@jonesday.com; ccahow@jonesday.com; (c) Richards Layton & Finger, P.A., 920 North

King Street, Wilmington, DE 19801, Attn: Daniel J. DeFranceschi and Paul N. Heath, or by

email at defranceschi@rlf.com; heath@rlf.com; (d) counsel to the DIP Agent and the Prepetition




NAI-1507713422v1                                  -54-
              Case 19-11240-LSS        Doc 71-1     Filed 06/06/19   Page 130 of 249



Agent, Moore & Van Allen PLLC, 100 N. Tryon St., Suite 4700, Charlotte, NC 28202 (Attn:

James R. Langdon (jimlangdon@mvalaw.com) and Mary F. Caloway, Buchanan Ingersoll &

Rooney PC, 919 North Market Street, Suite 990, Wilmington, DE 19801-1054 (Attn:

mary.caloway@bipc.com); and (e) the Office of the U.S. Trustee for the District of Delaware,

844 King Street, Suite 2207, Wilmington, Delaware 19801 (Attn: [____]). The Court shall

conduct a Final Hearing on the Requested Relief commencing on [________], 2019 at

__________ (Eastern).

        42.        Immediate Binding Effect; Entry of Interim Order. This Interim Order shall not

be stayed and shall be valid and fully effective immediately upon entry, notwithstanding the

possible application of Bankruptcy Rules 6004(h), 7062, and 9014, or otherwise, and the Clerk

of the Court is hereby directed to enter this Interim Order on the Court's docket in these Chapter

11 Cases.

        43.        Proofs of Claim. Neither the DIP Secured Parties nor the Prepetition Lenders

shall be required to file proofs of claim in any of the Chapter 11 Cases or Successor Cases for

any claim allowed herein. The Debtors' Stipulations shall be deemed to constitute a timely filed

proof of claim for the Prepetition Lenders upon approval of this Interim Order, and the

Prepetition Agent shall be treated under section 502(a) of the Bankruptcy Code as if it had filed a

proof of claim on behalf of the Prepetition Lenders. Notwithstanding any order entered by the

Court in relation to the establishment of a bar date in any of these Chapter 11 Cases or Successor

Cases to the contrary, the Prepetition Agent is hereby authorized and entitled, in its sole

discretion, but not required, to file (and amend and/or supplement as it sees fit) a proof of claim

and/or aggregate proofs of claim in each of these Chapter 11 Cases or Successor Cases for any

claim allowed herein.




NAI-1507713422v1                                  -55-
               Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 131 of 249



         44.       Headings. The headings of the various paragraphs in this Interim Order are for

convenience of reference only and shall not define or limit any of the terms or provisions hereof.

         45.       Retention of Jurisdiction. This Court shall retain exclusive jurisdiction over all

matters pertaining to the implementation, interpretation, and enforcement of this Interim Order.




Dated:     _________________, 2019
           Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE




NAI-1507713422v1                                   -56-
             Case 19-11240-LSS   Doc 71-1   Filed 06/06/19   Page 132 of 249



                                     EXHIBIT A

                                 APPROVED BUDGET




NAI-1507713422v1
             Case 19-11240-LSS   Doc 71-1   Filed 06/06/19   Page 133 of 249



                                     EXHIBIT B

                                 DIP Credit Agreement




NAI-1507713477v1
            Case 19-11240-LSS    Doc 71-1     Filed 06/06/19    Page 134 of 249



                                            Published CUSIP Number: [__________________]




          SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                                Dated as of June [__], 2019

                                          among

                                  FTD COMPANIES, INC.,
                             as the Company and the Borrower,



           CERTAIN SUBSIDIARIES OF FTD COMPANIES, INC. IDENTIFIED HEREIN,
                                   as the Guarantors,

                                BANK OF AMERICA, N.A.,
                                 as Administrative Agent,


                            THE LENDERS PARTY HERETO




CHAR2\2146524v11
                Case 19-11240-LSS                        Doc 71-1              Filed 06/06/19                 Page 135 of 249
                                                                      Table of Contents



                                                                                                                                                        Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS ...................................................................... 1
          1.01       Defined Terms .................................................................................................................... 1
          1.02       Other Interpretive Provisions ............................................................................................ 24
          1.03       Accounting Terms............................................................................................................. 25
          1.04       Times of Day .................................................................................................................... 26
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS ...................................................... 26
          2.01       Revolving Loans ............................................................................................................... 26
          2.02       Borrowings, Conversions and Continuations of Loans .................................................... 26
          2.03       [Reserved] ......................................................................................................................... 27
          2.04       [Reserved] ......................................................................................................................... 27
          2.05       Prepayments ...................................................................................................................... 27
          2.06       Termination or Reduction of Revolving Commitments ................................................... 28
          2.07       Repayment of Loans ......................................................................................................... 29
          2.08       Interest .............................................................................................................................. 29
          2.09       Fees ................................................................................................................................... 29
          2.10       Computation of Interest and Fees ..................................................................................... 29
          2.11       Evidence of Debt .............................................................................................................. 30
          2.12       Payments Generally; Administrative Agent’s Clawback.................................................. 30
          2.13       Sharing of Payments by Lenders ...................................................................................... 31
          2.14       [Reserved] ......................................................................................................................... 32
          2.15       Defaulting Lenders ........................................................................................................... 32
          2.16       Priority and Liens.............................................................................................................. 33
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY ....................................................... 36
          3.01       Taxes ................................................................................................................................. 36
          3.02       [Reserved] ......................................................................................................................... 40
          3.03       [Reserved] ......................................................................................................................... 40
          3.04       Increased Costs ................................................................................................................. 40
          3.05       [Reserved] ......................................................................................................................... 41
          3.06       Mitigation Obligations; Replacement of Lenders ............................................................. 41
          3.07       [Reserved] ......................................................................................................................... 42
          3.08       Survival ............................................................................................................................. 42
ARTICLE IV GUARANTY ....................................................................................................................... 42
          4.01       The Guaranty .................................................................................................................... 42
          4.02       Obligations Unconditional ................................................................................................ 42
          4.03       Reinstatement.................................................................................................................... 43
          4.04       Certain Additional Waivers .............................................................................................. 43
          4.05       Remedies........................................................................................................................... 44
          4.06       Rights of Contribution ...................................................................................................... 44
          4.07       Guarantee of Payment; Continuing Guarantee ................................................................. 45
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS ............................................... 45
          5.01       Conditions of Initial Credit Extension .............................................................................. 45
          5.02       Conditions to all Credit Extensions (other than the Initial Credit Extension) .................. 48
ARTICLE VI REPRESENTATIONS AND WARRANTIES .................................................................... 49
                                                                                   i

CHAR2\2146524v11
              Case 19-11240-LSS                       Doc 71-1              Filed 06/06/19                 Page 136 of 249
                                                          Table of Contents (continued)



                                                                                                                                                    Page
         6.01      Organization, Powers, Qualification, Good Standing, Business and Restricted
                   Subsidiaries ....................................................................................................................... 49
         6.02      Authorization of Borrowing, Etc ...................................................................................... 50
         6.03      [Reserved] ......................................................................................................................... 51
         6.04      No Material Adverse Change............................................................................................ 51
         6.05      Title to Properties; Liens; Real Property; Intellectual Property ........................................ 51
         6.06      Litigation; Adverse Facts .................................................................................................. 51
         6.07      Payment of Taxes.............................................................................................................. 52
         6.08      No Default; Performance of Agreements.......................................................................... 52
         6.09      Governmental Regulation ................................................................................................. 52
         6.10      Securities Activities .......................................................................................................... 52
         6.11      Employee Benefit Plans .................................................................................................... 53
         6.12      [Reserved] ......................................................................................................................... 53
         6.13      Environmental Protection ................................................................................................. 53
         6.14      Employee and Labor Matters ............................................................................................ 54
         6.15      Bankruptcy Matters........................................................................................................... 54
         6.16      Matters Relating to Collateral ........................................................................................... 55
         6.17      Disclosure ......................................................................................................................... 55
         6.18      Insurance ........................................................................................................................... 56
         6.19      Compliance with Laws ..................................................................................................... 56
         6.20      OFAC ................................................................................................................................ 56
         6.21      EEA Financial Institutions ................................................................................................ 56
         6.22      [Reserved]. ........................................................................................................................ 57
         6.23      Use of Proceeds ................................................................................................................ 57
ARTICLE VII AFFIRMATIVE COVENANTS ........................................................................................ 57
         7.01      Financial Statements and Other Reports. .......................................................................... 57
         7.02      Existence, Etc.................................................................................................................... 58
         7.03      Payment of Taxes.............................................................................................................. 58
         7.04      Maintenance of Properties; Insurance ............................................................................... 59
         7.05      Inspection Rights; Lender Conference Calls .................................................................... 59
         7.06      Compliance with Laws, Etc .............................................................................................. 60
         7.07      Environmental Matters ..................................................................................................... 60
         7.08      Execution of Guaranty and Personal Property Collateral Documents After the
                   Closing Date ..................................................................................................................... 61
         7.09      Matters Relating to Additional Real Property Collateral .................................................. 62
         7.10      Further Assurances ........................................................................................................... 62
         7.11      Use of Proceeds ................................................................................................................ 63
         7.12      KYC .................................................................................................................................. 63
         7.13      [Reserved] ......................................................................................................................... 63
         7.14      Chief Restructuring Officer .............................................................................................. 63
         7.15      Milestones ......................................................................................................................... 64
         7.16      Investment Banker ............................................................................................................ 64
         7.17      Postpetition Obligations .................................................................................................... 64
ARTICLE VIII NEGATIVE COVENANTS ............................................................................................. 64
         8.01      Indebtedness...................................................................................................................... 64
         8.02      Liens and Related Matters ................................................................................................ 65
                                                                                ii

CHAR2\2146524v11
               Case 19-11240-LSS                        Doc 71-1              Filed 06/06/19                 Page 137 of 249
                                                            Table of Contents (continued)



                                                                                                                                                      Page
          8.03       Investments ....................................................................................................................... 66
          8.04       Contingent Obligations ..................................................................................................... 67
          8.05       Restricted Junior Payments ............................................................................................... 67
          8.06       Financial Covenants .......................................................................................................... 67
          8.07       Restriction on Fundamental Changes; Asset Sales ........................................................... 68
          8.08       Transactions with Affiliates .............................................................................................. 68
          8.09       Sales and Lease-Backs ...................................................................................................... 69
          8.10       Conduct of Business ......................................................................................................... 69
          8.11       Fiscal Year ........................................................................................................................ 69
          8.12       Sanctions ........................................................................................................................... 70
          8.13       CRO .................................................................................................................................. 70
          8.14       Bankruptcy Matters........................................................................................................... 70
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES ...................................................................... 71
          9.01       Events of Default .............................................................................................................. 71
          9.02       Remedies Upon Event of Default ..................................................................................... 75
          9.03       Application of Funds ........................................................................................................ 76
ARTICLE X ADMINISTRATIVE AGENT .............................................................................................. 76
          10.01 Appointment and Authority .............................................................................................. 76
          10.02 Rights as a Lender............................................................................................................. 77
          10.03 Exculpatory Provisions ..................................................................................................... 77
          10.04 Reliance by Administrative Agent .................................................................................... 78
          10.05 Delegation of Duties ......................................................................................................... 78
          10.06 Resignation of Administrative Agent ............................................................................... 79
          10.07 Non-Reliance on Administrative Agent and Other Lenders ............................................. 80
          10.08 No Other Duties; Etc......................................................................................................... 80
          10.09 Administrative Agent May File Proofs of Claim .............................................................. 80
          10.10 Collateral and Guaranty Matters ....................................................................................... 81
          10.11 Secured Cash Management Agreements .......................................................................... 81
          10.12 ERISA Matters.................................................................................................................. 82
ARTICLE XI MISCELLANEOUS ............................................................................................................ 83
          11.01      Amendments, Etc .............................................................................................................. 83
          11.02      Notices; Effectiveness; Electronic Communications ........................................................ 84
          11.03      No Waiver; Cumulative Remedies; Enforcement............................................................. 86
          11.04      Expenses; Indemnity; Damage Waiver ............................................................................. 87
          11.05      Payments Set Aside .......................................................................................................... 89
          11.06      Successors and Assigns .................................................................................................... 89
          11.07      Treatment of Certain Information; Confidentiality........................................................... 92
          11.08      Rights of Setoff ................................................................................................................. 93
          11.09      Interest Rate Limitation .................................................................................................... 94
          11.10      Counterparts; Integration; Effectiveness........................................................................... 94
          11.11      Collateral Release ............................................................................................................. 95
          11.12      Survival of Representations and Warranties ..................................................................... 95
          11.13      Severability ....................................................................................................................... 95
          11.14      Replacement of Lenders ................................................................................................... 96
          11.15      Governing Law; Jurisdiction; Etc ..................................................................................... 96
                                                                                 iii

CHAR2\2146524v11
            Case 19-11240-LSS                         Doc 71-1             Filed 06/06/19                Page 138 of 249
                                                         Table of Contents (continued)



                                                                                                                                                  Page
        11.16      Waiver of Jury Trial .......................................................................................................... 97
        11.17      No Advisory or Fiduciary Responsibility ......................................................................... 98
        11.18      Electronic Execution of Assignments and Certain Other Documents .............................. 98
        11.19      USA PATRIOT Act Notice .............................................................................................. 99
        11.20      [Reserved] ......................................................................................................................... 99
        11.21      Acknowledgement and Consent to Bail-In of EEA Financial Institutions ....................... 99
        11.22      Acknowledgement Regarding any Supported QFC’s ....................................................... 99




                                                                               iv

CHAR2\2146524v11
           Case 19-11240-LSS         Doc 71-1        Filed 06/06/19   Page 139 of 249



SCHEDULES

2.01           Commitments and Applicable Percentages
6.01           Corporate Structure
6.05(b)        Real Property
6.05(c)        Intellectual Property
6.11           Certain Employee Benefit Plans
6.18           Insurance
8.01           Certain Existing Indebtedness
8.02           Certain Existing Liens
8.03           Certain Existing Investments
8.04           Certain Existing Contingent Obligations
11.02          Certain Addresses for Notices


EXHIBITS

1.01           Form of Secured Party Designation Notice
2.02           Form of Loan Notice
2.05           Form of Notice of Loan Prepayment
2.11           Form of Note
3.01           Forms of U.S. Tax Compliance Certificates
7.08           Form of Joinder Agreement
11.06(b)       Form of Assignment and Assumption
11.06(b)(iv)   Form of Administrative Questionnaire
A              Form of Interim DIP Order




                                                 i
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 140 of 249



          SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT is entered into
as of June [__], 2019 among FTD COMPANIES, INC., a Delaware corporation (the “Company” or the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent.

                                    PRELIMINARY STATEMENTS

         On June 3, 2019 (the “Petition Date”), the Borrower and the other Loan Parties filed voluntary
petitions for relief under Title 11 of the United States Code (as now or hereafter in effect, or any successor
thereto, the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) (such cases being jointly administered under Case No. [__]-[______] and are referred
to herein as the “Chapter 11 Case”), and such debtor-Loan Parties continue to operate their businesses and
manage their properties as debtors and debtors-in-possession pursuant to Sections 1107 and 1108 of the
Bankruptcy Code.

        The Borrower has requested that the Lenders provide a senior secured super priority debtor-in-
possession credit facility to the Borrower in an aggregate principal amount not to exceed (i) $[42,000,000]
following the Bankruptcy Court’s entry of the Interim DIP Order and (ii) $[94,485,608] following the
Bankruptcy Court’s entry of the Final DIP Order (the “DIP Facility”) for the purposes set forth herein, and
the Lenders are willing to do so on the terms and conditions set forth herein.

         Each of the Loan Parties acknowledges that such Loan Party will receive substantial direct and
indirect benefits by reason of making of the loans and other financial accommodations to the Loan Parties
as provided in this Agreement.

        To provide for the security and repayment of all obligations of any kind of the Loan Parties
hereunder and under the other Loan Documents, each of the Loan Parties will provide to the Administrative
Agent (for the benefit of the Lenders) the Liens, status and protection set forth in the Interim DIP Order
and the Final DIP Order.

       In consideration of the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

                                                ARTICLE I

                             DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

        As used in this Agreement, the following terms shall have the meanings set forth below:

        “Administrative Agent” means Bank of America in its capacity as administrative agent and/or, in
the case of certain Collateral Documents governed by English Law as trustee, under any of the Loan
Documents, or any successor administrative agent.

        “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 11.02, or such other address or account as the Administrative Agent may
from time to time notify to the Company and the Lenders.
            Case 19-11240-LSS            Doc 71-1         Filed 06/06/19     Page 141 of 249



        “Administrative Questionnaire” means an Administrative Questionnaire in substantially the form
of Exhibit 11.06(b)(iv) or any other form approved by the Administrative Agent.

        “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control with the
Person specified.

        “Aggregate Revolving Commitments” means the Revolving Commitments of all the Lenders.

      “Agreement” means this Superpriority Secured Debtor-in-Possession Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

        “Applicable Percentage” means, with respect to any Lender’s Revolving Commitment at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, provided that if the commitment of
each Lender to make Revolving Loans have been terminated pursuant to Section 9.02, or if the Revolving
Commitments have expired, then such Applicable Percentage of each Lender with respect to such Lender’s
Revolving Commitment shall be determined based on the Applicable Percentage of such Lender with
respect to such Lender’s Revolving Commitment most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable. The Applicable Percentages of the Lenders shall be subject
to adjustment as provided in Section 2.15.

        “Applicable Rate” means 6.0% per annum.

        “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender.

         “Asset Sale” means the sale, transfer, lease or other disposition by the Company or any of its
Restricted Subsidiaries to any Person of (i) any of the stock of any of the Company’s Restricted
Subsidiaries, (ii) substantially all of the assets of any division or line of business of the Company or any of
its Restricted Subsidiaries, or (iii) any other assets (whether tangible or intangible) of the Company or any
of its Restricted Subsidiaries.

        “Assignment and Assumption” means an assignment and assumption entered into by a Lender and
an Eligible Assignee (with the consent of any party whose consent is required by Section 11.06(b)), and
accepted by the Administrative Agent, in substantially the form of Exhibit 11.06(b) or any other form
(including electronic documentation generated by use of an electronic platform) approved by the
Administrative Agent.

         “Availability Period” means the period from and including the Closing Date to the earliest of (a)
the Maturity Date, (b) the date of termination of the Revolving Commitments pursuant to Section 2.06 and
(c) the date of termination of the Commitment of each Lender to make Revolving Loans pursuant to Section
9.02.

        “Avoidance Actions” means actions for preferences, fraudulent conveyances and other avoidance
power claims under Sections 544, 545, 547, 548, 550 and 553 of the Bankruptcy Code.

      “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the applicable
EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

                                                      2
            Case 19-11240-LSS           Doc 71-1         Filed 06/06/19     Page 142 of 249



        “Bail-In Legislation” means, with respect to any EEA Member Country implementing Article 55
of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

        “Bank of America” means Bank of America, N.A. and its successors.

        “Bankruptcy Code” has the meaning specified in the recitals hereto.

        “Bankruptcy Court” has the meaning specified in the recitals hereto.

         “Base Rate” means for any day a fluctuating rate per annum equal to the higher of (a) the Federal
Funds Rate plus 0.50%, and (b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public announcement of such change. In no
event shall the Base Rate be less than 0% for purposes of this Agreement.

         “Base Rate Loan” means a Loan that bears interest based on the Base Rate. All Base Rate Loans
shall be denominated in Dollars.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

       “Beneficially Own” has the meaning assigned to that term in Rules 13d-3 and 13d-5 of the
Exchange Act. The term “Beneficial Owner” shall have a corresponding meaning.

         “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is subject
to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Internal Revenue Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA
or Section 4975 of the Internal Revenue Code) the assets of any such “employee benefit plan” or “plan”.

        “Borrower Materials” has the meaning specified in Section 7.01.

        “Borrower” has the meaning specified in the introductory paragraph hereto.

        “Borrowing” means a borrowing consisting of Revolving Loans made by the Lenders pursuant to
this Agreement.

         “Budget” means the detailed weekly budget of projected receipts and expenditures of the Loan
Parties for the period commencing on the Petition Date and ending on the date that is thirteen (13) weeks
after the Petition Date, delivered to the Administrative Agent on or prior to the Closing Date.

        “Budget Reconciliation Report” has the meaning specified in Section 7.01(b)(i).

        “Business Day” means any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the state where the Administrative
Agent’s Office is located.



                                                     3
            Case 19-11240-LSS             Doc 71-1         Filed 06/06/19     Page 143 of 249



       “Capital Lease,” as applied to any Person, means any lease of any property (whether real, personal
or mixed) by that Person as lessee that, in conformity with GAAP as in effect on the Closing Date, is
accounted for as a capital lease on the balance sheet of that Person (subject to Section 1.03(b)).

         “Capital Stock” means, with respect to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests), and all of the other ownership or profit interests
in such Person (including partnership, member or trust interests therein), whether voting or nonvoting, and
whether or not such shares, warrants, options, rights or other interests are outstanding on any date of
determination; provided that notwithstanding the foregoing any debt securities convertible into or
exchangeable for Capital Stock shall not constitute Capital Stock at any time prior to such conversion or
exchange.

        “Carve-Out” has the meaning given to such term in the Interim DIP Order and, as applicable, the
Final DIP Order.

        “Cash” means money, currency or a credit balance in a Deposit Account.

         “Cash Equivalents” means, as at any date of determination, (i) marketable securities (a) issued or
directly and unconditionally guaranteed or insured as to interest and principal by the United States
Government or any agency or instrumentality thereof or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United States, in each case maturing
within one year after such date; (ii) marketable direct obligations issued by any state of the United States
or any political subdivision of any such state or any public instrumentality thereof, in each case maturing
within two years after such date and having, at the time of the acquisition thereof, one of the two highest
ratings obtainable from either S&P or Moody’s (or reasonably equivalent ratings of another internationally
recognized rating agency); (iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least A-2 from S&P or at least P-2
from Moody’s; (iv) demand deposits, time deposits and certificates of deposit or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or by any commercial bank
organized under the Laws of the United States or any state thereof or the District of Columbia that at the
time of investment (a) is at least “adequately capitalized” (as defined in the regulations of its primary federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations) of not less than $100,000,000;
(v) repurchase agreements and reverse repurchase agreements with any Lender or any Affiliate thereof
(determined at the time such agreement is entered into) relating to marketable securities meeting the criteria
set forth in clause (i) above; (vi) repurchase obligations with a term of not more than 28 days for underlying
securities of the types described in clauses (i) and (v) above entered into with any financial institution
meeting the qualifications specified in clause (iv) above (determined at the time such agreement is entered
into); (vii) shares of any money market mutual fund that has at least 95% of its assets invested continuously
in the types of investments referred to in clauses (i) through (vi) above (determined at the time of acquisition
thereof); or (viii) with respect to Investments by any Foreign Subsidiary, any demand deposit account or
other Investment having credit quality (in the reasonable judgment of the Company) similar to the foregoing
(taking into account Investments available to such Foreign Subsidiary in the jurisdiction in which such
Foreign Subsidiary operates) and available for investment in the jurisdiction where such Foreign Subsidiary
operates.

        “Cash Management Agreement” means any agreement that is not prohibited by the terms hereof to
provide treasury or cash management services, including deposit accounts, overnight draft, credit cards,
                                                       4
            Case 19-11240-LSS           Doc 71-1         Filed 06/06/19     Page 144 of 249



debit cards, p-cards (including purchasing cards and commercial cards), funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash management services.

          “Cash Management Bank” means any Person that (i) at the time it enters into a Cash Management
Agreement, is a Lender or the Administrative Agent or an Affiliate of a Lender or the Administrative Agent,
(ii) in the case of any Cash Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent and a party to a Cash Management Agreement or (iii) within 30 days after the
time it enters into the applicable Cash Management Agreement, becomes a Lender, the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent, in each case, in its capacity as a party to
such Cash Management Agreement.

        “Change in Control” means the occurrence of any one of the following:

                (a)    any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
        Exchange Act) is or becomes the Beneficial Owner, directly or indirectly, of 40% or more of the
        voting power (in an election of members of the Governing Body of the Company) of the total
        outstanding Voting Stock of the Company;

                 (b)    the majority of the Governing Body of the Company constitutes individuals who
        are not individuals who constituted the Governing Body of the Company as of the Closing Date;
        or

                (v)     the occurrence of a “Change in Control” (or similar term) as defined in any item
        of Indebtedness of the Company or its Restricted Subsidiaries in the outstanding principal amount
        of $20,000,000 or more.

         For purposes of this definition, a person shall not be deemed to Beneficially Own Capital Stock
subject to a stock purchase agreement, merger agreement or similar agreement until the consummation of
the transactions contemplated by such agreement.

         “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
adoption or taking effect of any Law, (b) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Government Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law) by any Government Authority;
provided that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or issued.

        “Chapter 11 Case” has the meaning specified in the recitals hereto.

        “Closing Date” means June [___], 2019.

        “Collateral” means a collective reference to all property with respect to which Liens in favor of the
Administrative Agent, for the benefit of itself and the other holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral Documents.


                                                     5
             Case 19-11240-LSS             Doc 71-1         Filed 06/06/19      Page 145 of 249



        “Collateral Documents” means a collective reference to the Security Agreement, the Mortgages
and other security documents as may be executed and delivered by any Loan Party pursuant to the terms of
Sections 7.08, 7.09 or 7.10 or any of the Loan Documents.

        “Commitment” means a Revolving Commitment.

        “Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.) as amended or
otherwise modified, and any successor statute.

        “Company” has the meaning specified in the introductory paragraph hereto.

        “Connection Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits Taxes.

          “Contingent Obligation,” as applied to any Person, means any direct or indirect liability, contingent
or otherwise, of that Person (i) with respect to any Indebtedness, lease, dividend or other obligation of
another if the primary purpose or intent thereof by the Person incurring the Contingent Obligation is to
provide assurance to the obligee of such obligation of another that such obligation of another will be paid
or discharged, or that any agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect thereof, (ii) with respect to any letter
of credit, bank guaranty or similar instrument issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings, or (iii) under Hedge Agreements. Contingent
Obligations shall include (a) the direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with recourse or sale with recourse by
such Person of the obligation of another, (b) the obligation to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an agreement, and (c) any liability
of such Person for the obligation of another through any agreement (contingent or otherwise) (1) to
purchase, repurchase or otherwise acquire such obligation or any security therefor, or to provide funds for
the payment or discharge of such obligation (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise) or (2) to maintain the solvency or any balance sheet item, level of income
or financial condition of another if, in the case of any agreement described under clauses (1) or (2) of this
sentence, the primary purpose or intent thereof is as described in the preceding sentence. The amount of
any Contingent Obligation shall be equal to the principal amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation is specifically limited or,
if not stated, the maximum reasonably anticipated liability in respect thereof as determined by such Person
in good faith.

         “Contractual Obligation,” as applied to any Person, means any provision of any Security issued by
that Person or of any indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the direction
of the management or policies of a Person, whether through the ability to exercise voting power, by contract
or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

        “Credit Extension” means a Borrowing.

        “CRO” means a chief restructuring officer reasonably acceptable to the Administrative Agent and
the Lenders, it being acknowledged that Alan Holtz of AP Services, LLC shall be deemed to be acceptable
to the Administrative Agent and the Lenders.

                                                        6
            Case 19-11240-LSS            Doc 71-1         Filed 06/06/19     Page 146 of 249



        “CRO Scope” means the scope of the CRO’s engagement, which shall include performing the day-
to-day restructuring management of the Loan Parties and their Subsidiaries, preserving the working capital
of the Loan Parties and their Subsidiaries and reporting directly to the Company’s Board of Directors.

         “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
administration, reorganization, or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

        “Default” means any event or condition that constitutes an Event of Default or that, with the giving
of any notice, the passage of time, or both, would be an Event of Default.

        “Default Rate” means (a) with respect to any Obligation for which a rate is specified, a rate per
annum equal to two percent (2%) in excess of the rate otherwise applicable thereto and (b) with respect to
any Obligation for which a rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans plus two percent (2%), in each case, to the fullest extent permitted
by applicable Law.

         “Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, (b) has notified the Company and the
Administrative Agent in writing that it does not intend to comply with its funding obligations hereunder, or
has made a public statement to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public statement) cannot be satisfied),
(c) has failed, within three Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative Agent and the Company),
or (d) has, or has a direct or indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law or (ii) had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any other state or federal or other
governmental (domestic or foreign) regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Government Authority so long as such
ownership interest does not result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Government Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender as of the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the Company and each other
Lender promptly following such determination.

                                                      7
            Case 19-11240-LSS             Doc 71-1         Filed 06/06/19     Page 147 of 249



        “Deposit Account” means a demand, time, savings, passbook or similar account maintained with a
Person engaged in the business of banking, including a savings bank, savings and loan association, credit
union or trust company.

          “Designated Jurisdiction” means any country or territory to the extent that such country or territory
itself is the subject of any Sanction.

        “DIP Orders” means the Interim DIP Order and the Final DIP Order.

        “Dollar” and “$” mean lawful money of the United States.

        “Domestic Subsidiary” means any Subsidiary of the Company that is incorporated or organized
under the Laws of the United States, any state thereof or in the District of Columbia.

         “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member Country which is a Subsidiary of
an institution described in clauses (a) or (b) of this definition and is subject to consolidated supervision with
its parent.

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

        “Eligible Assignee” means any Person that meets the requirements to be an assignee under Sections
11.06(b)(iii) and (v) (subject to such consents, if any, as may be required under Section 11.06(b)(iii)).

        “Employee Benefit Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is or was maintained or contributed to by the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates.

         “Environmental Claim” means any investigation, notice, notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or directive (conditional or otherwise), by any
Government Authority or any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (ii) in connection with any Hazardous Materials or any actual
or alleged Hazardous Materials Activity, or (iii) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.

        “Environmental Laws” means any and all current or future statutes, ordinances, orders, rules,
regulations, guidance documents, judgments, applicable Governmental Authorizations, or any other
requirements of any Government Authority relating to (i) environmental matters, including those relating
to any Hazardous Materials Activity, (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (iii) occupational safety and health and industrial hygiene (as such matters related
to Hazardous Materials), land use or the protection of human, plant or animal health or welfare, in any
manner applicable to the Company or any of its Restricted Subsidiaries or any Facility.



                                                       8
            Case 19-11240-LSS           Doc 71-1         Filed 06/06/19     Page 148 of 249



        “ERISA” means the Employee Retirement Income Security Act of 1974 and the rules and
regulations promulgated thereunder.

         “ERISA Affiliate,” as applied to any Person, means (i) any corporation that is a member of a
controlled group of corporations within the meaning of Section 414(b) of the Internal Revenue Code of
which that Person is a member; (ii) any trade or business (whether or not incorporated) that is a member of
a group of trades or businesses under common control within the meaning of Section 414(c) of the Internal
Revenue Code of which that Person is a member; and (iii) any member of an affiliated service group within
the meaning of Section 414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii) above is a member. Any
former ERISA Affiliate of a Person or any of its Restricted Subsidiaries shall continue to be considered an
ERISA Affiliate of such Person or such Restricted Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of such Person or such Restricted Subsidiary and
with respect to liabilities arising after such period for which such Person or such Restricted Subsidiary
could be liable under the Internal Revenue Code or ERISA.

         “ERISA Event” means (i) a “reportable event” within the meaning of Section 4043 of ERISA and
the regulations issued thereunder with respect to any Pension Plan (excluding those for which the provision
for 30-day notice to the PBGC has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension Plan (whether or not
waived in accordance with Section 412(d) of the Internal Revenue Code) or the failure to make by its due
date a required installment under Section 412(m) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan with
two or more contributing sponsors or the termination of any such Pension Plan resulting in liability pursuant
to Section 4063 or 4064 of ERISA with respect to any Loan Party; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on the Company, any of its Restricted Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of the Company, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential liability therefor with
respect to any Loan Party, or the receipt by the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; (viii) the assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or against the Company,
any of its Restricted Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (ix) receipt from the IRS of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(x) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

      “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to time.

                                                     9
            Case 19-11240-LSS             Doc 71-1       Filed 06/06/19       Page 149 of 249



        “Event of Default” has the meaning specified in Section 9.01.

        “Exchange Act” means the Securities Exchange Act of 1934.

          “Excluded Assets” means (i) any equipment or assets to the extent that the creation or perfection
of a Lien thereon may only be accomplished by possession or registration of a certificate of title or such
Lien being evidenced on a certificate of title, (ii) [reserved], (iii) any Deposit Account or Securities Account
of a Loan Party used solely for payroll, payroll taxes and other employee wage and benefit payments, (iv)
[reserved], (v) any other assets to the extent that obtaining or perfecting such lien on such assets violates
applicable Law unless such prohibition is not effective under applicable Law, (vi) any United States intent-
to-use trademark or service mark application to the extent that, and solely during the period prior to the
filing, and acceptance by the United States Patent and Trademark Office, of evidence of use of such
trademark or service mark in interstate commerce, the grant of a security interest therein would invalidate
such intent-to-use trademark or service mark application or any resulting registration under Federal law,
(vii) [reserved], (viii) any license, contract, permit, Instrument (as defined in the UCC), Security or General
Intangible (as defined in the UCC) to which any Loan Party is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that a grant of a Lien to secure Obligations would, under
the terms of such license, contract, permit, Instrument, Security or General Intangible, result in a breach or
violation of the terms of, or constitute a default under, such license, contract, permit, Instrument, Security
or General Intangible (other than to the extent that any such term would be rendered ineffective pursuant to
the UCC (to the extent applicable) or any other applicable law (including any Debtor Relief Law)); provided
that, subject to any other applicable exclusions, immediately upon the ineffectiveness, lapse or termination
of any such provision, the term “Collateral” shall include, and such Loan Party shall be deemed to have
granted a security interest in, all such rights and interests as if such provision had never been in effect, (ix)
any Capital Stock in any Joint Venture to the extent (and for only so long as) prohibited by the Organization
Documents or other agreements with other equity holders, (x) any property leased or licensed by a Loan
Party (as lessee or licensee) under a lease or license to the extent (and for only so long as) such lease or
license prohibits such Loan Party from granting any Liens on such property (other than to the extent that
any such prohibition would be rendered ineffective pursuant to the UCC or any other applicable law
(including any Debtor Relief Law)), (xi) [reserved] and (xii) any other assets as to which the Administrative
Agent shall determine in its sole discretion that the cost of obtaining or perfecting such lien on such assets
is excessive in relation to the benefits to the Lenders of the security afforded thereby.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to any Recipient
or required to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or measured
by net income (however denominated including gross receipts and gross profits Taxes), franchise Taxes,
and branch profits Taxes, in each case, (i) imposed as a result of such Recipient being organized under the
Laws of, or having its principal office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of any Recipient (other than a Lender), any U.S. federal withholding Taxes imposed on
amounts payable to such Person pursuant to a Law in effect on the date such Person becomes a party hereto
and, in the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender or with respect to an applicable interest in a Loan or Commitment or Obligation
pursuant to a Law in effect on the date on which (i) such Lender or L/C Issuer acquires such interest in the
Loan or Commitment or Obligation (other than pursuant to an assignment request by the Company under
Section 3.06) or (ii) such Lender or L/C Issuer changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii) or 3.01(c), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such Recipient’s failure to
comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

                                                       10
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 150 of 249



         “Extraordinary Receipts” means any cash received by or paid to or for the account of any Person
not in the ordinary course of business, including tax refunds, pension plan reversions, proceeds of insurance
(other than proceeds of business interruption insurance to the extent such proceeds constitute compensation
for lost earnings and proceeds of Recovery Events), indemnity payments and any purchase price
adjustments; provided, that an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance or indemnity payments to the extent that such proceeds, awards or payments are received by any
Person in respect of any third party claims against such Person and applied to pay (or to reimburse such
Person for its prior payment of) such claim and the costs and expenses of such Person with respect thereto.

         “Facilities” means any and all real property (including all buildings, fixtures or other improvements
located thereon) now, hereafter or heretofore owned, leased, operated or used by the Company or any of its
Restricted Subsidiaries.

         “FASB ASC” means the Accounting Standards Codification of the Financial Accounting Standards
Board.

        “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the Closing Date
(or any amended or successor version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

         “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal Reserve System, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding Business Day, (b) if no such
rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative Agent and (c) if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes of this Agreement.

       “Fee Letter” means the letter agreement, dated June [__], 2019 among [the Company and the
Administrative Agent].

         “Final DIP Order” means, collectively, the final order or orders entered by the Bankruptcy Court
with respect to the Loan Parties in the Chapter 11 Case after a hearing under Bankruptcy Rule 4001(c)(2),
authorizing and approving the DIP Facility and the terms of this Agreement and the other Loan Documents
(including the payment of interest, fees, costs and expenses hereunder and thereunder) and granting the
Liens, status and protections set forth in Section 2.16 hereof and provided for in the Collateral Documents,
which order or judgment is in effect and not stayed, and as to which no appeal, petition for certiorari or
other proceeding for re-argument or re-hearing shall then be pending, or, if pending, no stay pending appeal
shall have been granted, as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and which order shall be in form and substance satisfactory to each
Lender.

         “Final Order Entry Date” means the date on which the Final DIP Order (which, for purposes of this
definition, shall be determined without regard to whether or not the time to appeal, petition for certiorari or
move for re-argument or re-hearing has expired) shall have been entered on the docket of the Bankruptcy
Court in the Chapter 11 Case.



                                                      11
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 151 of 249



         “First Priority” means, with respect to any Lien purported to be created in any Collateral pursuant
to any Collateral Document, that (i) such Lien is perfected and has priority over any other Lien on such
Collateral (other than Liens permitted pursuant to clauses (i)-(v) of Section 8.02(a) to the extent that such
liens are otherwise permitted to be senior to the Liens of the Administrative Agent).

        “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

        “Fiscal Year” means the fiscal year of the Company and its Restricted Subsidiaries ending on
December 31 of each calendar year. For purposes of this Agreement, any particular Fiscal Year shall be
designated by reference to the calendar year in which such Fiscal Year ends.

      “Flood Hazard Property” means a Mortgaged Property located in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

         “Floral Support Center SPE” means a special purpose Subsidiary of the Company organized solely
to (i) act as the tenant under a lease or leases for local distribution centers used in the business of the
Company and its Subsidiaries and (ii) operate such distribution center for the benefit of the Company and
its Subsidiaries.

        “Foreign Lender” means a Lender that is not a U.S. Person.

        “Foreign Plan” means any employee benefit plan maintained by the Company or any of its
Restricted Subsidiaries that is mandated or governed by any Law, rule or regulation of any Government
Authority other than the United States, any state thereof or any other political subdivision thereof.

        “Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic Subsidiary.

         “Foreign Subsidiary Holdco” means any Domestic Subsidiary substantially all the assets of which
consist, directly or indirectly, of Capital Stock in one or more (i) Foreign Subsidiaries or (ii) Unrestricted
Subsidiaries that are not incorporated or organized under the laws of the United States, any state thereof or
in the District of Columbia.

        “FRB” means the Board of Governors of the Federal Reserve System of the United States.

        “Fund” means any Person (other than a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

        “GAAP” means generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting Standards Board,
consistently applied and as in effect from time to time.

          “Governing Body” means the board of directors or other body having the power to direct or cause
the direction of the management and policies of a Person that is a corporation, partnership, trust or limited
liability company.

        “Government Authority” means the government of the United States, the United Kingdom or any
other nation, or any political subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative,


                                                     12
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 152 of 249



judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central Bank).

        “Governmental Authorization” means any permit, license, registration, authorization, plan,
directive, accreditation, consent, order or consent decree of or from, or notice to, any Government
Authority.

        “Guarantors” means, collectively, (a) each Restricted Subsidiary of the Company identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a Guarantor pursuant to Section
7.08 or otherwise, (c) with respect to Obligations under any Secured Cash Management Agreement, the
Company, and (d) the successors and permitted assigns of the foregoing (in each case, except to the extent
that such Guarantor has been released pursuant to Section 11.11).

        “Guaranty” means the Guaranty made by the Guarantors in favor of the Administrative Agent and
the other holders of the Obligations pursuant to Article IV.

         “Hazardous Materials” means: (i) any chemical, material or substance at any time defined as or
included in the definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous waste,” “acutely hazardous waste,” “radioactive waste,” “biohazardous waste,”
“pollutant,” “toxic pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,” “toxic
substances,” or any other term or expression intended to define, list or classify substances by reason of
properties harmful to health, safety or the indoor or outdoor environment (including harmful properties
such as ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity”
or “EP toxicity” or words of similar import under any applicable Environmental Laws); (ii) any oil,
petroleum, petroleum fraction or petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude oil, natural gas or
geothermal resources; (iv) any flammable substances or explosives; (v) any radioactive materials; (vi) any
asbestos-containing materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment which
contains any oil or dielectric fluid containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance, exposure to which is prohibited, limited or regulated by any Government
Authority.

        “Hazardous Materials Activity” means any past, current, proposed or threatened activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture, possession, storage,
holding, location, Release, threatened Release, discharge, placement, generation, transportation,
processing, treatment, abatement, removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of the foregoing.

         “Hedge Agreement” means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options to enter into any of the
foregoing), whether or not any such transaction is governed by or subject to any master agreement, and (b)
any and all transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
                                                      13
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 153 of 249



         “IFRS” means international accounting standards within the meaning of IAS Regulation 1606/2002
to the extent applicable to the relevant financial statements delivered under or referred to herein.

          “Indebtedness,” as applied to any Person, means (without duplication) (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases that is properly classified as
a liability on a balance sheet in conformity with GAAP, (iii) issued and outstanding letters of credit, bank
guaranties or similar instruments, (iv) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money (other than trade payables in the ordinary
course), (v) any obligation owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA, trade payables or any such obligations which are
not reflected as a liability on such Person’s balance sheet under GAAP), which purchase price is (a) due
more than six months from the date of incurrence of the obligation in respect thereof or (b) evidenced by a
note or similar written instrument, (vi) Synthetic Lease Obligations, (vii) [reserved], (viii) all Indebtedness
secured by any Lien on any property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is nonrecourse to the credit of that
Person and (ix) all Contingent Obligations consisting of guarantees by such Person with respect to the
forgoing Indebtedness of another Person.

         “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.

        “Indemnitees” has the meaning specified in Section 11.04(b).

        “Information” has the meaning specified in Section 11.07.

        “IP Collateral” means collectively, the Intellectual Property that constitutes Collateral under the
Security Agreement.

        “Intellectual Property” means all patents, trademarks, tradenames, copyrights, technology,
software, know-how and processes owned or held by, or used in the conduct of the business of, the
Company or its Restricted Subsidiaries.

        “Interest Payment Date” means the last Business Day of each calendar month and the Maturity
Date.

        “Interim DIP Order” means, collectively, the interim order or orders entered by the Bankruptcy
Court with respect to the Loan Parties in the Chapter 11 Case on or prior to the date occurring three (3)
calendar days after the Petition Date, together with all extensions, modifications and amendments thereto,
in form and substance satisfactory to each Lender, which, among other matters but not by way of limitation,
authorizes, on an interim basis, the Loan Parties to execute and perform under the terms of this Agreement
and the other Loan Documents, as applicable, and incur (and guarantee) and secure the Loans and other
Obligations in connection therewith, which order shall be in form and substance satisfactory to each Lender,
and which shall be deemed satisfactory to each Lender if such order is substantially in the form of Exhibit
A.

        “Internal Revenue Code” means the Internal Revenue Code of 1986.

         “Investment” means (i) any direct or indirect purchase or other acquisition by the Company or any
of its Restricted Subsidiaries of, or of a beneficial interest in, any Securities of any other Person (including
any Restricted Subsidiary of the Company), (ii) any direct or indirect loan, advance (other than advances

                                                      14
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 154 of 249



to employees for moving, entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Company or any of its Restricted Subsidiaries
to any other Person, including all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary course of business, (iii) the
acquisition, by purchase or otherwise, by the Company or any of its Restricted Subsidiaries of all or
substantially all of the business, property or fixed assets of any Person or any division or line of business
of any Person, or (iv) Hedge Agreements; provided, however, that Investments shall not include prepaid
expenses of any Person incurred and prepaid in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment (but with deductions for all amounts received in Cash or Cash Equivalents with respect to such
Investment, whether as principal, dividends, interest or otherwise).

         “Investment Bankers” means the investment banking firms satisfactory to the Administrative Agent
(it being understood that Moelis & Company and Piper Jaffray Companies are satisfactory) retained by the
Loan Parties to market the assets of the Loan Parties and their Subsidiaries for sale.

        “IRS” means the United States Internal Revenue Service.

        “Joinder Agreement” means a joinder agreement substantially in the form of Exhibit 7.08 executed
and delivered by a Subsidiary in accordance with the provisions of Section 7.08 or any other documents as
the Administrative Agent shall deem appropriate for such purpose.

        “Joint Venture” means a joint venture, partnership or other similar arrangement, whether in
corporate, partnership or other legal form.

         “Laws” means, collectively, all international, foreign, federal, state and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Government Authority charged with the
enforcement, interpretation or administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with, any Government Authority,
in each case whether or not having the force of law.

        “Lender” means any Person that has a Revolving Commitment or portion of the Total Revolving
Outstandings, each other Person that becomes a “Lender” in accordance with this Agreement and their
successors and assigns.

        “Lending Office” means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time
to time notify the Company and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate. Unless the context otherwise
requires each reference to a Lender shall include its applicable Lending Office.

         “Lien” means any lien, mortgage, pledge, assignment for security, or security interest, charge or
encumbrance intended for security (including any conditional sale or other title retention agreement, any
lease in the nature thereof, and any agreement to give any security interest other than in connection with
the refinancing of all Obligations) and any trust or other preferential arrangement having the practical effect
of any of the foregoing.

       “Loan” means an extension of credit by a Lender to the Borrower under Article II in the form of a
Revolving Loan.

                                                      15
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 155 of 249



        “Loan Documents” means this Agreement, each Note, each Joinder Agreement, the Collateral
Documents, the Fee Letter and any other agreement, instrument or document entered into in connection
with this Agreement and designated by its terms as a “Loan Document” (but specifically excluding any
Secured Cash Management Agreements).

        “Loan Notice” means a notice of a Borrowing of Revolving Loans, which shall be substantially in
the form of Exhibit 2.02 or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible Officer of the Borrower.

        “Loan Parties” means, collectively, the Borrower and each Guarantor.

        “Margin Stock” has the meaning assigned to that term in Regulation U of the FRB.

        “Master Agreement” has the meaning specified in the definition of “Hedge Agreement.”

          “Material Adverse Effect” means (a) a material adverse change in, or a material adverse effect
upon, the operations, business, assets, liabilities or financial condition of the Company and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents, or of the ability of the Loan Parties, taken as a whole, to
satisfy their payment obligations under any Loan Document to which it is a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party; provided that changes, events, effects, or circumstances which, directly or
indirectly, to the extent they relate to or result from the following, shall be excluded from the determination
of a Material Adverse Effect: (i) the filing of the Chapter 11 Case (and any defaults under pre-petition
agreements, so long as the exercise of remedies as a result of such defaults are stayed under the Bankruptcy
Code or such agreements are voided or invalidated by the Bankruptcy Court); (ii) any litigation or claim
threatened or initiated by creditors of the Loan Parties against the Loan Parties or any of its officers or
directors, in each case, arising out of filing of the Chapter 11 Case or the transactions contemplated thereby;
(iii) the existence of any claim or liability from the period prior to the commencement of the Chapter 11
Case, which is unsecured and junior in priority to the Obligations.

        “Maturity Date” means the earliest to occur of (a) September 3, 2019; (b) the date upon which any
Plan of Reorganization becomes effective.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

         “Mortgage” means (i) a security instrument (whether designated as a deed of trust or a mortgage
or by any similar title) executed and delivered by any Loan Party, in such form as may be approved by the
Administrative Agent in its reasonable discretion, in each case with such reasonable changes thereto as may
be recommended by the Administrative Agent’s local counsel based on local Laws or customary local
mortgage or deed of trust practices, or (ii) at the Administrative Agent’s option, in the case of any Real
Property Asset acquired after the Closing Date, an amendment to an existing Mortgage, in form reasonably
satisfactory to the Administrative Agent, adding such Real Property Asset to the Real Property Assets
encumbered by such existing Mortgage.

       “Mortgaged Property” means any Real Property Asset of the Loan Parties that is subject to a
Mortgage.

        “Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer plan” as defined
in Section 3(37) of ERISA.

                                                      16
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 156 of 249



         “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds received by any Loan
Party or any Subsidiary in respect of any Asset Sale or Recovery Event, net of (a) direct costs incurred in
connection therewith (including legal, accounting and investment banking fees, and sales commissions),
(b) taxes paid or payable as a result thereof and (c) the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the related property; it
being understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents received upon the
sale or other disposition of any non-cash consideration received by any Loan Party or any Subsidiary in any
Asset Sale or Recovery Event.

        “Non-Consenting Lender” means any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 11.01 and (b) has been approved by the Required Lenders (or affected Lenders holding a majority
of the Commitments and Loans (without duplication) of the affected Lenders).

        “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender at such
time.

        “Note” has the meaning specified in Section 2.11.

        “Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan, which shall be
substantially in the form of Exhibit 2.05 or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a Responsible Officer

         “Obligations” means with respect to each Loan Party (i) all advances to, and debts, liabilities and
payment obligations of, such Loan Party arising under any Loan Document or otherwise with respect to
any Loan made or issued for the account of such Loan Party, (ii) all obligations of such Loan Party owing
to a Cash Management Bank in respect of Secured Cash Management Agreements, and (iii) all obligations
of such Loan Party as a Guarantor under Article IV hereof, in each case identified in clauses (i), (ii) and
(iii) whether direct or indirect (including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

       “OFAC” means the Office of Foreign Assets Control of the United States Department of the
Treasury.

         “Officer’s Certificate,” as applied to any Person that is a corporation, partnership, trust or limited
liability company, means a certificate executed on behalf of such Person by one or more Responsible
Officers of such Person or one or more Responsible Officers of a general partner or a managing member if
such general partner or managing member is a corporation, partnership, trust or limited liability company.

        “Organization Documents” means, (a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents with respect to any non-
U.S. jurisdiction); (b) with respect to any limited liability company, the certificate or articles of formation
or organization and operating agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect thereto filed in connection with
its formation or organization with the applicable Government Authority in the jurisdiction of its formation


                                                      17
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 157 of 249



or organization and, if applicable, any certificate or articles of formation or organization of such entity
(including any certificates of change of name of such entity).

         “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security interest under, engaged in
any other transaction pursuant to or enforced any Loan Document, or sold or assigned an interest in any
Loan or Loan Document).

         “Other Taxes” means all present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section 3.06).

       “Outstanding Amount” means with respect to any Loans on any date, the Dollar amount of the
aggregate outstanding principal amount thereof after giving effect to any borrowings and prepayments or
repayments of any Loans occurring on such date.

        “Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent in accordance with banking industry rules on interbank
compensation.

        “Participant” has the meaning specified in Section 11.06(d).

        “Participant Register” has the meaning specified in Section 11.06(d).

        “Party” means a party to this Agreement.

       “Patriot Act” means the Uniting and Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act) Act of 2001.

        “PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

         “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan, that is subject
to Section 412 of the Internal Revenue Code or Section 302 of ERISA, and, for purposes of Section 9.01(h),
any Foreign Plan.

        “Permitted Encumbrances” means the following types of Liens (excluding any such Lien expressly
prohibited by any applicable terms of any of the Collateral Documents):

                 (i)      Liens for taxes, fees, assessments or governmental charges (excluding any Lien
        imposed pursuant to any of the provisions of ERISA or Environmental Laws) or claims; provided
        that (a) such taxes, fees, assessments or governmental charges are being contested in good faith by
        appropriate proceedings, (b) such reserves or other appropriate provisions as required in conformity
        with GAAP shall have been made therefor, and (c) in the case of a taxes, fees, assessments or
        governmental charges which have become a Lien against any of the Collateral, such proceedings
        stay the sale of any material portion of the Collateral to satisfy such charge or claim;



                                                     18
    Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 158 of 249



         (ii)     Liens of landlords for unpaid rent, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of banks, statutory Liens of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen (and similar contractual
Liens of such Persons), and other Liens imposed by Law, in each case incurred in the ordinary
course of business (a) for amounts not yet overdue or (b) for amounts that are overdue and that (in
the case of any such amounts overdue for a period in excess of five days) are being contested in
good faith by appropriate proceedings, so long as (1) such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested amounts, and
(2) in the case of a Lien with respect to any material portion of the Collateral, such contest
proceedings stay the sale of any material portion of the Collateral on account of such Lien;

        (iii)     Liens incurred on or deposits of Cash or Cash Equivalents made in the ordinary
course of business in connection with (or to secure letters of credit or bankers acceptances issued
in connection with) workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, leases, government contracts,
trade contracts, and other similar obligations (exclusive of obligations for the payment of borrowed
money), so long as no foreclosure, sale or similar proceedings have been commenced with respect
to any material portion of the Collateral on account thereof;

        (iv)     any attachment or judgment Lien not constituting an Event of Default under
Section 9.01(f);

        (v)      licenses (with respect to Intellectual Property and other property), leases or
subleases (i) existing as of the Closing Date, (ii) granted after the Closing Date to third parties in a
manner not prohibited by the Loan Documents and not interfering in any material respect with the
ordinary conduct of the business of the Company or any of its Restricted Subsidiaries or (iii)
between the Borrower and a Restricted Subsidiary;

        (vi)     easements, rights-of-way, restrictions, access agreements, licenses,
encroachments, and other exceptions to and/or defects or irregularities in title, in each case which
do not and will not interfere in any material respect with the ordinary conduct of the business of
the Company or any of its Restricted Subsidiaries or result in a material diminution in the value of
any Collateral as security for the Obligations;

         (vii)   any (a) interest or title of a lessor or sublessor under any lease not prohibited by
this Agreement, (b) Lien or restriction that the interest or title of such lessor or sublessor may be
subject to, or (c) subordination of the interest of the lessee or sublessee under such lease to any
Lien or restriction referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under such lease;

        (viii) Liens arising from filing UCC financing statements relating solely to leases not
prohibited by this Agreement and, subject to Section 7.10, UCC financing statements previously
filed and not yet terminated in connection with Indebtedness that has been repaid;

        (ix)   Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

        (x)     any zoning or similar Law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property;

        (xi)     [reserved];

                                              19
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 159 of 249



                (xii)   Liens securing obligations (other than obligations representing Indebtedness for
        borrowed money) under operating, reciprocal easement or similar agreements entered into in the
        ordinary course of business of the Company and its Restricted Subsidiaries;

                 (xiii)   [reserved];

                  (xiv) exceptions to title disclosed by a title policy, preliminary title report or certificate
        of title delivered to the Administrative Agent other than Liens securing Indebtedness prohibited by
        Section 8.01 or Contingent Obligations prohibited by Section 8.04;

                (xv)     Liens arising by virtue of deposits made in the ordinary course of business to
        secure liability for premiums to insurance carriers and Liens on insurance policies or proceeds
        thereof securing obligations relating to the financing of insurance premiums;

                 (xvi)    [reserved];

                 (xvii)   [reserved];

                (xviii) Liens on amounts deposited to defease or discharge Indebtedness or acquire
        Indebtedness for cancellation or redemption thereof not prohibited by Section 8.05;

                (xix) Liens on assets subject to sale and lease-back transactions permitted by Section
        8.09 securing Indebtedness or obligations in respect of such sale and lease-back transactions; and

                 (xx)     Liens in existence as of the Petition Date.

        “Permitted Liens” means Liens permitted pursuant to Section 8.02(a).

        “Person” means any natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Government Authority or other entity.

        “Petition Date” has the meaning set forth in the recitals hereto.

        “Plan of Reorganization” means a plan of reorganization or a plan of liquidation.

        “Platform” has the meaning specified in Section 7.02.

        “Postpetition” means the time period beginning immediately upon the filing of the Chapter 11 Case.

         “Postpetition Indebtedness” means, the obligations of the Loan Parties arising on or after the
Petition Date relating to the Loan Parties’ bankruptcy estates, including related to the Postpetition operation
of the Loan Parties’ business (including the Obligations).

        “Prepetition” means the time period prior to filing of the Chapter 11 Case.

        “Prepetition Agent” means, the “Administrative Agent” under and as defined in the Prepetition
Credit Agreement.

      “Prepetition Collateral” means all collateral securing the obligations under the Prepetition Loan
Documents.


                                                      20
            Case 19-11240-LSS           Doc 71-1      Filed 06/06/19        Page 160 of 249



       “Prepetition Credit Agreement” means the Credit Agreement dated as of July 17, 2013 by and
among the Borrower, Interflora British Unit, the guarantors party thereto, the lenders party thereto, and
Bank of America, N.A., as administrative agent, swingline lender and l/c issuer thereunder, as amended,
supplemented or otherwise modified from time to time.

         “Prepetition Facility Obligations” means all obligations from time to time owing by any Loan Party
to the Prepetition Agent or any Prepetition Lender under the Prepetition Loan Documents.

        “Prepetition Lenders” means the Lenders under the Prepetition Credit Agreement.

         “Prepetition Loan Documents” means, the “Loan Documents” under and as defined in the
Prepetition Credit Agreement, in each case as amended, supplemented or otherwise modified from time to
time.

         “Prepetition Payment” means a direct or indirect payment, redemption, purchase, defeasance or
acquisition for value (by way of adequate protection or otherwise) of principal or interest or otherwise on
account of any Prepetition (i) Indebtedness (including, without limitation, the Indebtedness under the
Prepetition Loan Documents), (ii) “critical vendor payments” or (iii) trade payables (including, without
limitation, in respect of reclamation claims), or other Prepetition claims against any Loan Party.

        “Primed Liens” has the meaning specified in Section 2.16(a)(iii).

        “Priming Lien” has the meaning specified in Section 2.16(a)(iii).

       “Proceedings” means any action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration.

        “Professional Fees” means fees and expenses of third party professionals engaged by or for the
benefit of the Loan Parties, the Administrative Agent or the Lenders.

       “PTE” means a prohibited transaction class exemption issued by the U.S. Department of Labor, as
any such exemption may be amended from time to time.

        “Public Lender” has the meaning specified in Section 7.02.

        “Real Property Asset” means, at any time of determination, any interest then owned by any Loan
Party (other than any Foreign Subsidiary) in any real property.

       “Recipient” means the Administrative Agent, any Lender or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder.

        “Recovery Event” means any loss of, damage to or destruction of, or any condemnation or other
taking for public use of, any property of any Loan Party or any Subsidiary.

        “Register” has the meaning specified in Section 11.06(c).

        “Regulation D” means Regulation D of the FRB.

        “Related Parties” means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers, advisors and representatives of
such Person and of such Person’s Affiliates.

                                                    21
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 161 of 249



        “Release” means any release, spill, emission, leaking, pumping, pouring, injection, escaping,
deposit, disposal, discharge, dispersal, dumping, leaching or migration of Hazardous Materials into the
indoor or outdoor environment (including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement of any Hazardous
Materials through the air, soil, surface water or groundwater.

        “Request for Credit Extension” means conversion or continuation of Loans or a Loan Notice.

         “Required Lenders” means, at any time, Lenders having Total Credit Exposure representing more
than 50% of the Total Credit Exposure of all Lenders. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

        “Responsible Officer” means the chief executive officer, president, chief financial officer,
treasurer, assistant treasurer or controller of a Loan Party, and, solely for purposes of the delivery of
incumbency certificates, the secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the applicable Loan Party so designated
by any of the foregoing officers in a notice to the Administrative Agent or any other officer or employee of
the applicable Loan Party designated in or pursuant to an agreement between the applicable Loan Party and
the Administrative Agent. Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all necessary corporate, partnership
and/or other action on the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

         “Restricted Junior Payment” means, with respect to any Person (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of Capital Stock of such Person now
or hereafter outstanding, except a dividend payable solely in shares of that class of Capital Stock or other
Capital Stock, (ii) any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital Stock of such Person now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the surrender of, any outstanding Capital
Stock of such Person now or hereafter outstanding, and (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any Subordinated Indebtedness.

        “Restricted Subsidiary” means any Subsidiary of the Company other than an Unrestricted
Subsidiary. Each Guarantor shall be a Restricted Subsidiary.

        “Revolving Commitment” means, as to each Lender, its obligation to make Revolving Loans to the
Company pursuant to Section 2.01, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto or in any documentation executed
by such Lender pursuant to Section 2.01, as applicable as such amount may be adjusted from time to time
in accordance with this Agreement.

      “Revolving Credit Exposure” means, as to any Lender at any time, the aggregate Outstanding
Amount at such time of such Lender’s Revolving Loans.

        “Revolving Loan” has the meaning specified in Section 2.01.

      “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw Hill
Companies, Inc. and any successor thereto.


                                                      22
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 162 of 249



        “Same Day Funds” means disbursements and payments in Dollars in immediately available funds.

        “Sanction(s)” means any international economic sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury in the United Kingdom or other relevant sanctions authority.

       “Secured Cash Management Agreement” means any Cash Management Agreement that is entered
into by and between any Loan Party and any Cash Management Bank with respect to such Cash
Management Agreement. For the avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the last paragraph of Section 9.03 and Section 10.11.

        “Secured Obligations” means all Obligations.

        “Secured Parties” means, collectively, the Administrative Agent, the Lenders, the Cash
Management Banks, the Indemnitees, the co-agents or sub-agents appointed by the Administrative Agent
from time to time pursuant to Section 10.05.

        “Secured Party Designation Notice” shall mean a notice from any Lender or an Affiliate of a Lender
substantially in the form of Exhibit 1.01.

         “Securities” means any stock, shares, partnership interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments commonly known as “securities”
or any certificates of interest, shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the foregoing.

        “Securities Account” means an account to which a financial asset is or may be credited in
accordance with an agreement under which the Person maintaining the account undertakes to treat the
Person for whom the account is maintained as entitled to exercise the rights that comprise the financial
asset.

        “Securities Act” means the Securities Act of 1933.

       “Security Agreement” means the security and pledge agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent for the benefit of the holders of the Obligations by each of
the Loan Parties.

       “Subordinated Indebtedness” means any Indebtedness of the Company incurred from time to time
and subordinated in right of payment to the Obligations.

         “Subsidiary” of a Person means a corporation, partnership, joint venture, limited liability company
or other business entity of which a majority of the shares of Voting Stock is at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

        “Superpriority Claim” means, a claim against the Company or other Loan Parties in the Chapter 11
Case which is an administrative expense claim having priority over any or all administrative expenses of a
Chapter 11 and Chapter 7 trustee, subject and subordinate to the Carve-Out, of the kind specified in Sections
364(c)(1), 503(b), 507(a)(2) and 507(d) of the Bankruptcy Code.

                                                      23
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 163 of 249



       “Swap Obligation”: with respect to any Loan Party any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

        “Synthetic Lease Obligation” means the monetary obligation of a Person under (i) a so-called
synthetic, off-balance sheet or tax retention lease, or (ii) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such Person (without regard
to accounting treatment).

        “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by any Government Authority,
including any interest, additions to tax or penalties applicable thereto.

       “Total Credit Exposure” means, as to any Lender at any time, the unused Commitments of such
Lender at such time, the outstanding Loans of such Lender at such time.

        “Total Revolving Outstandings” means the aggregate Outstanding Amount of all Revolving Loans.

        “UCC” means the Uniform Commercial Code as in effect in any applicable jurisdiction.

        “United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

        “United Online” means United Online, Inc., a Delaware corporation.

        “United States” and “U.S.” mean the United States of America.

        “Unrestricted Subsidiary” means any Subsidiary that is not a debtor in the Chapter 11 Cases.

        “Unsecured Creditors Committee” means the official committee of unsecured creditors appointed
in the Chapter 11 Case, as the composition may be amended from time to time.

         “U.S. Person” means any Person that is a “United States Person” as defined in Section 7701(a)(30)
of the Internal Revenue Code.

        “U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e)(ii)(B)(3).

        “Voting Stock” means, with respect to any Person, any issued and outstanding shares of Capital
Stock of such Person entitled (without regard to the occurrence of any contingency) to vote for the election
of members of the Governing Body of such Person.

         “Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary all of the Capital Stock
(other than director’s qualifying shares) of which are owned by the Company or any Restricted Subsidiary.

        “Write-Down and Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02    Other Interpretive Provisions.


                                                      24
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 164 of 249



         With reference to this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

                 (a)      The definitions of terms herein shall apply equally to the singular and plural forms
        of the terms defined. Whenever the context may require, any pronoun shall include the
        corresponding masculine, feminine and neuter forms. The words “include,” “includes” and
        “including” shall be deemed to be followed by the phrase “without limitation.” The word “will”
        shall be construed to have the same meaning and effect as the word “shall.” Unless the context
        requires otherwise, (i) any definition of or reference to any agreement, instrument or other
        document (including any Organization Document) shall be construed as referring to such
        agreement, instrument or other document as from time to time amended, supplemented or otherwise
        modified (subject to any restrictions on such amendments, supplements or modifications set forth
        herein or in any other Loan Document), (ii) any reference herein to any Person shall be construed
        to include such Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
        “hereunder,” and words of similar import when used in any Loan Document, shall be construed to
        refer to such Loan Document in its entirety and not to any particular provision thereof, (iv) all
        references in a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed to
        refer to Articles and Sections of, and Exhibits and Schedules to, the Loan Document in which such
        references appear, (v) any reference to any Law shall include all statutory and regulatory rules,
        regulations, orders and provisions consolidating, amending, replacing or interpreting such Law and
        any reference to any Law or regulation shall, unless otherwise specified, refer to such Law or
        regulation as amended, modified or supplemented from time to time, and (vi) the words “asset” and
        “property” shall be construed to have the same meaning and effect and to refer to any and all assets
        and properties, tangible and intangible, real and personal, including cash, securities, accounts and
        contract rights.

                (b)     In the computation of periods of time from a specified date to a later specified date,
        the word “from” means “from and including;” the words “to” and “until” each mean “to but
        excluding;” and the word “through” means “to and including.”

               (c)      Section headings herein and in the other Loan Documents are included for
        convenience of reference only and shall not affect the interpretation of this Agreement or any other
        Loan Document.

                (d)     In the event of a conflict between, or inconsistency among, the Interim DIP Order
        or the Final DIP Order, on the one hand, and any Loan Document, on the other hand, the Interim
        DIP Order or the Final DIP Order, as applicable, shall control.

1.03    Accounting Terms.

                 (a)     Generally. All accounting terms not specifically or completely defined herein shall
        be construed in conformity with, and all financial data (including financial ratios and other financial
        calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity
        with, GAAP as in effect on the date of determination. Notwithstanding the foregoing, for purposes
        of determining compliance with any covenant (including the computation of any financial
        covenant) contained herein, Indebtedness of the Loan Parties and their Subsidiaries shall be deemed
        to be carried at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
        825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

               (b)     Changes in GAAP. If at any time any change in GAAP (including the adoption of
        IFRS), or any election by the Company to change its accounting practices or the application of

                                                     25
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 165 of 249



        GAAP during the term of this Agreement from that used in the financial statements delivered by
        the Company under the Prepetition Credit Agreement, would affect the computation of any
        financial ratio or requirement set forth in any Loan Document, and either the Company or the
        Required Lenders shall so request, the Administrative Agent, the Lenders and the Company shall
        negotiate in good faith to amend such ratio or requirement to preserve the original intent thereof in
        light of such change (subject to the approval of the Required Lenders); provided that, until so
        amended, (i) such ratio or requirement shall continue to be computed in accordance with GAAP
        and accounting practices and application of GAAP prior to such change therein and (ii) the
        Company shall provide to the Administrative Agent and the Lenders financial statements and other
        documents required under this Agreement or as reasonably requested hereunder setting forth a
        reconciliation between calculations of such ratio or requirement made before and after giving effect
        to such change. Without limiting the foregoing, leases (whether in effect on or after the Closing
        Date) shall continue to be classified and accounted for on a basis consistent with that reflected in
        the financial statements delivered by the Company under the Prepetition Credit Agreement for all
        purposes of this Agreement, notwithstanding any change in GAAP relating thereto, unless the
        parties hereto shall enter into a mutually acceptable amendment addressing such changes, as
        provided for above. Notwithstanding any other provision contained herein, the definitions set forth
        in this Agreement and any financial calculations required by this Agreement shall be computed to
        exclude any change to lease accounting rules from those in effect on the Closing Date pursuant to
        Financial Accounting Standards Board Accounting Standards Codification 840 (Leases) and other
        related lease accounting guidance as in effect on the date hereof.

                 (c)     Consolidation of Variable Interest Entities. All references herein to consolidated
        financial statements of the Company and its Restricted Subsidiaries or to the determination of any
        amount for the Company and its Restricted Subsidiaries on a consolidated basis or any similar
        reference shall, in each case, be deemed to include each variable interest entity that the Company
        is required to consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
        Subsidiary as defined herein.

1.04    Times of Day.

        Unless otherwise specified, all references herein to times of day shall be references to Central time
(daylight or standard, as applicable).



                                               ARTICLE II

                        THE COMMITMENTS AND CREDIT EXTENSIONS

2.01     Revolving Loans. Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Company in Dollars from time to time
on any Business Day during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Revolving Loans, (y) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (z) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment. Within the limits of each Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Company may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.

2.02    Borrowings, Conversions and Continuations of Loans.
                                                     26
          Case 19-11240-LSS           Doc 71-1       Filed 06/06/19      Page 166 of 249



               (a)     Each Borrowing shall be made upon the Borrower’s irrevocable notice to the
       Administrative Agent, which may be given by (A) telephone, or (B) a Loan Notice; provided that
       any telephonic notice must be confirmed immediately by delivery to the Administrative Agent of
       a Loan Notice. Each such Loan Notice must be received by the Administrative Agent not later than
       11:00 a.m. on the requested date of any Borrowing. Each Borrowing shall be in a principal amount
       of $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice shall specify (i)
       the requested date of the Borrowing (which shall be a Business Day) and (ii) the principal amount
       of Loans to be borrowed.

                (b)    Following receipt of a Loan Notice, the Administrative Agent shall promptly
       notify each Lender of the amount of its Applicable Percentage of the Loans. Each Lender shall
       make the amount of its Loan available to the Administrative Agent in Same Day Funds at the
       Administrative Agent’s Office not later than 1:00 p.m. on the Business Day specified in the Loan
       Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02 (and, if such
       Borrowing is the initial Credit Extension, Section 5.01) with respect to all Credit Extensions, the
       Administrative Agent shall make all funds so received available to the Borrower in like funds as
       received by the Administrative Agent either by (i) crediting the account of the Borrower on the
       books of Bank of America with the amount of such funds or (ii) wire transfer of such funds, in each
       case in accordance with instructions provided to (and reasonably acceptable to) the Administrative
       Agent by the Borrower.

2.03   [Reserved].

2.04   [Reserved].

2.05   Prepayments.

                 (a)     Voluntary Prepayments of Loans. The Borrower may, upon notice to the
       Administrative Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
       Prepayment, at any time or from time to time voluntarily prepay Revolving Loans in whole or in
       part without premium or penalty; provided that (A) such notice must be received by the
       Administrative Agent not later than 11:00 a.m. on the date of prepayment; and (B) any prepayment
       shall be in a principal amount of $250,000 or a whole multiple of $250,000 in excess thereof (or,
       if less, the entire principal amount thereof then outstanding). Each such notice shall specify the
       date and amount of such prepayment. The Administrative Agent will promptly notify each Lender
       of its receipt of each such notice, and of the amount of such Lender’s Applicable Percentage of
       such prepayment. If such notice is given by the Borrower, the Borrower shall make such
       prepayment and the payment amount specified in such notice shall be due and payable on the date
       specified therein. Subject to Section 2.15, each such prepayment shall be paid to the Lenders in
       accordance with their respective Applicable Percentages of such prepayment.

               (b)     Mandatory Prepayments of Loans.

                        (i)      Revolving Overadvance. If for any reason (A) at any time prior to the
                entry of the Final DIP Order the Total Revolving Outstandings exceed [$42,000,000] or
                (B) at any time after entry of the Final DIP Order, the Total Revolving Outstandings
                exceed the Aggregate Revolving Commitments at such time, then in each case, the
                Borrower shall, without a corresponding reduction in the Aggregate Revolving
                Commitments, immediately repay the Revolving Loans in an aggregate amount equal to
                such excess.


                                                   27
           Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 167 of 249



                        (ii)     Asset Sales and Recovery Events. Subject to any requirements to the
                contrary in the DIP Orders, immediately following any Asset Sale or Recovery Event, the
                Company shall prepay the Loans as hereinafter provided in an aggregate amount equal to
                100% of the Net Cash Proceeds received by any Loan Party from all Asset Sales and
                Recovery Events.

                        (iii)   Extraordinary Receipts. Immediately upon the receipt by any Loan Party
                of any Extraordinary Receipts, the Borrower shall repay the Loans as hereinafter provided
                in an aggregate principal amount equal to 100% of such Extraordinary Receipt.

                        (iv)       Application of Payments. Each payment required pursuant to Section
                2.05(b)(ii) or (iii) shall be applied, first, to the payment of any fees or expenses owing to
                the Administrative Agent, second, to the payment of any fees or expenses owing to any
                Lender, third, to the Revolving Loans (with a corresponding permanent reduction of the
                Revolving Commitments), and fourth, after the Revolving Loans have been paid in full,
                in accordance with a Bankruptcy Court order, deposited in a segregated interest-bearing
                deposit account maintained at the Administrative Agent, and subject to the Liens securing
                this Agreement, the Prepetition Credit Agreement and the Liens and replacement Liens in
                favor of the Prepetition Lenders, for disposition as provided for under a confirmed plan
                of reorganization or liquidation other order of the Bankruptcy Court.

                All prepayments under this Section 2.05(b) shall be without premium or penalty, and shall
                be accompanied by accrued interest on the principal amount prepaid as of the date of such
                prepayment in accordance with Section 2.10.

2.06   Termination or Reduction of Revolving Commitments.

                (a)      Optional. The Company may, upon notice to the Administrative Agent, terminate
       the Aggregate Revolving Commitments, or from time to time permanently reduce in part the
       Aggregate Revolving Commitments; provided that (i) any such notice shall be received by the
       Administrative Agent not later than 11:00 a.m. three Business Days prior to the date of termination
       or reduction, or upon such lesser number of days as determined by the Administrative Agent in its
       sole discretion, (ii) any such partial reduction shall be in an aggregate amount of $3,000,000 or any
       whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce the
       Aggregate Revolving Commitments if, after giving effect thereto and to any concurrent
       prepayments hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
       Commitments.

                (b)      Mandatory. The Revolving Commitments shall be permanently reduced in an
       amount equal to the amount of Net Cash Proceeds or Extraordinary Receipts, as applicable, that is
       available to be applied to the prepayment of the Revolving Loans pursuant to Section 2.05(b)(ii)
       and (iii), irrespective of the Total Revolving Outstandings at such time. Notwithstanding anything
       to the contrary, all Commitments shall terminate upon the occurrence of the Maturity Date.

               (c)     Application of Commitment Reductions; Payment of Fees. The Administrative
       Agent will promptly notify the Lenders of any such notice of termination or reduction of the
       Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving Commitments
       shall be applied to the Revolving Commitment of each Lender according to its Applicable
       Percentage. All fees accrued until the effective date of any termination of the Revolving
       Commitments shall be paid on the effective date of such termination.


                                                    28
               Case 19-11240-LSS            Doc 71-1       Filed 06/06/19      Page 168 of 249



2.07     Repayment of Loans. The Borrower shall repay to the Lenders the aggregate principal amount of
all Revolving Loans outstanding on such date, together with all interest, fees and other amounts payable
hereunder, on (a) the date that is 30 days after entry of the Interim DIP Order or (b) if the Final DIP Order
is entered as and when required hereunder, the Maturity Date.

2.08       Interest.

                    (a)     Interest. Subject to the provisions of subsection (b) below, each Loan shall bear
           interest on the outstanding principal amount thereof from the applicable borrowing date at a rate
           per annum equal to the sum of the Base Rate plus the Applicable Rate.

                    (b)      Default Rate. Upon the occurrence and during the continuance of any Event of
           Default, at the election of the Required Lenders, all outstanding Obligations shall bear interest at a
           fluctuating interest rate per annum equal to the Default Rate to the fullest extent permitted by
           applicable Laws. Accrued and unpaid interest on past due amounts (including interest on past due
           interest) shall be due and payable on demand.

                    (c)    Interest Payments. Interest on each Loan shall be due and payable in arrears on
           each Interest Payment Date applicable thereto and at such other times as may be specified herein.
           Interest hereunder shall be due and payable in accordance with the terms hereof before and after
           judgment, and before and after the commencement of any proceeding under any Debtor Relief Law.

2.09       Fees.

                   (a)      Commitment Fee.

                   The Company shall pay to the Administrative Agent, for the account of each Lender in
           accordance with its Applicable Percentage, a commitment fee (the “Commitment Fee”) in Dollars
           equal to the product of (i) one-half of one percent (0.50%) per annum times (ii) the actual daily
           amount by which the Aggregate Revolving Commitments exceed Outstanding Amount of
           Revolving Loans subject to adjustment as provided in Section 2.15. For the avoidance of doubt,
           the Commitment Fee shall be determined based upon the full $[94,485,608] of Revolving
           Commitments prior to entry of the Final DIP Order. The Commitment Fee shall accrue at all times
           during the applicable Availability Period, including at any time during which one or more of the
           conditions in Article V is not met, and shall be due and payable monthly in arrears on the second
           Business Day of each month, commencing with the first such date to occur after the Closing Date,
           and on the last day of the Availability Period.

                    (b)    Upfront Fee. The Borrower shall pay to the Administrative Agent, for the account
           of each Lender in accordance with its Applicable Percentage, an upfront fee equal to the product
           of (i) two and one-half percent (2.5%) times (ii) the Aggregate Revolving Commitments (the
           “Upfront Fee”). The Upfront Fee shall be due and payable upon entry of the Interim DIP Order.

                    (c)      Other Fees. The Company shall pay to the Administrative Agent for its own
           account, in Dollars, fees in the amounts and at the times specified in the Fee Letter. 1 Such fees
           shall be fully earned when paid and shall not be refundable for any reason whatsoever.

2.10    Computation of Interest and Fees. All computations of interest shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. Interest shall accrue on each Loan

1
    NTD: Fee letter to include agency fee and arrangement fee.

                                                         29
            Case 19-11240-LSS           Doc 71-1      Filed 06/06/19       Page 169 of 249



for the day on which the Loan is made, and shall not accrue on a Loan, or any portion thereof, for the day
on which the Loan or such portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11     Evidence of Debt. The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest error. Upon the request of
any Lender made through the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each such promissory note shall be in the form of Exhibit 2.11 (a
“Note”). Each Lender may attach schedules to its Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

2.12    Payments Generally; Administrative Agent’s Clawback.

                 (a)     General. All payments to be made by the Borrower shall be made free and clear
        of and without condition or deduction for any counterclaim, defense, recoupment or setoff. Except
        as otherwise expressly provided herein, all payments by the Borrower hereunder shall be made to
        the Administrative Agent, for the account of the respective Lenders to which such payment is owed,
        at the applicable Administrative Agent’s Office in Same Day Funds not later than 2:00 p.m. on the
        date specified herein. The Administrative Agent will promptly distribute to each Lender its
        Applicable Percentage (or other applicable share as provided herein) of such payment in like funds
        as received by wire transfer to such Lender’s Lending Office. All payments received by the
        Administrative Agent after 2:00 p.m. shall at the discretion of the Administrative Agent in each
        case be deemed received on the next succeeding Business Day and any applicable interest or fee
        shall continue to accrue. If any payment to be made by the Borrower shall come due on a day other
        than a Business Day, payment shall be made on the next following Business Day, and such
        extension of time shall be reflected in computing interest or fees, as the case may be.

                 (b)     (i)     Funding by Lenders; Presumption by Administrative Agent. Unless the
        Administrative Agent shall have received notice from a Lender prior to 12:00 noon on the date of
        a Borrowing that such Lender will not make available to the Administrative Agent such Lender’s
        share of such Borrowing, the Administrative Agent may assume that such Lender has made such
        share available on such date in accordance with and at the time required by Section 2.02 and may,
        in reliance upon such assumption, make available to the Borrower a corresponding amount. In
        such event, if a Lender has not in fact made its share of the applicable Borrowing available to the
        Administrative Agent, then the applicable Lender and the Borrower severally agree to pay to the
        Administrative Agent forthwith on demand such corresponding amount in Same Day Funds with
        interest thereon, for each day from and including the date such amount is made available to the
        Borrower to but excluding the date of payment to the Administrative Agent, at (A) in the case of a
        payment to be made by such Lender, the Overnight Rate, plus any administrative, processing or
        similar fees customarily charged by the Administrative Agent in connection with the foregoing,
        and (B) in the case of a payment to be made by the Borrower, the interest rate applicable to Base
                                                    30
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 170 of 249



        Rate Loans. If the Borrower and such Lender shall pay such interest to the Administrative Agent
        for the same or an overlapping period, the Administrative Agent shall promptly remit to the
        Borrower the amount of such interest paid by the Borrower for such period. If such Lender pays
        its share of the applicable Borrowing to the Administrative Agent, then the amount so paid shall
        constitute such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
        be without prejudice to any claim the Borrower may have against a Lender that shall have failed to
        make such payment to the Administrative Agent.

                         (ii)    Payments by the Borrower; Presumptions by Administrative Agent.
                 Unless the Administrative Agent shall have received notice from the Borrower prior to
                 the time at which any payment is due to the Administrative Agent for the account of the
                 Lenders hereunder that the Borrower will not make such payment, the Administrative
                 Agent may assume that the Borrower has made such payment on such date in accordance
                 herewith and may, in reliance upon such assumption, distribute to the Lenders, as the case
                 may be, the amount due. In such event, if the Borrower has not in fact made such payment,
                 then each of the Lenders severally agrees to repay to the Administrative Agent forthwith
                 on demand the amount so distributed to such Lender, in Same Day Funds with interest
                 thereon, for each day from and including the date such amount is distributed to it to but
                 excluding the date of payment to the Administrative Agent, at the Overnight Rate.

       A notice of the Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

                (c)      Failure to Satisfy Conditions Precedent. If any Lender makes available to the
        Administrative Agent funds for any Loan to be made by such Lender as provided in the foregoing
        provisions of this Article II, and such funds are not made available to the Borrower by the
        Administrative Agent because the conditions to the applicable Credit Extension set forth in Article
        V are not satisfied or waived in accordance with the terms hereof, the Administrative Agent shall
        return such funds (in like funds as received from such Lender) to such Lender, without interest.

                 (d)      Obligations of Lenders Several. The obligations of the Lenders hereunder to make
        Loans, to fund participations in Letters of Credit and to make payments pursuant to Section 11.04(c)
        are several and not joint. The failure of any Lender to make any Loan, to fund any such
        participation or to make any payment under Section 11.04(c) on any date required hereunder shall
        not relieve any other Lender of its corresponding obligation to do so on such date, and no Lender
        shall be responsible for the failure of any other Lender to so make its Loan, to purchase its
        participation or to make its payment under Section 11.04(c).

                (e)      Funding Source. Nothing herein shall be deemed to obligate any Lender to obtain
        the funds for any Loan in any particular place or manner or to constitute a representation by any
        Lender that it has obtained or will obtain the funds for any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.

         If any Lender shall, by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of, interest on or fee in respect of any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans and accrued interest
and fees thereon greater than its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with the aggregate amount of

                                                     31
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 171 of 249



principal of and accrued interest and fees on their respective Loans and other amounts owing them, provided
that:

                        (i)      if any such participations are purchased and all or any portion of the
                 payment giving rise thereto is recovered, such participations shall be rescinded and the
                 purchase price restored to the extent of such recovery, without interest; and

                         (ii)     the provisions of this Section shall not be construed to apply to (A) any
                 payment made by or on behalf of the Borrower pursuant to and in accordance with the
                 express terms of this Agreement (including the application of funds arising from the
                 existence of a Defaulting Lender), or (B) any payment obtained by a Lender as
                 consideration for the assignment of or sale of a participation in any of its Loans to any
                 assignee or participant, other than an assignment to any Loan Party or any Subsidiary (as
                 to which the provisions of this Section shall apply).

         Each Loan Party consents to the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of such Loan Party in the amount of such participation.

2.14    [Reserved].

2.15    Defaulting Lenders.

                (a)     Adjustments. Notwithstanding anything to the contrary contained in this
        Agreement, if any Lender becomes a Defaulting Lender, then, until such time as that Lender is no
        longer a Defaulting Lender, to the extent permitted by applicable Law:

                          (i)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
                 disapprove any amendment, waiver or consent with respect to this Agreement shall be
                 restricted as set forth in the definition of “Required Lenders” and Section 11.01.

                          (ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
                 other amounts received by the Administrative Agent for the account of such Defaulting
                 Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or otherwise)
                 or received by the Administrative Agent from a Defaulting Lender pursuant to Section
                 11.08 shall be applied at such time or times as may be determined by the Administrative
                 Agent as follows: first, to the payment of any amounts owing by such Defaulting Lender
                 to the Administrative Agent hereunder; second, as the Company may request (so long as
                 no Default exists), to the funding of any Loan in respect of which such Defaulting Lender
                 has failed to fund its portion thereof as required by this Agreement, as determined by the
                 Administrative Agent; third, if so determined by the Administrative Agent and the
                 Company, to be held in a deposit account and released pro rata in order to satisfy such
                 Defaulting Lender’s potential future funding obligations with respect to Loans under this
                 Agreement and; fourth, to the payment of any amounts owing to the Lenders, as a result
                 of any judgment of a court of competent jurisdiction obtained by any Lender against such
                 Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations under
                 this Agreement; fifth, so long as no Default exists, to the payment of any amounts owing
                 to the Borrower as a result of any judgment of a court of competent jurisdiction obtained
                 by the Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
                 breach of its obligations under this Agreement; and eighth, to such Defaulting Lender or

                                                     32
           Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 172 of 249



                as otherwise directed by a court of competent jurisdiction; provided that if (x) such
                payment is a payment of the principal amount of any Loans in respect of which such
                Defaulting Lender has not fully funded its appropriate share, and (y) such Loans were
                made at a time when the conditions set forth in Section 5.02 were satisfied or waived,
                such payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders on
                a pro rata basis prior to being applied to the payment of any Loans of such Defaulting
                Lender until such time as all Loans are held by the Lenders pro rata in accordance with
                the Commitments hereunder without giving effect to Section 2.15(b). Any payments,
                prepayments or other amounts paid or payable to a Defaulting Lender that are applied (or
                held) to pay amounts owed by a Defaulting Lender pursuant to this Section 2.15(a)(ii)
                shall be deemed paid to and redirected by such Defaulting Lender, and each Lender
                irrevocably consents hereto.

                        (iii)   Certain Fees. No Defaulting Lender shall be entitled to receive any fee
                payable under Section 2.09(a) for any period during which that Lender is a Defaulting
                Lender (and the Company shall not be required to pay any such fee that otherwise would
                have been required to have been paid to that Defaulting Lender).

               (b)     [Reserved].

               (c)     [Reserved].

                (d)     Defaulting Lender Cure. If the Company and the Administrative Agent agree in
       writing that a Lender is no longer a Defaulting Lender, the Administrative Agent will so notify the
       parties hereto, whereupon as of the effective date specified in such notice and subject to any
       conditions set forth therein, that Lender will, to the extent applicable, purchase at par that portion
       of outstanding Loans of the other Lenders or take such other actions as the Administrative Agent
       may determine to be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
       accordance with their Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
       such Lender will cease to be a Defaulting Lender; provided that no adjustments will be made
       retroactively with respect to fees accrued or payments made by or on behalf of the Company while
       that Lender was a Defaulting Lender; and provided, further, that except to the extent otherwise
       expressly agreed by the affected parties, no change hereunder from Defaulting Lender to Lender
       will constitute a waiver or release of any claim of any party hereunder arising from that Lender’s
       having been a Defaulting Lender.

2.16   Priority and Liens.

               (a)     Superpriority Claims and Liens. Each of the Loan Parties hereby covenants,
       represents and warrants that, upon entry of the Interim DIP Order, the Obligations authorized by
       the DIP Orders of the Borrower and the Guarantors under the Loan Documents:

                       (i)       pursuant to Sections 364(c)(1) and 507(b) of the Bankruptcy Code,
               constitute joint and several allowed administrative expense claims in the Chapter 11 Case
               having superpriority over all administrative expenses of the kind specified in Section
               364(c)(1), 503(b), 507(a)(2), 507(b) or 507(d) of the Bankruptcy Code;

                       (ii)     pursuant to Sections 361, 362, 364(c)(2), 364(c)(3) and 364(d) of the
               Bankruptcy Code and the Collateral Documents, shall be secured by, and each Loan Party
               shall have granted to the Administrative Agent, for the benefit of the Secured Parties, a
               perfected first priority Lien on all presently owned and hereafter acquired unencumbered

                                                    33
    Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 173 of 249



        tangible and intangible property and assets of the Borrower, the Guarantors and their
        respective estates wherever located, and any proceeds and products thereof, including,
        without limitation, accounts, deposit accounts, cash, chattel paper, investment property,
        letter-of-credit rights, securities accounts, commercial tort claims, causes of action,
        investments, instruments, documents, inventory, contract rights, general intangibles,
        intellectual property, real property, fixtures, goods, equipment, vessels and other fixed
        assets and proceeds and products of all of the foregoing (including earnings and insurance
        proceeds);

                 (iii)    pursuant to Section 364(d)(1) of the Bankruptcy Code and the Collateral
        Documents, shall be secured by, and each Loan Party shall have granted to the
        Administrative Agent, for the benefit of the Secured Parties, a perfected first priority,
        senior priming Lien (the “Priming Lien”) on the Prepetition Collateral, which Priming Lien
        shall prime all Liens securing the Prepetition Facility Obligations and any Liens that are
        junior thereto, and shall also be senior to any Liens arising after the Petition Date to provide
        adequate protection in respect of any Liens to which the Priming Lien is senior
        (collectively, the “Primed Liens”); and

                 (iv)    pursuant to Section 364(c)(3) of the Bankruptcy Code and the Collateral
        Documents, shall be secured by, and each Loan Party shall have granted to the
        Administrative Agent, for the benefit of the Secured Parties, a perfected junior priority
        Lien on all presently owned and hereafter acquired tangible and intangible property and
        assets of the Borrower, the Guarantors and their respective estates wherever located, and
        any proceeds and products thereof, including, without limitation, accounts, deposit
        accounts, cash, chattel paper, investment property, letter-of-credit rights, securities
        accounts, commercial tort claims, causes of action, investments, instruments, documents,
        inventory, contract rights, general intangibles, intellectual property, real property, fixtures,
        goods, equipment, vessels and other fixed assets and proceeds and products of all of the
        foregoing (including earnings and insurance proceeds) that are subject to (x) valid and
        perfected Liens in existence on the Petition Date with a priority senior to the Prepetition
        Facility Obligations or (y) valid Liens in existence on the Petition Date as permitted by
        Section 546(b) of the Bankruptcy Code, if any (in each case, other than Liens securing the
        Prepetition Facility Obligations) (the “Existing Liens”).

Each of the Loan Parties further covenants, represents and warrants that, immediately and
automatically upon Bankruptcy Court authorization of such grant pursuant to the Final DIP Order
or otherwise, each Loan Party shall be deemed to have automatically granted to the Administrative
Agent for the benefit of the holders of Obligations, as security for the Obligations, a first priority
Lien on all proceeds and other property recovered in any Avoidance Action of the Loan Parties.
This Section 2.16(a) shall be subject to the Carve-Out.

         (b)      Collateral Security Perfection. Each of the Loan Parties agrees to take all action
that the Administrative Agent or the Required Lenders may reasonably request as a matter of
nonbankruptcy law to perfect and protect the Administrative Agent’s Liens for the benefit of the
Secured Parties, and upon the Collateral and for such Liens to obtain the priority therefor
contemplated hereby, including, without limitation, executing and delivering such documents and
instruments, financing statements, providing such notices and assents of third parties, obtaining
such governmental authorizations and providing such other instruments and documents in
recordable form as the Administrative Agent or any Lender may reasonably request. Each Loan
Party hereby irrevocably authorizes the Administrative Agent at any time and from time to time to
file in any filing office in any UCC jurisdiction any initial financing statements and amendments
                                             34
    Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 174 of 249



thereto that (a) indicate the Collateral (i) as all assets of such Loan Party or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC, or (ii) as being of an equal or lesser scope or with greater detail, and (b)
provide any other information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i) whether such Loan
Party is an organization, the type of organization and any organization identification number issued
to such Loan Party and, (ii) in the case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates. Such Loan Party agrees to use
commercially reasonable efforts to furnish any such information to the Administrative Agent
promptly upon request. Notwithstanding the provisions of this Section 2.16(b), the Administrative
Agent and the Lenders shall have the benefits of the Interim DIP Order and the Final DIP Order.

        (c)       Real Property. Subject in all respects to the priorities set forth in Section 2.16(a)
above and to the Carve-Out, the Borrower and the Guarantors shall grant to the Administrative
Agent on behalf of the Secured Parties a security interest in, and mortgage on, all of the right, title
and interest of the Borrower and the Guarantors in all real property, if any, owned or leased by the
Borrower or any of the Guarantors, together in each case with all of the right, title and interest of
the Borrower and such Guarantor in and to all buildings, improvements, and fixtures related thereto,
any lease or sublease thereof, all general intangibles relating thereto and all proceeds thereof. The
Borrower and the Guarantors shall acknowledge that, pursuant to the DIP Orders, the Liens in favor
of the Administrative Agent on behalf of the Secured Parties in all of such real property and
leasehold interests shall be perfected without the recordation of any instruments of mortgage or
assignment and the Administrative Agent and the Lenders shall have the benefits of the DIP Orders.
Notwithstanding the foregoing, at the request of the Administrative Agent after the Closing Date,
the Loan Parties shall enter into separate fee mortgages in recordable form with respect to such
properties on terms reasonably satisfactory to the Administrative Agent, which the Administrative
Agent may, in its sole discretion, elect to record.

         (d)      Except as otherwise agreed to by the Lenders, the Liens, Lien priorities,
Superpriority Claims and other rights and remedies granted to the Secured Parties pursuant to the
DIP Orders, this Agreement or the other Loan Documents (specifically including, but not limited
to, the existence, perfection, enforceability and priority of the Liens provided for herein and therein,
and the DIP Superpriority Claims provided herein and therein) shall not be modified, altered or
impaired in any manner by any other financing or extension of credit or incurrence of indebtedness
by the Borrower or any other Loan Party (pursuant to Section 364 of the Bankruptcy Code or
otherwise), or by dismissal or conversion of the Chapter 11 Case, or by any other act or omission
whatsoever.

         (e)      In connection with any sale or Asset Sale of all or any portion of the Collateral,
including in each case pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy
Code or as part of restructuring plan subject to confirmation under Section 1129(b)(2)(A)(iii) of
the Bankruptcy Code, or at any sale or foreclosure conducted by the Administrative Agent, in
accordance with applicable law and, with respect to any credit bid, Section 363(k) of the
Bankruptcy Code, the Borrower and each other Loan Party hereby gives the Administrative Agent
(at the direction of the Required Lenders) the power and right, without assent by such Loan Party,
to “credit bid” up to the full amount of all Obligations in order to purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral.




                                              35
          Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 175 of 249



                                             ARTICLE III

                        TAXES, YIELD PROTECTION AND ILLEGALITY

3.01   Taxes.

                (a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

                         (i)      Any and all payments by or on account of any obligation of any Loan
                 Party under any Loan Document shall be made without deduction or withholding for any
                 Taxes except as required by applicable Laws. If any applicable Laws (as determined in
                 the good faith discretion of the Administrative Agent or a Loan Party) require the
                 deduction or withholding of any Tax from any such payment by the Administrative Agent
                 or a Loan Party, then the Administrative Agent or such Loan Party shall be entitled to
                 make such deduction or withholding, upon the basis of the information and documentation
                 to be delivered pursuant to subsection (e) below.

                          (ii)    If any Loan Party or the Administrative Agent shall be required by the
                 Internal Revenue Code to withhold or deduct any Taxes, including both United States
                 federal backup withholding and withholding taxes, from any payment, then (A) the
                 Administrative Agent shall withhold or make such deductions as are determined by the
                 Administrative Agent to be required based upon the information and documentation it has
                 received pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
                 the full amount withheld or deducted to the relevant Government Authority in accordance
                 with the Internal Revenue Code, and (C) to the extent that the withholding or deduction
                 is made on account of Indemnified Taxes, the sum payable by the applicable Loan Party
                 shall be increased as necessary so that after any required withholding or the making of all
                 required deductions (including deductions applicable to additional sums payable under
                 this Section 3.01) the applicable Recipient receives an amount equal to the sum it would
                 have received had no such withholding or deduction been made.

                         (iii)   If any Loan Party or the Administrative Agent shall be required by any
                 applicable Laws other than the Internal Revenue Code to withhold or deduct any Taxes
                 from any payment, then (A) such Loan Party or the Administrative Agent, as required by
                 such Laws, shall withhold or make such deductions as are determined by it to be required
                 based upon the information and documentation it has received pursuant to subsection (e)
                 below, (B) such Loan Party or the Administrative Agent, to the extent required by such
                 Laws, shall timely pay the full amount withheld or deducted to the relevant Government
                 Authority in accordance with such Laws, and (C) to the extent that the withholding or
                 deduction is made on account of Indemnified Taxes, the sum payable by the applicable
                 Loan Party shall be increased as necessary so that after any required withholding or the
                 making of all required deductions (including deductions applicable to additional sums
                 payable under this Section 3.01) the applicable Recipient receives an amount equal to the
                 sum it would have received had no such withholding or deduction been made.

                (b)    Payment of Other Taxes by the Loan Parties. Without limiting the provisions of
       subsection (a) above, the Loan Parties shall timely pay to the relevant Government Authority in
       accordance with applicable Laws, or at the option of the Administrative Agent timely reimburse it
       for the payment of, any Other Taxes.



                                                    36
   Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 176 of 249



         (c)      Tax Indemnifications. Without duplicating of the provisions of subsection (a)
above, (i) each of the Loan Parties shall, and does hereby, jointly and severally indemnify each
Recipient, and shall make payment in respect thereof within ten days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error. Each of the Loan Parties shall, and does hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after written demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below;
provided that, such Lender shall indemnify each Loan Party to the extent of any payment such Loan
Party makes to the Administrative Agent pursuant to this sentence with respect to Taxes described
in clauses (y) and (z) of Section 3.01(c)(ii).

                 (ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
        payment in respect thereof within 10 days after demand therefor, (x) the Administrative
        Agent against any Indemnified Taxes attributable to such Lender (but only to the extent
        that any Loan Party has not already indemnified the Administrative Agent for such
        Indemnified Taxes and without limiting the obligation of the Loan Parties to do so), (y) the
        Administrative Agent and the Loan Parties, as applicable, against any Taxes attributable to
        such Lender’s failure to comply with the provisions of Section 11.06(d) relating to the
        maintenance of a Participant Register and (z) the Administrative Agent and the Loan
        Parties, as applicable, against any Excluded Taxes attributable to such Lender that are
        payable or paid by the Administrative Agent or a Loan Party in connection with any Loan
        Document, and any reasonable expenses arising therefrom or with respect thereto, whether
        or not such Taxes were correctly or legally imposed or asserted by the relevant Government
        Authority. A certificate as to the amount of such payment or liability delivered to any
        Lender by the Administrative Agent or a Loan Party shall be conclusive absent manifest
        error. Each Lender hereby authorizes the Administrative Agent to set off and apply any
        and all amounts at any time owing to such Lender under this Agreement or any other Loan
        Document against any amount due to the Administrative Agent under this clause (ii).

        (d)      Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party, the Administrative
Agent or any Recipient to a Government Authority as provided in this Section 3.01, such Loan
Party and/or other Recipient shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to such Loan Party, as the case may be, the original or a certified copy of a receipt
issued by such Government Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably satisfactory to such
Loan Party or the Administrative Agent, as the case may be.

        (e)     Status of Lenders; Tax Documentation.

                 (i)    Any Lender that is entitled to an exemption from or reduction of
         withholding Tax with respect to payments made under any Loan Document shall deliver
         to the Company and the Administrative Agent, at the time or times reasonably requested
         by the Company or the Administrative Agent, such properly completed and executed
                                            37
Case 19-11240-LSS        Doc 71-1       Filed 06/06/19       Page 177 of 249



   documentation prescribed by applicable Law or the taxing authorities of a jurisdiction
   pursuant to such applicable Law or reasonably requested by the Company or the
   Administrative Agent as will permit such payments to be made without withholding or at
   a reduced rate of withholding. In addition, any Lender, if reasonably requested by the
   Company or the Administrative Agent, shall deliver such other documentation prescribed
   by applicable Law or reasonably requested by the Company or the Administrative Agent
   as will enable the Company or the Administrative Agent to determine whether or not such
   Lender is subject to backup withholding or information reporting requirements.
   Notwithstanding anything to the contrary in the preceding two sentences, the completion,
   execution and submission of such documentation (other than such documentation either
   (1) set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below (or
   substantively comparable successor to such documentation that is not materially more
   onerous to comply with) or (2) required by applicable Law other than the Internal Revenue
   Code or the taxing authorities of the jurisdiction pursuant to such applicable Law to
   comply with the requirements for exemption or reduction of withholding tax in that
   jurisdiction) shall not be required if in the Lender’s reasonable judgment such completion,
   execution or submission would subject such Lender to any material unreimbursed cost or
   expense (it being understood that the Company shall be given a reasonable opportunity to
   reimburse such cost or expense) such or would materially prejudice the legal or
   commercial position of such Lender.

           (ii)    Without limiting the generality of the foregoing,

                  (A)     any Lender that is a U.S. Person shall deliver to the Company and
          the Administrative Agent on or prior to the date on which such Lender becomes a
          Lender under this Agreement (and from time to time thereafter upon the reasonable
          request of the Company or the Administrative Agent), executed originals of IRS
          Form W-9 certifying that such Lender is exempt from U.S. federal backup
          withholding tax;

                  (B)      any Foreign Lender shall, to the extent it is legally entitled to do
          so, deliver to the Company and the Administrative Agent (in such number of
          copies as shall be requested by the recipient) on or prior to the date on which such
          Foreign Lender becomes a Lender under this Agreement (and from time to time
          thereafter upon the reasonable request of the Company or the Administrative
          Agent), whichever of the following is applicable:

                           (1)      in the case of a Foreign Lender claiming the benefits of
                  an income tax treaty to which the United States is a party (x) with respect
                  to payments of interest under any Loan Document, executed originals of
                  IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
                  an exemption from, or reduction of, U.S. federal withholding Tax pursuant
                  to the “interest” article of such tax treaty and (y) with respect to any other
                  applicable payments under any Loan Document, IRS Form W-8BEN or
                  IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
                  reduction of, U.S. federal withholding Tax pursuant to the “business
                  profits” or “other income” article of such tax treaty;

                           (2)     executed originals of IRS Form W-8ECI;



                                      38
Case 19-11240-LSS        Doc 71-1       Filed 06/06/19       Page 178 of 249



                           (3)    in the case of a Foreign Lender claiming the benefits of
                  the exemption for portfolio interest under Section 871(h) or 881(c) of the
                  Internal Revenue Code, (x) a certificate substantially in the form of Exhibit
                  3.01-A to the effect that such Foreign Lender is not a “bank” within the
                  meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
                  percent shareholder” of the Company within the meaning of Section
                  881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
                  corporation” described in Section 881(c)(3)(C) of the Internal Revenue
                  Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
                  IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

                           (4)      to the extent a Foreign Lender is not the beneficial owner,
                  executed originals of IRS Form W-8IMY, accompanied by IRS Form W-
                  8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S.
                  Tax Compliance Certificate substantially in the form of Exhibit 3.01-B or
                  Exhibit 3.01-C, IRS Form W-9, and/or other certification documents from
                  each beneficial owner, as applicable; provided that if the Foreign Lender
                  is a partnership and one or more direct or indirect partners of such Foreign
                  Lender are claiming the portfolio interest exemption, such Foreign Lender
                  may provide a U.S. Tax Compliance Certificate substantially in the form
                  of Exhibit 3.01-D on behalf of each such direct and indirect partner;

                   (C)     any Foreign Lender shall, to the extent it is legally entitled to do
          so, deliver to the Company and the Administrative Agent (in such number of
          copies as shall be requested by the recipient) on or prior to the date on which such
          Foreign Lender becomes a Lender under this Agreement (and from time to time
          thereafter upon the reasonable request of the Company or the Administrative
          Agent), executed originals of any other form prescribed by applicable Law as a
          basis for claiming exemption from or a reduction in U.S. federal withholding Tax,
          duly completed, together with such supplementary documentation as may be
          prescribed by applicable Law to permit the Company or the Administrative Agent
          to determine the withholding or deduction required to be made; and

                   (D)     if a payment made to a Lender under any Loan Document would
          be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
          were to fail to comply with the applicable reporting requirements of FATCA
          (including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
          Code, as applicable), such Lender shall deliver to the Company and the
          Administrative Agent at the time or times prescribed by Law and at such time or
          times reasonably requested by the Company or the Administrative Agent such
          documentation prescribed by applicable Law (including as prescribed by Section
          1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
          reasonably requested by the Company or the Administrative Agent as may be
          necessary for the Company and the Administrative Agent to comply with their
          obligations under FATCA and to determine that such Lender has complied with
          such Lender’s obligations under FATCA or to determine the amount to deduct and
          withhold from such payment. Solely for purposes of this clause (D), “FATCA”
          shall include any amendments made to FATCA after the Closing Date.

           (iii)   Each Lender agrees that if any form or certification it previously
   delivered pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
                                      39
           Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 179 of 249



                respect, it shall update such form or certification or promptly notify the Company and the
                Administrative Agent in writing of its legal inability to do so.

                 (f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no time
       shall the Administrative Agent have any obligation to file for or otherwise pursue on behalf of a
       Lender, or have any obligation to pay to any Lender, any refund of Taxes withheld or deducted
       from funds paid for the account of such Lender, as the case may be. If any Recipient determines,
       in its sole discretion exercised in good faith, that it has received a refund of any Taxes as to which
       it has been indemnified by any Loan Party or with respect to which any Loan Party has paid
       additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
       such refund (but only to the extent of indemnity payments made, or additional amounts paid, by a
       Loan Party under this Section 3.01 with respect to the Taxes giving rise to such refund), net of all
       out-of-pocket expenses (including Taxes) incurred by such Recipient in connection with such
       refund, and without interest (other than any interest paid by the relevant Government Authority
       with respect to such refund), provided that the Loan Party, upon the request of the Recipient, agrees
       to repay the amount paid over to the Loan Party (plus any penalties, interest or other charges
       imposed by the relevant Government Authority) to the Recipient in the event the Recipient is
       required to repay such refund to such Government Authority. Notwithstanding anything to the
       contrary in this subsection, in no event will the applicable Recipient be required to pay any amount
       to the Loan Party pursuant to this subsection the payment of which would place the Recipient in a
       less favorable net after-Tax position than such Recipient would have been in if the Tax subject to
       indemnification and giving rise to such refund had not been deducted, withheld or otherwise
       imposed and the indemnification payments or additional amounts with respect to such Tax had
       never been paid. This subsection shall not be construed to require any Recipient to make available
       its tax returns (or any other information relating to its taxes that it deems confidential) to any Loan
       Party or any other Person.

               (g)      Survival. Each party’s obligations under this Section 3.01 shall survive the
       resignation or replacement of the Administrative Agent or any assignment of rights by, or the
       replacement of, a Lender, the termination of the Commitments and the repayment, satisfaction or
       discharge of all other Obligations.

3.02   [Reserved].

3.03   [Reserved].

3.04   Increased Costs.

               (a)      Increased Costs Generally. If any Change in Law shall:

                         (i)     impose, modify or deem applicable any reserve, special deposit,
                compulsory loan, insurance charge or similar requirement against assets of, deposits with
                or for the account of, or credit extended or participated in by, any Lender, other than as
                set forth below);

                        (ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
                (B) Taxes described in clauses (b) through (d) of the definition of Excluded Taxes, (C)
                Connection Income Taxes on its loans, loan principal, letters of credit, commitments, or
                other obligations, or its deposits, reserves, other liabilities or capital attributable thereto);
                or


                                                     40
           Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 180 of 249



                        (iii)    impose on any Lender or the London interbank market any other
                condition, cost or expense (other than Taxes) affecting this Agreement;

       and the result of any of the foregoing shall be to increase the cost to such Lender of making or
       maintaining any Loan (or of maintaining its obligation to make any such Loan), or to reduce the
       amount of any sum received or receivable by such Lender hereunder (whether of principal, interest
       or any other amount) then, upon request of such Lender, the Company will pay to such Lender such
       additional amount or amounts as will compensate such Lender for such additional costs incurred
       or reduction suffered.

                (b)    Capital Requirements. If any Lender determines that any Change in Law affecting
       such Lender or any Lending Office of such Lender or such Lender’s holding company, if any,
       regarding capital or liquidity requirements has or would have the effect of reducing the rate of
       return on such Lender’s capital or on the capital of such Lender’s holding company, if any, as a
       consequence of this Agreement, the Commitments of such Lender or the Loans made by such
       Lender to a level below that which such Lender or such Lender’s holding company could have
       achieved but for such Change in Law (taking into consideration such Lender’s policies and the
       policies of such Lender’s holding company with respect to capital adequacy), then from time to
       time the Borrower will pay to such Lender, as the case may be, such additional amount or amounts
       as will compensate such Lender or such Lender’s holding company for any such reduction suffered.

                (c)     Certificates for Reimbursement. A certificate of a Lender setting forth the amount
       or amounts necessary to compensate such Lender or its holding company, as the case may be, as
       specified in subsection (a) or (b) of this Section and delivered to the Company shall be conclusive
       absent manifest error. The Borrower shall pay such Lender the amount shown as due on any such
       certificate within ten days after receipt thereof; provided that a Lender shall not be entitled to any
       compensation pursuant to this Section 3.04 to the extent such Lender is not generally imposing
       such charges or requesting such compensation from other similarly situated borrowers under
       similar circumstances.

               (d)      Delay in Requests. Failure or delay on the part of any Lender to demand
       compensation pursuant to the foregoing provisions of this Section shall not constitute a waiver of
       such Lender’s right to demand such compensation, provided that the Borrower shall not be required
       to compensate a Lender pursuant to the foregoing provisions of this Section for any increased costs
       incurred or reductions suffered more than six months prior to the date that such Lender, as the case
       may be, notifies the Company of the Change in Law giving rise to such increased costs or reductions
       and of such Lender’s intention to claim compensation therefor (except that, if the Change in Law
       giving rise to such increased costs or reductions is retroactive, then the six-month period referred
       to above shall be extended to include the period of retroactive effect thereof).

3.05   [Reserved].

3.06   Mitigation Obligations; Replacement of Lenders.

                (a)      Designation of a Different Lending Office. Each Lender may make any Credit
       Extension to the Borrower through any Lending Office, provided that the exercise of this option
       shall not affect the obligation of the Borrower to repay the Credit Extension in accordance with the
       terms of this Agreement. If any Lender requests compensation under Section 3.04, or the Borrower
       is required to pay any Indemnified Taxes or additional amounts to any Lender or any Government
       Authority for the account of any Lender pursuant to Section 3.01, then at the request of the
       Company such Lender shall use reasonable efforts to designate a different Lending Office for

                                                    41
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19      Page 181 of 249



        funding or booking its Loans hereunder or to assign its rights and obligations hereunder to another
        of its offices, branches or affiliates, if, in the judgment of such Lender as applicable, such
        designation or assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.01
        or 3.04, as the case may be, in the future, and (ii) in each case, would not subject such Lender to
        any unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender.
        The Company hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
        connection with any such designation or assignment.

                (b)      If any Lender requests compensation under Section 3.04, or if the Borrower is
        required to pay any Indemnified Taxes or additional amounts to any Lender or any Government
        Authority for the account of any Lender pursuant to Section 3.01, and, in each case, such Lender
        has declined or is unable to designate a different lending office in accordance with Section 3.06(a),
        the Company may replace such Lender in accordance with Section 11.14.

3.07    [Reserved].

3.08  Survival. All of the Loan Parties’ obligations under this Article III shall survive termination of the
Commitments, repayment of all other Obligations hereunder, and resignation of the Administrative Agent.

                                              ARTICLE IV

                                              GUARANTY

4.01    The Guaranty.

        Each of the Guarantors hereby jointly and severally guarantees to each Lender and each other
holder of the Obligations as hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory prepayment, by acceleration,
as a mandatory cash collateralization or otherwise) strictly in accordance with the terms thereof. The
Guarantors hereby further agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration, as a mandatory cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

        Notwithstanding any provision to the contrary contained herein or in any other of the Loan
Documents or the other documents relating to the Obligations, (i) the Obligations guaranteed by each
Guarantor under this Article IV, shall only include the Obligations for which such Guarantor is defined as
a Guarantor of pursuant to the definition of “Guarantor”, and (ii) the obligations of each Guarantor under
this Agreement and the other Loan Documents shall not exceed an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under applicable Debtor Relief Laws.

4.02    Obligations Unconditional.

        The obligations of the Guarantors under Section 4.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any substitution, release, impairment
or exchange of any other guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever which might otherwise

                                                    42
             Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 182 of 249



constitute a legal or equitable discharge or defense of a surety or guarantor, it being the intent of this Section
4.02 that the obligations of the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Loan Party for amounts paid under this
Article IV until such time as the Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that, to the fullest extent permitted
by Law, the occurrence of any one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described above:

               (a)     at any time or from time to time, without notice to any Guarantor, the time for any
        performance of or compliance with any of the Obligations shall be extended, or such performance
        or compliance shall be waived;

                 (b)   any of the acts mentioned in any of the provisions of any of the Loan Documents
        or other documents relating to the Obligations shall be done or omitted;

                (c)     the maturity of any of the Obligations shall be accelerated, or any of the
        Obligations shall be modified, supplemented or amended in any respect, or any right under any of
        the Loan Documents or other documents relating to the Obligations shall be waived or any other
        guarantee of any of the Obligations or any security therefor shall be released, impaired or
        exchanged in whole or in part or otherwise dealt with;

                (d)     any Lien granted to, or in favor of, the Administrative Agent or any other holder
        of the Obligations as security for any of the Obligations shall fail to attach or be perfected; or

                (e)      any of the Obligations shall be determined to be void or voidable (including,
        without limitation, for the benefit of any creditor of any Guarantor) or shall be subordinated to the
        claims of any Person (including, without limitation, any creditor of any Guarantor).

        With respect to its obligations hereunder, each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents or any other document relating to the Obligations, or
against any other Person under any other guarantee of, or security for, any of the Obligations.

4.03    Reinstatement.

        The obligations of each Guarantor under this Article IV shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of any Person in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify the Administrative Agent
and each other holder of the Obligations on demand for all reasonable costs and expenses (including,
without limitation, the fees, charges and disbursements of counsel) incurred by the Administrative Agent
or such holder of the Obligations in connection with such rescission or restoration, including any such costs
and expenses incurred in defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

4.04    Certain Additional Waivers.




                                                       43
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 183 of 249



        Each Guarantor agrees that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.

4.05    Remedies.

         The Guarantors agree that, to the fullest extent permitted by Law, as between the Guarantors, on
the one hand, and the Administrative Agent and the other holders of the Obligations, on the other hand, the
Obligations may be declared to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances specified in Section 9.02) for
purposes of Section 4.01 notwithstanding any stay, injunction or other prohibition under any Debtor Relief
Law (or other applicable Law) preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the event of such declaration in
accordance with the terms of the Loan Documents (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable by any other Person as a
result of any such stay, injunction or prohibition) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the holders of the Obligations
may exercise their remedies thereunder in accordance with the terms thereof.

4.06    Rights of Contribution.

          The Guarantors hereby agree as among themselves that, if any Guarantor shall make an Excess
Payment (as defined below), such Guarantor shall have a right of contribution from each other Guarantor
in an amount equal to such other Guarantor's Contribution Share (as defined below) of such Excess
Payment. The payment obligations of any Guarantor under this Section 4.06 shall be subordinate and
subject in right of payment to the Obligations until such time as the Obligations have been paid-in-full and
the Commitments have terminated, and none of the Guarantors shall exercise any right or remedy under
this Section 4.06 against any other Guarantor until such Obligations have been paid-in-full and the
Commitments have terminated. For purposes of this Section 4.06, (a) “Excess Payment” shall mean the
amount paid by any Guarantor in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio (expressed as a percentage) as
of the date of such payment of Obligations of (i) the amount by which the aggregate present fair salable
value of all of its assets and properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities, but excluding the obligations
of such Guarantor hereunder) to (ii) the amount by which the aggregate present fair salable value of all
assets and other properties of all of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities, but excluding the obligations
of the Loan Parties hereunder) of the Loan Parties; provided, however, that, for purposes of calculating the
Ratable Shares of the Guarantors in respect of any payment of Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have been a Guarantor on the
date of such payment and the financial information for such Guarantor as of the date such Guarantor became
a Guarantor shall be utilized for such Guarantor in connection with such payment; and (c) “Contribution
Share” shall mean, for any Guarantor in respect of any Excess Payment made by any other Guarantor, the
ratio (expressed as a percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by which the aggregate
present fair salable value of all assets and other properties of the Loan Parties other than the maker of such
Excess Payment exceeds the amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the Loan Parties) of the Loan
                                                     44
           Case 19-11240-LSS           Doc 71-1       Filed 06/06/19      Page 184 of 249



Parties other than the maker of such Excess Payment; provided, however, that, for purposes of calculating
the Contribution Shares of the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to have been a Guarantor
on the date of such Excess Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection with such Excess
Payment. This Section 4.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the Borrower in respect of
any payment of Obligations.

4.07    Guarantee of Payment; Continuing Guarantee.

        The guarantee in this Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.

                                               ARTICLE V

                     CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01    Conditions of Initial Credit Extension.

         The obligation of each Lender to make its initial Credit Extension hereunder is subject to the
satisfaction of the following conditions precedent:

               (a)       Receipt by the Administrative Agent of the following, each in form and substance
        reasonably satisfactory to the Administrative Agent and each Lender:

                         (i)      Loan Documents. Executed counterparts of this Agreement and the other
                 Loan Documents, each properly executed by a Responsible Officer of the signing Loan
                 Party and, in the case of this Agreement, by each Lender.

                         (ii)    [Reserved].

                         (iii)   Organization Documents, Resolutions, Etc.

                                 (A)      copies of the Organization Documents of each Loan Party
                        certified to be true and complete as of a recent date by the appropriate Government
                        Authority of the state or other jurisdiction of its incorporation or organization,
                        where applicable, and certified by a secretary or assistant secretary of such Loan
                        Party to be true and correct as of the Closing Date;

                                 (B)     such certificates of resolutions or other action, incumbency
                        certificates and/or other certificates of Responsible Officers of each Loan Party as
                        the Administrative Agent may require evidencing the identity, authority and
                        capacity of each Responsible Officer thereof authorized to act as a Responsible
                        Officer in connection with this Agreement and the other Loan Documents to which
                        such Loan Party is a party; and

                                (C)       such documents and certifications as the Administrative Agent
                        may reasonably require to evidence that each Loan Party is duly organized or
                        formed, and is validly existing, in good standing and qualified to engage in
                        business in its state of organization or formation; and

                                                    45
    Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 185 of 249



                 (iv)     Personal Property Collateral.

                        (A)      UCC financing statements for each appropriate jurisdiction as is
                necessary, in the Administrative Agent’s discretion, to perfect the Administrative
                Agent’s security interest in the Collateral;

                        (B)     all certificates evidencing any certificated Capital Stock pledged
                to the Administrative Agent pursuant to the Security Agreement, together with
                duly executed in blank, undated stock powers attached thereto (unless, with respect
                to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
                deemed unnecessary by the Administrative Agent in its reasonable discretion
                under the Law of the jurisdiction of organization of such Person); and

                         (C)     duly executed notices of grant of security interest in the form
                required by the Security Agreement as are necessary, in the Administrative
                Agent’s reasonable discretion, to perfect the Administrative Agent’s security
                interest in the United States registered Intellectual Property of the Loan Parties.

                 (v)      [Reserved].

                  (vi)    Evidence of Insurance. Copies of insurance policies or certificates of
         insurance of the Loan Parties evidencing liability and casualty insurance meeting the
         requirements set forth in the Loan Documents, including, but not limited to, naming the
         Administrative Agent as additional insured (in the case of liability insurance) or loss payee
         (in the case of hazard insurance) on behalf of the Lenders.

                 (vii)   Closing Certificate. A certificate signed by a Responsible Officer of the
         Company certifying that the conditions specified in Sections 5.02(a) and 5.02(b) have
         been satisfied.

        (b)     [Reserved].

        (c)      Fees. Receipt by the Administrative Agent and the Lenders of any and all fees
required to be paid on or before the Closing Date.

         (d)      Attorney Costs. The Company shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced in reasonable detail at least one Business Day prior to
the Closing Date, plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent).

        (e)     Request for Credit Extension. The Administrative Agent shall have received a
Request for Credit Extension in accordance with the requirements hereof with respect to the Loans
to be made on the Closing Date.

        (f)     Due Diligence; PATRIOT ACT. The Administrative Agent and the Lenders shall
have received all documentation and other information required under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT Act, at least
three Business Days prior to the requested Borrowing.

                                             46
    Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 186 of 249



         (g)     Collateral Requirement. On or prior to the Closing Date, the Security Agreement
and the Interim DIP Order, upon entry of the Interim DIP Order, shall be effective to create in favor
of the Administrative Agent, for the benefit of the holders of the Obligations, a legal, valid and
enforceable: (i) first priority (except for Existing Liens entitled to priority under applicable Laws)
perfected security interest in and Lien on the Collateral, subject to the Carve-Out; and (ii) with
respect to the Collateral subject to Existing Liens entitled to priority under applicable Laws, junior
perfected security interest in and Lien on such Collateral, subject to such applicable Existing Lien
and the Carve-Out. All filings, recordings, deliveries of instruments and other actions necessary or
desirable in the reasonable opinion of the Administrative Agent to protect and preserve such
security interests and Liens shall have been duly effected. The Administrative Agent shall have
received evidence thereof in form and substance satisfactory to the Administrative Agent.

        (h)      Interim DIP Order. Prior to the Closing Date, the Bankruptcy Court shall have
entered the Interim DIP Order, which Interim DIP Order shall be in full force and effect and shall
not have been amended, modified, stayed or reversed. If the Interim DIP Order is the subject of a
pending appeal in any respect, neither the Interim DIP Order nor the making of the Loans or the
performance by any Loan Party of any of its obligations under any of the Loan Documents shall be
the subject of a presently effective stay pending appeal.

       (i)      First Day Orders. On the Closing Date, all of the “first day orders” entered by the
Bankruptcy Court in the Chapter 11 Case and all adequate protection payments and critical vendor
payments approved by the Bankruptcy Court in the Interim DIP Order or otherwise shall be
reasonably satisfactory in form and substance to the Administrative Agent and the Required
Lenders.

         (j)     Other Orders. On the Closing Date, all orders (if any) providing for payment of
Prepetition indebtedness of the Loan Parties or affecting in any way the Obligations or Collateral
submitted for entry in the Chapter 11 Case shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Required Lenders, as entered, shall not deviate from the form
thereof approved by the Administrative Agent and Required Lenders in any material respect which
is adverse to the interests of the Lenders or the Prepetition Lenders.

         (k)     Budget; Financial Statements. On the Closing Date, the Lenders shall have
received and be satisfied with (i) the initial Budget; and (ii) such historical and pro forma financial
statements for such periods as the Administrative Agent may reasonably request, each of which
shall be in form and substance satisfactory to the Lenders.

       (l)      Chapter 11 Case Jurisdiction. The Loan Parties shall have commenced the Chapter
11 Case in the Bankruptcy Court.

         (m)     Environmental. The Loan Parties shall have granted the Administrative Agent and
its financial advisor access to, and the right to inspect, all reports, audits and other internal
information of the Loan Parties relating to environmental matters and any third party verification
of certain matters relating to compliance with environmental laws and regulations requested by the
Administrative Agent, and the Administrative Agent shall be satisfied that the Loan Parties are in
compliance in all material respects with all applicable environmental laws and regulations and be
satisfied with the costs of maintaining such compliance.

        (n)    Insurance. The Administrative Agent shall have received a certificate from the
Company’s insurance broker or other evidence satisfactory to it that all insurance required to be
maintained pursuant to the Loan Documents is in full force and effect and that the Administrative

                                             47
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 187 of 249



        Agent, on behalf of the holders of Obligations, has been named as additional insured and/or lenders
        loss payee thereunder to the extent required under the Loan Documents.

                (o)      CRO. Subject to the Bankruptcy Court’s approval (which approval may be
        pending but may not have been denied), the Loan Parties shall have retained the CRO to perform
        the services included in the CRO Scope and vested the CRO with full operational authority and
        managerial control to carry out the CRO Scope. The CRO Scope shall be satisfactory to the
        Administrative Agent and the Lenders.

        Without limiting the generality of the provisions of the last paragraph of Section 10.03, for purposes
of determining compliance with the conditions specified in this Section 5.01, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by or acceptable or satisfactory
to a Lender unless the Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

5.02    Conditions to all Credit Extensions (other than the Initial Credit Extension).

        The obligation of each Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:

                 (a)      Representations and Warranties. The representations and warranties of each Loan
        Party contained in Article VI or any other Loan Document shall be true and correct in all material
        respects (or if such representation and warranty is qualified by materiality or Material Adverse
        Effect, it shall be true and correct) on and as of the date of such Credit Extension, except to the
        extent that such representations and warranties specifically refer to an earlier date, in which case
        they shall be true and correct in all material respects (or if such representation and warranty is
        qualified by materiality or Material Adverse Effect, it shall be true and correct) as of such earlier
        date.

                (b)    Default. No Default shall exist, or would result immediately after giving effect to,
        such proposed Credit Extension or from the application of the proceeds thereof.

               (c)     Request for Credit Extension. The Administrative Agent shall have received a
        Request for Credit Extension in accordance with the requirements hereof, including, for the
        avoidance of doubt, a Loan Notice in accordance with the requirements hereof.

                (d)      [Reserved].

                (e)      [Reserved].

                 (f)      Orders. At the time of each Borrowing, and also after giving effect thereto, (i) if
        an extension of credit has been requested before the Final DIP Order has been entered by the
        Bankruptcy Court, the Interim DIP Order shall be in full force and effect and shall not have been
        vacated, reversed, stayed, modified or amended in any respect without the prior written consent of
        the Administrative Agent and the Required Lenders, and (ii) if an extension of credit is requested
        after the Final DIP Order has been entered by the Bankruptcy Court, the Administrative Agent and
        the Lenders shall have received a copy of the Final DIP Order and the Final DIP Order shall be in
        full force and effect and shall not have been vacated, reversed, stayed, modified or amended in any
        respect without the prior written consent of the Administrative Agent and the Required Lenders. If
        either the Interim DIP Order or the Final DIP Order is the subject of a pending appeal in any respect,

                                                     48
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 188 of 249



        none of such DIP Order, the making of the Loans or the performance by any Loan Party of any of
        its obligations under any of the Loan Documents shall be the subject of a presently effective stay
        pending appeal. The Loan Parties, the Administrative Agent and the Lenders shall be permitted
        and required to perform their respective obligations in compliance with this Agreement,
        notwithstanding any such objection or appeal unless the relevant Order has been stayed by a court
        of competent jurisdiction.

                (g)     Fees and Expenses. The Borrower shall have paid the balance of all fees and
        expenses then due and payable to the Administrative Agent and the Lenders as of the date of such
        Credit Extension.

                (h)     Budget. The Borrower shall have operated in all material respects in accordance
        with the Budget.

                (i)     Repayment of Existing Indebtedness. Following entry of the Interim DIP Order,
        receipt by the Administrative Agent of evidence satisfactory to the Administrative Agent that
        $12,000,000 of the revolving indebtedness under the Prepetition Credit Agreement has been (or
        concurrent with such Borrowing will be) converted into Loans and following entry of the Final DIP
        Order, receipt by the Administrative Agent of evidence satisfactory to the Administrative Agent
        that [$27,485,608] of indebtedness under the Prepetition Credit Agreement has been (or concurrent
        with such Borrowing will be) converted into Loans.

         Each Request for Credit Extension submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a), (b), (g), (h) and, if applicable
(i) have been satisfied on and as of the date of the applicable Credit Extension.

                                               ARTICLE VI

                              REPRESENTATIONS AND WARRANTIES

        The Loan Parties represent and warrant to the Administrative Agent and the Lenders that:

6.01    Organization, Powers, Qualification, Good Standing, Business and Restricted Subsidiaries.

                 (a)      Organization and Powers. The Company and each of its Restricted Subsidiaries is
        duly organized, validly existing and in good standing under the Laws of its jurisdiction of
        organization as specified in Schedule 6.01. The Company and each of its Restricted Subsidiaries
        has all requisite power and authority to own and operate its properties, to carry on its business as
        now conducted and as proposed to be conducted, to enter into the Loan Documents to which it is a
        party and to carry out the transactions contemplated thereby.

                (b)      Qualification and Good Standing. The Company and each of its Restricted
        Subsidiaries is qualified to do business and in good standing in every jurisdiction where its assets
        are located and wherever necessary to carry out its business and operations, except in jurisdictions
        where the failure to be so qualified or in good standing has not had and could not reasonably be
        expected to result in a Material Adverse Effect.

               (c)      Conduct of Business. The Company and each of its Restricted Subsidiaries are
        engaged only in the businesses permitted to be engaged in pursuant to Section 8.10.



                                                      49
           Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 189 of 249



                (d)     Subsidiaries. All of the Subsidiaries of the Company and their jurisdictions of
       organization are identified in Schedule 6.01, as said Schedule 6.01 may be supplemented from time
       to time. The Capital Stock of each of the Restricted Subsidiaries identified in Schedule 6.01 (as so
       supplemented by the Company) is duly authorized and validly issued, and none of such Capital
       Stock constitutes Margin Stock; except as set forth in Schedule 6.01 (as so supplemented), such
       Capital Stock is fully paid and nonassessable. Each of the Restricted Subsidiaries identified in
       Schedule 6.01 (as so supplemented by the Company) is duly organized, validly existing and in good
       standing under the Laws of its respective jurisdiction of organization set forth therein, has all
       requisite power and authority to own and operate its properties and to carry on its business as now
       conducted and as proposed to be conducted, and is qualified to do business and in good standing in
       every jurisdiction where its assets are located and wherever necessary to carry out its business and
       operations, in each case except where failure to be so qualified or in good standing or a lack of such
       power and authority has not had and could not reasonably be expected to result in a Material
       Adverse Effect. Schedule 6.01 (as so supplemented) correctly sets forth the ownership interest of
       the Company and each of its Subsidiaries in each of the Subsidiaries of the Company identified
       therein.

6.02   Authorization of Borrowing, Etc.

                (a)      Authorization of Borrowing. Subject to entry of the Interim DIP Order and, as
       applicable, the Final DIP Order, the execution, delivery and performance of each of the Loan
       Documents have been duly authorized by all necessary action on the part of each Loan Party that
       is a party thereto.

                (b)      No Conflict. Subject to entry of the Interim DIP Order and, as applicable, the Final
       DIP Order, the execution, delivery and performance by the Loan Parties of the Loan Documents to
       which they are parties and the consummation of the transactions contemplated by the Loan
       Documents do not and will not (i) violate any provision of any Law applicable to the Company or
       any of its Restricted Subsidiaries, or any order, judgment or decree of any court or other
       Government Authority binding on the Company or any of its Restricted Subsidiaries, (ii) violate
       any provision of the Organization Documents of the Company or any of its Restricted Subsidiaries,
       (iii) conflict with, result in a breach of or constitute (with due notice or lapse of time or both) a
       default under any Contractual Obligation of the Company or any of its Restricted Subsidiaries, (iv)
       result in or require the creation or imposition of any Lien upon any of the properties or assets of
       the Company or any of its Restricted Subsidiaries (other than any Liens created under any of the
       Loan Documents, the Interim DIP Order and, as applicable, the Final DIP Order in favor of the
       Administrative Agent, on behalf of the holders of the Obligations, and, with respect to the Interim
       DIP Order and Final DIP Order only, the Prepetition Lenders), or (v) require any approval of
       stockholders or any approval or consent of any Person under any Contractual Obligation of the
       Company or any of its Restricted Subsidiaries, except for such approvals or consents which will be
       obtained on or before the Closing Date and except, in the case of clauses (i), (iii), (iv) or (v), to the
       extent such violation, conflict, breach, Lien or failure to obtain such approval or consent could not
       reasonably be expected to result in a Material Adverse Effect.

               (c)      Governmental Consents. Subject to entry of the Interim DIP Order and, as
       applicable, the Final DIP Order, the execution, delivery and performance by the Loan Parties of the
       Loan Documents to which they are parties and the consummation of the transactions contemplated
       by the Loan Documents do not and will not require any Governmental Authorization except any
       thereof which (x) have been duly obtained and are in full force and effect or (y) the failure to obtain
       could not reasonably be expected to have a Material Adverse Effect.

                                                     50
           Case 19-11240-LSS             Doc 71-1       Filed 06/06/19        Page 190 of 249



               (d)     Binding Obligation. Each of the Loan Documents has been duly executed and
       delivered by each Loan Party that is a party thereto and is the legally valid and binding obligation
       of such Loan Party, enforceable against such Loan Party in accordance with its respective terms,
       except as may be limited by applicable Debtor Relief Laws or by equitable principles relating to
       enforceability.

6.03   [Reserved].

6.04   No Material Adverse Change.

       Since the Petition Date, no event or change has occurred that has had or could reasonably be
expected to result in, either in any case or in the aggregate, a Material Adverse Effect.

6.05   Title to Properties; Liens; Real Property; Intellectual Property.

                (a)      Title to Properties; Liens. The Company and its Restricted Subsidiaries have (i)
       good, sufficient and legal title to (in the case of fee interests in real property), (ii) valid leasehold
       interests in (in the case of leasehold interests in real or personal property), or (iii) good title to (in
       the case of all other personal property), all of their respective properties and assets, in each case
       except for assets disposed of since the Petition Date in the ordinary course of business or as
       otherwise permitted by Section 8.07 and except for such defects that individually or in the aggregate
       would not reasonably be expected to have a Material Adverse Effect. All such properties and assets
       are free and clear of Liens except for Permitted Liens.

                (b)     Real Property. As of the Closing Date, Schedule 6.05(b) contains a true, accurate
       and complete list of (i) all fee interests in any Real Property Assets of the Company and its
       Restricted Subsidiaries and (ii) all material leases, subleases or assignments of leases (together with
       all amendments, modifications, supplements, renewals or extensions of any thereof) affecting each
       Real Property Asset, regardless of whether a Loan Party is the landlord or tenant (whether directly
       or as an assignee or successor in interest) under such lease, sublease or assignment.

                (c)      Intellectual Property. As of the Closing Date, the Company and its Restricted
       Subsidiaries own or have the right to use, all Intellectual Property used in the conduct of their
       business, except where the failure to own or have such right to use in the aggregate could not
       reasonably be expected to result in a Material Adverse Effect. No claim has been asserted and is
       pending by any Person challenging the use of any such Intellectual Property or the validity or
       effectiveness of any such Intellectual Property, nor does any Responsible Officer of the Company
       know of any valid basis for any such claim, except for such claims that in the aggregate could not
       reasonably be expected to result in a Material Adverse Effect. To the Company’s knowledge, the
       use of such Intellectual Property by the Company and its Restricted Subsidiaries does not infringe
       on the rights of any Person, except for such claims and infringements that, in the aggregate, could
       not reasonably be expected to result in a Material Adverse Effect. All United States federal
       registrations of and applications for Intellectual Property that are owned by the Company or any of
       its Domestic Subsidiaries on the Closing Date are listed on Schedule 6.05(c).

6.06   Litigation; Adverse Facts.

        There are no Proceedings (whether or not purportedly on behalf of the Company or any of its
Restricted Subsidiaries) at Law or in equity, or before or by any court or other Government Authority
(including any Environmental Claims) that are pending or, to the knowledge of any Responsible Officer of
the Company, threatened against or affecting the Company or any of its Restricted Subsidiaries or any

                                                      51
            Case 19-11240-LSS             Doc 71-1       Filed 06/06/19        Page 191 of 249



property of the Company or any of its Restricted Subsidiaries and that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. Neither the Company nor any of its
Restricted Subsidiaries (i) is in violation of any applicable Laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a Material Adverse Effect, or (ii)
is subject to or in default with respect to any final judgments, writs, injunctions, decrees, rules or regulations
of any court or other Government Authority that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

6.07    Payment of Taxes.

         Except as could not reasonably be expected to have a Material Adverse Effect, all tax returns and
reports of the Company and its Restricted Subsidiaries required to be filed by any of them have been timely
filed, and except to the extent permitted by Section 7.03, all Taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon the Company and its Restricted
Subsidiaries and upon their respective properties, assets, income, businesses and franchises that are due and
payable have been paid prior to delinquency other than those (i) currently payable without penalty or
interest, or (ii) being contested in good faith by appropriate proceedings; provided that the Company or
such Restricted Subsidiary, as the case may be, has set aside on its books adequate reserves therefor in
accordance with GAAP and the failure to pay such amounts would not reasonably be expected to result in
a Material Adverse Effect.

6.08    No Default; Performance of Agreements.

                 (a)      No Default has occurred and is continuing.

                (b)      Neither the Company nor any of its Restricted Subsidiaries is in default in the
        performance, observance or fulfillment of any of the obligations, covenants or conditions contained
        in any of its Contractual Obligations (excluding any default arising solely as a result of the
        commencement of the Chapter 11 Case and the effects therefore or arising under any agreement
        that the applicable Loan Party has rejected under Section 365 of the Bankruptcy Code not in
        prohibition of this Agreement), and no condition exists that, with the giving of notice or the lapse
        of time or both, would constitute such a default, except where the consequences, direct or indirect,
        of such default or defaults, if any, could not reasonably be expected to result in a Material Adverse
        Effect.

6.09    Governmental Regulation.

       Neither the Company nor any of its Restricted Subsidiaries is subject to regulation under the
Investment Company Act of 1940 or under any other Law which may limit its ability to incur Indebtedness
or which may otherwise render all or any portion of the Obligations unenforceable.

6.10    Securities Activities.

                (a)       Neither the Company nor any of its Restricted Subsidiaries is engaged principally,
        or as one of its important activities, in the business of extending credit for the purpose of purchasing
        or carrying any Margin Stock.

                (b)      Following application of the proceeds of each Credit Extension, not more than
        25% of the value of the assets (either of the Company only or of the Company and its Restricted
        Subsidiaries on a consolidated basis) subject to the provisions of Section 8.02 or 8.07 or subject to
        any restriction contained in any agreement or instrument, between the Company and any Lender or

                                                       52
           Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 192 of 249



       any Affiliate of any Lender, relating to Indebtedness and within the scope of Section 9.01(b), will
       be Margin Stock.

6.11   Employee Benefit Plans.

                (a)     The Company, each of its Restricted Subsidiaries and each of their respective
       ERISA Affiliates are in compliance in all material respects with all applicable provisions and
       requirements of ERISA and the regulations and published interpretations thereunder with respect
       to each Employee Benefit Plan, and have performed all their material obligations under each
       Employee Benefit Plan. Each Employee Benefit Plan that is intended to qualify under Section
       401(a) of the Internal Revenue Code has received a determination letter stating that it is so qualified
       and, to the knowledge of the Company, no event has occurred which would result in the loss of
       such qualification.

               (b)      No ERISA Event has occurred or is reasonably expected to occur.

               (c)     Except to the extent required under Section 4980B of the Internal Revenue Code
       or except as set forth in Schedule 6.11, no Employee Benefit Plan provides health or welfare
       benefits (through the purchase of insurance or otherwise) for any retired or former employee of the
       Company, any of its Restricted Subsidiaries or any of their respective ERISA Affiliates.

                (d)       As of the most recent valuation date for any Pension Plan, the amount of unfunded
       benefit liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
       all Pension Plans (excluding for purposes of such computation any Pension Plans with respect to
       which assets exceed benefit liabilities), does not exceed $5,000,000.

                (e)      As of the most recent valuation date for each Multiemployer Plan for which the
       actuarial report is available, the potential liability of the Company, its Restricted Subsidiaries and
       their respective ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
       the meaning of Section 4203 of ERISA), when aggregated with such potential liability for a
       complete withdrawal from all Multiemployer Plans, based on information available pursuant to
       Section 4221(e) of ERISA, does not exceed $5,000,000.

                (f)     The Company and its Restricted Subsidiaries have made full payment when due of
       all required contributions to any Foreign Plan, except where the failure to do so would not result in
       a Material Adverse Effect.

               (g)      The Borrower represents and warrants as of the Closing Date that the Borrower is
       not and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified
       by Section 3(42) of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
       of Credit or the Commitments.

6.12   [Reserved].

6.13   Environmental Protection.

                (a)     Neither the Company nor any of its Restricted Subsidiaries nor any of their
       respective Facilities or operations are subject to any outstanding written order, consent decree or
       settlement agreement with any Person relating to (i) any Environmental Law, (ii) any
       Environmental Claim, or (iii) any Hazardous Materials Activity, in each case, that, individually or
       in the aggregate, could reasonably be expected to result in a Material Adverse Effect;

                                                    53
           Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 193 of 249



               (b)       neither the Company nor any of its Restricted Subsidiaries has received any letter
       or written request for information under Section 104 of the Comprehensive Environmental
       Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state Law, in
       each case, that, individually or in the aggregate, could reasonably be expected to result in a Material
       Adverse Effect;

                (c)     to any Responsible Officer of the Company’s knowledge there are, and have been,
       no conditions, occurrences, or Hazardous Materials Activities that could reasonably be expected to
       form the basis of an Environmental Claim against the Company or any of its Restricted Subsidiaries
       that, individually or in the aggregate, could reasonably be expected to result in a Material Adverse
       Effect;

                (d)     (i) as of the Closing Date, neither the Company nor any of its Restricted
       Subsidiaries nor, to any Responsible Officer of the Company’s knowledge, any predecessor of the
       Company or any of its Restricted Subsidiaries has filed any notice under any Environmental Law
       indicating past or present treatment of Hazardous Materials at any Facility, and (ii) none of the
       Company’s or any of its Restricted Subsidiaries’ operations involves the generation, transportation,
       treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
       state equivalent, in each case, that, individually or in the aggregate, could reasonably be expected
       to result in a Material Adverse Effect; and

                (e)     compliance with all current or reasonably foreseeable future requirements pursuant
       to or under Environmental Laws could not, individually or in the aggregate, be reasonably expected
       to result in a Material Adverse Effect.

6.14   Employee and Labor Matters.

        No Loan Party nor any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty that would reasonably be expected to result in a Material Adverse Effect.

6.15   Bankruptcy Matters.

               (a)     The Interim DIP Order and, at all times after its entry by the Bankruptcy Court, the
       Final DIP Order, is in full force and effect, and has not been reversed, modified, amended, stayed
       or vacated absent the written consent of the Required Lenders.

               (b)     Upon the maturity (whether by acceleration or otherwise) of any of the
       Obligations, the Lenders shall, subject to the provisions of the Final DIP Order, be entitled to
       immediate payment of such Obligations, and to enforce the remedies provided for hereunder in
       accordance with the terms hereof, without further application to or order by the Bankruptcy Court.

                (c)     If either the Interim DIP Order or the Final DIP Order is the subject of a pending
       appeal in any respect, none of such Order, the making of the Loans or the performance by the Loan
       Parties of any of their obligations under any of the Loan Documents is or shall be the subject of a
       presently effective stay pending appeal. The Loan Parties, the Administrative Agent and the
       Lenders shall be entitled to rely in good faith upon the DIP Orders, notwithstanding objection
       thereto or appeal therefrom by any interested party. The Loan Parties, the Administrative Agent
       and the Lenders shall be permitted and required to perform their respective obligations in
       compliance with this Agreement notwithstanding any such objection or appeal unless the relevant
       Order has been stayed by a court of competent jurisdiction.


                                                    54
           Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 194 of 249



                (d)     The Loan Parties are in compliance with all material agreements entered into and
       all orders entered by the Bankruptcy Court from and after the Petition Date.

6.16   Matters Relating to Collateral.

                (a)      Creation, Perfection and Priority of Liens. The execution and delivery of the
       Collateral Documents by the Loan Parties, together with (i) entry of the Interim DIP Order and, as
       applicable, the Final DIP Order, (ii) the actions taken to date pursuant to Sections 5.01, 7.08 and
       7.09 and (iii) the delivery to the Administrative Agent of any pledged certificated Capital Stock or
       instruments not delivered to the Administrative Agent at the time of execution and delivery of the
       applicable Collateral Document (and the execution of control agreements with respect to Deposit
       Accounts pledged as Collateral which are required to be subject to perfected Liens) are effective to
       create in favor of the Administrative Agent for the benefit of the Lenders, as security for the
       Obligations, a valid First Priority Lien on all of the Collateral (other than Excluded Assets and
       foreign Intellectual Property), and all registrations or filings (including filing of any UCC financing
       statements) necessary to perfect and maintain the perfection and First Priority status of such Liens
       that can be perfected by registration or filings (including filing of any UCC financing statements)
       have been duly made or taken and remain in full force and effect (or will be duly made or taken
       within applicable time periods), other than the filing of any UCC financing statements delivered to
       the Administrative Agent for filing (but not yet filed) and the periodic filing of UCC continuation
       statements in respect of UCC financing statements filed by or on behalf of the Administrative Agent
       and Intellectual Property filings to be made following the Closing Date or following the acquisition
       of the applicable Intellectual Property.

               (b)      Governmental Authorizations. Subject to entry of the Interim DIP Order and, as
       applicable, the Final DIP Order, no authorization, approval or other action by, and no notice to or
       filing with, any Government Authority is required for either (i) the pledge or grant by any Loan
       Party of the Liens purported to be created in favor of the Administrative Agent pursuant to any of
       the Collateral Documents or (ii) the exercise by the Administrative Agent of any rights or remedies
       in respect of any Collateral (whether specifically granted or created pursuant to any of the Collateral
       Documents or created or provided for by applicable Law), except for filings, registrations or
       recordings contemplated by the Collateral Documents and except as may be required, in connection
       with the disposition of any pledged Capital Stock, by Laws generally affecting the offering and sale
       of Securities.

                (c)     Absence of Third-Party Filings. Except such as may have been filed in favor of
       the Administrative Agent as contemplated by the Collateral Documents and to evidence permitted
       lease obligations and other Permitted Liens, (i) no effective UCC financing statement, fixture filing
       or other instrument similar in effect covering all or any part of the Collateral is on file in any filing
       or recording office and (ii) no effective filing covering all or any part of the IP Collateral is on file
       in the U.S. Patent and Trademark Office or the U.S. Copyright Office.

              (d)       Margin Regulations. The pledge of the Capital Stock of the Restricted Subsidiaries
       pursuant to the Collateral Documents does not violate Regulation U or X of the FRB.

               (e)    Information Regarding Collateral. All information supplied to the Administrative
       Agent by or on behalf of any Loan Party with respect to any of the Collateral (in each case taken
       as a whole with respect to any particular Collateral) is accurate and complete in all material
       respects.

6.17   Disclosure.
                                                     55
            Case 19-11240-LSS             Doc 71-1       Filed 06/06/19       Page 195 of 249



        No information (excluding projections, forward-looking information and information of a general
economic or industry nature) furnished by or on behalf of any Loan Party to the Administrative Agent or
any Lender in connection with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, contained or contains any untrue statement of a material fact or omitted
or omits to state a material fact necessary to make the statements contained therein not materially
misleading, in light of the circumstances under which they were or are made as of the date such information
is dated or certified (and giving effect to all supplements and updates thereto). All projections furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document were prepared in good faith based upon assumptions that were believed
by the preparer thereof to be reasonable at the time made, it being understood and agreed that such
projections are not a guarantee of financial performance and actual results may differ from the projections
and such differences may be material.

6.18    Insurance.

                 (a)     The properties of the Company and its Restricted Subsidiaries are insured with
        financially sound and reputable insurance companies (determined at the time such insurance is
        obtained) not Affiliates of the Company, in such amounts (giving effect to self-insurance), with
        such deductibles and covering such risks as are customarily carried by companies engaged in
        similar businesses and owning similar properties in localities where the Company or the applicable
        Restricted Subsidiary operates. The property and general liability insurance coverage of the Loan
        Parties as in effect on the Closing Date is outlined as to carrier, policy number, expiration date,
        type, amount and deductibles on Schedule 6.18.

                (b)     The Company and its Restricted Subsidiaries maintain, if available, fully paid
        flood hazard insurance on all real property that is located in a special flood hazard area and that
        constitutes Collateral, on such terms and in such amounts as required by The National Flood
        Insurance Reform Act of 1994 or as otherwise required by the Administrative Agent.

6.19    Compliance with Laws.

         Each of the Company and its Restricted Subsidiaries is in compliance with the requirements of all
applicable Laws and orders of any Government Authority (including all Environmental Laws, ERISA and
the Patriot Act) and all orders, writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (ii) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

6.20    OFAC.

         None of the Company, nor any of its Subsidiaries, nor, to the knowledge of the Company, any
director, officer, employee, agent, affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is the Company or any Subsidiary located, organized or residing in a
Designated Jurisdiction. The Company and its Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in any applicable jurisdiction, as applicable, and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Laws.

6.21    EEA Financial Institutions.

        No Loan Party is an EEA Financial Institution.

                                                       56
            Case 19-11240-LSS           Doc 71-1      Filed 06/06/19       Page 196 of 249



6.22    [Reserved].

6.23    Use of Proceeds.

       After giving effect to each Credit Extension and the use of proceeds thereof, the Borrower shall be
in compliance with Section 7.11 hereof.

                                             ARTICLE VII

                                    AFFIRMATIVE COVENANTS

       So long as any Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied:

7.01    Financial Statements and Other Reports.

        The Company will maintain, and cause each of its Restricted Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business practices to permit preparation
of financial statements in conformity with GAAP. The Company will deliver to the Administrative Agent:

                 (a)     Events of Default, Etc.: promptly upon any Responsible Officer of the Company
        obtaining knowledge (i) of any condition or event that constitutes a Default, (ii) that any Person
        has given any notice to the Company or any of its Restricted Subsidiaries or taken any other action
        with respect to a claimed default or event or condition of the type referred to in Section 9.01(b),
        (iii) of any change in the Company’s independent certified accountants, any changes in the
        Company’s Organization Documents, or any restatement of the Company’s financial statements or
        (iv) of the occurrence of any event or change that has caused or evidences, either in any case or in
        the aggregate, a Material Adverse Effect, an Officer’s Certificate specifying the nature and period
        of existence of such condition, event or change, or specifying the notice given or action taken by
        any such Person and the nature of such claimed Default, default, event or condition, and what action
        the Company has taken, is taking and proposes to take with respect thereto;

                (b)     Financial Statements.

                         (i)     On or before 5:00 p.m. Chicago time on the fourth Business Day of each
                 calendar week, in each case in form and substance reasonably satisfactory to the
                 Administrative Agent: (x) the balance of cash and Cash Equivalents of the Loan Parties
                 as of the close of business on the last Business Day of the prior calendar week; (y)
                 commencing after the completion of the first two calendar weeks after the Petition Date,
                 a reconciliation of actual cash receipts and cash expenditures with respect to the
                 corresponding period set forth in the Budget (each such report, a “Budget Reconciliation
                 Report”).

                         (ii)     On or before 5:00 p.m. on the fourth Business Day of each week,
                 commencing after the completion of the first two calendar weeks after the Petition Date,
                 an updated detailed weekly forecast of projected receipts and expenditures of the Loan
                 Parties for the nine-week period following such delivery date, which updated weekly
                 budget shall be in form and substance reasonably satisfactory to the Administrative Agent
                 and shall include any supporting information requested by the Administrative Agent.

                (c)     Other Information.

                                                    57
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 197 of 249



                          (i)     promptly upon providing such information or documents an Unsecured
                  Creditors Committee, copies of all financial information and related documents provided
                  by or on behalf of the Loan Parties in the Chapter 11 Case; and

                           (ii)   promptly after the same have been produced, any non-legally privileged
                  written materials prepared or produced by any Investment Banker for any of the Loan
                  Parties.

         The Borrower hereby acknowledges that (a) the Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each a “Public Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the Administrative Agent
and the Lenders to treat such Borrower Materials as not containing any material non-public information
with respect to the Company or its securities for purposes of United States federal and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated as “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to mark any Borrower
Materials “PUBLIC.”

7.02    Existence, Etc.

         Except as permitted by Section 8.07, the Company will, and will cause each of its Restricted
Subsidiaries to, at all times preserve and keep in full force and effect its existence in its jurisdiction of
organization and all rights and franchises material to its business (including Intellectual Property); provided,
however that neither the Company nor any of its Restricted Subsidiaries shall be required to preserve any
such right or franchise if the Governing Body of the Company or such Restricted Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the business of the Company or such
Restricted Subsidiary, as the case may be, or that the loss thereof could not reasonably be expected to result
in a Material Adverse Effect.

7.03    Payment of Taxes.

         Except as would not reasonably be expected to result in a Material Adverse Effect, the Company
will, and will cause each of its Restricted Subsidiaries to, pay all Postpetition Taxes, fees, assessments and
other governmental charges imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty accrues thereon, and all claims for sums that have
become due and payable and that by Law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect thereto; provided that no such tax,
fee, assessment, charge or claim need be paid if it is being contested in good faith by appropriate
proceedings, so long as (i) such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a tax, assessment, charge or
                                                      58
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 198 of 249



claim which has or may become a Lien against any of the Collateral, such proceedings operate to stay the
sale of any portion of the Collateral to satisfy such charge or claim.

7.04    Maintenance of Properties; Insurance

                 (a)     Maintenance of Properties. The Company will, and will cause each of its
        Restricted Subsidiaries to, maintain or cause to be maintained in good repair, working order and
        condition, ordinary wear and tear and casualty events or accidents or force majeure events excepted,
        all material tangible properties used or useful in the business of the Company and its Restricted
        Subsidiaries and from time to time will make or cause to be made all appropriate repairs, renewals
        and replacements thereof, except where the failure to do so could not reasonably be expected to
        result in a Material Adverse Effect.

                 (b)      Insurance. The Company will maintain or cause to be maintained, with financially
        sound and reputable insurers (determined at the time such insurance is obtained or renewed), such
        public liability insurance, third party property damage insurance, business interruption insurance
        and casualty insurance with respect to liabilities, losses or damage in respect of the assets,
        properties and businesses of the Company and its Restricted Subsidiaries as may customarily be
        carried or maintained under similar circumstances by companies of established reputation engaged
        in similar businesses, in each case in such amounts (giving effect to self-insurance), with such
        deductibles, covering such risks and otherwise on such terms and conditions as shall be customary
        for companies similarly situated in the industry. Without limiting the generality of the foregoing,
        the Company will maintain or cause to be maintained (i) flood insurance with respect to each Flood
        Hazard Property that is located in a community that participates in the National Flood Insurance
        Program, in each case in compliance with any applicable regulations of the Board of Governors of
        the Federal Reserve System, and (ii) replacement value casualty insurance on the Collateral under
        such policies of insurance, with such insurance companies, in such amounts, with such deductibles,
        and covering such risks as are customarily carried or maintained under similar circumstances by
        similarly situated companies. Each vehicle liability policy, umbrella liability policy and
        commercial general liability policy shall name the Administrative Agent for the benefit of the
        Lenders as an additional insured thereunder as its interests may appear, and each business
        interruption and casualty insurance policy obtained by the Company or any other Loan Party shall
        contain a loss payable clause or endorsement, reasonably satisfactory in form and substance to the
        Administrative Agent, that names the Administrative Agent for the benefit of the Lenders as the
        loss payee thereunder for any covered loss in excess of $1,000,000. In connection with the renewal
        of each such policy of insurance, the Company promptly shall deliver to the Administrative Agent
        a certificate from the Company’s insurance broker or other evidence satisfactory to the
        Administrative Agent that the Administrative Agent on behalf of the Lenders has been named as
        additional insured and/or loss payee thereunder.

7.05    Inspection Rights; Lender Conference Calls.

         The Company shall, and shall cause each of its Restricted Subsidiaries to, permit any authorized
representatives designated by the Administrative Agent to visit and inspect any of the properties of the
Company or of any of its Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants (provided that the Company may, if it so chooses, be present
at or participate in any such discussion) all at the expense of the Company and at such reasonable times
during normal business hours and as often as may be reasonably requested upon reasonable advance notice
to the Company; provided that in no event shall any such Persons be able to inspect, copy or take extracts


                                                      59
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 199 of 249



from materials subject to confidentiality obligations (for which no exception is available or approval has
been obtained) or attorney-client privilege or constituting attorney work product.

         The Company shall, upon the request of the Administrative Agent or the Required Lenders,
participate in conference calls with the Lenders no more frequently than one (1) time per calendar week to
discuss such information relating to the Chapter 11 Case and Company’s and its Subsidiaries’ financial
results and condition as shall be requested by the Administrative Agent or the Required Lenders.

7.06    Compliance with Laws, Etc.

        The Company shall comply, and shall cause each of its Subsidiaries and all other Restricted
Subsidiaries or Affiliates on or occupying any Facilities to comply, with the requirements of all applicable
Laws and orders of any Government Authority (including all Environmental Laws, ERISA and the Patriot
Act), noncompliance with which could reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.

7.07    Environmental Matters.

                 (a)     Environmental Disclosure. The Company will deliver to the Administrative
        Agent:

                          (i)     Environmental Audits and Reports. As soon as practicable following
                 receipt thereof, copies of all environmental audits, investigations, analyses and reports of
                 any kind or character, whether prepared by personnel of the Company or any of its
                 Restricted Subsidiaries or by independent consultants, Government Authorities or any
                 other Persons, with respect to significant environmental matters at any Facility that,
                 individually or in the aggregate, could reasonably be expected to result in a Material
                 Adverse Effect or with respect to any Environmental Claims that, individually or in the
                 aggregate, could reasonably be expected to result in a Material Adverse Effect.

                          (ii)    Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
                 occurrence thereof, written notice describing in reasonable detail (A) any Release required
                 to be reported to any Government Authority under any applicable Environmental Laws,

                                 (B)     any remedial action taken by the Company or any other Person in
                         response to (1) any Hazardous Materials Activities the existence of which could
                         reasonably be expected to result in one or more Environmental Claims having,
                         individually or in the aggregate, a Material Adverse Effect, or (2) any
                         Environmental Claims that, individually or in the aggregate, could reasonably be
                         expected to result in a Material Adverse Effect, and

                                 (C)     the Company’s discovery of any occurrence or condition on any
                         real property adjoining or in the vicinity of any Facility that could cause such
                         Facility or any part thereof to be subject to any material restrictions on the
                         ownership, occupancy, transferability or use thereof under any Environmental
                         Laws that, individually or in the aggregate, could reasonably be expected to result
                         in a Material Adverse Effect.

                         (iii)   Written Communications Regarding Environmental Claims, Releases,
                 Etc. As soon as practicable following the sending or receipt thereof by the Company or
                 any of its Restricted Subsidiaries, a copy of any and all written communications with

                                                     60
           Case 19-11240-LSS           Doc 71-1       Filed 06/06/19      Page 200 of 249



               respect to (a) any Environmental Claims that, individually or in the aggregate, could
               reasonably be expected to result in a Material Adverse Effect, (b) any Release required to
               be reported to any Government Authority that, individually or in the aggregate, could
               reasonably be expected to result in a Material Adverse Effect, and (c) any request for
               information from any Government Authority that suggests such Government Authority is
               investigating whether the Company or any of its Restricted Subsidiaries may be potentially
               responsible for any Hazardous Materials Activity that, individually or in the aggregate,
               could reasonably be expected to result in a Material Adverse Effect.

                        (iv)    Notice of Certain Proposed Actions Having Environmental Impact.
               Prompt written notice describing in reasonable detail (a) any proposed acquisition of stock,
               assets, or property by the Company or any of its Restricted Subsidiaries that could
               reasonably be expected to (1) expose the Company or any of its Restricted Subsidiaries to,
               or result in, Environmental Claims that could reasonably be expected to result in,
               individually or in the aggregate, a Material Adverse Effect or (2) affect the ability of the
               Company or any of its Restricted Subsidiaries to maintain in full force and effect all
               material Governmental Authorizations required under any Environmental Laws for their
               respective operations and (b) any proposed action to be taken by the Company or any of
               its Restricted Subsidiaries to commence manufacturing or other industrial operations or to
               modify current operations in a manner that could reasonably be expected to subject the
               Company or any of its Restricted Subsidiaries to any material additional obligations or
               requirements under any Environmental Laws, in each case, that could reasonably be
               expected to result in, individually or in the aggregate, a Material Adverse Effect.

                (b)    The Company’s Actions Regarding Hazardous Materials Activities. The
       Company shall, in compliance with all applicable Environmental Laws, promptly undertake, and
       shall cause each of its Restricted Subsidiaries promptly to undertake, any and all investigations,
       studies, sampling, testing, abatement, cleanup, removal, remediation or other response actions
       required under Environmental Laws to remove, remediate, clean up or abate any Hazardous
       Materials Activity on, under or about any Facility that, individually or in the aggregate, could
       reasonably be expected to result in a Material Adverse Effect and that is in violation of any
       Environmental Laws or that presents a material risk of giving rise to an Environmental Claim.

7.08   Execution of Guaranty and Personal Property Collateral Documents After the Closing Date.

                (a)     Execution of Guaranty and Personal Property Collateral Documents. In the event
       that any Person becomes a Wholly Owned Restricted Subsidiary of the Company (other than a
       Domestic Subsidiary that for U.S. tax purposes is a disregarded entity or partnership owned by a
       Foreign Subsidiary) after the Closing Date, the Company will promptly notify the Administrative
       Agent of that fact and, if such Person is a Domestic Subsidiary other than a Foreign Subsidiary
       Holdco, cause such Restricted Subsidiary to execute and deliver to the Administrative Agent a
       Joinder Agreement and to take all such further actions and execute all such further documents and
       instruments (including actions, documents and instruments comparable to those described in
       Sections 5.01(a)(iv)) as may be necessary or, in the opinion of the Administrative Agent, desirable
       to create in favor of the Administrative Agent, for the benefit of the Lenders, a valid and perfected
       First Priority Lien on all of the personal and mixed property assets (to the extent included in the
       definition of Collateral and excluding any acts of perfection not required under the Collateral
       Documents) of such Restricted Subsidiary described in the applicable forms of Collateral
       Documents, except as otherwise permitted hereunder or under the Collateral Documents (and in
       any event excluding all Excluded Assets). In addition, the Company shall, or shall cause the Capital

                                                   61
           Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 201 of 249



       Stock of such Wholly Owned Restricted Subsidiary to be pledged to the Administrative Agent, for
       the benefit of the Lenders, in accordance with the terms of the Security Agreement.

               (b)      [Reserved].

                 (c)     Restricted Subsidiary Organization Documents, Legal Opinions, Etc. The
       Company shall deliver to the Administrative Agent, together with the Loan Documents required to
       be delivered under Section 7.08(a), (i) certified copies of the Organization Documents of any
       Person that becomes a Guarantor after the Closing Date, together with a good standing certificate
       from the Secretary of State of the jurisdiction of its organization and, to the extent generally
       available, a certificate or other evidence of good standing as to payment of any applicable franchise
       or similar taxes from the appropriate taxing authority of such jurisdiction, each to be dated a recent
       date prior to their delivery to the Administrative Agent, (ii) a certificate executed by the secretary
       or similar officer of such Guarantor as to (a) the fact that the attached resolutions of the Governing
       Body of such Guarantor approving and authorizing the execution, delivery and performance of such
       Loan Documents are in full force and effect and have not been modified or amended and (b) the
       incumbency and signatures of the officers of such Guarantor executing such Loan Documents, and
       (iii) to the extent requested by the Administrative Agent, a favorable opinion of counsel to such
       Guarantor, in form and substance reasonably satisfactory to the Administrative Agent and its
       counsel, as to (a) the due organization and good standing of such Guarantor, (b) the due
       authorization, execution and delivery by such Guarantor of such Loan Documents, (c) the
       enforceability of such Loan Documents against such Guarantor and (d) such other matters
       (including matters relating to the creation and perfection of Liens in any Collateral pursuant to such
       Loan Documents) as the Administrative Agent may reasonably request, all of the foregoing to be
       reasonably satisfactory in form and substance to the Administrative Agent and its counsel.

7.09   Matters Relating to Additional Real Property Collateral.

               (a)       Additional Mortgages, Etc. In the event that (i) the Company or any Guarantor
       owns or acquires any fee interest in real property with a value in excess of $500,000 or (ii) at the
       time any Person becomes a Guarantor, such Person owns or holds any fee interest in real property
       with a value in excess of $500,000, in each case excluding any such Real Property Asset the
       encumbrancing of which requires the consent of any applicable lessor or then-existing senior
       lienholder, where the Company and its Restricted Subsidiaries have attempted in good faith, but
       are unable, to obtain such lessor’s or senior lienholder’s consent, the Company or such Guarantor
       shall deliver to the Administrative Agent, as soon as practicable after such Person acquires such
       Real Property Asset or becomes a Guarantor, as the case may be, a fully executed and notarized
       Mortgage, in proper form for recording in all appropriate places in all applicable jurisdictions,
       encumbering the interest of such Loan Party in such Real Property Asset and such opinions,
       documents, title insurance and environmental reports as may be reasonably required by the
       Administrative Agent.

                (b)     Real Estate Appraisals. Upon request of the Administrative Agent in connection
       with the delivery of any Mortgage pursuant to Section 7.09(a), the Company shall, and shall cause
       each of its Restricted Subsidiaries to, permit an independent real estate appraiser satisfactory to the
       Administrative Agent, upon reasonable notice, to visit and inspect such Mortgaged Property for the
       purpose of preparing an appraisal of such Mortgaged Property satisfying the requirements of any
       applicable Laws (in each case to the extent required under such Laws as determined by the
       Administrative Agent in its reasonable discretion).

7.10   Further Assurances.
                                                    62
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 202 of 249



         The Company shall take (or cause to be taken) all such actions, execute and deliver (or cause to be
executed and delivered) all such agreements, documents and instruments, and make (or caused to be made)
all such filings and recordings that may be necessary or, in the opinion of the Administrative Agent,
desirable in order to maintain in favor of the Administrative Agent, for the benefit of the Lenders, a valid
and perfected First Priority security interest in the entire personal and mixed property Collateral (other than
Excluded Assets), including, without limitation, filing any financing or continuation statements under the
UCC (or other similar Laws) in effect in any jurisdiction with respect to the security interests created hereby
or by the other Loan Documents; provided that no such actions, agreements, documents, instruments, filings
or recordings will be required to the extent not required under the Collateral Documents. The Company
shall, and shall cause the Guarantors to, use commercially reasonable efforts to obtain deposit account
control agreements with respect to deposit accounts identified by the Administrative Agent from time to
time.

7.11    Use of Proceeds.

         Each Loan Party shall, and shall cause each of its Subsidiaries to, use the proceeds of the Credit
Extensions, subject to the Interim DIP Order and the Final DIP Order: (a) for working capital and other
general purposes of the Loan Parties, including the payment of professional fees and expenses; (b) as
provided in the DIP Orders to pay the reasonable fees and expenses of the Administrative Agent, the
Lenders, the Prepetition Agent and the Prepetition Lenders (including the reasonable fees and expenses of
counsel and financial advisors); (c) to pay claims in respect of certain Prepetition creditors, which may
include, without limitation, employees, taxing authorities and trade vendors in the ordinary course, in each
case to the extent authorized by orders of the Bankruptcy Court reasonably acceptable to the Administrative
Agent and the Required Lenders; (d) after entry of the Interim DIP Order or Final DIP Order and to the
extent authorized by the Bankruptcy Court, to repay the obligations under the Prepetition Loan Documents;
and (e) to make adequate protection payments to the Prepetition Agent and the Prepetition Lenders to the
extent authorized by orders of the Bankruptcy Court, in each case in accordance with the Budget; provided,
that in no event shall the proceeds of any Credit Extension be used (i) in contravention of any Law or of
any Loan Documents; (ii) for the payment of professional fees and disbursements incurred in connection
with any challenge to (A) the amount, extent, priority, validity, perfection or enforcement of the
indebtedness of the Loan Parties owing to the Administrative Agent, the Lenders, the Prepetition Agent or
the Prepetition Lenders or (B) the collateral securing such indebtedness or the perfection, priority or validity
of the Liens granted in favor of the Administrative Agent, the Lenders, the Prepetition Agent or the
Prepetition Lenders with respect thereto; provided, notwithstanding anything to the contrary herein, no
more than an aggregate of $25,000 of the Carve-Out may be used to investigate the matters in the foregoing
clauses (A) and (B).

7.12    KYC.

        Promptly following any request therefor, the Loan Parties shall deliver all information and
documentation reasonably requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act, the Beneficial Ownership
Regulation or other applicable anti-money laundering laws

7.13    [Reserved].

7.14    Chief Restructuring Officer.

        On or before the date that that is three (3) days after the Petition Date, the Loan Parties shall seek
Bankruptcy Court approval of the Loan Parties’ engagement of the CRO nunc pro tunc to the Petition Date,
and within thirty (30) days of the Petition Date the Loan Parties shall obtain Bankruptcy Court approval of

                                                      63
             Case 19-11240-LSS           Doc 71-1      Filed 06/06/19       Page 203 of 249



the Loan Parties’ engagement of the CRO. At all times, the Loan Parties shall vest the CRO with full
operational authority and managerial control to carry out the CRO Scope. In addition, the Loan Parties
shall cause the CRO to meet with the Administrative Agent as reasonably requested by the Administrative
Agent and to be available to meet with the Lenders and the Prepetition Lenders every two weeks during the
Chapter 11 Case.

7.15      Milestones.

          The Loan Parties and their Subsidiaries shall comply with the sale milestones set forth in the DIP
Orders.

7.16      Investment Banker.

        The Loan Parties shall (a) retain and continue to retain the Investment Bankers with the terms of
such engagement satisfactory to the Administrative Agent, (b) seek court approval of the retention
Investment Bankers within three (3) days of the Petition Date nunc pro tunc to the Petition Date, (c) obtain
court approval of the Investment Bankers and on a final basis within thirty (30) days of the Petition Date
and (d) cause the Investment Bankers to meet with the Administrative Agent as reasonably requested by
the Administrative Agent and to be available to meet with the Lenders and the Prepetition Lenders every
two weeks during the Chapter 11 Case.

7.17      Postpetition Obligations.

         Except as otherwise permitted by the Bankruptcy Code, each of the Loan Parties shall perform and
comply with all of their material Postpetition obligations, including, without limitation, compliance with
the Interim DIP Order, the Final DIP Order (as applicable) and payment of all Postpetition taxes, in each
case except to the extent that any such obligation is being contested in good faith by appropriate proceedings
with adequate reserves set aside therefor.

                                              ARTICLE VIII

                                        NEGATIVE COVENANTS

       So long as any Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied:

8.01      Indebtedness.

       No Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly, create, incur,
assume or suffer to exist any Postpetition Indebtedness, except:

                  (a)     Indebtedness under the Loan Documents and the Prepetition Loan Documents;

                  (b)    intercompany Indebtedness between Loan Parties and any other intercompany
          Indebtedness permitted under Section 8.03;

                  (c)     Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
          purchase money obligations outstanding on the Closing Date and refinancings thereof provided,
          that no such Indebtedness shall be refinanced for a principal amount in excess of the principal
          balance outstanding thereon at the time of such refinancing, except by an amount equal to a


                                                     64
           Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 204 of 249



       reasonable premium or other reasonable amount paid, and fees and expenses reasonably incurred,
       in connection with such refinancing;

               (d)      Indebtedness existing or arising under any Secured Cash Management Agreement
       entered into in the ordinary course of business;

               (e)     Guarantees with respect to (i) recourse obligations resulting from endorsement of
       negotiable instruments for collection in the ordinary course of business, (ii) surety, appeal and
       performance bonds obtained in the ordinary course of business, and (iii) workers’ compensation
       and similar obligations of the Borrower and its Subsidiaries incurred in the ordinary course of
       business;

               (f)    Indebtedness in respect of netting services, overdraft protections and otherwise in
       connection with deposit, securities, and commodities accounts arising in the ordinary course of
       business;

               (g)      to the extent constituting Indebtedness, the Carve-Out; and

               (h)      to the extent constituting Indebtedness, any adequate protection provided to the
       Administrative Agent, the Lenders, the Cash Management Banks, and the Prepetition Lenders (as
       defined in the Interim DIP Order) under the DIP Orders, as amended pursuant to the terms of this
       Agreement.

8.02   Liens and Related Matters.

                (a)      Prohibition on Liens. The Company shall not, and shall not permit any of its
       Restricted Subsidiaries to, directly or indirectly, create, incur, assume or permit to exist any
       Postpetition Lien on or with respect to any property or asset of any kind (including any document
       or instrument in respect of goods or accounts receivable) of the Company or any of its Restricted
       Subsidiaries, whether now owned or hereafter acquired, or any income or profits therefrom, or file
       or permit the filing of, or permit to remain in effect, any financing statement or other similar notice
       of any Postpetition Lien with respect to any such property, asset, income or profits under the UCC
       or under any similar recording or notice statute, except:

                        (i)     Permitted Encumbrances;

                        (ii)    Liens existing as of the Closing Date and described in Schedule 8.02;

                      (iii)  Liens on deposits made with utilities pursuant to any order of the
               Bankruptcy Court in an aggregate principal amount not to exceed $500,000;

                        (iv)    Liens securing the Prepetition Facility Obligations; and

                        (v)     Liens pursuant to the Carve-Out.

               (b)     Equitable Lien in Favor of the Lenders. If the Company or any of its Restricted
       Subsidiaries shall create or assume any Lien upon any of its properties or assets, whether now
       owned or hereafter acquired, other than Permitted Liens, it shall make or cause to be made effective
       provision whereby the Obligations will be secured by such Lien equally and ratably with any and
       all other Indebtedness secured thereby as long as any such Indebtedness shall be so secured;


                                                    65
           Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 205 of 249



       provided that, notwithstanding the foregoing, this covenant shall not be construed as a consent by
       Required Lenders to the creation or assumption of any such Lien that is not a Permitted Lien.

                (c)      No Restrictions on Restricted Subsidiary Distributions to the Company or Other
       Restricted Subsidiaries. The Company will not, and will not permit any of its Restricted
       Subsidiaries to, create or otherwise cause or suffer to exist or become effective any consensual
       encumbrance or restriction of any kind on the ability of any such Restricted Subsidiary to (i) pay
       dividends or make any other distributions on any of such Restricted Subsidiary’s Capital Stock
       owned by the Company or any other Restricted Subsidiary, (ii) repay or prepay any Indebtedness
       owed by such Restricted Subsidiary to the Company or any other Restricted Subsidiary, (iii) make
       loans or advances to the Company or any other Restricted Subsidiary, or (iv) transfer any of its
       property or assets to the Company or any other Restricted Subsidiary, except (a) as provided in this
       Agreement or any other Loan Documents, (b) as to transfers of assets, as may be provided in an
       agreement with respect to a sale of such assets, (c) restrictions contained in Indebtedness permitted
       under Sections 8.01(c) and 8.01(f), (d) restrictions contained in any agreement of any Person
       assumed in connection with any acquisition of such Person permitted by Section 8.03 that apply
       only to property of such Person, including restrictions under any acquired Indebtedness of such
       Person not incurred in violation of this Agreement relating to the property of such Person or any of
       its Restricted Subsidiaries, which restriction in each case existed at the time of acquisition, was not
       put into place in connection with or in anticipation of such acquisition and is not applicable to any
       Person other than the Person acquired, or to any property other than the property so acquired, (e)
       as to transfers of assets, as may be provided in leases or licenses entered into in the ordinary course
       of business, (f) any agreement that amends, refinances or replaces any agreement containing
       restrictions permitted by the preceding clause (e); provided that the terms and conditions of such
       agreement, as they relate to any such restrictions, are no less favorable to the Company or any such
       Restricted Subsidiary, as applicable, than those under the agreement so amended, refinanced or
       replaced, (g) restrictions contained in Indebtedness of a Foreign Subsidiary permitted by Section
       8.01; provided that such restrictions relate only to one or more Foreign Subsidiaries and their assets
       or equity interests, (h) as to transfers of assets, as may be provided in any agreement relating to
       Permitted Liens, and (i) encumbrances or restrictions relating to Joint Ventures.

8.03   Investments.

         The Company shall not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, make any Investment in any Person, including any Joint Venture, except:

              (a)     the Company and its Restricted Subsidiaries may make and own Investments in
       Cash and Cash Equivalents;

              (b)    the Company and its Restricted Subsidiaries may continue to own the Investments
       owned by them and described in Schedule 8.03;

               (c)    the Company and its Restricted Subsidiaries may make Investments in the form of
       intercompany Indebtedness permitted by Section 8.01(c);

               (d)      [reserved];

               (e)    the Company and its Restricted Subsidiaries may acquire Securities or Investments
       in connection with the satisfaction or enforcement of Indebtedness or claims due or owing to the
       Company or any of its Restricted Subsidiaries, including Securities or Investments received in


                                                    66
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 206 of 249



        connection with the bankruptcy, insolvency or reorganization of the Person obligated on such
        Indebtedness or claim, or as security for any such Indebtedness or claim;

                (f)      the Company and its Restricted Subsidiaries may make loans (financing equipment
        sold by the Company and its Restricted Subsidiaries) or equipment leases to customers doing
        business with the Company and its Restricted Subsidiaries in an aggregate principal amount not to
        exceed $10,600,000 at any time outstanding (with the principal amount of such leases to be deemed
        to be equal to the discounted present value, at a market rate of interest, of the remaining rental
        payments plus any residual value of the leased equipment as shown on the Company’s financial
        statements); and

                (g)      to the extent constituting Investments, Contingent Obligations permitted under
        Section 8.04.

8.04    Contingent Obligations.

         The Company shall not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Postpetition Contingent Obligation, except:

                (a)      the Guaranty;

                 (b)     Contingent Obligations under Hedge Agreements (including guarantees thereof);
        that are (or were) entered into by such Person in the ordinary course of business for the purpose of
        directly mitigating risks associated with liabilities, commitments, investments, assets, or property
        held or reasonably anticipated by such Person, or changes in the value of securities issued by such
        Person, and not for purposes of speculation or taking a “market view”;

                (c)      Contingent Obligations described in Schedule 8.04; and

8.05    Restricted Junior Payments.

         The Company shall not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted Junior Payment; provided that
each Wholly Owned Restricted Subsidiary of the Borrower may declare and make Restricted Junior
Payments to the holders of its equity interests.

8.06    Financial Covenants.

                (a)     The Company and its Restricted Subsidiaries shall not permit “Total Operating
        Disbursements” (as set forth in the Budget) for the first two-week and three-week periods to exceed
        the projected amounts in the Budget for such periods by more than 20% and for any four-week
        period to exceed the projected amounts in the Budget for such period by more than 10% as reported
        to the Administrative Agent in each Budget Reconciliation Report.

                 (b)     The Company and its Restricted Subsidiaries shall not permit “Total Operating
        Receipts” (as set forth in the Budget) (i) for the first two-week period to be less than 25% less than
        the projected amounts in the Budget on a cumulative basis, (ii) for the first three-week period to be
        less than 20% less than the projected amounts in the Budget on a cumulative basis, and (iii) for any
        four-week period to be less than 17.5% less than the projected amounts in the Budget on a
        cumulative basis;


                                                     67
            Case 19-11240-LSS             Doc 71-1       Filed 06/06/19        Page 207 of 249



                (c)      For disbursements other than Operating Disbursements, the Company and its
        Restricted Subsidiaries shall not permit the aggregate amount of such disbursements to exceed the
        amounts permitted to be paid by the Court for Professional Fees approved pursuant to an order of
        the Court (including a DIP Order) or payments in respect of “first day” orders which comply with
        Section 5.01(i).

8.07    Restriction on Fundamental Changes; Asset Sales.

         The Company shall not, and shall not permit any of its Restricted Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or consummate any Asset Sale (including Asset Sales of its notes or receivables and Capital
Stock of a Restricted Subsidiary, whether newly issued or outstanding), except:

                (a)     the Company and its Restricted Subsidiaries may dispose of obsolete, worn out or
        surplus property or property that is no longer useful in its business in the ordinary course of
        business;

                (b)    in order to resolve disputes that occur in the ordinary course of business or settle
        delinquent or overdue accounts, the Company and its Restricted Subsidiaries may discount or
        otherwise compromise for less than the face value thereof, notes or accounts receivable;

                (c)      the Company or a Restricted Subsidiary may, in the ordinary course of business,
        dispose of or terminate Hedge Agreements;

                (d)     the Company and its Restricted Subsidiaries may transfer property as a result of
        casualty or condemnation events;

                 (e)     the Company and its Restricted Subsidiaries may enter into leases and subleases
        of real and personal property in the ordinary course of business;

                 (f)     the Company and its Restricted Subsidiaries may use Cash or Cash Equivalents in
        transactions not prohibited by this Agreement;

                 (g)     the Company and its Restricted Subsidiaries may make and dispose of inventory
        in the ordinary course of business; and

                  (h)     the Company may liquidate, wind-up, or dissolve any Subsidiary of the Company
        after an Asset Sale that (i) results in the sale of substantially all of the assets of such Subsidiary and
        (ii) is in compliance with the provisions of this Agreement and the DIP Orders.

8.08    Transactions with Affiliates.

         The Company shall not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of the Company, on terms that are less
favorable to the Company or that Restricted Subsidiary in any material respect, taken as a whole, as the
case may be, than those that would have been obtained at the time from Persons who are not an Affiliate;
provided that the foregoing restriction shall not apply to:

                (a)      any transaction between the Company and any of its Wholly Owned Restricted
        Subsidiaries or between any of its Wholly Owned Restricted Subsidiaries;

                                                       68
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 208 of 249



                (b)     normal and reasonable indemnification payments (including reimbursement of
        fees and expenses) to officers, directors, employees or consultants of the Company or any of its
        Restricted Subsidiaries;

                (c)      any Restricted Junior Payment permitted by Section 8.05;

                (d)      Investments permitted by Section 8.03;

                (e)     any employment agreement, employee benefit plan, officer or director
        indemnification agreement or any similar arrangement entered into by the Company or any of its
        Restricted Subsidiaries in the ordinary course of business and payments or issuances of Capital
        Stock pursuant thereto;

                 (f)    the agreements between United Online and its Subsidiaries (other than the
        Company and its Restricted Subsidiaries) on the one hand, and the Loan Parties, on the other hand,
        with respect to transition services, tax sharing, employee matters, legal matters, separation and
        other similar documents, undertakings, instruments, agreements or otherwise entered into in
        connection with the dividend or distribution by United Online of the Capital Stock of the Company
        to the shareholders of United Online in November, 2013 and other related transactions entered into
        in connection therewith; provided that such agreements remain on the same or similar terms as
        existed on the Petition Date; and

                (g)      the agreements between Liberty Interactive Corporation and its Restricted
        Subsidiaries or Affiliates (other than the Company and its Subsidiaries) on the one hand, and the
        Loan Parties, on the other hand, with respect to transition services, tax sharing, employee matters,
        legal matters, separation and other similar documents, undertakings, instruments, agreements or
        otherwise entered into in connection with that certain Stock Purchase Agreement, dated as of July
        30, 2014, by and among the Company, Liberty Interactive Corporation and Provide Commerce
        LLC (f/k/a Provide Commerce, Inc.); provided that such agreements remain on the same or similar
        terms as existed on the Petition Date.

8.09    Sales and Lease-Backs.

         The Company shall not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety with respect to any lease,
whether an operating lease or a Capital Lease, of any property (whether real, personal or mixed), whether
now owned or hereafter acquired, (i) that the Company or any of its Restricted Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than the Company or any of its Restricted
Subsidiaries) or (ii) that the Company or any of its Restricted Subsidiaries intends to use for substantially
the same purpose as any other property that has been or is to be sold or transferred by the Company or any
of its Restricted Subsidiaries to any Person (other than the Company or any of its Restricted Subsidiaries)
in connection with such lease.

8.10    Conduct of Business.

        From and after the Closing Date, the Company shall not, and shall not permit any of its Restricted
Subsidiaries to, engage in any business other than (a) the businesses engaged in by the Company and its
Restricted Subsidiaries on the Closing Date and reasonably ancillary, complementary, similar or related
businesses and (b) such other lines of business as may be consented to by Required Lenders.

8.11    Fiscal Year.

                                                     69
            Case 19-11240-LSS             Doc 71-1       Filed 06/06/19       Page 209 of 249



        The Company shall not change its Fiscal Year-end from December 31.

8.12    Sanctions.

         The Company shall not, and shall not permit any of its Subsidiaries to, directly or indirectly, use
the proceeds of any Credit Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any individual or entity participating in
the transaction, whether as the Lender, the Administrative Agent, or otherwise, of Sanctions. The Company
shall not, and shall not permit any of its Subsidiaries to, directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010, or other similar legislation in other jurisdictions.

8.13    CRO.

        At any time prior to the repayment in full in cash of all Obligations and termination of all
Commitments hereunder, no Loan Party shall, nor shall it permit any Subsidiary to, (i) make any material
change, limitation or revision to the CRO Scope without the prior written consent of the Administrative
Agent and the Required Lenders or (ii) terminate the CRO’s engagement without the prior written consent
of the Administrative Agent and the Required Lenders unless the CRO is immediately replaced with another
chief restructuring officer whose identity and scope of engagement are reasonably acceptable to the
Administrative Agent.

8.14    Bankruptcy Matters.

        No Loan Party shall, nor shall it permit any Subsidiary to,

                (a)      at any time, seek or consent to any reversal, modification, amendment, stay or
        vacation of (i) any “first day order” entered by the Bankruptcy Court in the Chapter 11 Case, if
        such reversal, modification, amendment, stay or vacation could have an adverse effect on the rights
        of the Lenders under this Agreement, (ii) the Interim DIP Order or (iii) the Final DIP Order;

                (b)     at any time, seek or consent to a priority for any administrative expense or
        unsecured claim against any Loan Party (now existing or hereafter arising) of any kind or nature
        whatsoever, including, without limitation, any administrative expenses of the kind specified in, or
        arising or ordered under, Sections 105(a), 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 726,
        1113 and 1114 of the Bankruptcy Code equal or superior to the priority of the Secured Parties in
        respect of the Obligations, other than for the Carve-Out and as otherwise expressly permitted by
        this Agreement or the DIP Orders;

                (c)      permit the incurrence of any administrative expense or unsecured claim against
        any Loan Party (now existing or hereafter arising) of any kind or nature whatsoever, including,
        without limitation, any administrative expenses of the kind specified in, or arising or ordered under,
        Sections 105(a), 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 726, 1113 and 1114 of the
        Bankruptcy Code equal or superior to the priority of the superpriority adequate protection claims
        of the Prepetition Lenders granted under the DIP Orders, other than for the Carve-Out, the
        Obligations under this Agreement and as expressly permitted by this Agreement or the DIP Orders;

               (d)     file with the Bankruptcy Court any of the following unless such motion, pleading,
        proposed order or other document is in form and substance (1) satisfactory to the Administrative

                                                       70
           Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 210 of 249



       Agent in its sole discretion: (i) any motion seeking approval of any Order, and any proposed order
       relating thereto or (ii) any pleading or proposed order relating to the Loan Documents and (2)
       reasonably satisfactory to the Administrative Agent and the Required Lenders: (i) any motion to
       extend or otherwise modify the Loan Parties’ exclusive periods set forth in Section 1121 of the
       Bankruptcy Code, and any proposed order relating thereto; (ii) any motion seeking approval of
       bidding procedures or any sale or other disposition of any Loan Party’s assets, and any proposed
       order relating thereto, including, without limitation, any proposed form of bidding procedures or
       proposed sale order; (iii) any motion or proposed form of order relating to any management equity
       plan, incentive, retention or severance plan; or (iv) any motion and proposed form of order relating
       to the assumption, rejection, modification or amendment of any material contract;

                (e)     file or permit to be filed with the Bankruptcy Court any Plan of Reorganization,
       related disclosure statement, motion to approve any Plan of Reorganization or related disclosure
       statement or any form of order relating to the foregoing, in each case unless such filing is in form
       and substance satisfactory to the Administrative Agent and the Required Lenders in their sole
       discretion; or

               (f)      prior to the date on which the Obligations have been paid in cash in full and the
       Commitments have been cancelled and terminated, (i) pay any administrative expense claims of
       the Loan Parties except (A) the Obligations then due and payable hereunder or (B) other
       administrative expense set forth in the Budget and professional claims set forth in the Budget, in
       each case to the extent and having the order of priority set forth in the DIP Orders or (ii) file with
       the Bankruptcy Court any alternative debtor-in-possession financing proposal that does not provide
       for the Obligations and the Prepetition Facility Obligations to be paid in cash in full and for the
       Commitments to be cancelled and terminated.

                                              ARTICLE IX

                             EVENTS OF DEFAULT AND REMEDIES

9.01   Events of Default.

       Any of the following shall constitute an Event of Default:

               (a)      Failure to Make Payments When Due. (i) Failure by the Borrower to pay any
       installment of principal of any Loan when due, whether at stated maturity, by acceleration, by notice
       of voluntary prepayment, by mandatory prepayment or otherwise; or (ii) failure by the Borrower to
       pay any interest on any Loan or any fee or any other amount due under this Agreement within five
       days after the date due; or

               (b)     Default in Other Agreements.

                        (i)     Failure of the Company or any of its Restricted Subsidiaries to pay when
                due any principal of or interest on or any other amount payable in respect of one or more
                items of Indebtedness (other than Indebtedness referred to in Section 9.01(a)), Contingent
                Obligations in respect of Indebtedness, Swap Obligations or letters of credit in an
                aggregate principal amount of $2,500,000 or more, in each case beyond the end of any
                grace period provided therefor (provided that, in the case of any Swap Obligation, the
                amount counted for this purpose shall be the amount payable by the Company or any of
                its Restricted Subsidiaries if such Swap Obligation were terminated at such time);
                provided that, with respect to any such failure that occurred prior to the Petition Date or

                                                    71
    Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 211 of 249



         with respect to the Prepetition Credit Agreement, such failure or event shall be an Event
         of Default solely to the extent not subject to the automatic stay of by the Bankruptcy
         Court; or

                 (ii)     breach or default by the Company or any of its Restricted Subsidiaries
         with respect to any other term of (A) one or more items of Indebtedness (or Contingent
         Obligations in respect of Indebtedness, Swap Obligations or letters of credit) in the
         aggregate principal amount referred to in clause (i) above or (B) any loan agreement,
         mortgage, indenture or other agreement relating to such item(s) of Indebtedness or
         Contingent Obligation(s), if the effect of such breach or default is to cause, or to permit
         the holder or holders of that Indebtedness or Contingent Obligation(s) (or a trustee on
         behalf of such holder or holders) to cause, that Indebtedness or Contingent Obligation(s)
         to become or be declared due and payable prior to its stated maturity or the stated maturity
         of any underlying obligation, as the case may be (provided such breach or default has not
         been cured or waived or ceased to be continuing); provided that, with respect to any such
         breach or default that occurred prior to the Petition Date or with respect to the Prepetition
         Credit Agreement, such failure or event shall be an Event of Default solely to the extent
         not subject to the automatic stay of by the Bankruptcy Court; or

        (c)    Breach of Certain Covenants. Failure of the Company to perform or comply with
any term or condition contained in Section 7.02; or

        (d)      Breach of Warranty. Any representation, warranty, certification or other statement
made by the Company or any of its Restricted Subsidiaries in any Loan Document or in any
statement or certificate at any time given by the Company or any of its Restricted Subsidiaries in
writing pursuant hereto or thereto or in connection herewith or therewith shall be false in any
material respect (or if such representation, warranty, certification or other statement is qualified by
materiality or Material Adverse Effect, in any respect) on the date as of which made; or

         (e)      Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained in this Agreement or any of the other Loan
Documents, other than any such term referred to in any other Section of this Article IX, and such
default shall not have been remedied or waived within 30 days after the earlier of (i) a Responsible
Officer of the Company or such Loan Party becoming aware of such default or (ii) receipt by the
Company and such Loan Party of notice from the Administrative Agent or any Lender of such
default; or

         (f)      Judgments and Attachments. (i) Any money judgment, writ or warrant of
attachment, distress, execution or similar process in any jurisdiction involving in the aggregate at
any time an amount in excess of $500,000, in any case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has acknowledged coverage,
or (ii) any one or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, shall be entered or filed against
the Company or any of its Restricted Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 consecutive days (in any event
later than five days prior to the date of any action to foreclose or collect upon its judgment); or

          (g)      Dissolution. Except as permitted under Section 8.07, any order, judgment or
decree shall be entered against the Borrower or any Restricted Subsidiary decreeing the dissolution
or split up of the Company or such Subsidiary and such order shall remain undischarged or unstayed
for a period in excess of 30 days; or
                                             72
    Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 212 of 249



        (h)     Employee Benefit Plans. There shall occur one or more ERISA Events or similar
events in respect of any Foreign Plans, that individually or in the aggregate result in or could
reasonably be expected to result in a Material Adverse Effect, provided that, with respect to any
such events that occurred prior to the Petition Date or with respect to the Prepetition Credit
Agreement, such failure or event shall be an Event of Default solely to the extent not subject to the
automatic stay of the Bankruptcy Court; or

        (i)      Change in Control. A Change in Control shall have occurred; or

         (j)     Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations. At
any time after the execution and delivery thereof, (i) any Loan Document or any material provision
thereof, for any reason other than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) in any material respect or shall be declared
to be null and void, (ii) the Administrative Agent shall not have or shall cease to have a valid and
perfected First Priority Lien in any material portion of the Collateral purported to be covered by
the Collateral Documents, in each case for any reason other than the failure of the Administrative
Agent or any Lender to take any action within its control, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document or any provision thereof in writing or deny in
writing that it has any further liability, including with respect to future advances by the Lenders,
under any Loan Document or any provision thereof to which it is a party.

        (k)      Bankruptcy Matters. Any of the following shall occur:

                 (i)      the Chapter 11 Case shall be dismissed (which dismissal does not require
        as a condition to such dismissal the termination of the Lenders’ Commitments and the
        payment in full in cash of all Secured Obligations and the Prepetition Facility Obligations)
        or converted to a case under Chapter 7 of the Bankruptcy Code or the Loan Parties (or any
        of them) shall file a motion or other pleading seeking the dismissal or conversion of the
        Chapter 11 Case under Section 1112 of the Bankruptcy Code or otherwise without the
        consent of the Lenders; a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code, a
        responsible officer or an examiner with enlarged powers relating to the operation of the
        business (powers beyond those set forth in Sections 1106(a)(3) and (4) of the Bankruptcy
        Code) under Section 1106(b) of the Bankruptcy Code shall be appointed in the Chapter 11
        Case, provided that the appointment of a Chapter 11 trustee or officer or examiner with
        enlarged powers shall not be an Event of Default hereunder if (A) such relief is sought by
        the Administrative Agent or (B) the Required Lenders waive such Event of Default in
        connection with such appointment; the Board of Directors of one or more of the Loan
        Parties shall authorize a liquidation of any Loan Party’s business, except with the prior
        written consent of the Administrative Agent; or an application shall be filed by the Loan
        Parties for the approval of any other Superpriority Claim (other than the Carve-Out, which
        shall have a Superpriority Claim ranking senior to the Secured Obligations, and which shall
        be paid by the Loan Parties at the times and in the amounts permitted by an order of the
        Bankruptcy Court) or any Primed Liens in the Chapter 11 Case which is equal to or senior
        to the claims of the Lenders against the Loan Parties hereunder or under any of the other
        Loan Documents if it is not used to repay the Secured Obligations in full in cash, or there
        shall arise or be granted any such senior or pari passu Superpriority Claim;

                (ii)     the Bankruptcy Court shall enter an order or orders granting relief from
        the automatic stay applicable under Section 362 of the Bankruptcy Code pertaining to the
        Collateral to the holder or holders of any security interest to (i) permit foreclosure (or the
        granting of a deed in lieu of foreclosure or the like) on any assets of the Loan Parties in an
                                              73
Case 19-11240-LSS         Doc 71-1       Filed 06/06/19       Page 213 of 249



  amount in excess of $250,000, individually or in the aggregate (except as otherwise
  permitted in writing by the Administrative Agent and the Required Lenders) or (ii) permit
  other actions that would have a Material Adverse Effect;

           (iii)    (1) the Final Order Entry Date shall not have occurred on or prior to the
  date occurring thirty (30) calendar days after the entry of the Interim DIP Order, (2) an
  order of the Bankruptcy Court shall be entered reversing, amending, supplementing,
  vacating or otherwise amending, supplementing or modifying the Interim DIP Order and/or
  the Final DIP Order without the prior written consent of the Administrative Agent and the
  Required Lenders, or any Loan Party shall apply for authority to do so, without the prior
  written consent of the Administrative Agent and the Required Lenders, (3) an order with
  respect to the Chapter 11 Case shall be entered by the Bankruptcy Court without the express
  prior written consent of the Lenders to permit any administrative expense or any claim
  (now existing or hereafter arising, of any kind or nature whatsoever) to have administrative
  priority as to the Loan Parties equal or superior to the priority of the Secured Parties in
  respect of the Secured Obligations except as otherwise provided in this Agreement, (4) an
  order of the Bankruptcy Court shall be entered permitting the grant of a Lien on the
  Collateral, (5) the Interim DIP Order and/or the Final DIP Order shall cease to create a
  valid and perfected first priority Lien on the Collateral or otherwise cease to be valid and
  binding and in full force and effect, (6) any of the Loan Parties shall fail to comply with
  any material provision (or any provision in such a way as is materially adverse to the
  interests of the Secured Parties) of the Interim DIP Order and/or the Final DIP Order, (7)
  any Loan Party shall seek any modification of the Interim DIP Order and/or the Final DIP
  Order or assert in any pleading filed in any court that any material provision of the Interim
  DIP Order and/or the Final DIP Order is not valid and binding for any reason or otherwise
  modifying the Interim DIP Order and/or the Final DIP Order in a manner adverse to the
  Secured Parties, or (8) if any Loan Party is enjoined, restrained or in any way prevented by
  court order from continuing or conducting all or any material part of its business or affairs;
  or

          (iv)    except as permitted by this Agreement, the DIP Orders, the Budget or as
  otherwise agreed to by the Administrative Agent and the Required Lenders, the Loan
  Parties shall make (or shall have made) any Prepetition Payment other than Prepetition
  Payments authorized by the Bankruptcy Court in accordance with orders of the Bankruptcy
  Court entered without objection by the Administrative Agent;

          (v)   the Bankruptcy Court shall enter an order avoiding or requiring
  disgorgement by the Secured Parties of any amounts received in respect of the Secured
  Obligations;

         (vi)    the Bankruptcy Court shall enter an order or orders to sell, transfer, lease,
  exchange, alienate or otherwise dispose of any assets, properties or equity of any Loan
  Party pursuant to Section 363 of the Bankruptcy Code without the consent of the
  Administrative Agent and Required Lenders unless such order or orders contemplate the
  repayment in full in cash of the Secured Obligations and the termination in full of all
  Commitments under this Agreement;

           (vii)    any of the Loan Parties shall take any action in support of any matter set
  forth in clauses (i)-(vi) above or any other Person shall do so and such application is not
  contested in good faith by the Loan Parties and the relief requested is granted in an order
  that is not stayed pending appeal;
                                       74
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19        Page 214 of 249



                       (viii) any Loan Party shall file a motion, pleading or proceeding which could
                reasonably be expected to result in a material impairment of the rights or interests of the
                Lenders;

                         (ix)    any Loan Party shall file a motion in the Chapter 11 Case (i) to use Cash
                Collateral under Section 363(c) of the Bankruptcy Code without the consent of the Lenders
                and the Prepetition Lenders, (ii) to obtain additional financing under Sections 364(c) or (d)
                of the Bankruptcy Code not otherwise permitted under this Agreement or (iii) to take any
                other action or actions materially adverse to Administrative Agent, the Lenders, the
                Prepetition Agent or the Prepetition Lenders or their rights and remedies hereunder or
                under any of the other Loan Documents, the Prepetition Loan Documents or the DIP
                Orders, or Administrative Agent’s, Prepetition Agent’s, Lenders’ or Prepetition Lenders’
                interest in any of the Collateral;

                         (x)     the filing or support by any Loan Party of any plan of reorganization or
                liquidation that is not approved by the Administrative Agent and the Required Lenders
                unless such plan of reorganization or liquidation provides for the repayment in full in cash
                of and termination in full of all Commitments and Secured Obligations;

                        (xi)     [reserved];

                         (xii)    any Loan Party shall take (or support any Person in taking) any action in
                order to restrict or prohibit the Administrative Agent, any Lender, the Prepetition Agent or
                any Prepetition Lender from submitting a “credit bid” for any assets of the Loan Parties;

                         (xiii) subject to any requirements to the contrary in the DIP Orders, the Loan
                Parties fail to disburse the sale proceeds to the Administrative Agent contemporaneously
                with the closing of a sale of substantially all of the Loan Parties’ assets, subject to payment
                of the Carve-Out and any wind-down fund provided for in the DIP Orders;

                        (xiv)    the grant of a change of venue with respect to the Chapter 11 Case;

                        (xv)     entry of an order by the Bankruptcy Court authorizing or directing
                payment of any claim or claims under Section 506(c) or 552(b) of the Bankruptcy Code
                against or with respect to any of the Collateral;

                         (xvi) the filing of a challenge by any Loan Party to the Liens or claims of the
                Prepetition Agent or the Prepetition Lenders based on upon the Prepetition Agent’s or any
                of the Prepetition Lender’s conduct; or

                        (xvii) except as otherwise permitted in this Agreement, the failure of any Loan
                Party to comply with the terms of the Interim DIP Order or the Final DIP Order (after
                giving effect to any applicable grace period or periods in the Interim DIP Order or Final
                DIP Order, as applicable).

9.02    Remedies Upon Event of Default.

        If any Event of Default occurs and is continuing, the Administrative Agent shall, at the request of,
or may, with the written consent of, the Required Lenders, take any or all of the following actions:



                                                     75
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 215 of 249



               (a)    declare the commitment of each Lender to make Loans to be terminated,
        whereupon such commitments and obligation shall be terminated;

                (b)      declare the unpaid principal amount of all outstanding Loans, all interest accrued
        and unpaid thereon, and all other amounts owing or payable hereunder or under any other Loan
        Document to be immediately due and payable, without presentment, demand, protest or other notice
        of any kind, all of which are hereby expressly waived by the Borrower; and

               (c)      exercise on behalf of itself, the Lenders all rights and remedies available to it, the
        Lenders under the Loan Documents or applicable Law or at equity.

9.03    Application of Funds.

         After the exercise of remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.15, be applied by the Administrative Agent in the following order:

        First, to payment of that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of outside counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in its capacity as such;

         Second, to payment of that portion of the Obligations constituting fees, indemnities and other
amounts (other than principal, interest) payable to the Lenders (including fees, charges and disbursements
of outside counsel to the respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to them;

        Third, to payment of that portion of the Obligations constituting accrued and unpaid interest on the
Loans, ratably among the Lenders in proportion to the respective amounts described in this clause Third
held by them;

         Fourth, to (a) payment of that portion of the Obligations constituting unpaid principal of the Loans,
and (b) payments of Obligations then owing under any Secured Cash Management Agreements, ratably
among the Lenders, and the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them; and

      Last, the balance, if any, after all of the Obligations have been indefeasibly paid in full, to the
Company or as otherwise required by Law.

         Notwithstanding the foregoing, Obligations arising under Secured Cash Management Agreements
shall be excluded from the application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank. Each Cash Management Bank not a party
to this Agreement that has given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the Administrative Agent pursuant to
the terms of Article X for itself and its Affiliates as if a “Lender” party hereto.

                                               ARTICLE X

                                      ADMINISTRATIVE AGENT

10.01   Appointment and Authority.

                                                     76
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 216 of 249



         Each of the Lenders hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Administrative Agent, the Lenders
(other than Section 10.06), and no Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

         The Administrative Agent shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders (in its capacities as a Lender and potential Cash Management Banks) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to hold any Liens created under
or pursuant to the Collateral Documents governed by English Law for and on behalf of or in trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on Collateral, together with such
powers and discretion as are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents, separate trustees or co-trustees and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent, shall be entitled to the
benefits of all provisions of this Article X and Article XI (including Section 11.04(c), as though such co-
agents, sub-agents, separate trustees, co-trustees and attorneys-in-fact were the “collateral agent” under the
Loan Documents) as if set forth in full herein with respect thereto.

10.02   Rights as a Lender.

         The Person serving as the Administrative Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity for and generally engage in any
kind of business with any Loan Party or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to the Lenders or to provide
notice to or consent of the Lenders with respect thereto.

10.03   Exculpatory Provisions.

        The Administrative Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

               (a)      shall not be subject to any fiduciary or other implied duties, regardless of whether
        a Default has occurred and is continuing;

                 (b)    shall not have any duty to take any discretionary action or exercise any
        discretionary powers, except discretionary rights and powers expressly contemplated hereby or by
        the other Loan Documents that the Administrative Agent is required to exercise as directed in
        writing by the Required Lenders (or such other number or percentage of the Lenders as shall be

                                                     77
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 217 of 249



        expressly provided for herein or in the other Loan Documents) or discretionary rights expressly
        subject to Administrative Agent consent, provided that the Administrative Agent shall not be
        required to take any action that, in its opinion or the opinion of its counsel, may expose the
        Administrative Agent to liability or that is contrary to any Loan Document or applicable Law,
        including for the avoidance of doubt any action that may be in violation of the automatic stay under
        any Debtor Relief Law or that may effect a forfeiture, modification or termination of property of a
        Defaulting Lender in violation of any Debtor Relief Law; and

                (c)     shall not, except as expressly set forth herein and in the other Loan Documents,
        have any duty or responsibility to disclose, and shall not be liable for the failure to disclose, any
        information relating to any Loan Party or any of its Affiliates that is communicated to or obtained
        by the Person serving as the Administrative Agent or any of its Affiliates in any capacity.

         The Administrative Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final and nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by a Loan Party, a Lender.

         The Administrative Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this Agreement or any other
Loan Document, (ii) the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation, perfection or priority of any
Lien purported to be created by the Collateral Documents, (v) the value or the sufficiency of any Collateral,
or (vi) the satisfaction of any condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

10.04   Reliance by Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document or other writing (including
any electronic message, Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is satisfactory to such Lender unless
the Administrative Agent shall have received notice to the contrary from such Lender. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

10.05   Delegation of Duties.

       The Administrative Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub agents appointed by the

                                                      78
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 218 of 249



Administrative Agent. The Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related Parties of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in the selection of such sub-
agents.

10.06   Resignation of Administrative Agent.

                (a)      The Administrative Agent may at any time give 30 days’ prior written notice of its
        resignation to the Lenders and the Company. Upon receipt of any such notice of resignation, the
        Required Lenders shall have the right, to appoint a successor, which shall be a bank with an office
        in the United States, or an Affiliate of any such bank (subject to the Company’s approval (not to be
        unreasonably withheld, conditioned or delayed) of such successor if no Event of Default has
        occurred and is continuing) with an office in the United States. If no such successor shall have
        been so appointed by the Required Lenders and shall have accepted such appointment within thirty
        days after the retiring Administrative Agent gives notice of its resignation (or such earlier day as
        shall be agreed by the Required Lenders) (the “Resignation Effective Date”), then the retiring
        Administrative Agent may (but shall not be obligated to) on behalf of the Lenders, appoint a
        successor Administrative Agent meeting the qualifications set forth above (subject to the
        Company’s approval (not to be unreasonably withheld, conditioned or delayed) of such successor
        if no Event of Default has occurred and is continuing). Whether or not a successor has been
        appointed, such resignation shall become effective in accordance with such notice on the
        Resignation Effective Date.

                (b)       If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
        clause (d) of the definition thereof, the Required Lenders may, to the extent permitted by applicable
        Law, by notice in writing to the Company and such Person remove such Person as Administrative
        Agent and appoint a successor (subject to the Company’s approval (not to be unreasonably
        withheld, conditioned or delayed) of such successor if no Event of Default has occurred and is
        continuing). If no such successor shall have been so appointed by the Required Lenders and shall
        have accepted such appointment within thirty days (or such earlier day as shall be agreed by the
        Required Lenders) (the “Removal Effective Date”), then such removal shall nonetheless become
        effective in accordance with such notice on the Removal Effective Date.

                 (c)      With effect from the Resignation Effective Date or the Removal Effective Date (as
        applicable) (i) the retiring or removed Administrative Agent shall be discharged from its duties and
        obligations hereunder and under the other Loan Documents (except that in the case of any collateral
        security held by the Administrative Agent on behalf of (or, as applicable, in trust for) the Lenders
        under any of the Loan Documents, the retiring or removed Administrative Agent shall continue to
        hold such collateral security until such time as a successor Administrative Agent is appointed) and
        (ii) except for any indemnity payments or other amounts then owed to the retiring or removed
        Administrative Agent, all payments, communications and determinations provided to be made by,
        to or through the Administrative Agent shall instead be made by or to each Lender directly, until
        such time, if any, as the Required Lenders appoint a successor Administrative Agent as provided
        for above. Upon the acceptance of a successor’s appointment as Administrative Agent hereunder,
        such successor shall succeed to and become vested with all of the rights, powers, privileges and
        duties of the retiring (or removed) Administrative Agent (other than as provided in Section 3.01(g)
                                                     79
            Case 19-11240-LSS           Doc 71-1      Filed 06/06/19      Page 219 of 249



        and other than any rights to indemnity payments or other amounts owed to the retiring or removed
        Administrative Agent as of the Resignation Effective Date or the Removal Effective Date, as
        applicable), and the retiring or removed Administrative Agent shall be discharged from all of its
        duties and obligations hereunder or under the other Loan Documents (if not already discharged
        therefrom as provided above in this Section). The fees payable by the Company to a successor
        Administrative Agent shall be the same as those payable to its predecessor unless otherwise agreed
        between the Company and such successor. After the retiring or removed Administrative Agent’s
        resignation or removal hereunder and under the other Loan Documents, the provisions of this
        Article and Section 11.04 shall continue in effect for the benefit of such retiring or removed
        Administrative Agent, its sub agents and their respective Related Parties in respect of any actions
        taken or omitted to be taken by any of them while the retiring or removed Administrative Agent
        was acting as Administrative Agent.

10.07   Non-Reliance on Administrative Agent and Other Lenders.

         Each Lender acknowledges that it has, independently and without reliance upon the Administrative
Agent or any other Lender or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking or not taking action under
or based upon this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

10.08   No Other Duties; Etc.

        Anything herein to the contrary notwithstanding, none of the bookrunners, arrangers, syndication
agents, documentation agents or co-agents shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender hereunder.

10.09   Administrative Agent May File Proofs of Claim.

       In case of the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

                (a)     to file and prove a claim for the whole amount of the principal and interest owing
        and unpaid in respect of the Loans, and all other Obligations that are owing and unpaid and to file
        such other documents as may be necessary or advisable in order to have the claims of the Lenders,
        and the Administrative Agent (including any claim for the reasonable compensation, expenses,
        disbursements and advances of the Lenders and the Administrative Agent and their respective
        agents and counsel and all other amounts due the Lenders and the Administrative Agent under
        Sections 2.09 and 11.04) allowed in such judicial proceeding; and

                (b)     to collect and receive any monies or other property payable or deliverable on any
        such claims and to distribute the same;



                                                    80
            Case 19-11240-LSS              Doc 71-1     Filed 06/06/19        Page 220 of 249



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 11.04.

         Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.10   Collateral and Guaranty Matters.

         Without limiting the provisions of Section 10.09, each of the Lenders (including in its capacities as
a potential Cash Management Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion,

                  (a)     to release any Lien on any property granted to or held by the Administrative Agent
        under any Loan Document (i) upon termination of the Commitments and payment in full of the
        Obligations (other than (A) contingent indemnification obligations and (B) obligations and
        liabilities under Secured Cash Management Agreements as to which arrangements satisfactory to
        the applicable provider thereof shall have been made), (ii) that is sold or otherwise disposed of as
        part of or in connection with any sale or other disposition permitted hereunder or under any other
        Loan Document or any Recovery Event, or (iii) as approved in accordance with Section 11.01;

                 (b)     [reserved]; and

                 (c)     to release any Guarantor from its obligations under the Loan Documents (including
        releasing all Liens granted by such Person under the Collateral Documents) if such Person ceases
        to be a Restricted Subsidiary as a result of a transaction permitted under the Loan Documents.

         Upon request by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its interest in particular types or items
of property, or to release any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

        The Administrative Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or any certificate prepared by
any Loan Party in connection therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

10.11   Secured Cash Management Agreements.

        No Cash Management Bank that obtains the benefit of Section 9.03, the Guaranty or any Collateral
by virtue of the provisions hereof or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any Collateral) (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case, only to the extent expressly

                                                      81
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 221 of 249



provided in the Loan Documents. Notwithstanding any other provision of this Article X to the contrary,
the Administrative Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured Cash Management
Agreements except to the extent expressly provided herein and unless the Administrative Agent has
received a Secured Party Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash Management Bank. The
Administrative Agent shall not be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash Management Agreements in the
case of a Maturity Date.

10.12   ERISA Matters.

                (a)      Each Lender (x) represents and warrants, as of the date such Person became a
        Lender party hereto, to, and (y) covenants, from the date such Person became a Lender party hereto
        to the date such Person ceases being a Lender party hereto, for the benefit of, the Administrative
        Agent and its Affiliates, and not, for the avoidance of doubt, to or for the benefit of the Borrower
        or any other Loan Party, that at least one of the following is and will be true:

                        (i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
                2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
                connection with the Loans, the Letters of Credit or the Commitments,

                         (ii)   the transaction exemption set forth in one or more PTEs, such as PTE 84-
                14 (a class exemption for certain transactions determined by independent qualified
                professional asset managers), PTE 95-60 (a class exemption for certain transactions
                involving insurance company general accounts), PTE 90-1 (a class exemption for certain
                transactions involving insurance company pooled separate accounts), PTE 91-38 (a class
                exemption for certain transactions involving bank collective investment funds) or PTE 96-
                23 (a class exemption for certain transactions determined by in-house asset managers), is
                applicable with respect to such Lender’s entrance into, participation in, administration of
                and performance of the Loans, the Letters of Credit, the Commitments and this Agreement,

                        (iii)     (A) such Lender is an investment fund managed by a “Qualified
                Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such
                Qualified Professional Asset Manager made the investment decision on behalf of such
                Lender to enter into, participate in, administer and perform the Loans, the Letters of Credit,
                the Commitments and this Agreement, (C) the entrance into, participation in,
                administration of and performance of the Loans, the Letters of Credit, the Commitments
                and this Agreement satisfies the requirements of sub-sections (b) through (g) of Part I of
                PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of subsection
                (a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
                participation in, administration of and performance of the Loans, the Letters of Credit, the
                Commitments and this Agreement, or

                        (iv)   such other representation, warranty and covenant as may be agreed in
                writing between the Administrative Agent, in its sole discretion, and such Lender.

                 (b)     In addition, unless either (1) subclause (i) in the immediately preceding clause (a)
        is true with respect to a Lender or (2) a Lender has provided another representation, warranty and
        covenant in accordance with subclause (iv) in the immediately preceding clause (a), such Lender
        further (x) represents and warrants, as of the date such Person became a Lender party hereto, to,

                                                     82
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 222 of 249



        and (y) covenants, from the date such Person became a Lender party hereto to the date such Person
        ceases being a Lender party hereto, for the benefit of, the Administrative Agent and its Affiliates,
        and not, for the avoidance of doubt, to or for the benefit of the Borrower or any other Loan Party,
        that none of the Administrative Agent or any of its Affiliates is a fiduciary with respect to the assets
        of such Lender involved in such Lender’s entrance into, participation in, administration of and
        performance of the Loans, the Commitments and this Agreement (including in connection with the
        reservation or exercise of any rights by the Administrative Agent under this Agreement, any Loan
        Document or any documents related to hereto or thereto).

                                               ARTICLE XI

                                            MISCELLANEOUS

11.01   Amendments, Etc.

        No amendment or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent acting at the direction of the Required Lenders) and the
Borrower or the applicable Loan Party, as the case may be, and furnished to the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and for the specific purpose for
which given; provided, however, that

                (a)      no such amendment, waiver or consent shall:

                         (i)     extend or increase the Commitment of any Lender (or reinstate any
                 Commitment terminated pursuant to Section 9.02) without the written consent of such
                 Lender (it being understood and agreed that a waiver of any condition precedent set forth
                 in Section 5.02, or of any Default or a mandatory reduction in Commitments is not
                 considered an extension or increase in Commitments of any Lender);

                         (ii)    postpone any date fixed by this Agreement or any other Loan Document
                 for any payment (excluding mandatory prepayments) of principal, interest, fees or other
                 amounts due to the Lenders (or any of them) or any scheduled reduction of the
                 Commitments hereunder or under any other Loan Document without the written consent
                 of each Lender entitled to receive such payment or whose Commitments are to be reduced;

                          (iii)    reduce the principal of, or the rate of interest specified herein on, any
                 Loan, or (subject to clause (i) of the final proviso to this Section 11.01) any fees or other
                 amounts payable hereunder or under any other Loan Document without the written
                 consent of each Lender entitled to receive such amount; provided, however, that only the
                 consent of the Required Lenders shall be necessary (A) to amend the definition of “Default
                 Rate” at the Default Rate or (B) to amend any financial covenant hereunder (or any
                 defined term used therein) even if the effect of such amendment would be to reduce the
                 rate of interest on any Loan or to reduce any fee payable hereunder;

                          (iv)    change Sections 2.06(c), 2.13, or 9.03 in a manner that would alter the
                 pro rata sharing of payments required thereby without the written consent of each Lender
                 directly affected thereby;

                        (v)    change any provision of this Section 11.01(a) or the definition of
                 “Required Lenders” without the written consent of each Lender directly affected thereby;

                                                      83
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 223 of 249



                         (vi)   release all or substantially all of the Collateral without the written consent
                 of each Lender whose Obligations are secured by such Collateral;

                         (vii)     (A) release the Company without the consent of each Lender or (B)
                 except in connection with a transaction permitted under Section 8.07, release all or
                 substantially all of the value of the Guaranty; and

                 (b)       unless also signed by the Administrative Agent, no amendment, waiver or consent
        shall affect the rights or duties of the Administrative Agent under this Agreement or any other Loan
        Document;

provided, further, that notwithstanding anything to the contrary herein, (i) each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the parties thereto, (ii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization or liquidation plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

No Defaulting Lender shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the consent of all Lenders
or each affected Lender may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such Defaulting Lender.

In addition to the foregoing, the Company may supplement Schedule 6.01 as contemplated by this
Agreement.

Notwithstanding any provision herein to the contrary the Administrative Agent and the Company may
amend, modify or supplement this Agreement or any other Loan Document to cure or correct administrative
errors or omissions, any ambiguity, omission, defect or inconsistency or to effect administrative changes,
and such amendment shall become effective without any further consent of any other party to such Loan
Document so long as (i) such amendment, modification or supplement does not adversely affect the rights
of any Lender or other holder of Obligations in any material respect and (ii) the Lenders shall have received
at least five (5) Business Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment.

11.02   Notices; Effectiveness; Electronic Communications.

                (a)      Notices Generally. Except in the case of notices and other communications
        expressly permitted to be given by telephone (and except as provided in subsection (b) below), all
        notices and other communications provided for herein shall be in writing and shall be delivered by
        hand or overnight courier service, mailed by certified or registered mail or sent by facsimile as
        follows, and all notices and other communications expressly permitted hereunder to be given by
        telephone shall be made to the applicable telephone number, as follows:




                                                     84
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19        Page 224 of 249



                        (i)     if to any Loan Party, the Administrative Agent, to the address, facsimile
                 number, electronic mail address or telephone number specified for such Person on
                 Schedule 11.02; and

                         (ii)    if to any other Lender, to the address, facsimile number, electronic mail
                 address or telephone number specified in its Administrative Questionnaire (including, as
                 appropriate, notices delivered solely to the Person designated by a Lender on its
                 Administrative Questionnaire then in effect for the delivery of notices that may contain
                 material non-public information relating to the Loan Parties).

         Notices and other communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).

                 (b)       Electronic Communications. Notices and other communications to the Lenders
        hereunder may be delivered or furnished by electronic communication (including e mail, FpML
        messaging, and Internet or intranet websites) pursuant to procedures approved by the
        Administrative Agent, provided that the foregoing shall not apply to notices to any Lender pursuant
        to Article II if such Lender, as applicable, has notified the Administrative Agent that it is incapable
        of receiving notices under such Article by electronic communication. The Administrative Agent,
        or the Borrower may each, in its discretion, agree to accept notices and other communications to it
        hereunder by electronic communications pursuant to procedures approved by it, provided that
        approval of such procedures may be limited to particular notices or communications.

         Unless the Administrative Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on the next business day for
the recipient.

                (c)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
        AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
        ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
        ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
        ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
        ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
        MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
        OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS,
        IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
        MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of its
        Related Parties (collectively, the “Agent Parties”) have any liability to the Borrower, any Lender,
        or any other Person for losses, claims, damages, liabilities or expenses of any kind (whether in tort,
                                                     85
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 225 of 249



        contract or otherwise) arising out of any Loan Party’s or the Administrative Agent’s transmission
        of Borrower Materials through the Internet, unless determined by a court of competent jurisdiction
        by final and nonappealable judgment to have resulted from the gross negligence or willful
        misconduct of such Agent Party.

                 (d)      Change of Address, Etc. Each of the Borrower and the Administrative Agent may
        change its address, facsimile or telephone number for notices and other communications hereunder
        by notice to the other parties hereto. Each other Lender may change its address, facsimile or
        telephone number for notices and other communications hereunder by notice to the Company, the
        Administrative Agent. In addition, each Lender agrees to notify the Administrative Agent from
        time to time to ensure that the Administrative Agent has on record (i) an effective address, contact
        name, telephone number, facsimile number and electronic mail address to which notices and other
        communications may be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
        Public Lender agrees to cause at least one individual at or on behalf of such Public Lender to at all
        times have selected the “Private Side Information” or similar designation on the content declaration
        screen of the Platform in order to enable such Public Lender or its delegate, in accordance with
        such Public Lender’s compliance procedures and applicable Law, including United States federal
        and state securities Laws, to make reference to Borrower Materials that are not made available
        through the “Public Side Information” portion of the Platform and that may contain material non-
        public information with respect to the Company or its securities for purposes of United States
        federal or state securities Laws.

                 (e)      Reliance by Administrative Agent and Lenders. The Administrative Agent and
        the Lenders shall be entitled to rely and act upon any notices (including telephonic or electronic
        Loan Notices and Notices of Loan Prepayment) purportedly given by or on behalf of any Loan
        Party even if (i) such notices were not made in a manner specified herein, were incomplete or were
        not preceded or followed by any other form of notice specified herein, or (ii) the terms thereof, as
        understood by the recipient, varied from any confirmation thereof. The Loan Parties shall
        indemnify the Administrative Agent, each Lender and the Related Parties of each of them from all
        losses, costs, expenses and liabilities resulting from the reliance by such Person on each notice
        purportedly given by or on behalf of a Loan Party; provided that such indemnity shall not, as to any
        such Person, be available to the extent that such losses, costs, expenses and liabilities are
        determined by a court of competent jurisdiction by final and nonappealable judgment to have
        resulted from the gross negligence or willful misconduct of such Person. All telephonic notices to
        and other telephonic communications with the Administrative Agent may be recorded by the
        Administrative Agent, and each of the parties hereto hereby consents to such recording.

11.03   No Waiver; Cumulative Remedies; Enforcement.

        No failure by any Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document (including the imposition of the Default Rate) preclude any
other or further exercise thereof or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges provided by Law.

         Notwithstanding anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and proceedings at Law in connection
with such enforcement shall be instituted and maintained exclusively by, the Administrative Agent in
                                                     86
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 226 of 249



accordance with Section 9.02 for the benefit of all the Lenders; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Administrative Agent) hereunder and under the other Loan
Documents, (b) any Lender from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (c) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party under any Debtor Relief
Law; and provided, further, that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the rights otherwise ascribed
to the Administrative Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in clauses
(b) and (c) of the preceding proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as authorized by the Required
Lenders.

11.04   Expenses; Indemnity; Damage Waiver.

                 (a)     Costs and Expenses. The Company shall pay (i) all reasonable out of pocket
        expenses incurred by the Administrative Agent and its Affiliates, any Lender, and the Prepetition
        Agent (including the (x) reasonable, out of pocket fees, charges and disbursements of any counsel
        for the Administrative Agent, any Lender, and the Prepetition Agent, and (y) the fees and expenses
        of an independent consultant from time to time retained by the Administrative Agent or the
        Prepetition Agent) in connection with the syndication of the credit facilities provided for herein,
        the preparation, negotiation, execution, delivery and administration of this Agreement and the other
        Loan Documents, the Interim DIP Order, the Final DIP Order, or any amendments, modifications
        or waivers of the provisions hereof or thereof (whether or not the transactions contemplated hereby
        or thereby shall be consummated), (ii) all unpaid reasonable out of pocket expenses incurred by the
        Prepetition Agent in connection with the Prepetition Loan Documents, and (iii) all reasonable out
        of pocket expenses incurred by the Administrative Agent, any Lender, or the Prepetition Agent
        (including the reasonable out of pocket fees, charges and disbursements of any counsel for the
        Administrative Agent, any Lender, or the Prepetition Agent), in connection with the enforcement
        or protection of its rights (A) in connection with this Agreement, the other Loan Documents, the
        Prepetition Credit Agreement or the Prepetition Loan Documents, including its rights under this
        Section, or (B) in connection with the Loans made, including all such out of pocket expenses
        incurred during any workout, restructuring or negotiations in respect of such Loans, in each case
        subject to receipt by the Loan Parties of an invoice. All such fees and expenses shall be paid by
        the Loan Parties on the tenth (10th) Business Day following delivery of the applicable invoice;
        provided, that the Administrative Agent, any Lender, or the Prepetition Agent, as applicable, shall
        provide copies of each invoice to the United States Trustee and the Unsecured Creditors Committee
        in the Chapter 11 Case and allow such parties ten (10) Business Days to review and object to any
        such invoice. In the event that an objection is asserted, the Loan Parties shall: (A) pay the
        undisputed portion of the applicable fees and expenses pursuant to the terms of this section; and
        (B) not be required to pay the disputed portion of the applicable fees and expenses until such time
        as the Bankruptcy Court as made a determination regarding such objection.

                 (b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
        Administrative Agent (and any sub-agent thereof), each Lender, and each Related Party of any of
        the foregoing Persons (each such Person being called an “Indemnitee”) against, and hold each
        Indemnitee harmless from, any and all losses, claims, damages, penalties, liabilities and related
        expenses (including the reasonable and documented fees, charges and disbursements of any counsel
        for any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by any Person
        (including any Loan Party) arising out of, in connection with, or as a result of (i) the execution or
        delivery of this Agreement, any other Loan Document or any agreement or instrument
                                                     87
    Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 227 of 249



contemplated hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01 or Section 3.08), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of its Subsidiaries, or
any Environmental Claim related in any way to a Loan Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third party or by any Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

         (c)     Reimbursement by Lenders. To the extent that the Loan Parties for any reason fail
to indefeasibly pay any amount required under subsection (a) or (b) of this Section to be paid by
them to the Administrative Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or any such sub-agent),
or such Related Party, as the case may be, such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought based on each Lender’s
share of the Total Credit Exposures of all Lenders at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or any such sub-agent),
in its capacity as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of Section 2.12(d).

         (d)     Waiver of Consequential Damages, Etc. Without limiting the Loan Parties’
indemnification obligations above, to the fullest extent permitted by applicable Law, no party
hereto shall assert, and each other party hereto hereby waives, any claim against any other party
hereto (or any Indemnitee or any Loan Party), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby, any Loan or the
use of the proceeds thereof (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party and to which such Indemnitee is otherwise entitled to indemnification
as provided above). No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual damages resulting from

                                             88
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19       Page 228 of 249



        the gross negligence or willful misconduct of such Indemnitee as determined by a final and
        nonappealable judgment of a court of competent jurisdiction.

               (e)     Payments. All amounts due under this Section shall be payable not later than ten
        Business Days after demand therefor.

                (f)      Survival. The agreements in this Section and the indemnity provisions of Section
        11.02(e) shall survive the resignation of the Administrative Agent, the replacement of any Lender,
        the termination of the Commitments and the repayment, satisfaction or discharge of all the other
        Obligations.

11.05   Payments Set Aside.

         To the extent that any payment by or on behalf of any Loan Party is made to the Administrative
Agent, or any Lender, or the Administrative Agent, or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, or such Lender in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had not occurred, and (b) each
Lender and severally agrees to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the termination of this Agreement.

11.06   Successors and Assigns.

                 (a)     Successors and Assigns Generally. The provisions of this Agreement and the other
        Loan Documents shall be binding upon and inure to the benefit of the parties hereto and thereto
        and their respective successors and assigns permitted hereby, except that the Company may not
        assign or otherwise transfer any of its rights or obligations hereunder or thereunder without the
        prior written consent of the Administrative Agent and each Lender and no Lender may assign or
        otherwise transfer any of its rights or obligations hereunder except (i) to an assignee in accordance
        with the provisions of subsection (b) of this Section, (ii) by way of participation in accordance with
        the provisions of subsection (d) of this Section or (iii) by way of pledge or assignment of a security
        interest subject to the restrictions of subsection (f) of this Section (and any other attempted
        assignment or transfer by any party hereto shall be null and void). Nothing in this Agreement,
        expressed or implied, shall be construed to confer upon any Person (other than the parties hereto,
        their respective successors and assigns permitted hereby, Participants to the extent provided in
        subsection (d) of this Section and, to the extent expressly contemplated hereby, the Related Parties
        of each of the Administrative Agent and the Lenders) any legal or equitable right, remedy or claim
        under or by reason of this Agreement.

                (b)      Assignments by Lenders. Any Lender may at any time assign to one or more
        assignees all or a portion of its rights and obligations under this Agreement and the other Loan
        Documents (including all or a portion of its Commitment and the Loans at the time owing to it);
        provided that any such assignment shall be subject to the following conditions:

                          (i)      Minimum Amounts.

                                                      89
Case 19-11240-LSS         Doc 71-1       Filed 06/06/19       Page 229 of 249



                  (A)      in the case of an assignment of the entire remaining amount of the
          assigning Lender’s Commitment and the related Loans at the time owing to it or
          contemporaneous assignments to related Approved Funds that equal at least the
          amount specified in subsection (b)(i)(B) of this Section in the aggregate or in the
          case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
          no minimum amount need be assigned; and

                  (B)      in any case not described in subsection (b)(i)(A) of this Section,
          the aggregate amount of the Commitment (which for this purpose includes Loans
          outstanding thereunder) or, if the Commitment is not then in effect, the principal
          outstanding balance of the Loans of the assigning Lender subject to each such
          assignment, determined as of the date the Assignment and Assumption with
          respect to such assignment is delivered to the Administrative Agent or, if “Trade
          Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
          not be less than $1,000,000 unless each of the Administrative Agent and, so long
          as no Event of Default has occurred and is continuing, the Company otherwise
          consents (each such consent not to be unreasonably withheld or delayed).

           (ii)    Proportionate Amounts. Each partial assignment shall be made as an
   assignment of a proportionate part of all the assigning Lender’s Loans and Commitments,
   and rights and obligations with respect thereto, assigned.

           (iii)    Required Consents. No consent shall be required for any assignment
   except to the extent required by subsection (b)(i)(B) of this Section and, in addition:

                   (A)     [reserved]; and

                  (B)      the consent of the Administrative Agent (such consent not to be
          unreasonably withheld or delayed) shall be required for assignments in respect of
          any Revolving Commitment if such assignment is to a Person that is not a Lender,
          an Affiliate of such Lender or an Approved Fund with respect to such Lender.

           (iv)     Assignment and Assumption. The parties to each assignment shall
   execute and deliver to the Administrative Agent an Assignment and Assumption, together
   with a processing and recordation fee in the amount of $3,500; provided, however, that
   the Administrative Agent may, in its sole discretion, elect to waive such processing and
   recordation fee in the case of any assignment. The assignee, if it shall not be a Lender,
   shall deliver to the Administrative Agent an Administrative Questionnaire. Where the
   consent of the Company is not required for an assignment, the Administrative Agent shall
   promptly send to the Company a copy of the Assignment and Assumption duly executed
   by the parties to the relevant assignment.

           (v)      No Assignment to Certain Persons. No such assignment shall be made
   to (A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
   Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
   hereunder, would constitute any of the foregoing Persons described in this clause (B), or
   (C) a natural Person.

           (vi)     Certain Additional Payments. In connection with any assignment of
   rights and obligations of any Defaulting Lender hereunder, no such assignment shall be
   effective unless and until, in addition to the other conditions thereto set forth herein, the

                                       90
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 230 of 249



                 parties to the assignment shall make such additional payments to the Administrative Agent
                 in an aggregate amount sufficient, upon distribution thereof as appropriate (which may be
                 outright payment, purchases by the assignee of participations or subparticipations, or other
                 compensating actions, including funding, with the consent of the Company and the
                 Administrative Agent, the applicable pro rata share of Loans previously requested but not
                 funded by the Defaulting Lender, to each of which the applicable assignee and assignor
                 hereby irrevocably consent), to (x) pay and satisfy in full all payment liabilities then owed
                 by such Defaulting Lender to the Administrative Agent, or any Lender hereunder (and
                 interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata share
                 of all Loans in accordance with its Applicable Percentage. Notwithstanding the foregoing,
                 in the event that any assignment of rights and obligations of any Defaulting Lender
                 hereunder shall become effective under applicable Law without compliance with the
                 provisions of this paragraph, then the assignee of such interest shall be deemed to be a
                 Defaulting Lender for all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant to subsection (b) of this
Section, from and after the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an Assignment and Assumption
covering all of the assigning Lender’s rights and obligations under this Agreement, such Lender shall cease
to be a party hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such assignment); provided, that
except to the extent otherwise expressly agreed by the affected parties, no assignment by a Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in accordance with subsection (d) of
this Section.

                 (c)     Register. The Administrative Agent, acting solely for this purpose as an agent of
        the Borrower (and such agency being solely for tax purposes), shall maintain at the Administrative
        Agent’s Office a copy of each Assignment and Assumption delivered to it (or the equivalent thereof
        in electronic form) and a register for the recordation of the names and addresses of the Lenders,
        and the Commitments of, and principal amounts (and stated interest) of the Loans owing to, each
        Lender pursuant to the terms hereof from time to time (the “Register”). The entries in the Register
        shall be conclusive absent manifest error, and the Borrower, the Administrative Agent and the
        Lenders shall treat each Person whose name is recorded in the Register pursuant to the terms hereof
        as a Lender hereunder for all purposes of this Agreement. The Register shall be available for
        inspection by the Borrower and any Lender at any reasonable time and from time to time upon
        reasonable prior notice.

                  (d)    Participations. Any Lender may at any time, without the consent of, or notice to,
        the Borrower or the Administrative Agent, sell participations to any Person (other than a natural
        Person, a Defaulting Lender, or the Company or any of the Company’s Affiliates or Subsidiaries)
        (each, a “Participant”) in all or a portion of such Lender’s rights and/or obligations under this
        Agreement (including all or a portion of its Commitment and/or the Loans owing to it); provided
        that (i) such Lender’s obligations under this Agreement shall remain unchanged, (ii) such Lender
        shall remain solely responsible to the other parties hereto for the performance of such obligations
                                                     91
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 231 of 249



        and (iii) the Borrower, the Administrative Agent, the Lenders shall continue to deal solely and
        directly with such Lender in connection with such Lender’s rights and obligations under this
        Agreement. For the avoidance of doubt, each Lender shall be responsible for the indemnity under
        Section 11.04(c) without regard to the existence of any participation.

          Any agreement or instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 11.01(a) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01 and 3.04 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to subsection (b) of this Section (it
being understood that the documentation required of such Participant under Section 3.01(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.14 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under Section 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Company’s request and expense, to use reasonable efforts to cooperate
with the Company to effectuate the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of Section 11.08 as though it were
a Lender; provided that such Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of credit or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

                 (e)     Certain Pledges. Any Lender may at any time pledge or assign a security interest
        in all or any portion of its rights under this Agreement (including under its Note, if any) to secure
        obligations of such Lender, including any pledge or assignment to secure obligations to a Federal
        Reserve Bank; provided that no such pledge or assignment shall release such Lender from any of
        its obligations hereunder or substitute any such pledgee or assignee for such Lender as a party
        hereto.

11.07   Treatment of Certain Information; Confidentiality.

        Each of the Administrative Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and shall have agreed to keep such Information confidential),
                                                      92
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 232 of 249



(b) to the extent required or requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as the National Association of
Insurance Commissioners), in which case such Person shall inform the Company promptly thereof unless
prohibited by applicable Law from doing so or unless requested as part of such authority’s regulatory review
or oversight, (c) to the extent required by applicable Laws or regulations or by any subpoena or similar
legal process (in which case such Person shall inform the Company promptly thereof unless prohibited by
applicable Law from doing so), (d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this Section or to other
confidentiality arrangements satisfactory to the Company, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to become a Lender pursuant to Section 2.01 or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or payments hereunder (it being
understood and agreed by the Company that customary procedures employed by the Administrative Agent
for providing such Persons access via IntraLinks, Syndtrak or similar system to information and other
materials related to this Agreement and the confidentiality terms to be accepted by such Persons in
connection therewith are satisfactory to the Company for the purposes of this clause (f)), (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan Party or its Subsidiaries or
the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers with respect to the credit
facilities provided hereunder, (h) with the consent of the Company or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company and its Affiliates and that is obtained from a source that is not known by
such Person or Related Party to be in breach of its confidentiality obligations with the Company or any of
its Affiliates. In addition, the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

         For purposes of this Section, “Information” means all information received from a Loan Party or
any Subsidiary relating to the Loan Parties or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any Lender on a nonconfidential
basis prior to disclosure by such Loan Party or any Subsidiary (other than such information that is obtained
from a source that is known by such Person receiving such information to be in breach of its confidentiality
obligations with the Loan Parties or any of its Subsidiaries); provided that “Information” shall not include
information independently developed by the Administrative Agent, the Lenders without the use of
confidential Information. Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do so if such Person has exercised
the same degree of care to maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

        Each of the Administrative Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning a Loan Party or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law, including United States
Federal and state securities Laws.

11.08   Rights of Setoff.
                                                     93
            Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 233 of 249



         If an Event of Default shall have occurred and be continuing, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such Lender, or any such
Affiliate to or for the credit or the account of any Loan Party against any and all of the obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan Document to such Lender or
their respective Affiliates, irrespective of whether or not such Lender, or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or Affiliate of such Lender different
from the branch or office or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further application in accordance with
the provisions of Section 2.15 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, or their respective Affiliates may
have. Each Lender and the agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall not affect the validity of such
setoff and application.

11.09   Interest Rate Limitation.

                 (a)      Notwithstanding anything to the contrary contained in any Loan Document, the
        interest paid or agreed to be paid under the Loan Documents shall not exceed the maximum rate of
        non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
        Agent or any Lender shall receive interest in an amount that exceeds the Maximum Rate, the excess
        interest shall be applied to the principal of the Loans or, if it exceeds such unpaid principal,
        refunded to the Borrower. In determining whether the interest contracted for, charged, or received
        by the Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to the
        extent permitted by applicable Law, (a) characterize any payment that is not principal as an
        expense, fee, or premium rather than interest, (b) exclude voluntary prepayments and the effects
        thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal parts the total amount of
        interest throughout the contemplated term of the Obligations hereunder.

                 (b)     [Reserved].

11.10   Counterparts; Integration; Effectiveness.

        This Agreement may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except as provided in Section 5.01,
this Agreement shall become effective when it shall have been executed by the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed counterpart of a signature page of


                                                      94
            Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 234 of 249



this Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

11.11   Collateral Release.

        The Administrative Agent and the Lenders agree:

                 (a)      that any Lien on any property granted to or held by the Administrative Agent under
        any Loan Document shall be automatically released (i) upon termination of the Commitments and
        payment in full of the Obligations (other than (A) contingent indemnification obligations and (B)
        obligations and liabilities under Secured Cash Management Agreements as to which arrangements
        satisfactory to the applicable provider thereof shall have been made), (ii) when such property is
        sold or otherwise disposed of as part of or in connection with any sale or other disposition permitted
        hereunder or under any other Loan Document or any Recovery Event, in each case to a Person that
        is not, or is not required to become, a Loan Party, or (iii) as approved in accordance with Section
        11.01;

                (b)     to the extent required by the holder of such Lien pursuant to the terms of the
        instrument or document evidencing the Indebtedness secured by such Lien, to subordinate any Lien
        on any property granted to or held by the Administrative Agent under any Loan Document to the
        holder of any Lien on such property that is permitted by Section 8.02(a)(iv); and

                 (c)     to release any Guarantor from its obligations under the Loan Documents (including
        releasing all Liens granted by such Person under the Collateral Documents) if such Person ceases
        to be a Restricted Subsidiary as a result of a transaction permitted under the Loan Documents.

        The Administrative Agent shall promptly execute and deliver such documents and release
instruments and subordination agreements (including UCC-3 amendments and releases), in form and
substance satisfactory to the Administrative Agent, as may be reasonably requested by the Company in
connection with the releases and subordination of Liens referred to in clauses (a) through (c) above, and all
expenses in preparing and filing such documents, release instruments and agreements shall be borne by the
Company.

11.12   Survival of Representations and Warranties.

        All representations and warranties made hereunder and in any other Loan Document shall survive
the execution and delivery hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any investigation made by the
Administrative Agent or any Lender or on their behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

11.13   Severability.

        If any provision of this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining provisions of this Agreement
and the other Loan Documents shall not be affected or impaired thereby and (b) the parties shall endeavor
in good faith negotiations to replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not invalidate or render

                                                     95
             Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 235 of 249



unenforceable such provision in any other jurisdiction. Without limiting the foregoing provisions of this
Section 11.13, if and to the extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good faith by the
Administrative Agent, as applicable, then such provisions shall be deemed to be in effect only to the extent
not so limited.

11.14   Replacement of Lenders.

         If the Company is entitled to replace a Lender pursuant to the provisions of Section 3.06, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to payments pursuant to Sections 3.01
and 3.04) and obligations under this Agreement and the related Loan Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

                (a)      the Company shall have paid to the Administrative Agent the assignment fee (if
        any) specified in Section 11.06(b);

                (b)      such Lender shall have received payment of an amount equal to the outstanding
        principal of its Loans, accrued interest thereon, accrued fees and all other amounts payable to it
        hereunder and under the other Loan Documents from the assignee (to the extent of such outstanding
        principal) or the Borrower (in the case of all other amounts); provided that such interest and fees
        may be funded by the Borrower or such assignee;

                 (c)     in the case of any such assignment resulting from a claim for compensation under
        Section 3.04, or payments required to be made pursuant to Section 3.01, such assignment will result
        in a reduction in such compensation or payments thereafter;

                 (d)      such assignment does not conflict with applicable Laws; and

                (e)    in the case of an assignment resulting from a Lender becoming a Non-Consenting
        Lender, the applicable assignee shall have consented to the applicable amendment, waiver or
        consent;

        provided, further, that the failure by such Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Lender and the mandatory assignment of
such Lender's Commitments and outstanding Loans shall nevertheless be effective without the execution
by such Lender of an Assignment and Assumption notwithstanding anything in Section 11.06 to the
contrary.

         A Lender shall not be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

11.15   Governing Law; Jurisdiction; Etc.

             (a)   GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN
        DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
        (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF

                                                       96
           Case 19-11240-LSS    Doc 71-1    Filed 06/06/19   Page 236 of 249



        OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT,
        AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND
        THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
        GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE
        OF NEW YORK.

              (b)   SUBMISSION TO JURISDICTION.        EACH PARTY HERETO
        IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
        ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
        WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
        OTHERWISE, AGAINST ANY OTHER PARTY HERETO (OR IN THE CASE OF THE
        ADMINISTRATIVE AGENT, ANY LENDER, ANY RELATED PARTY THEREOF) IN ANY
        WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
        TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
        THE BANKRUPTCY COURT AND IF THE BANKRUPTCY COURT DOES NOT HAVE OR
        ABSTAINS FROM EXERCISING SUCH JURISDICTION, THE COURTS OF THE STATE OF
        NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
        COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
        FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
        UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
        AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
        PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
        COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
        FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
        JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
        CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
        JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
        AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
        THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
        BRING ANY ACTION OR PROCEEDING RELATING TO THE ENFORCEMENT OF
        COLLATERAL AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
        ANY JURISDICTION.

              (c)  WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
        UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
        APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
        THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
        RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
        REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
        HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
        APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
        MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

              (d)    SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY
        CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
        SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
        PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
        APPLICABLE LAW.

11.16   Waiver of Jury Trial.

                                           97
            Case 19-11240-LSS            Doc 71-1      Filed 06/06/19       Page 237 of 249



      EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.17   No Advisory or Fiduciary Responsibility.

         In connection with all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan Document), each of the
Loan Parties acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Administrative Agent and the
Lenders are arm’s-length commercial transactions between the Loan Parties and their respective Affiliates,
on the one hand, and the Administrative Agent and the Lenders, on the other hand, (B) each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the other Loan Documents; (ii)
(A) the Administrative Agent and the Lenders each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective Affiliates in connection with this
Agreement and the transaction contemplated hereby, or any other Person and (B) neither the Administrative
Agent nor any Lender has any obligation to the Loan Parties or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set forth herein and in the other
Loan Documents; and (iii) the Administrative Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from those of the Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any Lender has any obligation to
disclose any of such interests to the Loan Parties and their respective Affiliates. To the fullest extent
permitted by Law, each of the Loan Parties hereby waives and releases any claims that it may have against
the Administrative Agent or any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.18   Electronic Execution of Assignments and Certain Other Documents.

         The words “execute,” “execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other modifications, Loan
Notices, Notices of Loan Prepayments, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to the extent and as provided
for in any applicable law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other similar state laws based on
                                                     98
            Case 19-11240-LSS             Doc 71-1       Filed 06/06/19        Page 238 of 249



the Uniform Electronic Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent nor any Lender is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by the Administrative Agent
or such Lender pursuant to procedures approved by it and provided further, without limiting the foregoing,
upon the request of any party, any electronic signature shall be promptly followed by such manually
executed counterpart.

11.19   USA PATRIOT Act Notice.

         Each Lender that is subject to the Patriot Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

11.20   [Reserved].

11.21   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

          Solely to the extent any Lender that is an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Loan Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any Lender
or that is an EEA Financial Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by: (a) the application of any Write-
Down and Conversion Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including, if applicable: (i) a reduction in full or in part or cancellation
of any such liability; (ii) a conversion of all, or a portion of, such liability into shares or other instruments
of ownership in such EEA Financial Institution, its parent entity, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this Agreement or any other Loan
Document; or (iii) the variation of the terms of such liability in connection with the exercise of the Write-
Down and Conversion Powers of any EEA Resolution Authority.

11.22   Acknowledgement Regarding any Supported QFC’s.

         To the extent that the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such support, “QFC Credit Support”,
and each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws of the State of New
York and/or of the United States or any other state of the United States):


                                                       99
    Case 19-11240-LSS           Doc 71-1       Filed 06/06/19       Page 239 of 249



         (a)     In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest and obligation
in or under such Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the United States. In the event
a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding under
a U.S. Special Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States. Without limitation
of the foregoing, it is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

        (b)     As used in this Section 11.22, the following terms have the following meanings:

                “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under,
        and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

                  “Covered Entity” means any of the following: (i) a “covered entity” as that term
        is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered
        bank” as that term is defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b);
        or (iii) a “covered FSI” as that term is defined in, and interpreted in accordance with, 12
        C.F.R. § 382.2(b).

                “Default Right” has the meaning assigned to that term in, and shall be interpreted
        in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

                 “QFC” has the meaning assigned to the term “qualified financial contract” in, and
        shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




                           [SIGNATURE PAGES OMITTED]




                                            100
             Case 19-11240-LSS   Doc 71-1   Filed 06/06/19   Page 240 of 249



                                     EXHIBIT C

                                 Steinberg Declaration




NAI-1507713477v1
             Case 19-11240-LSS             Doc 71-1        Filed 06/06/19        Page 241 of 249



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :        Chapter 11
                                                       :
FTD Companies, Inc., et al., 1                         :       Case No. 19-_______ (___)
                                                       :
                   Debtors.                            :        (Joint Administration Requested)
                                                       :

                                 DECLARATION OF
                          ADAM M. STEINBERG IN SUPPORT
                       OF MOTION OF THE DEBTORS, PURSUANT
                   TO SECTIONS 105, 361, 362, 363, 364 AND 507 OF THE
                  BANKRUPTCY CODE, BANKRUPTCY RULE 4001 AND
               LOCAL RULE 4001-2, FOR INTERIM AND FINAL ORDERS
             (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION
            FINANCING AND (B) USE CASH COLLATERAL, (II) GRANTING
           ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES,
    (III) SCHEDULING FINAL HEARING AND (IV) GRANTING RELATED RELIEF

                   I, Adam M. Steinberg, hereby declare, pursuant to 28 U.S.C. § 1746, under

penalty of perjury:

                   1.     I am an Executive Director at the investment banking firm of Moelis &

Company LLC ("Moelis"), which has offices at 399 Park Avenue, 5th Floor, New York, New

York 10022. I am authorized to execute this declaration on behalf of Moelis.

                   2.     I submit this declaration (the "Declaration") in support of the Motion of

the Debtors, Pursuant to Sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code,

Bankruptcy Rule 4001 and Local Rule 4001-2, for Interim and Final Orders (I) Authorizing



1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
         Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
         (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
         Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
         Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
         Drive, Downers Grove, IL 60515.



NAI-1507713477v1
             Case 19-11240-LSS            Doc 71-1       Filed 06/06/19        Page 242 of 249



Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting

Adequate Protection to Prepetition Secured Parties, (III) Scheduling Final Hearing and (IV)

Granting Related Relief (including all exhibits thereto, the "Motion"). 2

                   3.      Except as otherwise indicated, all facts set forth in this Declaration are

based upon: (a) my direct personal knowledge of the Debtors' operations and finances;

(b) information learned from my review of relevant documents; and/or (c) information supplied

to me by members of the Debtors' management, employees of Moelis working directly with me

or under my supervision, direction or control and/or from the Debtors' other professionals and

advisors. I have been involved in the Debtors' restructuring and the development of the DIP

Facility. I have reviewed and am familiar with the terms and provisions of the DIP Credit

Agreement. I am not being compensated specifically for this testimony other than through

payments received by Moelis as a professional proposed to be retained by the Debtors in its

capacity as a financial advisor and investment banker to the Debtors. I am authorized to submit

this declaration in support of the Debtors. If called upon to testify, I could and would

competently testify to the facts set forth herein.

                                          Moelis's Qualifications

                   4.    Moelis is an investment banking firm founded in 2007 and is a wholly

owned subsidiary of Moelis & Company Group LP, which, together with its subsidiaries, has

approximately 840 employees based in 15 offices in North and South America, Europe, the

Middle East and Asia. Moelis is a registered broker-dealer with the United States Securities and

Exchange Commission and is a member of the Financial Industry Regulatory Authority. The

current managing directors, executive directors, vice presidents and associates at Moelis have


2
        Capitalized but undefined terms herein shall be given the meaning provided in the Motion.



NAI-1507713477v1                                      -2-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 243 of 249



extensive experience working with financially troubled companies in complex financial

restructurings both out-of-court and in chapter 11 proceedings. Moelis and its principals have

been involved as advisors to debtors, creditors, and equity constituencies in many reorganization

cases.

                   5.   Moelis's business reorganization professionals have served as financial

advisors or investment bankers in numerous recent chapter 11 cases, including: In re Aegean

Marine Petroleum Network Inc., No. 18-13374 (MEW) (Bankr. S.D.N.Y. February 20, 2019);

In re Parker Drilling Company, No. 18-36958 (MI) (Bankr. S.D. Tex. January 15, 2019); In re

Aralez Pharmaceuticals US Inc., No. 18-31274 (MG) (Bankr. S.D.N.Y. Nov. 1, 2018); In re

iHeartMedia, Inc., No. 18-31274 (MI) (Bankr. S.D. Tex. July 24, 2018); In re Global A&T

Electronics Ltd., Case No. 17-23931 (RDD) (Bankr. S.D.N.Y. Feb. 26, 2018); In re Toys "R

US, Inc., Case No. 17-34665 (KLP) (Bankr. E.D. Va. Nov. 21, 2017); In re TK Holdings, Inc.,

Case No. 17-11375 (Bankr. D. Del. Aug. 30, 2017); In re Basic Energy Services, Inc., Case No.

16-12320 (KJC) (Bankr. D. Del. Nov. 17, 2016); In re Allied Nevada Gold Corp., No. 15-10503

(MFW) (Bankr. D. Del. April 15, 2015); In re ITR Concession Co. LLC, No. 14-34284 (Bankr.

N.D. Ill. Oct. 28, 2014); In re GSE Envt'l, Inc., No. 14-11126 (MFW) (Bankr. D. Del. May 30,

2014); In re MACH Gen, LLC, No. 14-10461 (MFW) (Bankr. D. Del. Apr. 11, 2014); In re

Sorenson Commc'ns, Inc., No. 14-10454 (BLS) (Bankr. D. Del. Mar. 25, 2014); In re Cengage

Learning, Inc., No. 13-44106 (ESS) (Bankr. E.D.N.Y. Sept. 13, 2013); In re OSH 1 Liquidating

Corp. f/k/a Orchard Supply Hardware Stores Corp., No. 13-11565 (CSS) (Bankr. D. Del. July 15,

2013); In re Revel AC, Inc., No. 13-16253 (JHW) (Bankr. D.N.J. Apr. 17, 2013); In re AMF

Bowling Worldwide, Inc., No. 12-36495 (KRH) (Bankr. E.D. Va. Dec. 20, 2012); In re

Residential Capital, LLC, No. 12-12020 (MG) (Bankr. S.D.N.Y. Aug. 30, 2012); In re AMR




NAI-1507713477v1                                 -3-
             Case 19-11240-LSS            Doc 71-1        Filed 06/06/19        Page 244 of 249



Corp., No. 11-15463 (SHL) (Bankr. S.D.N.Y. Mar. 7, 2012); In re NewPage Corp., No. 11-

12804 (KG) (Bankr. D. Del. Dec. 27, 2011); In re Gen. Maritime Corp., No. 11-15285 (MG)

(Bankr. S.D.N.Y. Dec. 15, 2011); In re Jackson Hewitt Tax Serv., Inc., No. 11-11587 (MFW)

(Bankr. D. Del. June 30, 2011); In re Appleseed's Intermediate Holdings LLC, No. 11-10160

(KG) (Bankr. D. Del. Feb. 23, 2011); In re Innkeepers USA Trust, No. 10-13800 (SCC) (Bankr.

S.D.N.Y. Aug. 12, 2010); In re Almatis B.V., No. 10-12308 (MG) (Bankr. S.D.N.Y. June 9,

2010); In re Atrium Corp., No. 10-10150 (BLS) (Bankr. D. Del. Mar. 17, 2010); In re Int'l

Aluminum Corp., No. 10-10003 (MFW) (Bankr. D. Del. Jan. 27, 2010). 3

                   6.     I received a B.S. in Economics and Political Science from the University

of Michigan, graduating in 2002. Prior to joining Moelis in 2016, I was a Credit Analyst at

Waveny Capital Management and Lonestar Capital Management. Prior to that, I served as a

Vice President at Jefferies & Company, Inc. in the recapitalization and restructuring group. I

have experience in both in-court and out-of-court recapitalizations and restructurings and

recapitalization transactions. I have advised companies and creditors across a wide variety of

industries and in connection with numerous restructurings, including, among others: Nine West

Holdings, Inc. David's Bridal, The Weinstein Company, Breitburn Energy Partners, FirstEnergy

Solutions Corp., HCR Manorcare, Inc., CHC Group Limited, Basic Energy Services Inc. and

Seventy Seven Energy, Inc.

                   7.     Since its engagement, which began approximately in July 2018, Moelis

has provided financial advisory and investment banking services to the Debtors, including with




3
        Because of the voluminous nature of the orders cited herein, such orders are not attached to this
        Application. Copies of these orders are available upon request of the Debtors' proposed counsel.



NAI-1507713477v1                                       -4-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19     Page 245 of 249



respect to the Debtors' strategic evaluation of postpetition financing alternatives. During this

time, I have worked with the Debtors and their other retained professionals.

                             The Debtors' Efforts to Obtain Financing

                   8.    In early May of 2019, the Debtors began to explore in earnest whether a

chapter 11 filing would be in the best interest of the stakeholders. Accordingly, the Debtors and

their advisors, including Moelis, turned their attention to seeking debtor-in-possession financing

that would provide the Debtors with sufficient liquidity to operate during the pendency of these

Chapter 11 Cases. The Debtors worked closely with their advisors to determine their cash needs

for the chapter 11 process. Based on this analysis, Moelis concluded that the Debtors would

require both postpetition financing and access to cash collateral to finance their operations

during these Chapter 11 Cases.

                   9.    In May of 2019, Moelis, in coordination with the Debtors' other advisors,

commenced a process to raise postpetition financing to fund the Debtors' potential Chapter 11

Cases. At the outset of this process, the Debtors focused on raising postpetition financing that

would address their principal goals and objectives, including, among others (a) raising sufficient

new capital to finance the Debtors' Chapter 11 Cases, and (b) maximizing the chances of the

Debtors' having a "soft-landing" in chapter 11 by minimizing the amount of litigation at the

outset of these Chapter 11 Cases to the extent possible.

                   10.   During the process to obtain postpetition financing, Moelis contacted

approximately twelve third-party financing sources who have extensive experience in extending

debtor-in-possession financing. Based on the size and seniority of the Prepetition Credit

Agreement, we focused on trying to obtain DIP Financing that was either: (a) junior in right of




NAI-1507713477v1                                 -5-
             Case 19-11240-LSS        Doc 71-1     Filed 06/06/19    Page 246 of 249



payment to the Prepetition Lenders or; (b) sufficiently large enough to refinance and upsize the

Prepetition Credit Agreement.

                   11.   Moelis considered which parties to contact based on a number of factors,

including, but not limited to: (a) institutions who could provide the entire amount of the DIP

Financing in an expedited time frame, (b) institutions known to have interest in providing DIP

Financing and (c) institutions known to be familiar with the Debtors.

                   12.   Of the approximately twelve entities contacted, four executed non-

disclosure agreements in order to receive additional materials. Only one of the four requested

additional materials. No third party submitted a formal or informal proposal to provide

postpetition financing. In declining to provide proposals, the financing sources generally cited

concerns about the loan-to-value of any proposed third-party postepetition financing.



Dated:     June 3, 2019                            /s/ Adam M. Steinberg
           New York, New York                     Adam M. Steinberg
                                                  Moelis & Company, LLC




NAI-1507713477v1                                 -6-
             Case 19-11240-LSS   Doc 71-1   Filed 06/06/19   Page 247 of 249



                                     EXHIBIT D

                                    9-Week Budget




NAI-1507713477v1
                                    Case 19-11240-LSS                    Doc 71-1             Filed 06/06/19                      Page 248 of 249


FTD Companies Inc.
Consolidated DIP Budget
$ in thousands
                                        Week 1           Week 2        Week 3        Week 4        Week 5           Week 6           Week 7       Week 8        Week 9        9 Week
             Week Ending                06/07/19         06/14/19      06/21/19      06/28/19      07/05/19         07/12/19        07/19/19      07/26/19      08/02/19      Total
Operating Receipts
Total Operating Receipts                  $ 7,070         $ 10,277       $ 7,950       $ 8,408       $ 4,069          $ 5,544         $ 4,310       $ 6,168       $ 4,216     $ 58,013

Net Credit Card Passthrough                   413              413           413           413           378              363             363           363           374        3,494


Operating Disbursements
Member Disbursements                             ‐          (4,355)        (5,825)       (6,260)                ‐      (1,611)         (2,062)       (2,223)             ‐     (22,335)
Payroll/Benefits                             (209)          (3,798)         (209)        (3,635)        (209)          (3,573)           (209)       (3,529)         (209)     (15,577)
Freight                                          ‐            (803)         (803)         (803)       (1,003)            (806)           (806)         (806)         (806)       (6,636)
Professional Services                            ‐            (148)         (148)         (148)         (396)            (424)           (424)         (424)         (424)       (2,537)
Marketing                                        ‐            (785)         (785)         (785)       (2,174)          (2,118)         (2,118)       (2,118)         (951)     (11,835)
Inventory                                            0      (1,266)        (1,266)       (1,266)      (1,266)            (974)           (626)         (744)         (974)       (8,383)
Technology                                       ‐            (168)         (168)         (168)         (168)            (162)           (162)         (162)         (162)       (1,322)
Taxes                                            ‐             (50)        (6,932)            ‐          (67)             (67)         (1,335)          (67)          (67)       (8,583)
Warehousing, Rent, & Utilities                   ‐            (334)         (130)           (70)        (809)            (188)           (284)          (70)         (650)       (2,535)
Professional Fees ‐ Recurring                    ‐            (178)         (178)         (178)         (134)            (118)           (118)         (118)         (118)       (1,140)
Other                                            ‐            (468)         (218)         (218)         (926)            (975)         (1,225)         (975)         (710)       (5,714)
Total Operating Disbursements                (209)         (12,353)      (16,660)      (13,530)       (7,150)         (11,017)         (9,369)      (11,237)       (5,072)     (86,596)

Net Operating Cash Flow                     7,275           (1,662)        (8,297)       (4,709)      (2,704)          (5,110)         (4,695)       (4,705)         (482)     (25,088)


Restructuring Disbursements
Professional Fees ‐ Restructuring                ‐                ‐         (500)             ‐         (500)                 ‐               ‐      (4,044)             ‐       (5,044)
First Day Motion and Admin Claims          (3,339)          (4,998)        (4,998)       (4,998)            ‐                 ‐               ‐            ‐             ‐     (18,334)
Severance / Retention                         (77)             (55)             ‐         (147)             ‐                 ‐               ‐            ‐         (105)        (384)
DIP Interest and Fees                      (1,375)                ‐             ‐             ‐         (293)                 ‐               ‐            ‐         (490)       (2,157)
Prepetition Debt Repayment                (12,000)                ‐             ‐      (27,486)             ‐                 ‐               ‐            ‐             ‐     (39,486)
Total Restructuring Disbursements         (16,792)          (5,053)        (5,498)     (32,631)         (793)             ‐               ‐          (4,044)         (595)     (65,405)

Net Cash Flow                             $ (9,516)        $ (6,715)    $ (13,795)    $ (37,339)     $ (3,496)        $ (5,110)       $ (4,695)     $ (8,749)     $ (1,077)   $ (90,493)


Book Cash Balance Roll Forward
Beginning Balance                         $ 7,898         $ 10,381       $ 5,000       $ 5,000       $ 5,000          $ 5,000         $ 5,000       $ 5,000       $ 5,000      $ 7,898
Net Cash Flow                              (9,516)          (6,715)      (13,795)        (9,854)      (3,496)          (5,110)         (4,695)       (8,749)       (1,077)     (63,007)
DIP Draw                                   12,000            1,334        13,795        37,339         3,496            5,110           4,695         8,749         1,077       87,595
Ending Balance                           $ 10,381          $ 5,000       $ 5,000      $ 32,486       $ 5,000          $ 5,000         $ 5,000       $ 5,000       $ 5,000     $ 32,486


DIP Loan Roll Forward
Beginning Balance                            $ ‐          $ 12,000      $ 13,334      $ 27,129      $ 64,468         $ 67,964        $ 73,074      $ 77,769      $ 86,519         $ ‐
DIP Draw                                   12,000            1,334        13,795        37,339         3,496            5,110           4,695         8,749         1,077       87,595
Ending Balance                           $ 12,000         $ 13,334      $ 27,129      $ 64,468      $ 67,964         $ 73,074        $ 77,769      $ 86,519      $ 87,595     $ 87,595
01213456                                                    789 8 ÿ1ÿ
                                                                         ÿ 9  Page 249 of 249
)*+,ÿ.ÿ)*/01ÿ2.3ÿ451*567
                        Case 19-11240-LSS              Doc 71-1    Filed 06/06/19


89:88;<=ÿ?@AÿBCDEFGHIJKÿLGMNÿ
 @OEIPÿQR                         BSFETIUPÿ88ÿV                   WXXHMIPÿ8ÿYAIZF[FUI\
 ]JJITJPÿO                        BFJIÿ?ZF^Pÿ_IUHXA`IKÿaZGA`IK ÿ
                                  AJMZJA`I
                                            bcdcÿfghijklmnoÿpqkjm
                                              rstmjsnmÿquÿrvwgxgjv
yCTHMIÿCXÿzZIMTUCGHMÿ?HZHG^ÿ
@SIÿXCZZC[HG^ÿTUFGJFMTHCGÿ[FJÿUIMIHVI{ÿXUCDÿAFGHIZÿ|NÿAI?UFGMIJMSHÿIGTIUI{ÿCGÿ}~~;=89ÿFTÿ;P;ÿ]ÿzA@ÿFG{
XHZI{ÿCGÿ}~~;=89ÿ
pgtvÿgv ?@AÿBCDEFGHIJKÿLGMN
pgtvÿk vj 89:88;<=
rqnkvhmÿk vj89
rqnivmÿvmÿÿ
CTHCGÿTCÿ]EEUCVIÿAIQTCUÿLGÿaCJJIJJHCGÿ?HGFGMHG^ÿ?HZI{ÿOÿ?@AÿBCDEFGHIJKÿLGMNÿYAI?UFGMIJMSHKÿAFGHIZ\
@SIÿXCZZC[HG^ÿ{CM`DIGTYJ\ÿFUIÿFJJCMHFTI{ÿ[HTSÿTSHJÿTUFGJFMTHCGP
rqnkvhmÿvtnjslmsqhFHGÿACM`DIGTÿ
jsshgwÿuswvhgv?HUJTÿAFOÿ:ÿALaÿCTHCGÿYFJÿXHZI{\NE{Xÿ
wvnmjqhsnÿqnkvhmÿdmglÿ
@]aÿQRIMXTFDELA9<}=<8ÿAFTI}~~;=89ÿ?HZIy`DQIU8=989:=ÿ
<X=I;M}X}9}8FII9}9<<QMX9<Q{{I}Q<M}IM=FMI<=F{Q<I}8<IQ=FXÿ
M=;X;=F=I;I;;{88M9;88;X<=}M}<X<;Q;MF{MIMM{89ÿ
ÿqmsnvÿxswwÿvÿvwvnmjqhsngwwoÿgswvÿmqÿ
AFGHIZÿ|NÿAI?UFGMIJMSHÿCGÿQISFZXÿCXÿAIQTCUÿ?@AÿBCDEFGHIJKÿLGMNÿ
{IXUFGMIJMSHUZXNMCDKÿUC`EUZXNMCDFGG:IUCDHGJRH:;9=IMXNEFMIUEUCNMCDÿ
NNÿ@U`JTIIÿ
@aI^HCG=N ¡NzB?AW|NW_ÿ
ÿqmsnvÿxswwÿhqmÿvÿvwvnmjqhsngwwoÿgswvÿmqÿ




9911 ! 9"!1"#81 9$%&'2(6%'5'402'&                                                515
